                  Exhibit B




Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 1 of 194
Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 2 of 194
Policy Number: 10015517CB


                                                                                         Businessowners Policy
                                                                                                 Policy Number : 10015517CB


         Corporate Office:                                   Issuing office:
         State Auto Insurance Companies                      State Automobile Mutual Insurance Company
         518 East Broad Street                               P.O. Box 182822
         Columbus Ohio 43215 - 3876                          Columbus, Ohio 43218
         (614) 464-5000




          Your Businessowners Policy

          CONDITIONS APPLICABLE TO STATE AUTOMOBILE MUTUAL INSURANCE COMPANY

          DIVIDENDS
          You are entitled to the proportionate part of any policyholder's dividend if declared by our Board
          of Directors in accordance with its By-Laws.

          NOTICE OF POLICYHOLDERS MEETINGS
          While your policy is in force, you are one of our members and are entitled, in person or by proxy,
          to one vote at all meetings of the members. The annual meeting of the members is held at 9
          o'clock A.M., Columbus time, on the first Friday of March of each year at our Home Office at 518
          East Broad Street, Columbus, Ohio.

          NON-ASSESSABLE
          This policy is non-assessable and the insured shall not be liable for the payment of any
          assessment nor for the payment of any premium other than that stated in this policy.

          ______________________________________________________________________________
          IN WITNESS WHEREOF, we have caused this policy to be signed by our Secretary and President at
          Columbus, Ohio, and countersigned on the Declarations page by an authorized agent of the State
          Auto Insurance Companies.




                      Melissa A. Centers                              Michael E. LaRocco
                            Secretary                                        President




        SI 90 01 05 17                                                                                   Page 1 of 1
                   Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 3 of 194
Policy Number: 10015517CB



                                                                                                                        PN 00 83 12 15




                                           POLICYHOLDER DISCLOSURE
                                   NOTICE OF TERRORISM INSURANCE COVERAGE


     You are hereby notified that under the Terrorism Risk Insurance Act, as amended, you have a right to purchase insurance
     coverage for losses resulting from acts of terrorism. As defined in Section 102(1) of the Act: The term “act of terrorism”
     means any act or acts that are certified by the Secretary of the Treasury—in consultation with the Secretary of Homeland
     Security, and the Attorney General of the United States—to be an act of terrorism; to be a violent act or an act that is
     dangerous to human life, property, or infrastructure; to have resulted in damage within the United States, or outside the
     United States in the case of certain air carriers or vessels or the premises of a United States mission; and to have been
     committed by an individual or individuals as part of an effort to coerce the civilian population of the United States or to
     influence the policy or affect the conduct of the United States Government by coercion.

     YOU SHOULD KNOW THAT WHERE COVERAGE IS PROVIDED BY THIS POLICY FOR LOSSES RESULTING FROM
     CERTIFIED ACTS OF TERRORISM, SUCH LOSSES MAY BE PARTIALLY REIMBURSED BY THE UNITED STATES
     GOVERNMENT UNDER A FORMULA ESTABLISHED BY FEDERAL LAW. HOWEVER, YOUR POLICY MAY CONTAIN
     OTHER EXCLUSIONS WHICH MIGHT AFFECT YOUR COVERAGE, SUCH AS AN EXCLUSION FOR NUCLEAR
     EVENTS. UNDER THE FORMULA, THE UNITED STATES GOVERNMENT GENERALLY REIMBURSES 85% THROUGH
     2015; 84% BEGINNING ON JANUARY 1, 2016; 83% BEGINNING ON JANUARY 1, 2017; 82% BEGINNING ON
     JANUARY 1, 2018; 81% BEGINNING ON JANUARY 1, 2019 and 80% BEGINNING ON JANUARY 1, 2020, OF
     COVERED TERRORISM LOSSES EXCEEDING THE STATUTORILY ESTABLISHED DEDUCTIBLE PAID BY THE
     INSURANCE COMPANY PROVIDING THE COVERAGE. THE PREMIUM CHARGED FOR THIS COVERAGE IS
     PROVIDED BELOW AND DOES NOT INCLUDE ANY CHARGES FOR THE PORTION OF LOSS THAT MAY BE
     COVERED BY THE FEDERAL GOVERNMENT UNDER THE ACT.

     YOU SHOULD ALSO KNOW THAT THE TERRORISM RISK INSURANCE ACT, AS AMENDED, CONTAINS A $100
     BILLION CAP THAT LIMITS U.S. GOVERNMENT REIMBURSEMENT AS WELL AS INSURERS’ LIABILITY FOR
     LOSSES RESULTING FROM CERTIFIED ACTS OF TERRORISM WHEN THE AMOUNT OF SUCH LOSSES IN ANY
     ONE CALENDAR YEAR EXCEEDS $100 BILLION. IF THE AGGREGATE INSURED LOSSES FOR ALL INSURERS
     EXCEED $100 BILLION, YOUR COVERAGE MAY BE REDUCED.

     You may elect to decline coverage for certified acts of terrorism. However, if your policy covers property located in a state
     with a fire following statutory requirement, the terrorism exclusion makes an exception for fire losses resulting from an act of
     terrorism. Therefore, if you choose to decline coverage for certified acts of terrorism, that rejection does not apply to fire
     losses resulting from certified acts of terrorism, unless excepted by statute or other regulatory means. The additional
     premium just for such fire coverage is stated below, if applicable. If you reject the offer described above for terrorism
     coverage, this premium is due.

     §   If you accept this offer, the premium for terrorism coverage is $                  .
     §   If you reject this offer, and your property is located in a state with a fire following statutory requirement, the premium for
         terrorism (fire only) coverage, is $             .

     Acceptance or Rejection of Terrorism Insurance Coverage

     To indicate whether you elect to purchase or decline to purchase terrorism coverage, you must check the applicable box
     below, sign your name, print your name, date this form, and return it to the company.


                I hereby elect to purchase terrorism coverage for a prospective premium of $          _. I understand that
         X      coverage will form a part of the policy and any subsequent renewals until I request certified acts of
                terrorism to be excluded.




    PN 00 83 (12/15)                                                                                               Page 1 of 2



                    Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 4 of 194
Policy Number: 10015517CB



                                                                                                                      PN 00 83 12 15


               I hereby decline to purchase terrorism coverage for certified acts of terrorism. I understand that I will have
               no coverage for losses resulting from certified acts of terrorism.
               I understand that if I exclude coverage for certified acts of terrorism, coverage will not be available until
               my next renewal.
               I also acknowledge that unless I request coverage for certified acts of terrorism at renewal, exclusion(s) of
               certain terrorism losses will form a part of the policy and any subsequent renewals.


       Policyholder/Applicant’s Signature                            Insurance Company State      Automobile Mutual
                                                                     Insurance Company

       Print Name Jakes   of Battleground LLC                        Policy Number   10015517CB


       Date 02/03/2020




    PN 00 83 (12/15)                                                                                            Page 2 of 2



                   Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 5 of 194
Policy Number: 10015517CB         MOBDEC    BOP 2 7 0 9 3 7 0   0 5 0 9 / 0 6 / 2 0 1 7 WFS ALCO CPP * R   32JONE0003088                   027519




                                                                                                           BOP 2709370                          05




                                  I MP O R T AN T NOTICE TO POLICYHOLDER.
                                         PLEASE READ IT CAREFULLY.


              FLOOD AND EARTH MOVEMENT LOSSES NOT
              COVERED

              THE FOLLOWING WARNING IS PROVIDED IN
              ACCORDANCE WITH NORTH CAROLINA LAW.
              WARNING: THIS PROPERTY INSURANCE POLICY
              DOES NOT PROTECT YOU AGAINST LOSSES FROM
              FLOODS, EARTHQUAKES, MUDSLIDES, MUDFLOWS,
              OR LANDSLIDES. YOU SHOULD CONTACT YOUR
              INSURANCE COMPANY OR AGENT TO DISCUSS
              YOUR OPTIONS FOR OBTAINING COVERAGE FOR
              THESE LOSSES. THIS IS NOT A COMPLETE LISTING
              OF ALL OF THE CAUSES OF LOSSES NOT COVERED
              UNDER YOUR POLICY. YOU SHOULD READ YOUR
              ENTIRE POLICY TO UNDERSTAND WHAT IS COVERED
              AND WHAT IS NOT COVERED.

              This notice does not alter or amend the policy. If there are any inconsistencies between the policy
              this document, the policy language takes precedence. The policy is the sole source of the terms
              conditions applicable to this coverage.




              PN0213 (10/06)       Page    of
              *//*PN0213-200610




                                                                                                                 0011473      P ri n t e d :
                Issue Date 09/06/2017
                    Case              12:34:19 PM
                           1:20-cv-00437-CCE-JEP                Document 47-2 Filed 06/25/20 Page 6 of 194      09/07/17   01:23:05
Policy Number: 10015517CB




                                                                                                          IL N 001 09 03

                                              FRAUD STATEMENT
          Any person who knowingly presents a false or fraudulent claim for payment of a loss or benefit or knowingly pre-
          sents false information in an application for insurance is guilty of a crime and may be subject to fines and con-
          finement in prison.




          IL N 001 09 03                            © ISO Properties, Inc., 2003                              Page 1 of 1

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 7 of 194
Policy Number: 10015517CB




                                                                                                           IL P 001 01 04

              U.S. TREASURY DEPARTMENT'S OFFICE OF FOREIGN
                          ASSETS CONTROL ("OFAC")
                     ADVISORY NOTICE TO POLICYHOLDERS
          No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of your
          policy. You should read your policy and review your Declarations page for complete information on the coverages
          you are provided.
          This Notice provides information concerning possible impact on your insurance coverage due to directives issued
          by OFAC. Please read this Notice carefully.
          The Office of Foreign Assets Control (OFAC) administers and enforces sanctions policy, based on Presidential
          declarations of "national emergency". OFAC has identified and listed numerous:
              " Foreign agents;
              " Front organizations;
              " Terrorists;
              " Terrorist organizations; and
              " Narcotics traffickers;
          as "Specially Designated Nationals and Blocked Persons". This list can be located on the United States Treas-
          ury's web site – http//www.treas.gov/ofac.
          In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or entity
          claiming the benefits of this insurance has violated U.S. sanctions law or is a Specially Designated National and
          Blocked Person, as identified by OFAC, this insurance will be considered a blocked or frozen contract and all
          provisions of this insurance are immediately subject to OFAC. When an insurance policy is considered to be such
          a blocked or frozen contract, no payments nor premium refunds may be made without authorization from OFAC.
          Other limitations on the premiums and payments also apply.




          IL P 001 01 04                            © ISO Properties, Inc., 2004                              Page 1 of 1

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 8 of 194
                                                                                                 Businessowners Policy
                                                                                                          Common Policy Declaration
                 David Mehler Insurance Services Inc                                                                                  New Business
                 301 S Elm St Ste Ste 914
                 Greensboro, NC 27401

                                                                                                            Total Policy Premium
                 (336) 303-1941




Named Insured and Mailing Address:
   Jakes of Battleground LLC
   2505 BATTLEGROUND AVE                                                                                        Coverage is provided by
   GREENSBORO, NC 27408-4003                                Policy Number           Policy Period
                                                                                                                the following State Auto Company
                                                            10015517CB              02/03/20 - 02/03/21          State Automobile Mutual Insurance
                                                                                                                 Company

The coverage and these declarations are effective at 12:01 a.m. standard time on 02/03/2020 at the above mailing address.


                                                         Business Information
                                                         Business Type                     Business Description           Entity Type
                                                         Restaurant-Casual Dining          high end family diner          LLC


                                                         Audit
                                                         This policy consists of coverage parts or policies for which a premium is indicated. This premium
                                                         may be auditable and subject to adjustment
   Visit us at StateAuto.com
   or call (800) 288-4425 for                            Audit Period: Annual
         customer service.

  Contact your independent
   agent at (336) 303-1941.




 Other Named Insured(s) and
 DBA(s)
 Named Insured                          Doing Business As

 Jakes of Battleground LLC              Jakes Diner of Battleground




 In return for the payment of the premium when due, and subject to all the terms of the policy, we agree with you to provide the insurance
 as stated by this policy. This premium may be subject to adjustment.


 Issue Date: 02/03/2020
 DECOV-BOP (01/16)
                    Case 1:20-cv-00437-CCE-JEPPage 1 of 6
                                                 Document 47-2 Filed 06/25/20 PageAgency
                                                                                    9 of0017863
                                                                                         194
                                                                                              Policy Number: 10015517CB


Summary Of Coverage Parts
Coverage Part                                                              Premium

Business Owners Policy

CyberSecure

Employment Practices Liability




Property Coverages
COINSURANCE CONTRACT
Coverages provided by your Businessowners Policy are described in the coverage forms and endorsements attached to your policy and
identified in these declarations. The most we will pay for any one occurrence is the greatest of the applicable limit of insurance shown
below. Higher limits shown below supersede limits for the same coverage described in the coverage forms and endorsements.

Policy-wide
Coverage                                                                      Limit                                     Premium

Accounts Receivable

  Off-Premises                                                                $5,000

  On-Premises                                                                 $25,000

Business Income and Extra Expense                                             12 Consecutive Months - Actual Loss
                                                                              Sustained
  Extended Period of Indemnity Number Of Days                                 120

  Ordinary Payroll Number of Days                                             180

Business Income from Dependent Properties                                     $25,000

Business Personal Property Temporarily In Portable Storage Units              $25,000

Computer Fraud and Funds Transfer Fraud Coverage                              $50,000

Electronic Data                                                               $10,000

Employee Dishonesty                                                           $25,000

Exhibitions, Fairs, Sales Samples                                             $5,000

Forgery or Alteration                                                         $25,000

Interruption Of Computer Operations                                           $25,000

Limited Fungi, Wet Rot, or Dry Rot                                            $15,000

Money Orders and Counterfeit Currency                                         $1,000

Outdoor Property                                                              $5,000

Valuable Papers and Records

  Off-Premises Limit                                                          $5,000




Issue Date: 02/03/2020
DECOV-BOP (01/16)                                            Page 2 of 6                                            Agency 0017863
                   Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 10 of 194
                                                                                          Policy Number: 10015517CB


Coverage                                                                       Limit                         Premium

      On-Premises Limit                                                        $10,000

Waiver of Transfer of Rights of Recovery Against Others to Us - Automatic      Included




Locations
Premise 1: 2505 BATTLEGROUND AVE, GREENSBORO, NC, 27408-4003
Building 1
Class Code: 09631 Casual Dining-Diners-With no sales of alcoholic beverages


Building        Coverage                                                                       Limit                Premium

1               Business Personal Property                                                     $60,000

All             Appurtenant Structures

1               Business Personal Property Limit - Seasonal Increase                           25%

1               Debris Removal Additional Insurance                                            $50,000

All             Equipment Breakdown with TechAdvantage                                         $60,000

                   Property Damage Deductible                                                  $1,000

                   Time Deductible(hours)                                                      72
All             Fire Department Service Charge                                                 $10,000

All             Money and Securities

                   On Premises Limit                                                           $10,000

                   Off Premises Limit                                                          $5,000

1               Newly Acquired or Constructed Property                                         $250,000/$100,000

All             Outdoor Signs                                                                  $5,000

All             Property Deductibles ( $1,000 Ded )

1               Utility Services - Direct Damage                                               $10,000

All             Water Back-Up and Sump Overflow

                   Business Income and Extra Expense Annual Aggregate Limit                    $5,000

                   Per Location Limit                                                          $5,000




Issue Date: 02/03/2020
DECOV-BOP (01/16)                                                Page 3 of 6                             Agency 0017863
                    Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 11 of 194
                                                                                                  Policy Number: 10015517CB


Liability Coverages
Coverages provided by your Businessowners Policy are described in the coverage forms and endorsements attached to your policy and
identified in these declarations. The most we will pay for any one occurrence is the greatest of the applicable limit of insurance shown
below. Higher limits shown below supersede limits for the same coverage described in the coverage forms and endorsements.

Policy-wide
Coverage                                                                             Limit                            Premium

Liability

    Damage to Premises Rented to You (Tenant's Fire Liability)                       $50,000

    Liability and Medical Payments Per Occurrence                                    $1,000,000

    Medical Payments Per Person                                                      $5,000

    Product Completed Operations Aggregate                                           $2,000,000

    Other than Products Completed Operations Aggregate                               $2,000,000

    Personal and Advertising Injury Coverage                                         Included

Location    Class Code                                                  Exposure Basis            Premium Basis       Premium

            09631 - Casual Dining-Diners-With no sales of alcoholic
1                                                                       Annual Gross Sales
            beverages




Additional
Coverage                                                                         Limit                              Premium

Consequential Damages                                                            $20,000

Coverage for Injury to Leased Workers

    Number of Leased Workers                                                     1

Data Compromise Plus ( $1,000 Ded )                                              $250,000


Electronic Data Liability – Limited Coverage                                     $50,000




Issue Date: 02/03/2020
DECOV-BOP (01/16)                                                Page 4 of 6                                      Agency 0017863
                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 12 of 194
                                                                                                   Policy Number: 10015517CB


Policy Endorsements
Coverage                                                                                                                Premium

Restaurants Endorsement

Cap on Losses from Certified Acts of Terrorism

Restaurants Endorsement Schedule

Premises      Coverage                                                                                                         Limit

1             Delivery Errors and Omissions Coverage                                                                           $10,000

1             Lock and Key Replacement                                                                                         $1,000

1             Merchandise Withdrawal Expense                                                                                   $25,000

1             Spoilage                                                                                                         $25,000

1             Info Leading to Arrest/Conviction Committing Crime Resulting in Loss                                             $5,000

1             Food Contamination                                                                                               $10,000

1             Additional Advertising Expenses                                                                                  $3,000


Your Forms and Endorsements
Business Owners Coverage Forms and Endorsements

Number                     Edition Date          Name

BP 00 03                   07/13                 Businessowners Coverage Form

BP 05 98                   07/13                 Amendment Of Insured Contract Definition

SB 21 02                   12/15                 Appurtenant Structures

BP 05 01                   07/02                 Calculation Of Premium

BP 05 23                   01/15                 Cap On Losses From Certified Acts Of Terrorism

SL 50 12                   01/14                 Commercial Employment Practices Liability Insurance Coverage Supplemental Declarations

SI 90 01                   05/17                 Common Policy Jacket

BP 05 47                   07/13                 Computer Fraud And Funds Transfer Fraud

SB 21 12                   12/15                 Consequential Damage

BP 04 40                   07/02                 Coverage For Injury To Leased Workers

SB 31 00                   05/16                 Data Compromise Plus

BP 14 09                   07/13                 Debris Removal Additional Insurance

BP 05 71                   01/15                 Disclosure Pursuant To Terrorism Risk Insurance Act

BP 05 95                   05/14                 Electronic Data Liability - Limited Coverage

BP 04 17                   01/10                 Employment-Related Practices Exclusion

SB 31 15                   12/15                 Equipment And Technology Breakdown Coverage

SB 15 02                   12/15                 Exclusion - Asbestos

SB 15 04                   12/15                 Exclusion - Lead Liability



Issue Date: 02/03/2020
DECOV-BOP (01/16)                                              Page 5 of 6                                           Agency 0017863
                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 13 of 194
                                                                                                 Policy Number: 10015517CB


Number                   Edition Date         Name

BP 05 17                 01/06                Exclusion - Silica Or Silica-Related Dust

SB 21 09                 12/15                Exclusion - Unmanned Aircraft

BP 05 42                 01/15                Exclusion Of Punitive Damages Related To A Certified Act Of Terrorism

SB 21 18                 12/15                Exhibition, Fairs, Sales Samples

PN 02 13                 10/06                Flood and Earth Movement Losses Not Covered

BP 05 77                 01/06                Fungi Or Bacteria Exclusion (Liability)

BP 05 65                 01/15                Missouri - Disclosure Pursuant To Terrorism Risk Insurance Act

BP 04 54                 01/06                Newly Acquired Organizations

BP 01 16                 03/15                North Carolina Changes

BP 12 14                 07/02                North Carolina Effective Time changes - Replacement Of 12 Noon
PN 00 83                 12/15                Policyholder Disclosure - Notice Of Terrorism Insurance Coverage

BP 04 90                 01/06                Pollution Exclusion - Limited Exception For A Short-Term Pollution Event

SB 21 32                 12/15                Premises Boundary

BP 04 30                 07/13                Protective Safeguards

BP 07 78                 07/13                Restaurants

SB 15 06                 12/15                Tobacco Products Exclusion

SB 10 02                 09/17                Two or more coverage forms or policies issued by us

BP 04 56                 07/13                Utility Services - Direct Damage

SB 16 73                 12/15                Waiver Of Transfer Of Rights Of Recovery Against Others To Us - Automatic

BP 04 53                 07/13                Water Back-Up And Sump Overflow

Cybersecure Coverage Forms and Endorsements

Number                   Edition Date         Name

CY 50 02                 06/16                CyberSecure Coverage Declarations

CY 50 00                 06/16                Cybersecure Coverage Declarations

CY 01 32                 06/16                North Carolina Changes

Employment Practices Liability Insurance Coverage Forms and Endorsements

Number                   Edition Date         Name

EP 00 01                 01/14                Employment Practices Liability Insurance Coverage Part

EP 24 12                 01/14                Employment Practices Risk Management Information

EP 01 32                 01/14                North Carolina Changes

EP 40 04                 03/14                Nuclear Energy Liability And War Exclusion Endorsement




Issue Date: 02/03/2020
DECOV-BOP (01/16)                                           Page 6 of 6                                                  Agency 0017863
                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 14 of 194
Policy Number: 10015517CB




                                                                                                     BUSINESSOWNERS
                                                                                                         BP 00 03 07 13

                            BUSINESSOWNERS COVERAGE FORM
          Various provisions in this policy restrict coverage.                 (5) Personal property owned by you that is
          Read the entire policy carefully to determine rights,                    used to maintain or service the buildings
          duties and what is and is not covered.                                   or structures or the premises, including:
          Throughout this Coverage Form, the words "you" and                      (a)  Fire extinguishing equipment;
          "your" refer to the Named Insured shown in the                          (b)  Outdoor furniture;
          Declarations. The words "we", "us" and "our" refer to
          the company providing this insurance.                                   (c)  Floor coverings; and
          In Section II – Liability, the word "insured" means any                 (d)  Appliances used for refrigerating,
          person or organization qualifying as such under                              ventilating, cooking, dishwashing or
          Paragraph C. Who Is An Insured.                                              laundering;
          Other words and phrases that appear in quotation                     (6) If not covered by other insurance:
          marks have special meaning. Refer to Paragraph H.                       (a) Additions       under      construction,
          Property Definitions in Section I – Property and                             alterations and repairs to the
          Paragraph F. Liability And Medical Expenses                                  buildings or structures;
          Definitions in Section II – Liability.
                                                                                  (b) Materials, equipment, supplies and
          SECTION I – PROPERTY                                                         temporary structures, on or within
          A. Coverage                                                                  100 feet of the described premises,
                                                                                       used      for    making      additions,
             We will pay for direct physical loss of or damage to                      alterations or repairs to the buildings
             Covered Property at the premises described in the                         or structures.
             Declarations caused by or resulting from any
             Covered Cause of Loss.                                         b. Business Personal Property located in or on
                                                                               the buildings or structures at the described
              1. Covered Property                                              premises or in the open (or in a vehicle)
                 Covered Property includes Buildings as                        within 100 feet of the buildings or structures
                 described under Paragraph a. below, Business                  or within 100 feet of the premises described
                 Personal Property as described under                          in the Declarations, whichever distance is
                 Paragraph b. below, or both, depending on                     greater, including:
                 whether a Limit Of Insurance is shown in the                  (1) Property you own that is used in your
                 Declarations for that type of property.                           business;
                 Regardless of whether coverage is shown in
                 the Declarations for Buildings, Business                      (2) Property of others that is in your care,
                 Personal Property, or both, there is no                           custody or control, except as otherwise
                 coverage for property described under                             provided in Loss Payment Property Loss
                 Paragraph 2. Property Not Covered.                                Condition Paragraph E.5.d.(3)(b);
                 a. Buildings, meaning the buildings and                       (3) Tenant's         improvements        and
                    structures at the premises described in the                    betterments.       Improvements      and
                    Declarations, including:                                       betterments are fixtures, alterations,
                                                                                   installations or additions:
                   (1) Completed additions;
                                                                                  (a) Made a part of the building or
                   (2) Fixtures, including outdoor fixtures;                           structure you occupy but do not own;
                   (3) Permanently installed:                                          and
                      (a) Machinery; and                                          (b) You acquired or made at your
                      (b) Equipment;                                                  expense but cannot legally remove;
                   (4) Your personal property in apartments,                   (4) Leased personal property which you
                       rooms or common areas furnished by                          have a contractual responsibility to
                       you as landlord;                                            insure, unless otherwise provided for
                                                                                   under Paragraph 1.b.(2); and




          BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                        Page 1 of 53

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 15 of 194
Policy Number: 10015517CB




                   (5) Exterior building glass, if you are a                 i. "Electronic data", except as provided under
                        tenant and no Limit Of Insurance is                     Additional Coverages – Electronic Data.
                        shown in the Declarations for Building                  This Paragraph i. does not apply to your
                        property. The glass must be owned by                    "stock" of prepackaged software or to
                        you or in your care, custody or control.                "electronic data" which is integrated in and
              2. Property Not Covered                                           operates or controls the building's elevator,
                                                                                lighting, heating, ventilation, air conditioning
                 Covered Property does not include:                             or security system; or
                 a. Aircraft, automobiles, motortrucks and other             j. Animals, unless owned by others and
                    vehicles     subject   to    motor    vehicle               boarded by you, or if owned by you, only as
                    registration;                                               "stock" while inside of buildings.
                 b. "Money" or "securities" except as provided           3. Covered Causes Of Loss
                    in the:
                                                                            Direct physical loss unless the loss is excluded
                   (1) Money      And    Securities   Optional              or limited under Section I – Property.
                        Coverage; or
                                                                         4. Limitations
                   (2) Employee       Dishonesty      Optional
                        Coverage;                                           a. We will not pay for loss of or damage to:
                 c. Contraband, or property in the course of                   (1) Steam boilers, steam pipes, steam
                    illegal transportation or trade;                                engines or steam turbines caused by or
                                                                                    resulting from any condition or event
                 d. Land (including land on which the property                      inside such equipment. But we will pay
                    is located), water, growing crops or lawns                      for loss of or damage to such equipment
                    (other than lawns which are part of a                           caused by or resulting from an explosion
                    vegetated roof);                                                of gases or fuel within the furnace of any
                 e. Outdoor fences, radio or television                             fired vessel or within the flues or
                    antennas (including satellite dishes) and                       passages through which the gases of
                    their lead-in wiring, masts or towers, signs                    combustion pass.
                    (other than signs attached to buildings),                  (2) Hot water boilers or other water heating
                    trees, shrubs or plants (other than trees,                      equipment caused by or resulting from
                    shrubs or plants which are part of a                            any condition or event inside such
                    vegetated roof), all except as provided in                      boilers or equipment, other than an
                    the:                                                            explosion.
                   (1) Outdoor Property Coverage Extension;                    (3) Property that is missing, where the only
                        or                                                          evidence of the loss or damage is a
                   (2) Outdoor Signs Optional Coverage;                             shortage disclosed on taking inventory,
                                                                                    or other instances where there is no
                 f. Watercraft (including motors, equipment
                                                                                    physical evidence to show what
                    and accessories) while afloat;
                                                                                    happened to the property. This limitation
                 g. Accounts, bills, food stamps, other                             does not apply to the Optional Coverage
                    evidences of debt, accounts receivable or                       for Money and Securities.
                    "valuable papers and records"; except as
                    otherwise provided in this policy;                         (4) Property that has been transferred to a
                                                                                   person or to a place outside the
                 h. "Computer(s)" which are permanently                            described premises on the basis of
                    installed or designed to be permanently                        unauthorized instructions.
                    installed in any aircraft, watercraft,
                    motortruck or other vehicle subject to motor               (5) The interior of any building or structure,
                    vehicle registration. This paragraph does                      or to personal property in the building or
                    not apply to "computer(s)" while held as                       structure, caused by or resulting from
                                                                                   rain, snow, sleet, ice, sand or dust,
                    "stock";
                                                                                   whether driven by wind or not, unless:
                                                                                  (a) The building or structure first
                                                                                       sustains damage by a Covered
                                                                                       Cause of Loss to its roof or walls
                                                                                       through which the rain, snow, sleet,
                                                                                       ice, sand or dust enters; or




          Page 2 of 53                          © Insurance Services Office, Inc., 2012                       BP 00 03 07 13

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 16 of 194
Policy Number: 10015517CB




                      (b) The loss or damage is caused by or              5. Additional Coverages
                          results from thawing of snow, sleet                a. Debris Removal
                          or ice on the building or structure.
                                                                               (1) Subject to Paragraphs (2), (3) and (4),
                   (6) Lawns, trees, shrubs or plants which are                    we will pay your expense to remove
                       part of a vegetated roof, caused by or                      debris of Covered Property and other
                       resulting from:                                             debris that is on the described premises,
                      (a) Dampness or dryness of atmosphere                        when such debris is caused by or
                          or of soil supporting the vegetation;                    results from a Covered Cause of Loss
                      (b) Changes in or extremes of                                that occurs during the policy period. The
                          temperature;                                             expenses will be paid only if they are
                                                                                   reported to us in writing within 180 days
                        (c) Disease;                                               of the date of direct physical loss or
                       (d) Frost or hail; or                                       damage.
                        (e) Rain, snow, ice or sleet.                          (2) Debris Removal does not apply to costs
                                                                                   to:
                 b. We will not pay for loss of or damage to the
                    following types of property unless caused                     (a) Remove debris of property of yours
                    by the "specified causes of loss" or building                      that is not insured under this policy,
                    glass breakage:                                                    or property in your possession that is
                                                                                       not Covered Property;
                   (1) Animals, and then only if they are killed
                       or their destruction is made necessary.                    (b) Remove debris of property owned by
                                                                                       or leased to the landlord of the
                   (2) Fragile articles such as glassware,
                       statuary,     marble,     chinaware      and                    building where your described
                       porcelain, if broken. This restriction does                     premises are located, unless you
                                                                                       have a contractual responsibility to
                       not apply to:
                                                                                       insure such property and it is insured
                      (a) Glass that is part of the exterior or                        under this policy;
                           interior of a building or structure;
                                                                                  (c) Remove any property that is
                      (b) Containers of property held for sale;                        Property Not Covered, including
                           or                                                          property addressed under the
                       (c) Photographic or scientific instrument                       Outdoor       Property      Coverage
                            lenses.                                                    Extension;
                 c. For loss or damage by theft, the following                     (d) Remove property of others of a type
                    types of property are covered only up to the                        that would not be Covered Property
                    limits shown (unless a higher Limit Of                              under this policy;
                    Insurance is shown in the Declarations):                       (e) Remove deposits of mud or earth
                   (1) $2,500 for furs, fur garments and                                from the grounds of the described
                        garments trimmed with fur.                                      premises;
                   (2) $2,500 for jewelry, watches, watch                           (f) Extract "pollutants" from land or
                        movements, jewels, pearls, precious                             water; or
                        and semiprecious stones, bullion, gold,                    (g) Remove, restore or replace polluted
                        silver, platinum and other precious                             land or water.
                        alloys or metals. This limit does not
                        apply to jewelry and watches worth                      (3) Subject to the exceptions in Paragraph
                        $100 or less per item.                                      (4), the following provisions apply:
                   (3) $2,500 for patterns, dies, molds and                        (a) The most that we will pay for the
                        forms.                                                          total of direct physical loss or
                                                                                        damage       plus    debris   removal
                                                                                        expense is the Limit of Insurance
                                                                                        applicable to the Covered Property
                                                                                        that has sustained loss or damage.




          BP 00 03 07 13                         © Insurance Services Office, Inc., 2012                       Page 3 of 53

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 17 of 194
Policy Number: 10015517CB




                      (b) Subject to Paragraph (3)(a) above,                      The debris removal expense is less than
                           the amount we will pay for debris                      25% of the sum of the loss payable plus
                           removal expense is limited to 25% of                   the deductible. The sum of the loss
                           the sum of the deductible plus the                     payable and the debris removal expense
                           amount that we pay for direct                          ($49,500 + $10,000 = $59,500) is less
                           physical loss or damage to the                         than the Limit of Insurance. Therefore,
                           Covered Property that has sustained                    the full amount of debris removal
                           loss or damage. However, if no                         expense is payable in accordance with
                           Covered Property has sustained                         the terms of Paragraph (3).
                           direct physical loss or damage, the                    Example 2
                           most we will pay for removal of
                           debris of other property (if such                      Limit of Insurance           $ 90,000
                           removal is covered under this                          Amount of Deductible         $     500
                           Additional Coverage) is $5,000 at                      Amount of Loss               $ 80,000
                           each location.                                         Amount of Loss Payable       $ 79,500
                   (4) We will pay up to an additional $25,000                                          ($80,000 – $500)
                       for debris removal expense, for each
                       location, in any one occurrence of                         Debris Removal Expense       $ 40,000
                       physical loss or damage to Covered                         Debris Removal Expense
                       Property, if one or both of the following                  Payable
                       circumstances apply:                                               Basic Amount         $ 10,500
                      (a) The total of the actual debris removal                          Additional Amount    $ 25,000
                           expense plus the amount we pay for
                           direct physical loss or damage                         The basic amount payable for debris
                           exceeds the Limit of Insurance on                      removal expense under the terms of
                           the Covered Property that has                          Paragraph (3) is calculated as follows:
                           sustained loss or damage.                              $80,000 ($79,500 + $500) x .25 =
                                                                                  $20,000; capped at $10,500. The cap
                      (b) The actual debris removal expense                       applies because the sum of the loss
                           exceeds 25% of the sum of the                          payable ($79,500) and the basic amount
                           deductible plus the amount that we                     payable for debris removal expense
                           pay for direct physical loss or                        ($10,500) cannot exceed the Limit of
                           damage to the Covered Property that                    Insurance ($90,000).
                           has sustained loss or damage.
                                                                                  The additional amount payable for
                       Therefore, if Paragraphs (4)(a) and/or                     debris removal expense is provided in
                       (4)(b) apply, our total payment for direct                 accordance with the terms of Paragraph
                       physical loss or damage and debris                         (4), because the debris removal
                       removal expense may reach but will                         expense ($40,000) exceeds 25% of the
                       never exceed the Limit of Insurance on                     loss payable plus the deductible
                       the Covered Property that has sustained                    ($40,000 is 50% of $80,000), and
                       loss or damage, plus $25,000.                              because the sum of the loss payable
                   (5) Examples                                                   and debris removal expense ($79,500 +
                       Example 1                                                  $40,000 = $119,500) would exceed the
                                                                                  Limit of Insurance ($90,000). The
                        Limit of Insurance            $ 90,000                    additional amount of covered debris
                        Amount of Deductible          $     500                   removal expense is $25,000, the
                        Amount of Loss                $ 50,000                    maximum payable under Paragraph (4).
                        Amount of Loss Payable        $ 49,500                    Thus, the total payable for debris
                                                                                  removal expense in this example is
                                               ($50,000 – $500)                   $35,500; $4,500 of the debris removal
                        Debris Removal Expense        $ 10,000                    expense is not covered.
                        Debris Removal Expense
                        Payable                       $ 10,000
                        ($10,000 is 20% of $50,000)




          Page 4 of 53                         © Insurance Services Office, Inc., 2012                   BP 00 03 07 13

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 18 of 194
Policy Number: 10015517CB




                 b. Preservation Of Property                                       (b) Insect or vermin damage that is
                    If it is necessary to move Covered Property                        hidden from view, unless the
                    from the described premises to preserve it                         presence of such damage is known
                    from loss or damage by a Covered Cause                             to an insured prior to collapse;
                    of Loss, we will pay for any direct physical                   (c) Use of defective material or methods
                    loss of or damage to that property:                                in construction, remodeling or
                   (1) While it is being moved or while                                renovation if the abrupt collapse
                         temporarily stored at another location;                       occurs during the course of the
                         and                                                           construction,      remodeling      or
                                                                                       renovation.
                   (2) Only if the loss or damage occurs within
                        30 days after the property is first moved.                 (d) Use of defective material or methods
                                                                                       in construction, remodeling or
                 c. Fire Department Service Charge                                     renovation if the abrupt collapse
                    When the fire department is called to save                         occurs after the construction,
                    or protect Covered Property from a                                 remodeling     or    renovation    is
                    Covered Cause of Loss, we will pay up to                           complete, but only if the collapse is
                    $2,500 for service at each premises                                caused in part by:
                    described in the Declarations, unless a                            (i) A cause of loss listed in
                    different limit is shown in the Declarations.                          Paragraph (2)(a) or (2)(b);
                    Such limit is the most we will pay
                    regardless of the number of responding fire                        (ii) One or more of the "specified
                    departments or fire units, and regardless of                            causes of loss";
                    the number or type of services performed.                         (iii) Breakage of building glass;
                    This Additional Coverage applies to your                          (iv) Weight of people or personal
                    liability for fire department service charges:                          property; or
                   (1) Assumed by contract or agreement prior                          (v) Weight of rain that collects on a
                        to loss; or                                                         roof.
                   (2) Required by local ordinance.                             (3) This Additional Coverage – Collapse
                 d. Collapse                                                        does not apply to:
                    The coverage provided under this                               (a) A building or any part of a building
                    Additional Coverage – Collapse applies                             that is in danger of falling down or
                    only to an abrupt collapse as described and                        caving in;
                    limited in Paragraphs d.(1) through d.(7).                     (b) A part of a building that is standing,
                   (1) For the purpose of this Additional                              even if it has separated from another
                       Coverage – Collapse, abrupt collapse                            part of the building; or
                       means an abrupt falling down or caving                      (c) A building that is standing or any part
                       in of a building or any part of a building                      of a building that is standing, even if
                       with the result that the building or part of                    it shows evidence of cracking,
                       the building cannot be occupied for its                         bulging, sagging, bending, leaning,
                       intended purpose.                                               settling, shrinkage or expansion.
                   (2) We will pay for direct physical loss or                  (4) With respect to the following property:
                       damage to Covered Property, caused by                       (a) Awnings;
                       abrupt collapse of a building or any part
                       of a building that is insured under this                    (b) Gutters and downspouts;
                       policy or that contains Covered Property                    (c) Yard fixtures;
                       insured under this policy, if such
                                                                                   (d) Outdoor swimming pools;
                       collapse is caused by one or more of the
                       following:                                                  (e) Piers, wharves and docks;
                      (a) Building decay that is hidden from                        (f) Beach or diving platforms or
                           view, unless the presence of such                            appurtenances;
                           decay is known to an insured prior to                   (g) Retaining walls; and
                           collapse;
                                                                                   (h) Walks, roadways and other paved
                                                                                        surfaces;




          BP 00 03 07 13                         © Insurance Services Office, Inc., 2012                        Page 5 of 53

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 19 of 194
Policy Number: 10015517CB




                       if an abrupt collapse is caused by a                    We will not pay the cost to repair any defect
                       cause of loss listed in Paragraphs (2)(a)               that caused the loss or damage, but we will
                       through (2)(d), we will pay for loss or                 pay the cost to repair or replace damaged
                       damage to that property only if such loss               parts of fire extinguishing equipment if the
                       or damage is a direct result of the abrupt              damage:
                       collapse of a building insured under this              (1) Results in discharge of any substance
                       policy and the property is Covered                         from an automatic fire protection
                       Property under this policy.                                system; or
                   (5) If personal property abruptly falls down               (2) Is directly caused by freezing.
                       or caves in and such collapse is not the
                       result of abrupt collapse of a building,             f. Business Income
                       we will pay for loss or damage to                      (1) Business Income
                       Covered Property caused by such
                                                                                 (a) We will pay for the actual loss of
                       collapse of personal property only if:
                                                                                      Business Income you sustain due to
                      (a) The collapse of personal property                           the necessary suspension of your
                          was caused by a cause of loss listed                        "operations" during the "period of
                          in Paragraphs (2)(a) through (2)(d)                         restoration". The suspension must
                          of this Additional Coverage;                                be caused by direct physical loss of
                      (b) The     personal      property    which                     or damage to property at the
                           collapses is inside a building; and                        described premises. The loss or
                                                                                      damage must be caused by or result
                      (c) The property which collapses is not                         from a Covered Cause of Loss. With
                           of a kind listed in Paragraph (4),                         respect to loss of or damage to
                           regardless of whether that kind of                         personal property in the open or
                           property is considered to be personal                      personal property in a vehicle, the
                           property or real property.                                 described premises include the area
                       The coverage stated in this Paragraph                          within 100 feet of such premises.
                       (5) does not apply to personal property if                     With respect to the requirements set
                       marring and/or scratching is the only                          forth in the preceding paragraph, if
                       damage to that personal property                               you occupy only part of a building,
                       caused by the collapse.                                        your premises mean:
                   (6) This Additional Coverage – Collapse                            (i) The portion of the building which
                       does not apply to personal property that                           you rent, lease or occupy;
                       has not abruptly fallen down or caved in,
                       even if the personal property shows                           (ii) The area within 100 feet of the
                       evidence of cracking, bulging, sagging,                            building or within 100 feet of the
                       bending, leaning, settling, shrinkage or                           premises described in the
                       expansion.                                                         Declarations, whichever distance
                                                                                          is greater (with respect to loss of
                   (7) This Additional Coverage – Collapse will                           or damage to personal property
                       not increase the Limits of Insurance                               in the open or personal property
                       provided in this policy.                                           in a vehicle); and
                   (8) The term Covered Cause of Loss                               (iii) Any area within the building or at
                       includes the Additional Coverage –                                 the described premises, if that
                       Collapse as described and limited in                               area services, or is used to gain
                       Paragraphs d.(1) through d.(7).                                    access to, the portion of the
                 e. Water Damage, Other Liquids, Powder                                   building which you rent, lease or
                    Or Molten Material Damage                                             occupy.
                    If loss or damage caused by or resulting
                    from covered water or other liquid, powder
                    or molten material occurs, we will also pay
                    the cost to tear out and replace any part of
                    the building or structure to repair damage to
                    the system or appliance from which the
                    water or other substance escapes.




          Page 6 of 53                         © Insurance Services Office, Inc., 2012                      BP 00 03 07 13

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 20 of 194
Policy Number: 10015517CB




                      (b) We will only pay for loss of Business                  (2) Extended Business Income
                          Income that you sustain during the                        (a) If the necessary suspension of your
                          "period of restoration" and that                              "operations" produces a Business
                          occurs within 12 consecutive months                           Income loss payable under this
                          after the date of direct physical loss                        policy, we will pay for the actual loss
                          or damage. We will only pay for                               of Business Income you incur during
                          ordinary payroll expenses for 60                              the period that:
                          days following the date of direct
                          physical loss or damage, unless a                             (i) Begins on the date property
                          greater number of days is shown in                                except finished stock is actually
                          the Declarations.                                                 repaired, rebuilt or replaced and
                                                                                            "operations" are resumed; and
                      (c) Business Income means the:
                                                                                       (ii) Ends on the earlier of:
                          (i) Net Income (Net Profit or Loss
                              before income taxes) that would                                i. The date you could restore
                              have been earned or incurred if                                   your     "operations",     with
                              no physical loss or damage had                                    reasonable speed, to the level
                              occurred, but not including any                                   which would generate the
                              Net Income that would likely have                                 Business Income amount that
                              been earned as a result of an                                     would have existed if no direct
                              increase in the volume of                                         physical loss or damage had
                              business due to favorable                                         occurred; or
                              business conditions caused by                                 ii. 60 consecutive days after the
                              the impact of the Covered Cause                                   date determined in Paragraph
                              of Loss on customers or on other                                  (a)(i) above, unless a greater
                              businesses; and                                                   number of consecutive days is
                         (ii) Continuing normal operating                                       shown in the Declarations.
                              expenses incurred, including                               However,       Extended     Business
                              payroll.                                                   Income does not apply to loss of
                      (d) Ordinary payroll expenses:                                     Business Income incurred as a result
                                                                                         of unfavorable business conditions
                          (i) Means payroll expenses for all                             caused by the impact of the Covered
                               your employees except:                                    Cause of Loss in the area where the
                                i. Officers;                                             described premises are located.
                               ii. Executives;                                      (b) Loss of Business Income must be
                              iii. Department Managers;                                  caused by direct physical loss or
                                                                                         damage at the described premises
                              iv. Employees under contract;                              caused by or resulting from any
                                   and                                                   Covered Cause of Loss.
                               v. Additional Exemptions shown                    (3) With respect to the coverage provided in
                                   in the Declarations as:                           this Additional Coverage, suspension
                                      z Job Classifications; or                      means:
                                      z Employees.                                  (a) The partial slowdown or complete
                                                                                         cessation of your business activities;
                            (ii) Include:
                                                                                         or
                                   i. Payroll;
                                                                                    (b) That a part or all of the described
                                  ii. Employee benefits, if directly                    premises is rendered untenantable, if
                                      related to payroll;                               coverage for Business Income
                                 iii. FICA payments you pay;                            applies.
                                 iv. Union dues you pay; and                     (4) This Additional Coverage is not subject
                                                                                     to the Limits of Insurance of Section I –
                                  v. Workers'          compensation                  Property.
                                      premiums.




          BP 00 03 07 13                          © Insurance Services Office, Inc., 2012                        Page 7 of 53

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 21 of 194
Policy Number: 10015517CB




                 g. Extra Expense                                                 (c) To:
                   (1) We will pay necessary Extra Expense                            (i) Repair or replace any property; or
                       you incur during the "period of                               (ii) Research, replace or restore the
                       restoration" that you would not have                               lost information on damaged
                       incurred if there had been no direct                               "valuable papers and records";
                       physical loss or damage to property at
                       the described premises. The loss or                            to the extent it reduces the amount
                       damage must be caused by or result                             of loss that otherwise would have
                       from a Covered Cause of Loss. With                             been payable under this Additional
                       respect to loss of or damage to personal                       Coverage or Additional Coverage f.
                       property in the open or personal                               Business Income.
                       property in a vehicle, the described                    (3) With respect to the coverage provided in
                       premises include the area within 100                        this Additional Coverage, suspension
                       feet of such premises.                                      means:
                         With respect to the requirements set                     (a) The partial slowdown or complete
                         forth in the preceding paragraph, if you                      cessation of your business activities;
                         occupy only part of a building, your                          or
                         premises mean:
                                                                                  (b) That a part or all of the described
                      (a) The portion of the building which you                        premises is rendered untenantable, if
                          rent, lease or occupy;                                       coverage for Business Income
                      (b) The area within 100 feet of the                              applies.
                          building or within 100 feet of the                   (4) We will only pay for Extra Expense that
                          premises       described     in    the                   occurs within 12 consecutive months
                          Declarations, whichever distance is                      after the date of direct physical loss or
                          greater (with respect to loss of or                      damage. This Additional Coverage is
                          damage to personal property in the                       not subject to the Limits of Insurance of
                          open or personal property in a                           Section I – Property.
                          vehicle); and
                                                                            h. Pollutant Clean-up And Removal
                      (c) Any area within the building or at the
                                                                               We will pay your expense to extract
                          described premises, if that area
                                                                               "pollutants" from land or water at the
                          services, or is used to gain access                  described premises if the discharge,
                          to, the portion of the building which                dispersal, seepage, migration, release or
                          you rent, lease or occupy.
                                                                               escape of the "pollutants" is caused by or
                   (2) Extra     Expense   means     expense                   results from a Covered Cause of Loss that
                       incurred:                                               occurs during the policy period. The
                      (a) To avoid or minimize the suspension                  expenses will be paid only if they are
                          of business and to continue                          reported to us in writing within 180 days of
                          "operations":                                        the date on which the Covered Cause of
                                                                               Loss occurs.
                          (i) At the described premises; or
                                                                               This Additional Coverage does not apply to
                         (ii) At replacement premises or at                    costs to test for, monitor or assess the
                              temporary locations, including                   existence, concentration or effects of
                              relocation expenses, and costs to                "pollutants". But we will pay for testing
                              equip      and    operate     the                which is performed in the course of
                              replacement      or    temporary                 extracting the "pollutants" from the land or
                              locations.                                       water.
                      (b) To minimize the suspension of                        The most we will pay for each location
                          business if you cannot continue                      under this Additional Coverage is $10,000
                          "operations".                                        for the sum of all such expenses arising out
                                                                               of Covered Causes of Loss occurring
                                                                               during each separate 12-month period of
                                                                               this policy.




          Page 8 of 53                          © Insurance Services Office, Inc., 2012                     BP 00 03 07 13

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 22 of 194
Policy Number: 10015517CB




                 i. Civil Authority                                             j. Money Orders And "Counterfeit Money"
                    When a Covered Cause of Loss causes                            We will pay for loss resulting directly from
                    damage to property other than property at                      your having accepted in good faith, in
                    the described premises, we will pay for the                    exchange for merchandise, "money" or
                    actual loss of Business Income you sustain                     services:
                    and necessary Extra Expense caused by                         (1) Money orders issued by any post office,
                    action of civil authority that prohibits access                   express company or bank that are not
                    to the described premises, provided that                          paid upon presentation; or
                    both of the following apply:
                                                                                  (2) "Counterfeit money" that is acquired
                   (1) Access to the area immediately                                 during the regular course of business.
                        surrounding the damaged property is
                        prohibited by civil authority as a result of              The most we will pay for any loss under this
                        the damage, and the described                             Additional Coverage is $1,000.
                        premises are within that area but are not              k. Forgery Or Alteration
                        more than one mile from the damaged
                                                                                 (1) We will pay for loss resulting directly
                        property; and                                                from forgery or alteration of any check,
                   (2) The action of civil authority is taken in                     draft, promissory note, bill of exchange
                        response      to      dangerous      physical                or similar written promise of payment in
                        conditions resulting from the damage or                      "money" that you or your agent has
                        continuation of the Covered Cause of                         issued, or that was issued by someone
                        Loss that caused the damage, or the                          who impersonates you or your agent.
                        action is taken to enable a civil authority
                                                                                 (2) If you are sued for refusing to pay the
                        to have unimpeded access to the                              check, draft, promissory note, bill of
                        damaged property.                                            exchange or similar written promise of
                    Civil Authority Coverage for Business                            payment in "money", on the basis that it
                    Income will begin 72 hours after the time of                     has been forged or altered, and you
                    the first action of civil authority that prohibits               have our written consent to defend
                    access to the described premises and will                        against the suit, we will pay for any
                    apply for a period of up to four consecutive                     reasonable legal expenses that you
                    weeks from the date on which such                                incur in that defense.
                    coverage began.
                                                                                  (3) For the purpose of this coverage, check
                    Civil Authority Coverage for necessary                            includes a substitute check as defined in
                    Extra Expense will begin immediately after                        the Check Clearing for the 21st Century
                    the time of the first action of civil authority                   Act and will be treated the same as the
                    that prohibits access to the described                            original it replaced.
                    premises and will end:
                                                                                  (4) The most we will pay for any loss,
                   (1) Four consecutive weeks after the date                          including legal expenses, under this
                       of that action; or                                             Additional Coverage is $2,500, unless a
                   (2) When your Civil Authority Coverage for                         higher Limit Of Insurance is shown in
                       Business Income ends;                                          the Declarations.
                    whichever is later.                                         l. Increased Cost Of Construction
                    The definitions of Business Income and                        (1) This Additional Coverage applies only to
                    Extra Expense contained in the Business                           buildings insured on a replacement cost
                    Income and Extra Expense Additional                               basis.
                    Coverages also apply to this Civil Authority                  (2) In the event of damage by a Covered
                    Additional Coverage. The Civil Authority                          Cause of Loss to a building that is
                    Additional Coverage is not subject to the                         Covered Property, we will pay the
                    Limits of Insurance of Section I – Property.                      increased costs incurred to comply with
                                                                                      the minimum standards of an ordinance
                                                                                      or law in the course of repair, rebuilding
                                                                                      or replacement of damaged parts of that
                                                                                      property, subject to the limitations stated
                                                                                      in Paragraphs (3) through (9) of this
                                                                                      Additional Coverage.




          BP 00 03 07 13                           © Insurance Services Office, Inc., 2012                        Page 9 of 53

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 23 of 194
Policy Number: 10015517CB




                   (3) The ordinance or law referred to in                      (7) With respect to this Additional
                       Paragraph (2) of this Additional                             Coverage:
                       Coverage is an ordinance or law that                        (a) We will not pay for the Increased
                       regulates the construction or repair of                         Cost of Construction:
                       buildings or establishes zoning or land
                       use requirements at the described                               (i) Until the property is actually
                       premises and is in force at the time of                             repaired or replaced, at the same
                       loss.                                                               or another premises; and
                   (4) Under this Additional Coverage, we will                        (ii) Unless the repair or replacement
                       not pay any costs due to an ordinance                               is made as soon as reasonably
                       or law that:                                                        possible after the loss or
                                                                                           damage, not to exceed two
                      (a) You were required to comply with                                 years. We may extend this period
                          before the loss, even when the                                   in writing during the two years.
                          building was undamaged; and
                                                                                   (b) If the building is repaired or replaced
                      (b) You failed to comply with.                                   at the same premises, or if you elect
                   (5) Under this Additional Coverage, we will                         to rebuild at another premises, the
                       not pay for:                                                    most we will pay for the Increased
                      (a) The enforcement of or compliance                             Cost of Construction is the increased
                          with any ordinance or law which                              cost of construction at the same
                          requires       demolition,       repair,                     premises.
                          replacement,            reconstruction,                  (c) If the ordinance or law requires
                          remodeling      or    remediation     of                      relocation to another premises, the
                          property due to contamination by                              most we will pay for the Increased
                          "pollutants" or due to the presence,                          Cost of Construction is the increased
                          growth, proliferation, spread or any                          cost of construction at the new
                          activity of "fungi", wet rot or dry rot;                      premises.
                          or                                                    (8) This Additional Coverage is not subject
                      (b) Any costs associated with the                             to the terms of the Ordinance Or Law
                           enforcement of or compliance with                        Exclusion, to the extent that such
                           an ordinance or law which requires                       exclusion would conflict with the
                           any insured or others to test for,                       provisions of this Additional Coverage.
                           monitor, clean up, remove, contain,                  (9) The costs addressed in the Loss
                           treat, detoxify or neutralize, or in any                 Payment Property Loss Condition in
                           way respond to, or assess the                            Section I – Property do not include the
                           effects of "pollutants", "fungi", wet rot                increased     cost     attributable     to
                           or dry rot.                                              enforcement of or compliance with an
                   (6) The most we will pay under this                              ordinance or law. The amount payable
                       Additional Coverage, for each described                      under this Additional Coverage, as
                       building insured under Section I –                           stated in Paragraph (6) of this Additional
                       Property, is $10,000. If a damaged                           Coverage, is not subject to such
                       building(s) is covered under a blanket                       limitation.
                       Limit of Insurance which applies to more              m. Business Income From Dependent
                       than one building or item of property,                   Properties
                       then the most we will pay under this
                       Additional Coverage, for each damaged                   (1) We will pay for the actual loss of
                       building, is $10,000.                                       Business Income you sustain due to
                                                                                   physical loss or damage at the premises
                       The amount payable under this                               of a dependent property or secondary
                       Additional Coverage is additional                           dependent property caused by or
                       insurance.                                                  resulting from any Covered Cause of
                                                                                   Loss.




          Page 10 of 53                          © Insurance Services Office, Inc., 2012                     BP 00 03 07 13

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 24 of 194
Policy Number: 10015517CB




                       However, this Additional Coverage does                    (b) Accepts materials or services from a
                       not apply when the only loss at the                             dependent property, which in turn
                       premises of a dependent property or                             accepts your materials or services.
                       secondary dependent property is loss or                    A road, bridge, tunnel, waterway,
                       damage to "electronic data", including                     airfield, pipeline or any other similar area
                       destruction or corruption of "electronic                   or structure is not a secondary
                       data". If the dependent property or                        dependent property.
                       secondary dependent property sustains
                       loss or damage to "electronic data" and                    Any property which delivers any of the
                       other property, coverage under this                        following services is not a secondary
                       Additional Coverage will not continue                      dependent property with respect to such
                       once the other property is repaired,                       services:
                       rebuilt or replaced.                                            (i) Water supply services;
                       The most we will pay under this                                (ii) Wastewater removal services;
                       Additional Coverage is $5,000 unless a                       (iii) Communication supply services;
                       higher Limit Of Insurance is indicated in                           or
                       the Declarations.
                                                                                    (iv) Power supply services.
                   (2) We will reduce the amount of your
                       Business Income loss, other than Extra                     The secondary dependent property must
                       Expense, to the extent you can resume                      be located in the coverage territory of
                       "operations", in whole or in part, by                      this policy.
                       using any other available:                             (6) The coverage period for Business
                      (a) Source of materials; or                                 Income under this Additional Coverage:
                      (b) Outlet for your products.                              (a) Begins 72 hours after the time of
                                                                                     direct physical loss or damage
                   (3) If you do not resume "operations", or do                      caused by or resulting from any
                       not resume "operations" as quickly as                         Covered Cause of Loss at the
                       possible, we will pay based on the
                                                                                     premises of the dependent property
                       length of time it would have taken to                         or secondary dependent property;
                       resume "operations" as quickly as                             and
                       possible.
                                                                                 (b) Ends on the date when the property
                   (4) Dependent property means property                              at the premises of the dependent
                       owned by others whom you depend on                             property or secondary dependent
                       to:                                                            property should be repaired, rebuilt
                      (a) Deliver materials or services to you,                       or replaced with reasonable speed
                           or to others for your account. But                         and similar quality.
                           services does not mean water supply                (7) The Business Income coverage period,
                           services,     wastewater     removal                   as stated in Paragraph (6), does not
                           services, communication supply
                                                                                  include any increased period required
                           services or power supply services;                     due to the enforcement of or compliance
                      (b) Accept your products or services;                       with any ordinance or law that:
                      (c) Manufacture your products for                          (a) Regulates the construction, use or
                           delivery to your customers under                          repair, or requires the tearing down
                           contract for sale; or                                     of any property; or
                      (d) Attract customers to your business.                    (b) Requires any insured or others to
                       The dependent property must be located                        test for, monitor, clean up, remove,
                       in the coverage territory of this policy.                     contain, treat, detoxify or neutralize,
                                                                                     or in any way respond to, or assess
                   (5) Secondary dependent property means                            the effects of "pollutants".
                       an entity which is not owned or operated
                       by a dependent property and which;                         The expiration date of this policy will not
                                                                                  reduce the Business Income coverage
                      (a) Delivers materials or services to a                     period.
                          dependent property, which in turn
                          are used by the dependent property
                          in providing materials or services to
                          you; or




          BP 00 03 07 13                       © Insurance Services Office, Inc., 2012                        Page 11 of 53

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 25 of 194
Policy Number: 10015517CB




                   (8) The definition of Business Income                       (2) The Covered Causes of Loss applicable
                       contained in the Business Income                            to Business Personal Property include a
                       Additional Coverage also applies to this                    computer virus, harmful code or similar
                       Business Income From Dependent                              instruction introduced into or enacted on
                       Properties Additional Coverage.                             a computer system (including "electronic
                 n. Glass Expenses                                                 data") or a network to which it is
                                                                                   connected, designed to damage or
                   (1) We will pay for expenses incurred to put                    destroy any part of the system or disrupt
                       up temporary plates or board up                             its normal operation. But there is no
                       openings if repair or replacement of                        coverage for loss or damage caused by
                       damaged glass is delayed.                                   or resulting from manipulation of a
                   (2) We will pay for expenses incurred to                        computer system (including "electronic
                       remove or replace obstructions when                         data") by any employee, including a
                       repairing or replacing glass that is part                   temporary or leased employee, or by an
                       of a building. This does not include                        entity retained by you, or for you, to
                       removing or replacing window displays.                      inspect, design, install, modify, maintain,
                 o. Fire Extinguisher Systems Recharge                             repair or replace that system.
                    Expense                                                    (3) The most we will pay under this
                                                                                   Additional Coverage – Electronic Data
                   (1) We will pay:
                                                                                   for all loss or damage sustained in any
                      (a) The cost of recharging or replacing,                     one policy year, regardless of the
                          whichever is less, your fire                             number of occurrences of loss or
                          extinguishers and fire extinguishing                     damage or the number of premises,
                          systems     (including   hydrostatic                     locations or computer systems involved,
                          testing if needed) if they are                           is $10,000, unless a higher Limit Of
                          discharged on or within 100 feet of                      Insurance is shown in the Declarations.
                          the described premises; and                              If loss payment on the first occurrence
                      (b) For loss or damage to Covered                            does not exhaust this amount, then the
                           Property if such loss or damage is                      balance is available for subsequent loss
                           the result of an accidental discharge                   or damage sustained in, but not after,
                           of chemicals from a fire extinguisher                   that policy year. With respect to an
                           or a fire extinguishing system.                         occurrence which begins in one policy
                                                                                   year and continues or results in
                   (2) No coverage will apply if the fire                          additional loss or damage in a
                       extinguishing system is discharged                          subsequent policy year(s), all loss or
                       during installation or testing.
                                                                                   damage is deemed to be sustained in
                   (3) The most we will pay under this                             the policy year in which the occurrence
                       Additional Coverage is $5,000 in any                        began.
                       one occurrence.
                                                                               (4) This Additional Coverage does not apply
                 p. Electronic Data                                                to your "stock" of prepackaged software,
                   (1) Subject to the provisions of this                           or to "electronic data" which is
                       Additional Coverage, we will pay for the                    integrated in and operates or controls a
                       cost to replace or restore "electronic                      building's elevator, lighting, heating,
                       data" which has been destroyed or                           ventilation, air conditioning or security
                       corrupted by a Covered Cause of Loss.                       system.
                       To the extent that "electronic data" is not          q. Interruption Of Computer Operations
                       replaced or restored, the loss will be
                                                                              (1) Subject to all provisions of this
                       valued at the cost of replacement of the
                                                                                  Additional Coverage, you may extend
                       media on which the "electronic data"                       the insurance that applies to Business
                       was stored, with blank media of                            Income and Extra Expense to apply to a
                       substantially identical type.
                                                                                  suspension of "operations" caused by
                                                                                  an interruption in computer operations
                                                                                  due to destruction or corruption of
                                                                                  "electronic data" due to a Covered
                                                                                  Cause of Loss.




          Page 12 of 53                         © Insurance Services Office, Inc., 2012                      BP 00 03 07 13

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 26 of 194
Policy Number: 10015517CB




                   (2) With respect to the coverage provided                  (3) The most we will pay under this
                       under this Additional Coverage, the                        Additional Coverage – Interruption Of
                       Covered Causes of Loss are subject to                      Computer Operations for all loss
                       the following:                                             sustained and expense incurred in any
                      (a) Coverage under this Additional                          one policy year, regardless of the
                          Coverage      –     Interruption Of                     number of interruptions or the number of
                          Computer Operations is limited to                       premises,     locations      or   computer
                          the "specified causes of loss" and                      systems involved, is $10,000 unless a
                          Collapse.                                               higher Limit Of Insurance is shown in
                                                                                  the Declarations. If loss payment
                      (b) If the Businessowners Coverage                          relating to the first interruption does not
                          Form is endorsed to add a Covered                       exhaust this amount, then the balance is
                          Cause of Loss, the additional                           available for loss or expense sustained
                          Covered Cause of Loss does not                          or incurred as a result of subsequent
                          apply to the coverage provided                          interruptions in that policy year. A
                          under this Additional Coverage.                         balance remaining at the end of a policy
                      (c) The Covered Causes of Loss include                      year does not increase the amount of
                          a computer virus, harmful code or                       insurance in the next policy year. With
                          similar instruction introduced into or                  respect to any interruption which begins
                          enacted on a computer system                            in one policy year and continues or
                          (including "electronic data") or a                      results in additional loss or expense in a
                          network to which it is connected,                       subsequent policy year(s), all loss and
                          designed to damage or destroy any                       expense is deemed to be sustained or
                          part of the system or disrupt its                       incurred in the policy year in which the
                          normal operation. But there is no                       interruption began.
                          coverage for an interruption related                (4) This Additional Coverage – Interruption
                          to manipulation of a computer                           Of Computer Operations does not apply
                          system (including "electronic data")                    to loss sustained or expense incurred
                          by any employee, including a                            after the end of the "period of
                          temporary or leased employee, or by                     restoration", even if the amount of
                          an entity retained by you, or for you,                  insurance stated in (3) above has not
                          to inspect, design, install, modify,                    been exhausted.
                          maintain, repair or replace that
                          system.                                             (5) Coverage for Business Income does not
                                                                                  apply when a suspension of "operations"
                                                                                  is caused by destruction or corruption of
                                                                                  "electronic data", or any loss or damage
                                                                                  to "electronic data", except as provided
                                                                                  under Paragraphs (1) through (4) of this
                                                                                  Additional Coverage.




          BP 00 03 07 13                       © Insurance Services Office, Inc., 2012                       Page 13 of 53

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 27 of 194
Policy Number: 10015517CB




                   (6) Coverage for Extra Expense does not                      (3) The coverage described under this
                       apply when action is taken to avoid or                       Limited Coverage is limited to $15,000.
                       minimize a suspension of "operations"                        Regardless of the number of claims, this
                       caused by destruction or corruption of                       limit is the most we will pay for the total
                       "electronic data", or any loss or damage                     of all loss or damage arising out of all
                       to "electronic data", except as provided                     occurrences of "specified causes of
                       under Paragraphs (1) through (4) of this                     loss" (other than fire or lightning) which
                       Additional Coverage.                                         take place in a 12-month period (starting
                   (7) This Additional Coverage does not apply                      with the beginning of the present annual
                       when loss or damage to "electronic                           policy period). With respect to a
                       data" involves only "electronic data"                        particular occurrence of loss which
                       which is integrated in and operates or                       results in "fungi", wet rot or dry rot, we
                       controls a building's elevator, lighting,                    will not pay more than the total of
                       heating, ventilation, air conditioning or                    $15,000 even if the "fungi", wet rot or
                       security system.                                             dry rot continues to be present or active,
                                                                                    or recurs, in a later policy period.
                 r. Limited Coverage For "Fungi", Wet Rot
                    Or Dry Rot                                                  (4) The coverage provided under this
                                                                                    Limited Coverage does not increase the
                   (1) The coverage described in Paragraphs                         applicable Limit of Insurance on any
                       r.(2) and r.(6) only applies when the                        Covered Property. If a particular
                       "fungi", wet rot or dry rot is the result of                 occurrence results in loss or damage by
                       a "specified cause of loss" other than                       "fungi", wet rot or dry rot, and other loss
                       fire or lightning that occurs during the                     or damage, we will not pay more, for the
                       policy period and only if all reasonable                     total of all loss or damage, than the
                       means were used to save and preserve                         applicable Limit of Insurance on the
                       the property from further damage at the                      affected Covered Property.
                       time of and after that occurrence.
                                                                                    If there is covered loss or damage to
                       This Additional Coverage does not apply                      Covered Property, not caused by
                       to lawns, trees, shrubs or plants which                      "fungi", wet rot or dry rot, loss payment
                       are part of a vegetated roof.                                will not be limited by the terms of this
                   (2) We will pay for loss or damage by                            Limited Coverage, except to the extent
                       "fungi", wet rot or dry rot. As used in this                 that "fungi", wet rot or dry rot causes an
                       Limited Coverage, the term loss or                           increase in the loss. Any such increase
                       damage means:                                                in the loss will be subject to the terms of
                                                                                    this Limited Coverage.
                      (a) Direct physical loss or damage to
                          Covered Property caused by "fungi",                   (5) The terms of this Limited Coverage do
                          wet rot or dry rot, including the cost                    not increase or reduce the coverage
                          of removal of the "fungi", wet rot or                     provided under the Water Damage,
                          dry rot;                                                  Other Liquids, Powder Or Molten
                                                                                    Material Damage or Collapse Additional
                      (b) The cost to tear out and replace any
                          part of the building or other property                    Coverages.
                          as needed to gain access to the
                          "fungi", wet rot or dry rot; and
                      (c) The cost of testing performed after
                          removal, repair, replacement or
                          restoration of the damaged property
                          is completed, provided there is a
                          reason to believe that "fungi", wet rot
                          or dry rot is present.




          Page 14 of 53                          © Insurance Services Office, Inc., 2012                      BP 00 03 07 13

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 28 of 194
Policy Number: 10015517CB




                    (6) The following applies only if Business                      The most we will pay for loss or damage
                        Income and/or Extra Expense Coverage                        under this Extension is $250,000 at
                        applies to the described premises and                       each building.
                        only if the suspension of "operations"                  (2) Business Personal Property
                        satisfies all the terms and conditions of
                        the applicable Business Income and/or                       If this policy covers Business Personal
                        Extra Expense Additional Coverage:                          Property, you may extend that insurance
                                                                                    to apply to:
                       (a) If the loss which resulted in "fungi",
                           wet rot or dry rot does not in itself                   (a) Business       Personal      Property,
                           necessitate     a   suspension      of                       including such property that you
                           "operations", but such suspension is                         newly acquire, at any location you
                           necessary due to loss or damage to                           acquire; or
                           property caused by "fungi", wet rot or                  (b) Business       Personal      Property,
                           dry rot, then our payment under the                          including such property that you
                           Business Income and/or Extra                                 newly acquire, located at your newly
                           Expense Additional Coverages is                              constructed or acquired buildings at
                           limited to the amount of loss and/or                         the location described in the
                           expense sustained in a period of not                         Declarations.
                           more than 30 days. The days need
                                                                                    This Extension does not apply to
                           not be consecutive.
                                                                                    personal property that you temporarily
                       (b) If a covered suspension of                               acquire in the course of installing or
                            "operations" was caused by loss or                      performing work on such property or
                            damage other than "fungi", wet rot or                   your wholesale activities.
                            dry rot, but remediation of "fungi",
                                                                                    The most we will pay for loss or damage
                            wet rot or dry rot prolongs the "period                 under this Extension is $100,000 at
                            of restoration", we will pay for loss                   each building.
                            and/or expense sustained during the
                            delay (regardless of when such a                   (3) Period Of Coverage
                            delay occurs during the "period of                      With respect to insurance provided
                            restoration"), but such coverage is                     under this Coverage Extension for
                            limited to 30 days. The days need                       Newly      Acquired     Or     Constructed
                            not be consecutive.                                     Property, coverage will end when any of
              6. Coverage Extensions                                                the following first occurs:
                 In addition to the Limits of Insurance of Section                 (a) This policy expires;
                 I – Property, you may extend the insurance                        (b) 30 days expire after you acquire the
                 provided by this policy as provided below.                             property or begin construction of that
                 Except as otherwise provided, the following                            part of the building that would qualify
                 extensions apply to property located in or on                          as Covered Property; or
                 the building described in the Declarations or in                  (c) You report values to us.
                 the open (or in a vehicle) within 100 feet of the
                 described premises:                                                We will charge you additional premium
                                                                                    for values reported from the date you
                 a. Newly Acquired Or Constructed                                   acquire     the     property    or   begin
                     Property                                                       construction of that part of the building
                    (1) Buildings                                                   that would qualify as Covered Property.
                        If this policy covers Buildings, you may             b. Personal Property Off-premises
                        extend that insurance to apply to:                      You may extend the insurance provided by
                       (a) Your new buildings while being built                 this policy to apply to your Covered
                             on the described premises; and                     Property, other than "money" and
                                                                                "securities", "valuable papers and records"
                       (b) Buildings you acquire at premises                    or accounts receivable, while it is in the
                             other than the one described,
                                                                                course of transit or at a premises you do
                             intended for:                                      not own, lease or operate. The most we will
                             (i) Similar use as the building                    pay for loss or damage under this
                                 described in the Declarations; or              Extension is $10,000.
                            (ii) Use as a warehouse.




          BP 00 03 07 13                         © Insurance Services Office, Inc., 2012                       Page 15 of 53

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 29 of 194
Policy Number: 10015517CB




                 c. Outdoor Property                                       e. Valuable Papers And Records
                    You may extend the insurance provided by                 (1) You may extend the insurance that
                    this policy to apply to your outdoor fences,                 applies to Business Personal Property
                    radio and television antennas (including                     to apply to direct physical loss or
                    satellite dishes), signs (other than signs                   damage to "valuable papers and
                    attached to buildings), trees, shrubs and                    records" that you own, or that are in
                    plants (other than trees, shrubs or plants                   your care, custody or control, caused by
                    which are part of a vegetated roof),                         or resulting from a Covered Cause of
                    including debris removal expense. Loss or                    Loss. This Coverage Extension includes
                    damage must be caused by or result from                      the cost to research, replace or restore
                    any of the following causes of loss:                         the lost information on "valuable papers
                   (1) Fire;                                                     and records" for which duplicates do not
                                                                                 exist.
                   (2) Lightning;
                                                                             (2) This Coverage Extension does not apply
                   (3) Explosion;                                                to:
                   (4) Riot or Civil Commotion; or                               (a) Property held as samples or for
                   (5) Aircraft.                                                      delivery after sale; and
                    The most we will pay for loss or damage                      (b) Property in storage away from the
                    under this Extension is $2,500, unless a                          premises shown in the Declarations.
                    higher Limit Of Insurance for Outdoor                     (3) The most we will pay under this
                    Property is shown in the Declarations, but                    Coverage Extension for loss or damage
                    not more than $1,000 for any one tree,                        to "valuable papers and records" in any
                    shrub or plant.                                               one occurrence at the described
                    Subject to all aforementioned terms and                       premises is $10,000, unless a higher
                    limitations of coverage, this Coverage                        Limit Of Insurance for "valuable papers
                    Extension includes the expense of                             and records" is shown in the
                    removing from the described premises the                      Declarations.
                    debris of trees, shrubs and plants which are                  For "valuable papers and records" not at
                    the property of others, except in the                         the described premises, the most we will
                    situation in which you are a tenant and such                  pay is $5,000.
                    property is owned by the landlord of the
                    described premises.                                       (4) Loss or damage to "valuable papers and
                                                                                  records" will be valued at the cost of
                 d. Personal Effects                                              restoration or replacement of the lost or
                    You may extend the insurance that applies                     damaged information. To the extent that
                    to Business Personal Property to apply to                     the contents of the "valuable papers and
                    personal effects owned by you, your                           records" are not restored, the "valuable
                    officers, your partners or "members", your                    papers and records" will be valued at
                    "managers" or your employees, including                       the cost of replacement with blank
                    temporary or leased employees. This                           materials of substantially identical type.
                    extension does not apply to:                              (5) Paragraph B. Exclusions in Section I –
                   (1) Tools or equipment used in your                            Property does not apply to this
                        business; or                                              Coverage Extension except for:
                   (2) Loss or damage by theft.                                  (a) Paragraph B.1.c., Governmental
                    The most we will pay for loss or damage                          Action;
                    under this Extension is $2,500 at each                       (b) Paragraph B.1.d., Nuclear Hazard;
                    described premises.                                          (c) Paragraph B.1.f., War And Military
                                                                                     Action;




          Page 16 of 53                        © Insurance Services Office, Inc., 2012                     BP 00 03 07 13

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 30 of 194
Policy Number: 10015517CB




                      (d) Paragraph B.2.f., Dishonesty;                     g. Business Personal Property Temporarily
                      (e) Paragraph B.2.g., False Pretense;                    In Portable Storage Units
                       (f) Paragraph B.2.m.(2), Errors Or                     (1) You may extend the insurance that
                           Omissions; and                                         applies to Business Personal Property
                                                                                  to apply to such property while
                      (g) Paragraph B.3.                                          temporarily stored in a portable storage
                 f. Accounts Receivable                                           unit (including a detached trailer)
                                                                                  located within 100 feet of the buildings
                   (1) You may extend the insurance that
                       applies to Business Personal Property                      or    structures   described    in   the
                       to apply to accounts receivable. We will                   Declarations or within 100 feet of the
                                                                                  described premises, whichever distance
                       pay:
                                                                                  is greater.
                      (a) All amounts due from your
                           customers that you are unable to                   (2) The limitation under Paragraph A.4.a.(5)
                           collect;                                               also applies to property in a portable
                                                                                  storage unit.
                      (b) Interest charges on any loan
                          required to offset amounts you are                   (3) Coverage under this Extension:
                          unable to collect pending our                           (a) Will end 90 days after the Business
                          payment of these amounts;                                   Personal Property has been placed
                                                                                      in the storage unit;
                      (c) Collection expenses in excess of
                          your normal collection expenses that                    (b) Does not apply if the storage unit
                          are made necessary by loss or                               itself has been in use at the
                          damage; and                                                 described premises for more than 90
                                                                                      consecutive days, even if the
                      (d) Other reasonable expenses that you
                                                                                      Business Personal Property has
                           incur to reestablish your records of
                           accounts receivable;                                       been stored there for 90 or fewer
                                                                                      days as of the time of loss or
                       that result from direct physical loss or                       damage.
                       damage by any Covered Cause of Loss
                       to your records of accounts receivable.                 (4) Under this Extension, the most we will
                                                                                   pay for the total of all loss or damage to
                   (2) The most we will pay under this                             Business Personal Property is $10,000
                       Coverage Extension for loss or damage                       (unless a higher limit is indicated in the
                       in any one occurrence at the described                      Declarations for such Extension)
                       premises is $10,000, unless a higher                        regardless of the number of storage
                       Limit of Insurance for accounts                             units.
                       receivable is shown in the Declarations.
                                                                              (5) This Extension does not apply to loss or
                       For accounts receivable not at the                          damage otherwise covered under this
                       described premises, the most we will                        Coverage Form or any endorsement to
                       pay is $5,000.                                              this Coverage Form, and does not apply
                   (3) Paragraph B. Exclusions in Section I –                      to loss or damage to the storage unit
                       Property does not apply to this                             itself.
                       Coverage Extension except for:                B. Exclusions
                      (a) Paragraph B.1.c., Governmental                1. We will not pay for loss or damage caused
                          Action;                                          directly or indirectly by any of the following.
                      (b) Paragraph B.1.d., Nuclear Hazard;                Such loss or damage is excluded regardless of
                                                                           any other cause or event that contributes
                      (c) Paragraph B.1.f., War And Military               concurrently or in any sequence to the loss.
                          Action;
                                                                           These exclusions apply whether or not the loss
                      (d)    Paragraph B.2.f., Dishonesty;                 event results in widespread damage or affects
                      (e)    Paragraph B.2.g., False Pretense;             a substantial area.
                       (f)   Paragraph B.3.; and                            a. Ordinance Or Law
                      (g)    Paragraph       B.6.,      Accounts              (1) The enforcement of or compliance with
                             Receivable Exclusion.                                any ordinance or law:
                                                                                 (a) Regulating the construction, use or
                                                                                     repair of any property; or




          BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                      Page 17 of 53

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 31 of 194
Policy Number: 10015517CB




                      (b) Requiring the tearing down of any                           With respect to coverage for volcanic
                          property, including the cost of                             action as set forth in 5(a), (5)(b) and
                          removing its debris.                                        5(c), all volcanic eruptions that occur
                   (2) This exclusion, Ordinance Or Law,                              within any 168-hour period will constitute
                       applies whether the loss results from:                         a single occurrence.
                        (a) An ordinance or law that is enforced                      Volcanic action does not include the
                             even if the property has not been                        cost to remove ash, dust or particulate
                             damaged; or                                              matter that does not cause direct
                                                                                      physical loss of or damage to Covered
                       (b) The increased costs incurred to                            Property.
                             comply with an ordinance or law in
                             the course of construction, repair,                  This exclusion applies regardless of
                             renovation, remodeling or demolition                 whether any of the above, in Paragraphs
                             of property or removal of its debris,                (1) through (5), is caused by an act of
                             following a physical loss to that                    nature or is otherwise caused.
                             property.                                         c. Governmental Action
                 b. Earth Movement                                                Seizure or destruction of property by order
                   (1) Earthquake, including tremors and                          of governmental authority.
                         aftershocks and any earth sinking, rising                But we will pay for loss or damage caused
                         or shifting related to such event;                       by or resulting from acts of destruction
                   (2) Landslide, including any earth sinking,                    ordered by governmental authority and
                         rising or shifting related to such event;                taken at the time of a fire to prevent its
                                                                                  spread, if the fire would be covered under
                   (3) Mine subsidence, meaning subsidence                        this policy.
                         of a man-made mine, whether or not
                         mining activity has ceased;                           d. Nuclear Hazard
                   (4) Earth sinking (other than sinkhole                         Nuclear reaction or radiation, or radioactive
                         collapse), rising or shifting including soil             contamination, however caused.
                         conditions      which     cause     settling,             But if nuclear reaction or radiation, or
                         cracking or other disarrangement of                       radioactive contamination, results in fire, we
                         foundations or other parts of realty. Soil                will pay for the loss or damage caused by
                         conditions        include       contraction,              that fire.
                         expansion, freezing, thawing, erosion,                e. Utility Services
                         improperly compacted soil and the
                         action of water under the ground                         The failure of power, communication, water
                         surface.                                                 or other utility service supplied to the
                                                                                  described premises, however caused, if the
                    But if Earth Movement, as described in                        failure:
                    Paragraphs (1) through (4) above, results in
                    fire or explosion, we will pay for the loss or                 (1) Originates away from the described
                    damage caused by that fire or explosion.                           premises; or
                   (5) Volcanic eruption, explosion or effusion.                   (2) Originates at the described premises,
                         But if volcanic eruption, explosion or                        but only if such failure involves
                         effusion results in fire, building glass                      equipment used to supply the utility
                         breakage or volcanic action, we will pay                      service to the described premises from
                         for the loss or damage caused by that                         a source away from the described
                         fire, building glass breakage or volcanic                     premises.
                         action.                                                   Failure of any utility service includes lack of
                         Volcanic action means direct loss or                      sufficient capacity and reduction in supply.
                         damage resulting from the eruption of a                   Loss or damage caused by a surge of
                         volcano when the loss or damage is                        power is also excluded, if the surge would
                         caused by:                                                not have occurred but for an event causing
                        (a) Airborne volcanic blast or airborne                    a failure of power.
                             shock waves;
                       (b) Ash, dust or particulate matter; or
                        (c) Lava flow.




          Page 18 of 53                            © Insurance Services Office, Inc., 2012                      BP 00 03 07 13

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 32 of 194
Policy Number: 10015517CB




                    But if the failure or surge of power, or the                This exclusion applies regardless of
                    failure of communication, water or other                    whether any of the above, in Paragraphs
                    utility service, results in a Covered Cause of              (1) through (5), is caused by an act of
                    Loss, we will pay for the loss or damage                    nature or is otherwise caused. An example
                    caused by that Covered Cause of Loss.                       of a situation to which this exclusion applies
                    Communication services include but are not                  is the situation where a dam, levee, seawall
                    limited to service relating to Internet access              or other boundary or containment system
                    or access to any electronic, cellular or                    fails in whole or in part, for any reason, to
                    satellite network.                                          contain the water.
                    This exclusion does not apply to loss or                    But if any of the above, in Paragraphs (1)
                    damage to "computer(s)" and "electronic                     through (5), results in fire, explosion or
                    data".                                                      sprinkler leakage, we will pay for the loss or
                                                                                damage caused by that fire, explosion or
                 f. War And Military Action                                     sprinkler leakage.
                   (1) War, including undeclared or civil war;              h. Certain Computer-related Losses
                   (2) Warlike action by a military force,                    (1) The failure, malfunction or inadequacy
                       including action in hindering or                           of:
                       defending against an actual or expected
                       attack, by any government, sovereign or                   (a) Any of the following, whether
                       other authority using military personnel                       belonging to any insured or to
                       or other agents; or                                            others:
                   (3) Insurrection,    rebellion,    revolution,                      (i) "Computer" hardware, including
                       usurped power, or action taken by                                   microprocessors        or    other
                       governmental authority in hindering or                              electronic    data      processing
                       defending against any of these.                                     equipment as may be described
                                                                                           elsewhere in this policy;
                 g. Water
                                                                                      (ii) "Computer" application software
                   (1) Flood, surface water, waves (including                              or other "electronic data" as may
                       tidal wave and tsunami), tides, tidal                               be described elsewhere in this
                       water, overflow of any body of water, or                            policy;
                       spray from any of these, all whether or
                       not driven by wind (including storm                           (iii) "Computer" operating systems
                       surge);                                                             and related software;
                   (2) Mudslide or mudflow;                                          (iv) "Computer" networks;
                   (3) Water that backs up or overflows or is                         (v) Microprocessors         ("computer"
                       otherwise discharged from a sewer,                                  chips) not part of any "computer"
                       drain, sump, sump pump or related                                   system; or
                       equipment;                                                    (vi) Any other computerized or
                   (4) Water under the ground surface                                      electronic      equipment       or
                       pressing on, or flowing or seeping                                  components; or
                       through:                                                   (b) Any other products, and any
                      (a) Foundations, walls, floors or paved                          services, data or functions that
                           surfaces;                                                   directly or indirectly use or rely upon,
                                                                                       in any manner, any of the items
                      (b) Basements, whether paved or not; or                          listed in Paragraph (a) above;
                      (c) Doors, windows or other openings;                        due to the inability to correctly
                           or                                                      recognize, distinguish, interpret or
                   (5) Waterborne      material   carried    or                    accept one or more dates or times. An
                       otherwise moved by any of the water                         example is the inability of computer
                       referred to in Paragraph (1), (3) or (4),                   software to recognize the year 2000.
                       or material carried or otherwise moved
                       by mudslide or mudflow.




          BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                        Page 19 of 53

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 33 of 194
Policy Number: 10015517CB




                   (2) Any advice, consultation, design,                  2. We will not pay for loss or damage caused by
                       evaluation,   inspection,     installation,           or resulting from any of the following:
                       maintenance, repair, replacement or                   a. Electrical Apparatus
                       supervision provided or done by you or
                       for you to determine, rectify or test for,                Artificially generated electrical, magnetic or
                       any potential or actual problems                          electromagnetic energy that damages,
                       described in Paragraph (1) above.                         disturbs, disrupts or otherwise interferes
                                                                                 with any:
                    However, if excluded loss or damage, as
                    described in Paragraph (1) above, results in                (1) Electrical or electronic wire, device,
                    a "specified cause of loss" under Section I –                    appliance, system or network; or
                    Property, we will pay only for the loss or                  (2) Device, appliance, system or network
                    damage caused by such "specified cause                           utilizing cellular or satellite technology.
                    of loss".
                                                                                 For the purpose of this exclusion, electrical,
                    We will not pay for repair, replacement or                   magnetic or electromagnetic energy
                    modification of any items in Paragraph                       includes but is not limited to:
                    (1)(a) or (1)(b) to correct any deficiencies or             (1) Electrical current, including arcing;
                    change any features.
                                                                                (2) Electrical charge produced or conducted
                 i. "Fungi", Wet Rot Or Dry Rot                                      by a magnetic or electromagnetic field;
                    Presence, growth, proliferation, spread or
                                                                                (3) Pulse of electromagnetic energy; or
                    any activity of "fungi", wet rot or dry rot.
                                                                                (4) Electromagnetic waves or microwaves.
                    But if "fungi", wet rot or dry rot results in a
                    "specified cause of loss", we will pay for the               But if fire results, we will pay for the loss or
                    loss or damage caused by that "specified                     damage caused by fire.
                    cause of loss".                                              We will pay for loss or damage to
                    This exclusion does not apply:                               "computer(s)" due to artificially generated
                                                                                 electrical, magnetic or electromagnetic
                   (1) When "fungi", wet rot or dry rot results                  energy if such loss or damage is caused by
                       from fire or lightning; or                                or results from:
                   (2) To the extent that coverage is provided                  (1) An occurrence that took place within
                       in the Limited Coverage For "Fungi",                          100 feet of the described premises; or
                       Wet Rot Or Dry Rot Additional
                       Coverage, with respect to loss or                       (2) Interruption of electric power supply,
                       damage by a cause of loss other than                        power surge, blackout or brownout if the
                       fire or lightning.                                          cause of such occurrence took place
                                                                                   within 100 feet of the described
                 j. Virus Or Bacteria                                              premises.
                   (1) Any     virus,   bacterium or    other                b. Consequential Losses
                       microorganism that induces or is
                       capable of inducing physical distress,                   Delay, loss of use or loss of market.
                       illness or disease.                                   c. Smoke, Vapor, Gas
                   (2) However, the exclusion in Paragraph (1)                  Smoke, vapor or gas from agricultural
                       does not apply to loss or damage                         smudging or industrial operations.
                       caused by or resulting from "fungi", wet
                       rot or dry rot. Such loss or damage is
                       addressed in Exclusion i.
                   (3) With respect to any loss or damage
                       subject to the exclusion in Paragraph
                       (1), such exclusion supersedes any
                       exclusion relating to "pollutants".




          Page 20 of 53                          © Insurance Services Office, Inc., 2012                       BP 00 03 07 13

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 34 of 194
Policy Number: 10015517CB




                 d. Steam Apparatus                                         g. False Pretense
                    Explosion of steam boilers, steam pipes,                    Voluntary parting with any property by you
                    steam engines or steam turbines owned or                    or anyone else to whom you have entrusted
                    leased by you, or operated under your                       the property if induced to do so by any
                    control. But if explosion of steam boilers,                 fraudulent scheme, trick, device or false
                    steam pipes, steam engines or steam                         pretense.
                    turbines results in fire or combustion                  h. Exposed Property
                    explosion, we will pay for the loss or
                    damage caused by that fire or combustion                    Rain, snow, ice or sleet to personal
                    explosion. We will also pay for loss or                     property in the open.
                    damage caused by or resulting from the                   i. Collapse
                    explosion of gases or fuel within the furnace              (1) Collapse, including any of the following
                    of any fired vessel or within the flues or                      conditions of property or any part of the
                    passages through which the gases of
                                                                                    property:
                    combustion pass.
                                                                                   (a) An abrupt falling down or caving in;
                 e. Frozen Plumbing
                                                                                   (b) Loss of structural integrity, including
                    Water, other liquids, powder or molten                              separation of parts of the property or
                    material that leaks or flows from plumbing,                         property in danger of falling down or
                    heating, air conditioning or other equipment
                                                                                        caving in; or
                    (except fire protective systems) caused by
                    or resulting from freezing, unless:                            (c) Any cracking, bulging, sagging,
                                                                                        bending, leaning, settling, shrinkage
                   (1) You do your best to maintain heat in the                         or expansion as such condition
                        building or structure; or
                                                                                        relates to Paragraph i.(1)(a) or
                   (2) You drain the equipment and shut off                             i.(1)(b).
                        the supply if the heat is not maintained.               But if collapse results in a Covered Cause
                 f. Dishonesty                                                  of Loss at the described premises, we will
                    Dishonest or criminal acts (including theft)                pay for the loss or damage caused by that
                    by you, anyone else with an interest in the                 Covered Cause of Loss.
                    property, or any of your or their partners,                (2) This Exclusion i. does not apply:
                    "members",          officers,     "managers",                  (a) To the extent that coverage is
                    employees (including temporary or leased                            provided under the Additional
                    employees),        directors,   trustees    or
                                                                                        Coverage – Collapse; or
                    authorized representatives, whether acting
                    alone or in collusion with each other or with                  (b) To collapse caused by one or more
                    any other party; or theft by any person to                          of the following:
                    whom you entrust the property for any                               (i) The "specified causes of loss";
                    purpose, whether acting alone or in
                    collusion with any other party.                                    (ii) Breakage of building glass;
                                                                                      (iii) Weight of rain that collects on a
                    This exclusion:
                                                                                            roof; or
                   (1) Applies whether or not an act occurs
                       during your normal hours of operation;                        (iv) Weight of people or personal
                                                                                           property.
                   (2) Does not apply to acts of destruction by
                       your employees (including temporary or                j. Pollution
                       leased employees) or authorized                          We will not pay for loss or damage caused
                       representatives; but theft by your                       by or resulting from the discharge,
                       employees (including temporary or                        dispersal, seepage, migration, release or
                       leased employees) or authorized                          escape of "pollutants" unless the discharge,
                       representatives is not covered.                          dispersal, seepage, migration, release or
                                                                                escape is itself caused by any of the
                    With respect to accounts receivable and
                    "valuable papers and records", this                         "specified causes of loss". But if the
                    exclusion does not apply to carriers for hire.              discharge, dispersal, seepage, migration,
                                                                                release or escape of "pollutants" results in a
                    This exclusion does not apply to coverage                   "specified cause of loss", we will pay for the
                    that is provided under the Employee                         loss or damage caused by that "specified
                    Dishonesty Optional Coverage.                               cause of loss".




          BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                       Page 21 of 53

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 35 of 194
Policy Number: 10015517CB




                 k. Neglect                                                 n. Installation, Testing, Repair
                    Neglect of an insured to use all reasonable                Errors or deficiency in design, installation,
                    means to save and preserve property from                   testing, maintenance, modification or repair
                    further damage at and after the time of loss.              of your "computer" system including
                 l. Other Types Of Loss                                        "electronic data".
                   (1) Wear and tear;                                           However, we will pay for direct physical loss
                                                                                or damage caused by resulting fire or
                   (2) Rust or other corrosion, decay,                          explosion if these causes of loss would be
                        deterioration, hidden or latent defect or               covered by this Coverage Form.
                        any quality in property that causes it to
                        damage or destroy itself;                           o. Electrical Disturbance
                   (3) Smog;                                                   Electrical or magnetic injury, disturbance or
                                                                               erasure of "electronic data", except as
                   (4) Settling,     cracking,    shrinking    or              provided     for  under     the     Additional
                        expansion;                                             Coverages of Section I – Property.
                   (5) Nesting or infestation, or discharge or                 However, we will pay for direct loss or
                       release of waste products or secretions,                damage caused by lightning.
                       by insects, birds, rodents or other
                       animals;                                             p. Continuous Or Repeated Seepage Or
                                                                               Leakage Of Water
                   (6) Mechanical       breakdown,     including
                        rupture or bursting caused by centrifugal              Continuous or repeated seepage or
                        force.                                                 leakage of water, or the presence or
                                                                               condensation of humidity, moisture or
                        This exclusion does not apply with                     vapor, that occurs over a period of 14 days
                        respect     to    the   breakdown      of              or more.
                        "computer(s)";
                                                                         3. We will not pay for loss or damage caused by
                   (7) The following causes of loss to personal             or resulting from any of the following
                         property:                                          Paragraphs a. through c. But if an excluded
                       (a) Dampness         or    dryness      of           cause of loss that is listed in Paragraphs a.
                            atmosphere;                                     through c. results in a Covered Cause of Loss,
                                                                            we will pay for the loss or damage caused by
                        (b) Changes in or extremes of
                                                                            that Covered Cause of Loss.
                            temperature; or
                        (c) Marring or scratching.                          a. Weather Conditions
                    But if an excluded cause of loss that is                   Weather conditions. But this exclusion only
                    listed in Paragraphs (1) through (7) above                 applies if weather conditions contribute in
                    results in a "specified cause of loss" or                  any way with a cause or event excluded in
                                                                               Paragraph B.1. above to produce the loss
                    building glass breakage, we will pay for the
                    loss or damage caused by that "specified                   or damage.
                    cause of loss" or building glass breakage.              b. Acts Or Decisions
                m. Errors Or Omissions                                         Acts or decisions, including the failure to act
                                                                               or decide, of any person, group,
                   Errors or omissions in:
                                                                               organization or governmental body.
                  (1) Programming, processing or storing
                      data, as described under "electronic                  c. Negligent Work
                      data" or in any "computer" operations; or                Faulty, inadequate or defective:
                  (2) Processing or copying "valuable papers                  (1) Planning,       zoning,     development,
                      and records".                                               surveying, siting;
                    However, we will pay for direct physical loss             (2) Design, specifications, workmanship,
                    or damage caused by resulting fire or                         repair,     construction,     renovation,
                    explosion if these causes of loss would be                    remodeling, grading, compaction;
                    covered by this Coverage Form.                             (3) Materials used in repair, construction,
                                                                                   renovation or remodeling; or
                                                                               (4) Maintenance;
                                                                                of part or all of any property on or off the
                                                                                described premises.




          Page 22 of 53                         © Insurance Services Office, Inc., 2012                      BP 00 03 07 13

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 36 of 194
Policy Number: 10015517CB




              4. Additional Exclusion                                            (2) That a part or all of the described
                 The following applies only to the property                          premises is rendered untenantable, if
                 specified in this Additional Exclusion:                             coverage for Business Income applies.
                 Loss Or Damage To Products                                6. Accounts Receivable Exclusion
                 We will not pay for loss or damage to any                    The following additional exclusion applies to
                 merchandise, goods or other product caused                   the Accounts Receivable Coverage Extension:
                 by or resulting from error or omission by any                We will not pay for:
                 person or entity (including those having                     a. Loss or damage caused by or resulting
                 possession under an arrangement where work                      from alteration, falsification, concealment or
                 or a portion of the work is outsourced) in any                  destruction of records of accounts
                 stage of the development, production or use of                  receivable done to conceal the wrongful
                 the product, including planning, testing,                       giving, taking or withholding of "money",
                 processing,         packaging,        installation,             "securities" or other property.
                 maintenance or repair. This exclusion applies
                 to any effect that compromises the form,                        This exclusion applies only to the extent of
                 substance or quality of the product. But if such                the wrongful giving, taking or withholding.
                 error or omission results in a Covered Cause of             b. Loss or damage caused by or resulting
                 Loss, we will pay for the loss or damage                       from bookkeeping, accounting or billing
                 caused by that Covered Cause of Loss.                          errors or omissions.
              5. Business Income And Extra Expense                           c. Any loss or damage that requires any audit
                 Exclusions                                                     of records or any inventory computation to
                 a. We will not pay for:                                        prove its factual existence.
                   (1) Any Extra Expense, or increase of               C. Limits Of Insurance
                       Business Income loss, caused by or                 1. The most we will pay for loss or damage in any
                       resulting from:                                       one occurrence is the applicable Limits Of
                      (a) Delay in rebuilding, repairing or                  Insurance of Section I – Property shown in the
                          replacing the property or resuming                 Declarations.
                          "operations", due to interference at            2. The most we will pay for loss of or damage to
                          the location of the rebuilding, repair             outdoor signs attached to buildings is $1,000
                          or replacement by strikers or other                per sign in any one occurrence.
                          persons; or
                                                                           3. The amounts of insurance applicable to the
                      (b) Suspension, lapse or cancellation of                Coverage Extensions and the following
                          any license, lease or contract. But if              Additional Coverages apply in accordance with
                          the suspension, lapse or cancellation               the terms of such coverages and are in
                          is directly caused by the suspension                addition to the Limits of Insurance of Section I
                          of "operations", we will cover such                 – Property:
                          loss that affects your Business                     a. Fire Department Service Charge;
                          Income during the "period of
                          restoration" and any extension of the               b. Pollutant Clean-up And Removal;
                          "period of restoration" in accordance               c. Increased Cost Of Construction;
                          with the terms of the Extended
                          Business       Income       Additional              d. Business      Income      From    Dependent
                                                                                 Properties;
                          Coverage.
                   (2) Any other consequential loss.                          e. Electronic Data; and
                 b. With respect to this exclusion, suspension                f. Interruption Of Computer Operations.
                    means:                                                 4. Building Limit – Automatic Increase
                   (1) The partial slowdown or complete                       a. In accordance with Paragraph C.4.b., the
                       cessation of your business activities;                    Limit of Insurance for Buildings will
                       and                                                       automatically increase by 8%, unless a
                                                                                 different percentage of annual increase is
                                                                                 shown in the Declarations.




          BP 00 03 07 13                          © Insurance Services Office, Inc., 2012                      Page 23 of 53

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 37 of 194
Policy Number: 10015517CB




                 b. The amount of increase is calculated as           D. Deductibles
                    follows:                                             1. We will not pay for loss or damage in any one
                   (1) Multiply the Building limit that applied on          occurrence until the amount of loss or damage
                         the most recent of the policy inception            exceeds the Deductible shown in the
                         date, the policy anniversary date or any           Declarations. We will then pay the amount of
                         other policy change amending the                   loss or damage in excess of the Deductible up
                         Building limit by:                                 to the applicable Limit of Insurance of Section I
                        (a) The percentage of annual increase               – Property.
                             shown       in    the    Declarations,       2. Regardless of the amount of the Deductible,
                             expressed as a decimal (example:                the most we will deduct from any loss or
                             7% is .07); or                                  damage under all of the following Optional
                       (b) .08, if no percentage of annual                   Coverages in any one occurrence is the
                             increase      is    shown    in    the          Optional Coverage Deductible shown in the
                             Declarations; and                               Declarations:
                   (2) Multiply the number calculated in                     a. Money and Securities;
                         accordance with b.(1) by the number of              b. Employee Dishonesty;
                         days since the beginning of the current             c. Outdoor Signs; and
                         policy year, or the effective date of the
                         most recent policy change amending the              d. Forgery or Alteration.
                         Building limit, divided by 365.                     But this Optional Coverage Deductible will not
                    Example                                                  increase the Deductible shown in the
                                                                             Declarations. This Deductible will be used to
                    If:                                                      satisfy the requirements of the Deductible in
                    The applicable Building limit is $100,000.               the Declarations.
                    The annual percentage increase is 8%. The            3. No deductible applies to the following
                    number of days since the beginning of the               Additional Coverages:
                    policy year (or last policy change) is 146.
                                                                            a. Fire Department Service Charge;
                    The amount of increase is
                                                                            b. Business Income;
                    $100,000 x .08 x 146 ÷ 365 = $3,200.
                                                                            c. Extra Expense;
              5. Business Personal Property Limit –
                 Seasonal Increase                                          d. Civil Authority; and
                 a. Subject to Paragraph 5.b., the Limit of                 e. Fire Extinguisher Systems Recharge
                    Insurance for Business Personal Property is                 Expense.
                    automatically increased by:                       E. Property Loss Conditions
                   (1) The Business Personal Property –                  1. Abandonment
                        Seasonal Increase percentage shown in               There can be no abandonment of any property
                        the Declarations; or                                to us.
                   (2) 25% if no Business Personal Property –
                                                                          2. Appraisal
                        Seasonal Increase percentage is shown
                        in the Declarations;                                 If we and you disagree on the amount of loss,
                                                                             either may make written demand for an
                    to provide for seasonal variances.                       appraisal of the loss. In this event, each party
                 b. The increase described in Paragraph 5.a.                 will select a competent and impartial appraiser.
                    will apply only if the Limit Of Insurance                The two appraisers will select an umpire. If
                    shown for Business Personal Property in                  they cannot agree, either may request that
                    the Declarations is at least 100% of your                selection be made by a judge of a court having
                    average monthly values during the lesser                 jurisdiction. The appraisers will state separately
                    of:                                                      the amount of loss. If they fail to agree, they
                   (1) The 12 months immediately preceding                   will submit their differences to the umpire. A
                       the date the loss or damage occurs; or                decision agreed to by any two will be binding.
                                                                             Each party will:
                   (2) The period of time you have been in
                       business as of the date the loss or                   a. Pay its chosen appraiser; and
                       damage occurs.                                        b. Bear the other expenses of the appraisal
                                                                                 and umpire equally.




          Page 24 of 53                          © Insurance Services Office, Inc., 2012                      BP 00 03 07 13

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 38 of 194
Policy Number: 10015517CB




                 If there is an appraisal, we will still retain our          b. We may examine any insured under oath,
                 right to deny the claim.                                       while not in the presence of any other
              3. Duties In The Event Of Loss Or Damage                          insured and at such times as may be
                                                                                reasonably required, about any matter
                 a. You must see that the following are done in                 relating to this insurance or the claim,
                     the event of loss or damage to Covered                     including an insured's books and records. In
                     Property:                                                  the event of an examination, an insured's
                    (1) Notify the police if a law may have been                answers must be signed.
                        broken.                                           4. Legal Action Against Us
                    (2) Give us prompt notice of the loss or                 No one may bring a legal action against us
                        damage. Include a description of the                 under this insurance unless:
                        property involved.
                                                                             a. There has been full compliance with all of
                    (3) As soon as possible, give us a                          the terms of this insurance; and
                        description of how, when and where the
                        loss or damage occurred.                             b. The action is brought within two years after
                                                                                 the date on which the direct physical loss or
                    (4) Take all reasonable steps to protect the                 damage occurred.
                        Covered Property from further damage,
                        and keep a record of your expenses                5. Loss Payment
                        necessary to protect the Covered                     In the event of loss or damage covered by this
                        Property, for consideration in the                   policy:
                        settlement of the claim. This will not               a. At our option, we will either:
                        increase the Limits of Insurance of
                        Section I – Property. However, we will                 (1) Pay the value of lost or damaged
                        not pay for any subsequent loss or                          property;
                        damage resulting from a cause of loss                  (2) Pay the cost of repairing or replacing the
                        that is not a Covered Cause of Loss.                        lost or damaged property;
                        Also, if feasible, set the damaged                     (3) Take all or any part of the property at an
                        property aside and in the best possible                     agreed or appraised value; or
                        order for examination.
                                                                                (4) Repair, rebuild or replace the property
                    (5) At our request, give us complete                            with other property of like kind and
                        inventories of the damaged and                              quality, subject to Paragraph d.(1)(e)
                        undamaged property. Include quantities,                     below.
                        costs, values and amount of loss
                        claimed.                                             b. We will give notice of our intentions within
                                                                                30 days after we receive the sworn proof of
                    (6) As often as may be reasonably required,                 loss.
                        permit us to inspect the property proving
                        the loss or damage and examine your                  c. We will not pay you more than your
                        books and records.                                      financial interest in the Covered Property.
                        Also permit us to take samples of                    d. Except as provided in Paragraphs (2)
                        damaged and undamaged property for                      through (7) below, we will determine the
                        inspection, testing and analysis, and                   value of Covered Property as follows:
                        permit us to make copies from your                     (1) At replacement cost without deduction
                        books and records.                                          for depreciation, subject to the following:
                    (7) Send us a signed, sworn proof of loss                      (a) If, at the time of loss, the Limit of
                        containing the information we request to                       Insurance on the lost or damaged
                        investigate the claim. You must do this                        property is 80% or more of the full
                        within 60 days after our request. We will                      replacement cost of the property
                        supply you with the necessary forms.                           immediately before the loss, we will
                    (8) Cooperate with us in the investigation or                      pay the cost to repair or replace,
                        settlement of the claim.                                       after application of the deductible
                                                                                       and       without     deduction   for
                    (9) Resume all or part of your "operations"                        depreciation, but not more than the
                        as quickly as possible.                                        least of the following amounts:
                                                                                       (i) The Limit of Insurance under
                                                                                           Section I – Property that applies
                                                                                           to the lost or damaged property;



          BP 00 03 07 13                         © Insurance Services Office, Inc., 2012                       Page 25 of 53

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 39 of 194
Policy Number: 10015517CB




                            (ii) The cost to replace, on the same                 (c) You may make a claim for loss or
                                 premises, the lost or damaged                         damage covered by this insurance
                                 property with other property:                         on an actual cash value basis
                                  i. Of comparable material and                        instead of on a replacement cost
                                     quality; and                                      basis. In the event you elect to have
                                                                                       loss or damage settled on an actual
                                ii. Used for the same purpose;                         cash value basis, you may still make
                                    or                                                 a claim on a replacement cost basis
                         (iii) The amount that you actually                            if you notify us of your intent to do so
                               spend that is necessary to repair                       within 180 days after the loss or
                               or replace the lost or damaged                          damage.
                               property.                                          (d) We will not pay on a replacement
                           If a building is rebuilt at a new                           cost basis for any loss or damage:
                           premises, the cost is limited to the                        (i) Until the lost or damaged
                           cost which would have been incurred                             property is actually repaired or
                           had the building been built at the                              replaced; and
                           original premises.
                                                                                      (ii) Unless the repair or replacement
                      (b) If, at the time of loss, the Limit of                            is made as soon as reasonably
                           Insurance applicable to the lost or                             possible after the loss or
                           damaged property is less than 80%                               damage.
                           of the full replacement cost of the
                           property immediately before the loss,                       However, if the cost to repair or
                           we will pay the greater of the                              replace the damaged building
                           following amounts, but not more than                        property is $2,500 or less, we will
                           the Limit of Insurance that applies to                      settle the loss according to the
                           the property:                                               provisions of Paragraphs d.(1)(a)
                                                                                       and d.(1)(b) above whether or not
                           (i) The actual cash value of the lost                       the actual repair or replacement is
                               or damaged property; or                                 complete.
                          (ii) A proportion of the cost to repair                 (e) The cost to repair, rebuild or replace
                               or replace the lost or damaged                          does not include the increased cost
                               property, after application of the                      attributable to enforcement of or
                               deductible and without deduction                        compliance with any ordinance or
                               for depreciation. This proportion                       law regulating the construction, use
                               will equal the ratio of the                             or repair of any property.
                               applicable Limit of Insurance to
                               80% of the full replacement cost                (2) If the Actual Cash Value – Buildings
                               of the property.                                    option applies, as shown in the
                                                                                   Declarations, Paragraph (1) above does
                               Example                                             not apply to Buildings. Instead, we will
                               The full replacement cost of                        determine the value of Buildings at
                               property which suffers a total loss                 actual cash value.
                               is $100,000. The property is                    (3) The following property at actual cash
                               insured for $70,000. 80% of the                     value:
                               full replacement cost of the
                               property immediately before the                    (a) Used or secondhand merchandise
                               loss is $80,000 ($100,000 x .80 =                      held in storage or for sale;
                               $80,000). A partial loss of                        (b) Property of others. However, if an
                               $25,000 is sustained. The                              item(s) of personal property of others
                               amount of recovery is determined                       is subject to a written contract which
                               as follows:                                            governs your liability for loss or
                               Amount of recovery                                     damage to that item(s), then
                                                                                      valuation of that item(s) will be based
                               $70,000 ÷ $80,000 = .875                               on the amount for which you are
                               .875 x $25,000 = $21,875                               liable under such contract, but not to
                                                                                      exceed the lesser of the replacement
                                                                                      cost of the property or the applicable
                                                                                      Limit of Insurance;




          Page 26 of 53                         © Insurance Services Office, Inc., 2012                      BP 00 03 07 13

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 40 of 194
Policy Number: 10015517CB




                      (c) Household contents, except personal                          (ii) We will adjust that total for any
                           property in apartments or rooms                                  normal fluctuations in the amount
                           furnished by you as landlord;                                    of accounts receivable for the
                      (d) Manuscripts; and                                                  month in which the loss or
                                                                                            damage occurred or for any
                      (e) Works of art, antiques or rare                                    demonstrated variance from the
                           articles, including etchings, pictures,                          average for that month.
                           statuary, marble, bronzes, porcelain
                           and bric-a-brac.                                        (b) The following will be deducted from
                                                                                       the total amount of accounts
                   (4) Glass at the cost of replacement with                           receivable, however that amount is
                       safety glazing material if required by                          established:
                       law.
                                                                                        (i) The amount of the accounts for
                   (5) Tenants' improvements and betterments                                which there is no loss or damage;
                       at:
                                                                                       (ii) The amount of the accounts that
                      (a) Replacement cost if you make                                      you are able to reestablish or
                           repairs promptly.                                                collect;
                      (b) A proportion of your original cost if                       (iii) An amount to allow for probable
                          you do not make repairs promptly.                                 bad debts that you are normally
                          We will determine the proportionate                               unable to collect; and
                          value as follows:
                                                                                      (iv) All unearned interest and service
                            (i) Multiply the original cost by the                           charges.
                                number of days from the loss or
                                damage to the expiration of the              e. Our payment for loss of or damage to
                                lease; and                                      personal property of others will only be for
                                                                                the account of the owners of the property.
                         (ii) Divide the amount determined in                   We may adjust losses with the owners of
                              (i) above by the number of days                   lost or damaged property if other than you.
                              from     the     installation  of                 If we pay the owners, such payments will
                              improvements to the expiration of                 satisfy your claims against us for the
                              the lease.                                        owners' property. We will not pay the
                          If your lease contains a renewal                      owners more than their financial interest in
                          option, the expiration of the renewal                 the Covered Property.
                          option period will replace the                     f. We may elect to defend you against suits
                          expiration of the lease in this                       arising from claims of owners of property.
                          procedure.                                            We will do this at our expense.
                      (c) Nothing if others pay for repairs or               g. We will pay for covered loss or damage
                          replacement.                                          within 30 days after we receive the sworn
                   (6) Applicable only to the Optional                          proof of loss, provided you have complied
                       Coverages:                                               with all of the terms of this policy, and:
                      (a) "Money" at its face value; and                       (1) We have reached agreement with you
                                                                                    on the amount of loss; or
                      (b) "Securities" at their value at the close
                          of business on the day the loss is                    (2) An appraisal award has been made.
                          discovered.
                   (7) Applicable only to accounts receivable:
                      (a) If you cannot accurately establish the
                          amount of accounts receivable
                          outstanding as of the time of loss or
                          damage:
                            (i) We will determine the total of the
                                average monthly amounts of
                                accounts receivable for the 12
                                months immediately preceding
                                the month in which the loss or
                                damage occurs; and




          BP 00 03 07 13                         © Insurance Services Office, Inc., 2012                      Page 27 of 53

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 41 of 194
Policy Number: 10015517CB




                 h. A party wall is a wall that separates and is          8. Vacancy
                     common to adjoining buildings that are                  a. Description Of Terms
                     owned by different parties. In settling
                     covered losses involving a party wall, we                 (1) As used in this Vacancy Condition, the
                     will pay a proportion of the loss to the party                term building and the term vacant have
                     wall based on your interest in the wall in                    the meanings set forth in Paragraphs (a)
                     proportion to the interest of the owner of the                and (b) below:
                     adjoining building. However, if you elect to                  (a) When this policy is issued to a
                     repair or replace your building and the                            tenant, and with respect to that
                     owner of the adjoining building elects not to                      tenant's interest in Covered Property,
                     repair or replace that building, we will pay                       building means the unit or suite
                     you the full value of the loss to the party                        rented or leased to the tenant. Such
                     wall, subject to all applicable policy                             building is vacant when it does not
                     provisions including Limits of Insurance and                       contain enough business personal
                     all other provisions of this Loss Payment                          property to conduct customary
                     Condition. Our payment under the                                   operations.
                     provisions of this paragraph does not alter                   (b) When this policy is issued to the
                     any right of subrogation we may have                               owner or general lessee of a
                     against any entity, including the owner or
                                                                                        building, building means the entire
                     insurer of the adjoining building, and does                        building. Such building is vacant
                     not alter the terms of the Transfer Of Rights                      unless at least 31% of its total
                     Of Recovery Against Others To Us
                                                                                        square footage is:
                     Condition in this policy.
                                                                                        (i) Rented to a lessee or sublessee
              6. Recovered Property                                                         and used by the lessee or
                 If either you or we recover any property after                             sublessee      to   conduct    its
                 loss settlement, that party must give the other                            customary operations; and/or
                 prompt notice. At your option, you may retain
                                                                                       (ii) Used by the building owner to
                 the property. But then you must return to us the                           conduct customary operations.
                 amount we paid to you for the property. We will
                 pay recovery expenses and the expenses to                      (2) Buildings      under     construction   or
                 repair the recovered property, subject to the                      renovation are not considered vacant.
                 Limits of Insurance of Section I – Property.                b. Vacancy Provisions
              7. Resumption Of Operations                                       If the building where loss or damage occurs
                 We will reduce the amount of your:                             has been vacant for more than 60
                                                                                consecutive days before that loss or
                 a. Business Income loss, other than Extra                      damage occurs:
                     Expense, to the extent you can resume
                     your "operations", in whole or in part, by                 (1) We will not pay for any loss or damage
                     using damaged or undamaged property                            caused by any of the following even if
                     (including merchandise or stock) at the                        they are Covered Causes of Loss:
                     described premises or elsewhere.                              (a) Vandalism;
                 b. Extra Expense loss to the extent you can                       (b) Sprinkler leakage, unless you have
                     return "operations" to normal and                                 protected    the   system     against
                     discontinue such Extra Expense.                                   freezing;




          Page 28 of 53                          © Insurance Services Office, Inc., 2012                     BP 00 03 07 13

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 42 of 194
Policy Number: 10015517CB




                       (c) Building glass breakage;                          e. If we pay the mortgageholder for any loss
                       (d) Water damage;                                        or damage and deny payment to you
                                                                                because of your acts or because you have
                       (e) Theft; or                                            failed to comply with the terms of this
                        (f) Attempted theft.                                    policy:
                   (2) With respect to Covered Causes of Loss                  (1) The mortgageholder's rights under the
                        other than those listed in Paragraphs                       mortgage will be transferred to us to the
                        (1)(a) through (1)(f) above, we will                        extent of the amount we pay; and
                        reduce the amount we would otherwise                    (2) The mortgageholder's right to recover
                        pay for the loss or damage by 15%.                           the full amount of the mortgageholder's
          F. Property General Conditions                                             claim will not be impaired.
             1. Control Of Property                                              At our option, we may pay to the
                                                                                 mortgageholder the whole principal on the
                Any act or neglect of any person other than
                you beyond your direction or control will not                    mortgage plus any accrued interest. In this
                affect this insurance.                                           event, your mortgage and note will be
                                                                                 transferred to us and you will pay your
                 The breach of any condition of this Coverage                    remaining mortgage debt to us.
                 Form at any one or more locations will not
                 affect coverage at any location where, at the                f. If we cancel this policy, we will give written
                 time of loss or damage, the breach of condition                 notice to the mortgageholder at least:
                 does not exist.                                                (1) 10 days before the effective date of
                                                                                     cancellation if we cancel for your
              2. Mortgageholders
                                                                                     nonpayment of premium; or
                 a. The term "mortgageholder" includes
                     trustee.                                                   (2) 30 days before the effective date of
                                                                                     cancellation if we cancel for any other
                 b. We will pay for covered loss of or damage                        reason.
                     to buildings or structures to each
                     mortgageholder shown in the Declarations                g. If we elect not to renew this policy, we will
                     in their order of precedence, as interests                 give written notice to the mortgageholder at
                     may appear.                                                least 10 days before the expiration date of
                                                                                this policy.
                 c. The mortgageholder has the right to receive
                    loss payment even if the mortgageholder               3. No Benefit To Bailee
                    has started foreclosure or similar action on             No person or organization, other than you,
                    the building or structure.                               having custody of Covered Property will benefit
                                                                             from this insurance.
                 d. If we deny your claim because of your acts
                    or because you have failed to comply with             4. Policy Period, Coverage Territory
                    the terms of this policy, the mortgageholder             Under Section I – Property:
                    will still have the right to receive loss
                    payment if the mortgageholder:                           a. We cover loss or damage commencing:
                   (1) Pays any premium due under this policy                   (1) During the policy period shown in the
                        at our request if you have failed to do                     Declarations; and
                        so;                                                    (2) Within the coverage territory or, with
                   (2) Submits a signed, sworn proof of loss                       respect to property in transit, while it is
                        within 60 days after receiving notice                      between points in the coverage territory.
                        from us of your failure to do so; and                b. The coverage territory is:
                   (3) Has notified us of any change in                        (1) The United States of America (including
                        ownership, occupancy or substantial                        its territories and possessions);
                        change in risk known to the                             (2) Puerto Rico; and
                        mortgageholder.
                                                                                (3) Canada.
                    All of the terms of this policy will then apply
                    directly to the mortgageholder.




          BP 00 03 07 13                         © Insurance Services Office, Inc., 2012                       Page 29 of 53

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 43 of 194
Policy Number: 10015517CB




          G. Optional Coverages                                              b. In addition to the Limitations and Exclusions
             If shown as applicable in the Declarations, the                    applicable to Section I – Property, we will
             following Optional Coverages also apply. These                     not pay for loss:
             coverages are subject to the terms and conditions                 (1) Resulting       from      accounting    or
             applicable to property coverage in this policy,                        arithmetical errors or omissions;
             except as provided below:                                          (2) Due to the giving or surrendering of
             1. Outdoor Signs                                                       property in any exchange or purchase;
                 a. We will pay for direct physical loss of or                      or
                    damage to all outdoor signs at the                          (3) Of property contained in any "money"-
                    described premises:                                             operated device unless the amount of
                   (1) Owned by you; or                                             "money" deposited in it is recorded by a
                                                                                    continuous recording instrument in the
                   (2) Owned by others but in your care,                            device.
                       custody or control.
                                                                             c. The most we will pay for loss in any one
                 b. Paragraph A.3., Covered Causes Of Loss                      occurrence is:
                    and Paragraph B., Exclusions in Section I –
                    Property do not apply to this Optional                     (1) The limit shown in the Declarations for
                    Coverage, except for:                                          Inside the Premises for "money" and
                                                                                   "securities" while:
                   (1) Paragraph B.1.c., Governmental Action;
                                                                                   (a) In or on the described premises; or
                   (2) Paragraph B.1.d., Nuclear Hazard; and
                                                                                   (b) Within a bank or savings institution;
                   (3) Paragraph B.1.f., War And Military                              and
                       Action.
                                                                                (2) The limit shown in the Declarations for
                 c. We will not pay for loss or damage caused                       Outside the Premises for "money" and
                    by or resulting from:                                           "securities" while anywhere else.
                   (1) Wear and tear;                                        d. All loss:
                   (2) Hidden or latent defect;                                (1) Caused by one or more persons; or
                   (3) Rust;                                                   (2) Involving a single act or series of related
                   (4) Corrosion; or                                                acts;
                   (5) Mechanical breakdown.                                    is considered one occurrence.
                 d. The most we will pay for loss or damage in               e. You must keep records of all "money" and
                    any one occurrence is the Limit Of                          "securities" so we can verify the amount of
                    Insurance for Outdoor Signs shown in the                    any loss or damage.
                    Declarations.                                         3. Employee Dishonesty
                 e. The provisions of this Optional Coverage                 a. We will pay for direct loss of or damage to
                    supersede all other references to outdoor                   Business Personal Property and "money"
                    signs in this policy.                                       and "securities" resulting from dishonest
              2. Money And Securities                                           acts committed by any of your employees
                 a. We will pay for loss of "money" and                         acting alone or in collusion with other
                    "securities" used in your business while at a               persons (except you or your partner) with
                                                                                the manifest intent to:
                    bank or savings institution, within your living
                    quarters or the living quarters of your                     (1) Cause you to sustain loss or damage;
                    partners or any employee (including a                           and also
                    temporary or leased employee) having use                    (2) Obtain financial benefit (other than
                    and custody of the property, at the                             salaries, commissions, fees, bonuses,
                    described premises, or in transit between                       promotions, awards, profit sharing,
                    any of these places, resulting directly from:                   pensions or other employee benefits
                   (1) Theft, meaning any act of stealing;                          earned in the normal course of
                                                                                    employment) for:
                   (2) Disappearance; or
                   (3) Destruction.                                                (a) Any employee; or
                                                                                   (b) Any other person or organization.




          Page 30 of 53                          © Insurance Services Office, Inc., 2012                     BP 00 03 07 13

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 44 of 194
Policy Number: 10015517CB




                 b. We will not pay for loss or damage:                      f. This Optional Coverage is cancelled as to
                   (1) Resulting from any dishonest or criminal                 any employee immediately upon discovery
                       act that you or any of your partners or                  by:
                       "members" commit whether acting alone                   (1) You; or
                       or in collusion with other persons.                     (2) Any of your partners, "members",
                   (2) Resulting from any dishonest act                             "managers", officers or directors not in
                       committed by any of your employees                           collusion with the employee;
                       (except as provided in Paragraph a.),                    of any dishonest act committed by that
                       "managers" or directors:                                 employee before or after being hired by
                      (a) Whether acting alone or in collusion                  you.
                          with other persons; or                            g. We will pay only for covered loss or
                      (b) While performing services for you or                 damage sustained during the policy period
                          otherwise.                                           and discovered no later than one year from
                   (3) The only proof of which as to its                       the end of the policy period.
                       existence or amount is:                              h. If you (or any predecessor in interest)
                        (a) An inventory computation; or                       sustained loss or damage during the policy
                                                                               period of any prior insurance that you could
                        (b) A profit and loss computation.                     have recovered under that insurance
                   (4) Caused by an employee if the employee                   except that the time within which to
                         had also committed theft or any other                 discover loss or damage had expired, we
                         dishonest act prior to the effective date             will pay for it under this Optional Coverage,
                         of this policy and you or any of your                 provided:
                         partners,     "members",    "managers",              (1) This Optional Coverage became
                         officers, directors or trustees, not in                   effective at the time of cancellation or
                         collusion with the employee, learned of                   termination of the prior insurance; and
                         that theft or dishonest act prior to the
                         policy period shown in the Declarations.              (2) The loss or damage would have been
                                                                                   covered by this Optional Coverage had
                 c. The most we will pay for loss or damage in                     it been in effect when the acts or events
                    any one occurrence is the Limit Of                             causing the loss or damage were
                    Insurance for Employee Dishonesty shown                        committed or occurred.
                    in the Declarations.
                                                                             i. The insurance under Paragraph h. above is
                 d. All loss or damage:                                         part of, not in addition to, the Limit of
                   (1) Caused by one or more persons; or                        Insurance applying to this Optional
                   (2) Involving a single act or series of acts;                Coverage and is limited to the lesser of the
                                                                                amount recoverable under:
                    is considered one occurrence.
                                                                               (1) This Optional Coverage as of its
                 e. If any loss is covered:                                        effective date; or
                   (1) Partly by this insurance; and                           (2) The prior insurance had it remained in
                   (2) Partly by any prior cancelled or                            effect.
                         terminated insurance that we or any                 j. With respect to the Employee Dishonesty
                         affiliate had issued to you or any                     Optional Coverage in Paragraph G.3.,
                         predecessor in interest;                               employee means:
                    the most we will pay is the larger of the                  (1) Any natural person:
                    amount recoverable under this insurance or
                    the prior insurance.                                          (a) While in your service or for 30 days
                                                                                      after termination of service;
                    We will pay only for loss or damage you
                    sustain through acts committed or events                      (b) Who you compensate directly by
                    occurring during the policy period.                               salary, wages or commissions; and
                    Regardless of the number of years this                        (c) Who you have the right to direct and
                    policy remains in force or the number of                          control while performing services for
                    premiums paid, no Limit of Insurance                              you;
                    cumulates from year to year or period to
                    period.




          BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                      Page 31 of 53

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 45 of 194
Policy Number: 10015517CB




                    (2) Any natural person who is furnished                 b. Paragraphs     A.4.a.(1)   and    A.4.a.(2),
                        temporarily to you:                                    Limitations, do not apply to this Optional
                       (a) To substitute for a permanent                       Coverage.
                           employee, as defined in Paragraph                c. With respect to the coverage provided by
                           (1) above, who is on leave; or                      this Optional Coverage, the following
                       (b) To meet seasonal or short-term                      exclusions in Paragraph B. Exclusions do
                            workload conditions;                               not apply:
                    (3) Any natural person who is leased to you               (1) Paragraph B.2.a., Electrical Apparatus;
                        under a written agreement between you                 (2) Paragraph B.2.d., Steam Apparatus;
                        and a labor leasing firm, to perform                       and
                        duties related to the conduct of your                 (3) Paragraph         B.2.l.(6),    Mechanical
                        business, but does not mean a                              Breakdown.
                        temporary employee as defined in
                        Paragraph (2) above;                                d. With respect to the coverage provided by
                                                                               this     Optional    Coverage,      Paragraph
                    (4) Any natural person who is a former                     G.1.c.(5) of the Outdoor Signs Optional
                        employee, director, partner, member,                   Coverage does not apply.
                        manager, representative or trustee
                        retained as a consultant while                      e. If a dollar deductible is shown in the
                        performing services for you; or                        Declarations for this Optional Coverage, we
                                                                               will first subtract the applicable deductible
                    (5) Any natural person who is a guest                      amount from any loss we would otherwise
                        student or intern pursuing studies or                  pay. We will then pay the amount of loss in
                        duties, excluding, however, any such                   excess of the applicable deductible up to
                        person while having care and custody of                the applicable limit for this coverage.
                        property outside any building you
                        occupy in conducting your business.                    If no optional deductible is chosen for this
                                                                               Optional Coverage, the Property Deductible
                     But employee does not mean:                               shown in the Declarations applies.
                    (1) Any agent, broker, factor, commission               f. With respect to Additional Coverages 5.f.
                        merchant,     consignee,      independent              Business Income and 5.g. Extra Expense, if
                        contractor or representative of the same               the 72-hour time period in the definition of
                        general character; or                                  "period of restoration" (hereinafter referred
                    (2) Any "manager", director or trustee                     to as time deductible) is amended for this
                        except while performing acts coming                    Optional Coverage as shown in the
                        within the usual duties of an employee.                Declarations, we will not pay for any
              4. Equipment Breakdown Protection Coverage                       Business Income loss that occurs during
                                                                               the consecutive number of hours shown as
                 a. We will pay for direct loss of or damage to                the time deductible in the Declarations
                    Covered Property caused by or resulting                    immediately      following    a  mechanical
                    from a mechanical breakdown or electrical                  breakdown or electrical failure. If a time
                    failure to pressure, mechanical or electrical              deductible is shown in days, each day shall
                    machinery and equipment.                                   mean 24 consecutive hours.
                    Mechanical breakdown or electrical failure                 With respect to the coverage provided by
                    to pressure, mechanical or electrical                      this Optional Coverage, any time deductible
                    machinery and equipment does not mean                      shown in the Declarations for Equipment
                    any:                                                       Breakdown           Protection     Coverage
                   (1) Malfunction including but not limited to                supersedes any time deductible otherwise
                        adjustment,     alignment,    calibration,             applicable to the Business Income
                        cleaning or modification;                              coverage provided by this policy.
                    (2) Leakage at any valve, fitting, shaft seal,          g. With respect to the coverage provided by
                        gland packing, joint or connection;                    this Optional Coverage, Paragraph H.
                                                                               Property Definitions is amended as
                    (3) Damage to any vacuum tube, gas tube,
                        or brush; or                                           follows:
                    (4) The functioning of any safety or                       1. "Computer" means:
                        protective device.                                          a. Programmable electronic equipment
                                                                                       that is used to store, retrieve and
                                                                                       process data; and



          Page 32 of 53                         © Insurance Services Office, Inc., 2012                    BP 00 03 07 13

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 46 of 194
Policy Number: 10015517CB




                        b. Associated peripheral equipment               2. "Counterfeit money" means an imitation of
                            that      provides     communication,           "money" that is intended to deceive and to be
                            including input and output functions            taken as genuine.
                            such as printing and auxiliary               3. "Electronic data" means information, facts or
                            functions such as data transmission.            computer programs stored as or on, created or
                    "Computer" includes those used to operate               used on, or transmitted to or from computer
                    production-type machinery or equipment.                 software (including systems and applications
                 h. Whenever        any       covered   pressure,           software), on hard or floppy disks, CD-ROMs,
                    mechanical or electrical machinery and                  tapes, drives, cells, data processing devices or
                    equipment is found to be in, or exposed to,             any other repositories of computer software
                    a dangerous condition, any of our                       which are used with electronically controlled
                    representatives may suspend coverage                    equipment. The term computer programs,
                    provided by this Optional Coverage for loss             referred to in the foregoing description of
                    from a mechanical breakdown or electrical               electronic data, means a set of related
                    failure to that pressure, mechanical or                 electronic instructions which direct the
                    electrical machinery and equipment.                     operations and functions of a "computer" or
                                                                            device connected to it, which enable the
                    However, coverage provided by this                      "computer" or device to receive, process, store,
                    Optional Coverage may be reinstated for                 retrieve or send data.
                    loss from a mechanical breakdown or
                    electrical    failure    to   that  pressure,        4. "Fungi" means any type or form of fungus,
                    mechanical or electrical machinery and                  including mold or mildew, and any mycotoxins,
                    equipment if the reasons for the suspension             spores, scents or by-products produced or
                    are found by any of our representatives to              released by fungi.
                    no longer exist.                                     5. "Manager" means a person serving in a
                    We may suspend or reinstate this Optional               directorial capacity for a limited liability
                    coverage by mailing or delivering a written             company.
                    notification regarding the suspension or             6. "Member" means an owner of a limited liability
                    reinstatement to:                                       company represented by its membership
                   (1) Your last known address; or                          interest, who also may serve as a "manager".
                   (2) The address where the pressure,                   7. "Money" means:
                        mechanical or electrical machinery and              a. Currency, coins and bank notes in current
                        equipment is located.                                  use and having a face value; and
                    This notification will indicate the effective           b. Traveler's checks, register checks and
                    date of the suspension or reinstatement.                   money orders held for sale to the public.
                    If the coverage provided by this Optional            8. "Operations" means your business activities
                    Coverage is not reinstated, you will get a              occurring at the described premises.
                    pro rata refund of premium. But the                  9. "Period of restoration":
                    suspension will be effective even if we have
                    not yet made or offered a refund.                       a. Means the period of time that:
          H. Property Definitions                                             (1) Begins:
             1. "Computer" means:                                                 (a) 72 hours after the time of direct
                                                                                       physical loss or damage for
                a. Programmable electronic equipment that is                           Business Income Coverage; or
                   used to store, retrieve and process data;
                   and                                                            (b) Immediately after the time of direct
                                                                                       physical loss or damage for Extra
                b. Associated peripheral equipment that                                Expense Coverage;
                   provides communication, including input
                   and output functions such as printing and                       caused by or resulting from any Covered
                   auxiliary   functions   such   as    data                       Cause of Loss at the described
                   transmission.                                                   premises; and
                 "Computer" does not include those used to
                 operate    production-type machinery   or
                 equipment.




          BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                      Page 33 of 53

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 47 of 194
Policy Number: 10015517CB




                   (2) Ends on the earlier of:                             b. Falling objects does not include loss of or
                       (a) The date when the property at the                    damage to:
                           described premises should be                        (1) Personal property in the open; or
                           repaired, rebuilt or replaced with                  (2) The interior of a building or structure, or
                           reasonable speed and similar                             property inside a building or structure,
                           quality; or                                              unless the roof or an outside wall of the
                      (b) The date when business is resumed                         building or structure is first damaged by
                           at a new permanent location.                             a falling object.
                 b. Does not include any increased period                  c. Water damage means:
                    required due to the enforcement of or                      (1) Accidental discharge or leakage of
                    compliance with any ordinance or law that:                      water or steam as the direct result of the
                   (1) Regulates the construction, use or                           breaking apart or cracking of any part of
                        repair, or requires the tearing down of                     a system or appliance (other than a
                        any property; or                                            sump system including its related
                   (2) Requires any insured or others to test                       equipment and parts) containing water
                       for, monitor, clean up, remove, contain,                     or steam; and
                       treat, detoxify or neutralize, or in any                (2) Accidental discharge or leakage of
                       way respond to, or assess the effects of                     water or waterborne material as the
                       "pollutants".                                                direct result of the breaking apart or
                The expiration date of this policy will not cut                     cracking of a water or sewer pipe that is
                short the "period of restoration".                                  located off the described premises and
                                                                                    is part of a municipal potable water
            10. "Pollutants" means any solid, liquid, gaseous or                    supply system or municipal sanitary
                thermal irritant or contaminant, including                          sewer system, if the breakage or
                smoke, vapor, soot, fumes, acids, alkalis,                          cracking is caused by wear and tear.
                chemicals and waste. Waste includes materials
                to be recycled, reconditioned or reclaimed.                     But water damage does not include loss or
                                                                                damage otherwise excluded under the
            11. "Securities"    means      negotiable     and                   terms of the Water Exclusion. Therefore, for
                nonnegotiable    instruments   or    contracts                  example, there is no coverage in the
                representing either "money" or other property                   situation in which discharge or leakage of
                and includes:                                                   water results from the breaking apart or
                 a. Tokens, tickets, revenue and other stamps                   cracking of a pipe which was caused by or
                    (whether represented by actual stamps or                    related to weather-induced flooding, even if
                    unused value in a meter) in current use;                    wear and tear contributed to the breakage
                    and                                                         or cracking. As another example, and also
                                                                                in accordance with the terms of the Water
                b. Evidences of debt issued in connection with
                                                                                Exclusion, there is no coverage for loss or
                    credit or charge cards, which cards are not
                    issued by you;                                              damage caused by or related to weather-
                                                                                induced flooding which follows or is
                but does not include "money".                                   exacerbated by pipe breakage or cracking
            12. "Specified causes of loss" means the following:                 attributable to wear and tear.
                Fire; lightning; explosion; windstorm or hail;                  To the extent that accidental discharge or
                smoke; aircraft or vehicles; riot or civil                      leakage of water falls within the criteria set
                commotion; vandalism; leakage from fire                         forth in c.(1) or c.(2) of this definition of
                extinguishing equipment; sinkhole collapse;                     "specified causes of loss", such water is not
                volcanic action; falling objects; weight of snow,               subject to the provisions of the Water
                ice or sleet; water damage.                                     Exclusion which preclude coverage for
                                                                                surface water or water under the ground
                a. Sinkhole collapse means the sudden                           surface.
                    sinking or collapse of land into underground
                    empty spaces created by the action of              13. "Stock" means merchandise held in storage or
                    water on limestone or dolomite. This cause             for sale, raw materials and in-process or
                    of loss does not include:                              finished goods, including supplies used in their
                                                                           packing or shipping.
                   (1) The cost of filling sinkholes; or
                   (2) Sinking or collapse of land into man-
                        made underground cavities.




          Page 34 of 53                        © Insurance Services Office, Inc., 2012                       BP 00 03 07 13

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 48 of 194
Policy Number: 10015517CB




            14. "Valuable papers and records" means                               (c) Prior to the policy period, no insured
                inscribed, printed or written:                                         listed under Paragraph C.1. Who Is
                a. Documents;                                                          An Insured and no "employee"
                                                                                       authorized by you to give or receive
                b. Manuscripts; and                                                    notice of an "occurrence" or claim,
                c. Records;                                                            knew that the "bodily injury" or
                                                                                       "property damage" had occurred, in
                including abstracts, books, deeds, drawings,
                films, maps or mortgages.                                              whole or in part. If such a listed
                                                                                       insured or authorized "employee"
                But "valuable papers and records" does not                             knew, prior to the policy period, that
                mean "money" or "securities".                                          the "bodily injury" or "property
          SECTION II – LIABILITY                                                       damage"       occurred,    then   any
                                                                                       continuation, change or resumption
          A. Coverages                                                                 of such "bodily injury" or "property
             1. Business Liability                                                     damage" during or after the policy
                a. We will pay those sums that the insured                             period will be deemed to have been
                   becomes legally obligated to pay as                                 known before the policy period.
                   damages because of "bodily injury",                        (2) To "personal and advertising injury"
                   "property damage" or "personal and                              caused by an offense arising out of your
                   advertising injury" to which this insurance                     business, but only if the offense was
                   applies. We will have the right and duty to                     committed in the "coverage territory"
                   defend the insured against any "suit"                           during the policy period.
                   seeking those damages. However, we will                  c. "Bodily injury" or "property damage" which
                   have no duty to defend the insured against                  occurs during the policy period and was
                   any "suit" seeking damages for "bodily
                                                                               not, prior to the policy period, known to
                   injury", "property damage" or "personal and                 have occurred by any insured listed under
                   advertising injury" to which this insurance                 Paragraph C.1. Who Is An Insured or any
                   does not apply. We may, at our discretion,
                                                                               "employee" authorized by you to give or
                   investigate any "occurrence" or any offense                 receive notice of an "occurrence" or claim,
                   and settle any claim or "suit" that may                     includes any continuation, change or
                   result. But:
                                                                               resumption of "bodily injury" or "property
                   (1) The amount we will pay for damages is                   damage" after the end of the policy period.
                       limited as described in Paragraph D.                 d. "Bodily injury" or "property damage" will be
                       Liability And Medical Expenses Limits                   deemed to have been known to have
                       Of Insurance in Section II – Liability; and
                                                                               occurred at the earliest time when any
                   (2) Our right and duty to defend end when                   insured listed under Paragraph C.1. Who Is
                       we have used up the applicable Limit of                 An Insured or any "employee" authorized by
                       Insurance in the payment of judgments                   you to give or receive notice of an
                       or settlements or medical expenses.                     "occurrence" or claim:
                    No other obligation or liability to pay sums              (1) Reports all, or any part, of the "bodily
                    or perform acts or services is covered                         injury" or "property damage" to us or any
                    unless explicitly provided for under                           other insurer;
                    Paragraph f. Coverage Extension –
                                                                              (2) Receives a written or verbal demand or
                    Supplementary Payments.                                        claim for damages because of the
                 b. This insurance applies:                                        "bodily injury" or "property damage"; or
                   (1) To "bodily injury" and "property damage"               (3) Becomes aware by any other means
                       only if:                                                    that "bodily injury" or "property damage"
                      (a) The "bodily injury" or "property                         has occurred or has begun to occur.
                           damage"      is    caused     by   an            e. Damages because of "bodily injury" include
                           "occurrence" that takes place in the                damages claimed by any person or
                           "coverage territory";                               organization for care, loss of services or
                      (b) The "bodily injury" or "property                     death resulting at any time from the "bodily
                           damage" occurs during the policy                    injury".
                           period; and




          BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                      Page 35 of 53

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 49 of 194
Policy Number: 10015517CB




                 f. Coverage Extension – Supplementary                         (2) If we defend an insured against a "suit"
                    Payments                                                       and an indemnitee of the insured is also
                   (1) We will pay, with respect to any claim                      named as a party to the "suit", we will
                       we investigate or settle, or any "suit"                     defend that indemnitee if all of the
                       against an insured we defend:                               following conditions are met:
                      (a) All expenses we incur.                                  (a) The "suit" against the indemnitee
                                                                                       seeks damages for which the
                      (b) Up to $250 for cost of bail bonds                            insured has assumed the liability of
                          required because of accidents or                             the indemnitee in a contract or
                          traffic law violations arising out of the                    agreement that is an "insured
                          use of any vehicle to which Business                         contract";
                          Liability Coverage for "bodily injury"
                          applies. We do not have to furnish                      (b) This insurance applies to such
                          these bonds.                                                liability assumed by the insured;
                      (c) The cost of bonds to release                            (c) The obligation to defend, or the cost
                          attachments, but only for bond                              of the defense of, that indemnitee,
                          amounts within our Limit of                                 has also been assumed by the
                          Insurance. We do not have to furnish                        insured in the same "insured
                          these bonds.                                                contract";
                      (d) All reasonable expenses incurred by                     (d) The allegations in the "suit" and the
                          the insured at our request to assist                        information we know about the
                          us in the investigation or defense of                       "occurrence" are such that no conflict
                          the claim or "suit", including actual                       appears to exist between the
                          loss of earnings up to $250 a day                           interests of the insured and the
                          because of time off from work.                              interests of the indemnitee;
                      (e) All court costs taxed against the                       (e) The indemnitee and the insured ask
                           insured in the "suit". However, these                      us to conduct and control the
                           payments do not include attorneys'                         defense of that indemnitee against
                           fees or attorneys' expenses taxed                          such "suit" and agree that we can
                           against the insured.                                       assign the same counsel to defend
                                                                                      the insured and the indemnitee; and
                       (f) Prejudgment       interest    awarded
                           against the insured on that part of                     (f) The indemnitee:
                           the judgment we pay. If we make an                          (i) Agrees in writing to:
                           offer to pay the Limit of Insurance,                             i. Cooperate with us in the
                           we will not pay any prejudgment                                     investigation, settlement or
                           interest based on that period of time                               defense of the "suit";
                           after the offer.
                                                                                           ii. Immediately send us copies of
                      (g) All interest on the full amount of any                               any      demands,      notices,
                           judgment that accrues after entry of                                summonses or legal papers
                           the judgment and before we have                                     received in connection with
                           paid, offered to pay, or deposited in                               the "suit";
                           court the part of the judgment that is
                           within our Limit of Insurance.                                 iii. Notify any other insurer
                                                                                               whose coverage is available
                       These payments will not reduce the limit                                to the indemnitee; and
                       of liability.




          Page 36 of 53                         © Insurance Services Office, Inc., 2012                      BP 00 03 07 13

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 50 of 194
Policy Number: 10015517CB




                               iv. Cooperate with us with                         (c) The injured person submits to
                                   respect to coordinating other                      examination, at our expense, by
                                   applicable insurance available                     physicians of our choice as often as
                                   to the indemnitee; and                             we reasonably require.
                            (ii) Provides      us  with   written           b. We will make these payments regardless of
                                 authorization to:                             fault. These payments will not exceed the
                                  i. Obtain records and other                  Limits of Insurance of Section II – Liability.
                                     information related to the                We will pay reasonable expenses for:
                                     "suit"; and                               (1) First aid administered at the time of an
                              ii. Conduct and control the                          accident;
                                  defense of the indemnitee in                 (2) Necessary medical, surgical, X-ray and
                                  such "suit".                                     dental services, including prosthetic
                   (3) So long as the conditions in Paragraph                      devices; and
                       (2) are met, attorneys' fees incurred by              (3) Necessary        ambulance,      hospital,
                       us in the defense of that indemnitee,                      professional    nursing     and   funeral
                       necessary litigation expenses incurred                     services.
                       by us and necessary litigation expenses       B. Exclusions
                       incurred by the indemnitee at our
                       request will be paid as Supplementary            1. Applicable To Business Liability Coverage
                       Payments.        Notwithstanding       the          This insurance does not apply to:
                       provisions of Paragraph B.1.b.(2)                   a. Expected Or Intended Injury
                       Exclusions in Section II – Liability, such
                       payments will not be deemed to be                      "Bodily injury" or "property damage"
                       damages for "bodily injury" and                        expected or intended from the standpoint of
                       "property damage" and will not reduce                  the insured. This exclusion does not apply
                       the Limits of Insurance.                               to "bodily injury" resulting from the use of
                                                                              reasonable force to protect persons or
                       Our obligation to defend an insured's                  property.
                       indemnitee and to pay for attorneys'
                       fees and necessary litigation expenses              b. Contractual Liability
                       as Supplementary Payments ends                         "Bodily injury" or "property damage" for
                       when:                                                  which the insured is obligated to pay
                      (a) We have used up the applicable                      damages by reason of the assumption of
                          Limit of Insurance in the payment of                liability in a contract or agreement. This
                          judgments or settlements; or                        exclusion does not apply to liability for
                                                                              damages:
                      (b) The conditions set forth above, or
                          the terms of the agreement                           (1) That the insured would have in the
                          described in Paragraph (2)(f) above,                     absence of the contract or agreement;
                          are no longer met.                                       or
              2. Medical Expenses                                              (2) Assumed in a contract or agreement
                                                                                   that is an "insured contract", provided
                 a. We will pay medical expenses as described                      the "bodily injury" or "property damage"
                    below for "bodily injury" caused by an                         occurs subsequent to the execution of
                    accident:                                                      the contract or agreement. Solely for the
                   (1) On premises you own or rent;                                purposes of liability assumed in an
                   (2) On ways next to premises you own or                         "insured contract", reasonable attorneys'
                       rent; or                                                    fees and necessary litigation expenses
                                                                                   incurred by or for a party other than an
                   (3) Because of your operations;                                 insured are deemed to be damages
                    provided that:                                                 because of "bodily injury" or "property
                      (a) The accident takes place in the                          damage", provided:
                          "coverage territory" and during the                     (a) Liability to such party for, or for the
                          policy period;                                               cost of, that party's defense has also
                      (b) The expenses are incurred and                                been assumed in the same "insured
                          reported to us within one year of the                        contract"; and
                          date of the accident; and




          BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                      Page 37 of 53

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 51 of 194
Policy Number: 10015517CB




                      (b) Such attorney fees and litigation                       (b) Performing duties related to the
                           expenses are for defense of that                            conduct of the insured's business; or
                           party against a civil or alternative                (2) The spouse, child, parent, brother or
                           dispute resolution proceeding in                        sister of that "employee" as a
                           which damages to which this                             consequence of Paragraph (1) above.
                           insurance applies are alleged.
                                                                                This exclusion applies whether the insured
                 c. Liquor Liability                                            may be liable as an employer or in any
                    "Bodily injury" or "property damage" for                    other capacity and to any obligation to
                    which any insured may be held liable by                     share damages with or repay someone else
                    reason of:                                                  who must pay damages because of the
                   (1) Causing      or   contributing     to   the              injury.
                       intoxication of any person;                              This exclusion does not apply to liability
                   (2) The furnishing of alcoholic beverages to                 assumed by the insured under an "insured
                       a person under the legal drinking age or                 contract".
                       under the influence of alcohol; or                    f. Pollution
                   (3) Any statute, ordinance or regulation                    (1) "Bodily injury" or "property damage"
                       relating to the sale, gift, distribution or                  arising out of the actual, alleged or
                       use of alcoholic beverages.                                  threatened       discharge,    dispersal,
                    This exclusion applies even if the claims                       seepage, migration, release or escape
                    allege negligence or other wrongdoing in:                       of "pollutants":
                       (a) The supervision, hiring, employment,                    (a) At or from any premises, site or
                           training or monitoring of others by an                       location which is or was at any time
                           insured; or                                                  owned or occupied by, or rented or
                                                                                        loaned to, any insured. However, this
                       (b) Providing or failing to provide                              subparagraph does not apply to:
                           transportation with respect to any
                           person that may be under the                               (i) "Bodily injury" if sustained within
                           influence of alcohol;                                          a building and caused by smoke,
                                                                                          fumes, vapor or soot produced by
                    if the "occurrence" which caused the "bodily                          or originating from equipment that
                    injury" or "property damage", involved that                           is used to heat, cool or
                    which is described in Paragraph (1), (2) or                           dehumidify the building, or
                    (3) above.                                                            equipment that is used to heat
                    However, this exclusion applies only if you                           water for personal use, by the
                    are in the business of manufacturing,                                 building's occupants or their
                    distributing, selling, serving or furnishing                          guests;
                    alcoholic beverages. For the purposes of                          (ii) "Bodily injury" or "property
                    this exclusion, permitting a person to bring                           damage" for which you may be
                    alcoholic beverages on your premises, for                              held liable, if you are a contractor
                    consumption on your premises, whether or                               and the owner or lessee of such
                    not a fee is charged or a license is required                          premises, site or location has
                    for such activity, is not by itself considered                         been added to your policy as an
                    the business of selling, serving or furnishing                         additional insured with respect to
                    alcoholic beverages.                                                   your       ongoing       operations
                 d. Workers' Compensation And Similar                                      performed for that additional
                    Laws                                                                   insured at that premises, site or
                    Any obligation of the insured under a                                  location and such premises, site
                    workers' compensation, disability benefits                             or location is not and never was
                                                                                           owned or occupied by, or rented
                    or unemployment compensation law or any
                    similar law.                                                           or loaned to, any insured, other
                                                                                           than that additional insured; or
                 e. Employer's Liability
                                                                                     (iii) "Bodily injury" or "property
                    "Bodily injury" to:                                                    damage" arising out of heat,
                   (1) An "employee" of the insured arising out                            smoke or fumes from a "hostile
                        of and in the course of:                                           fire";
                       (a) Employment by the insured; or




          Page 38 of 53                         © Insurance Services Office, Inc., 2012                      BP 00 03 07 13

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 52 of 194
Policy Number: 10015517CB




                      (b) At or from any premises, site or                            (ii) "Bodily injury" or "property
                          location which is or was at any time                             damage" sustained within a
                          used by or for any insured or others                             building and caused by the
                          for the handling, storage, disposal,                             release of gases, fumes or
                          processing or treatment of waste;                                vapors from materials brought
                      (c) Which are or were at any time                                    into that building in connection
                          transported, handled, stored, treated,                           with operations being performed
                          disposed of, or processed as waste                               by you or on your behalf by a
                          by or for:                                                       contractor or subcontractor; or
                          (i) Any insured; or                                        (iii) "Bodily injury" or "property
                                                                                           damage" arising out of heat,
                         (ii) Any person or organization for                               smoke or fumes from a "hostile
                              whom you may be legally                                      fire"; or
                              responsible;
                                                                                  (e) At or from any premises, site or
                      (d) At or from any premises, site or                             location on which any insured or any
                          location on which any insured or any                         contractors       or     subcontractors
                          contractors       or      subcontractors                     working directly or indirectly on any
                          working directly or indirectly on any                        insured's behalf are performing
                          insured's behalf are performing                              operations if the operations are to
                          operations if the "pollutants" are                           test for, monitor, clean up, remove,
                          brought on or to the premises, site or                       contain, treat, detoxify or neutralize,
                          location in connection with such                             or in any way respond to, or assess
                          operations       by    such     insured,                     the effects of, "pollutants".
                          contractor        or      subcontractor.
                          However, this subparagraph does                      (2) Any loss, cost or expense arising out of
                          not apply to:                                            any:
                          (i) "Bodily injury" or "property                        (a) Request, demand, order or statutory
                              damage" arising out of the                              or regulatory requirement that any
                              escape of fuels, lubricants or                          insured or others test for, monitor,
                              other operating fluids which are                        clean up, remove, contain, treat,
                              needed to perform the normal                            detoxify or neutralize, or in any way
                              electrical,       hydraulic       or                    respond to, or assess the effects of,
                              mechanical functions necessary                          "pollutants"; or
                              for the operation of "mobile                        (b) Claim or "suit" by or on behalf of a
                              equipment" or its parts, if such                        governmental authority for damages
                              fuels,     lubricants    or    other                    because of testing for, monitoring,
                              operating fluids escape from a                          cleaning up, removing, containing,
                              vehicle part designed to hold,                          treating, detoxifying or neutralizing,
                              store or receive them. This                             or in any way responding to, or
                              exception does not apply if the                         assessing the effects of, "pollutants".
                              "bodily injury" or "property                         However, this paragraph does not apply
                              damage" arises out of the                            to liability for damages because of
                              intentional discharge, dispersal or                  "property damage" that the insured
                              release of the fuels, lubricants or                  would have in the absence of such
                              other operating fluids, or if such                   request, demand, order or statutory or
                              fuels,     lubricants    or    other                 regulatory requirement or such claim or
                              operating fluids are brought on or                   "suit" by or on behalf of a governmental
                              to the premises, site or location                    authority.
                              with the intent that they be
                              discharged,        dispersed      or          g. Aircraft, Auto Or Watercraft
                              released as part of the operations               "Bodily injury" or "property damage" arising
                              being performed by such insured,                 out of the ownership, maintenance, use or
                              contractor or subcontractor;                     entrustment to others of any aircraft, "auto"
                                                                               or watercraft owned or operated by or
                                                                               rented or loaned to any insured. Use
                                                                               includes operation and "loading or
                                                                               unloading".




          BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                       Page 39 of 53

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 53 of 194
Policy Number: 10015517CB




                    This exclusion applies even if the claims              h. Mobile Equipment
                    allege negligence or other wrongdoing in                   "Bodily injury" or "property damage" arising
                    the supervision, hiring, employment,                       out of:
                    training or monitoring of others by an
                    insured, if the "occurrence" which caused                 (1) The       transportation     of      "mobile
                    the "bodily injury" or "property damage"                      equipment" by an "auto" owned or
                    involved the ownership, maintenance, use                      operated by or rented or loaned to any
                    or entrustment to others of any aircraft,                     insured; or
                    "auto" or watercraft that is owned or                     (2) The use of "mobile equipment" in, or
                    operated by or rented or loaned to any                        while in practice for, or while being
                    insured.                                                      prepared for, any prearranged racing,
                    This exclusion does not apply to:                             speed, demolition or stunting activity.
                   (1) A watercraft while ashore on premises                i. War
                        you own or rent;                                       "Bodily injury", "property damage" or
                   (2) A watercraft you do not own that is:                    "personal and advertising injury", however
                                                                               caused, arising, directly or indirectly, out of:
                       (a) Less than 51 feet long; and
                                                                              (1) War, including undeclared or civil war;
                       (b) Not being used to carry persons or
                           property for a charge;                             (2) Warlike action by a military force,
                                                                                  including action in hindering or
                   (3) Parking an "auto" on, or on the ways                       defending against an actual or expected
                       next to, premises you own or rent,                         attack, by any government, sovereign or
                       provided the "auto" is not owned by or                     other authority using military personnel
                       rented or loaned to you or the insured;                    or other agents; or
                   (4) Liability assumed under any "insured                   (3) Insurrection,    rebellion,    revolution,
                       contract"      for the    ownership,                       usurped power, or action taken by
                       maintenance or use of aircraft or                          government authority in hindering or
                       watercraft; or                                             defending against any of these.
                   (5) "Bodily injury" or "property damage"                 j. Professional Services
                       arising out of:
                                                                               "Bodily injury", "property damage" or
                      (a) The operation of machinery or                        "personal and advertising injury" caused by
                           equipment that is attached to, or part              the rendering or failure to render any
                           of, a land vehicle that would qualify               professional service. This includes but is
                           under the definition of "mobile                     not limited to:
                           equipment" if it were not subject to a
                           compulsory or financial responsibility             (1) Legal,     accounting    or    advertising
                           law or other motor vehicle insurance                   services;
                           or motor vehicle registration law                  (2) Preparing, approving, or failing to
                           where it is licensed or principally                    prepare or approve maps, drawings,
                           garaged; or                                            opinions, reports, surveys, change
                      (b) The operation of any of the following                   orders, designs or specifications;
                           machinery or equipment:                            (3) Supervisory, inspection or engineering
                           (i) Cherry pickers and similar                         services;
                               devices mounted on automobile                  (4) Medical, surgical, dental, X-ray or
                               or truck chassis and used to raise                 nursing services treatment, advice or
                               or lower workers; and                              instruction;
                          (ii) Air compressors, pumps and                     (5) Any health or therapeutic service
                               generators, including spraying,                    treatment, advice or instruction;
                               welding,     building   cleaning,              (6) Any service, treatment, advice or
                               geophysical exploration, lighting                  instruction    for   the    purpose      of
                               and well servicing equipment.
                                                                                  appearance or skin enhancement, hair
                                                                                  removal or replacement or personal
                                                                                  grooming;




          Page 40 of 53                        © Insurance Services Office, Inc., 2012                       BP 00 03 07 13

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 54 of 194
Policy Number: 10015517CB




                   (7) Optometry or optical or hearing aid                      Paragraph (2) of this exclusion does not
                        services including the prescribing,                     apply if the premises are "your work" and
                        preparation, fitting, demonstration or                  were never occupied, rented or held for
                        distribution of ophthalmic lenses and                   rental by you.
                        similar products or hearing aid devices;                Paragraphs (3), (4), (5) and (6) of this
                   (8) Body piercing services; and                              exclusion do not apply to liability assumed
                   (9) Services in the practice of pharmacy.                    under a sidetrack agreement.
                    This exclusion applies even if the claims                   Paragraph (6) of this exclusion does not
                    allege negligence or other wrongdoing in                    apply to "property damage" included in the
                    the supervision, hiring, employment,                        "products-completed operations hazard".
                    training or monitoring of others by an                   l. Damage To Your Product
                    insured, if the "occurrence" which caused                   "Property damage" to "your product" arising
                    the "bodily injury" or "property damage", or                out of it or any part of it.
                    the offense which caused the "personal and
                    advertising injury", involved the rendering or          m. Damage To Your Work
                    failure to render of any professional service.              "Property damage" to "your work" arising
                 k. Damage To Property                                          out of it or any part of it and included in the
                                                                                "products-completed operations hazard".
                    "Property damage" to:
                                                                                This exclusion does not apply if the
                   (1) Property you own, rent or occupy,                        damaged work or the work out of which the
                       including any costs or expenses                          damage arises was performed on your
                       incurred by you, or any other person,                    behalf by a subcontractor.
                       organization or entity, for repair,
                       replacement, enhancement, restoration                n. Damage To Impaired Property Or
                       or maintenance of such property for any                  Property Not Physically Injured
                       reason, including prevention of injury to                "Property damage" to "impaired property" or
                       a person or damage to another's                          property that has not been physically
                       property;                                                injured, arising out of:
                   (2) Premises you sell, give away or                         (1) A defect, deficiency, inadequacy or
                       abandon, if the "property damage"                            dangerous condition in "your product" or
                       arises out of any part of those premises;                    "your work"; or
                   (3) Property loaned to you;                                 (2) A delay or failure by you or anyone
                   (4) Personal property in the care, custody                      acting on your behalf to perform a
                       or control of the insured;                                  contract or agreement in accordance
                                                                                   with its terms.
                   (5) That particular part of real property on
                       which you or any contractor or                          This exclusion does not apply to the loss of
                       subcontractor working directly or                       use of other property arising out of sudden
                       indirectly on your behalf is performing                 and accidental physical injury to "your
                       operations, if the "property damage"                    product" or "your work" after it has been put
                       arises out of those operations; or                      to its intended use.
                   (6) That particular part of any property that            o. Recall Of Products, Work Or Impaired
                       must be restored, repaired or replaced                  Property
                       because "your work" was incorrectly                     Damages claimed for any loss, cost or
                       performed on it.                                        expense incurred by you or others for the
                    Paragraphs (1), (3) and (4) of this exclusion              loss of use, withdrawal, recall, inspection,
                    do not apply to "property damage" (other                   repair, replacement, adjustment, removal or
                    than damage by fire) to premises, including                disposal of:
                    the contents of such premises, rented to                   (1) "Your product";
                    you for a period of seven or fewer
                                                                               (2) "Your work"; or
                    consecutive days. A separate Limit of
                    Insurance applies to Damage To Premises                    (3) "Impaired property";
                    Rented To You as described in Paragraph
                    D. Liability And Medical Expenses Limits Of
                    Insurance in Section II – Liability.




          BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                        Page 41 of 53

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 55 of 194
Policy Number: 10015517CB




                    if such product, work or property is                           For the purposes of this exclusion, the
                    withdrawn or recalled from the market or                       placing of frames, borders or links, or
                    from use by any person or organization                         advertising, for you or others anywhere
                    because of a known or suspected defect,                        on the Internet, by itself, is not
                    deficiency, inadequacy or dangerous                            considered the business of advertising,
                    condition in it.                                               broadcasting, publishing or telecasting;
                 p. Personal And Advertising Injury                            (9) Arising out of the actual, alleged or
                    "Personal and advertising injury":                             threatened       discharge,     dispersal,
                                                                                   seepage, migration, release or escape
                   (1) Caused by or at the direction of the                        of "pollutants" at any time;
                       insured with the knowledge that the act
                       would violate the rights of another and                (10) With respect to any loss, cost or
                       would inflict "personal and advertising                     expense arising out of any:
                       injury";                                                   (a) Request, demand or order that any
                   (2) Arising out of oral or written publication,                      insured or others test for, monitor,
                       in any manner, of material, if done by or                        clean up, remove, contain, treat,
                       at the direction of the insured with                             detoxify or neutralize, or in any way
                       knowledge of its falsity;                                        respond to, or assess the effects of,
                                                                                        "pollutants"; or
                   (3) Arising out of oral or written publication,
                       in any manner, of material whose first                     (b) Claim or "suit" by or on behalf of a
                       publication took place before the                                governmental authority for damages
                       beginning of the policy period;                                  because of testing for, monitoring,
                                                                                        cleaning up, removing, containing,
                   (4) For which the insured has assumed                                treating, detoxifying or neutralizing,
                       liability in a contract or agreement. This                       or in any way responding to, or
                       exclusion does not apply to liability for                        assessing the effects of, "pollutants";
                       damages that the insured would have in
                       the absence of the contract or                        (11) Arising out of an electronic chatroom or
                       agreement;                                                  bulletin board the insured hosts, owns or
                                                                                   over which the insured exercises
                   (5) Arising out of a breach of contract,                        control;
                       except an implied contract to use
                       another's advertising idea in your                    (12) Arising out of the infringement of
                       "advertisement";                                            copyright, patent, trademark, trade
                                                                                   secret or other intellectual property
                   (6) Arising out of the failure of goods,                        rights. Under this exclusion, such other
                       products or services to conform with any                    intellectual property rights do not include
                       statement of quality or performance                         the use of another's advertising idea in
                       made in your "advertisement";                               your "advertisement".
                   (7) Arising out of the wrong description of                     However, this exclusion does not apply
                       the price of goods, products or services                    to infringement, in your "advertisement",
                       stated in your "advertisement";                             of copyright, trade dress or slogan;
                   (8) Committed by an insured whose                         (13) Arising out of the unauthorized use of
                       business is:                                                another's name or product in your e-mail
                      (a) Advertising, broadcasting, publishing                    address, domain name or metatags, or
                           or telecasting;                                         any other similar tactics to mislead
                                                                                   another's potential customers.
                      (b) Designing or determining content of
                          web sites for others; or                          q. Electronic Data
                      (c) An Internet search, access, content                  Damages arising out of the loss of, loss of
                          or service provider.                                 use of, damage to, corruption of, inability to
                       However, this exclusion does not apply                  access, or inability to manipulate electronic
                       to Paragraphs 14.a., b. and c. of                       data.
                       "personal and advertising injury" under                 However, this exclusion does not apply to
                       Paragraph F. Liability And Medical                      liability for damages because of "bodily
                       Expenses Definitions.                                   injury".




          Page 42 of 53                         © Insurance Services Office, Inc., 2012                      BP 00 03 07 13

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 56 of 194
Policy Number: 10015517CB




                    As used in this exclusion, electronic data               Exclusions c., d., e., f., g., h., i., k., l., m., n.
                    means information, facts or computer                     and o. in Section II – Liability do not apply to
                    programs stored as or on, created or used                damage by fire to premises while rented to
                    on, or transmitted to or from computer                   you, or temporarily occupied by you with
                    software       (including      systems     and           permission of the owner. A separate Damage
                    applications software), on hard or floppy                To Premises Rented To You Limit of Insurance
                    disks, CD-ROMs, tapes, drives, cells, data               applies to this coverage as described in
                    processing       devices     or    any   other           Paragraph D. Liability And Medical Expenses
                    repositories of computer software which are              Limits of Insurance in Section II – Liability.
                    used      with      electronically   controlled       2. Applicable To Medical Expenses Coverage
                    equipment. The term computer programs,
                    referred to in the foregoing description of              We will not pay expenses for "bodily injury":
                    electronic data, means a set of related                  a. To any insured, except "volunteer workers".
                    electronic instructions which direct the                 b. To a person hired to do work for or on
                    operations and functions of a computer or                   behalf of any insured or a tenant of any
                    device connected to it, which enable the
                                                                                insured.
                    computer or device to receive, process,
                    store, retrieve or send data.                            c. To a person injured on that part of premises
                                                                                you own or rent that the person normally
                 r. Criminal Acts                                               occupies.
                    "Personal and advertising injury" arising out
                                                                             d. To a person, whether or not an "employee"
                    of a criminal act committed by or at the
                                                                                of any insured, if benefits for the "bodily
                    direction of the insured.                                   injury" are payable or must be provided
                 s. Recording And Distribution Of Material                      under a workers' compensation or disability
                    Or Information In Violation Of Law                          benefits law or a similar law.
                    "Bodily injury", "property damage" or                    e. To a person injured while practicing,
                    "personal and advertising injury" arising                   instructing or participating in any physical
                    directly or indirectly out of any action or                 exercises or games, sports or athletic
                    omission that violates or is alleged to                     contests.
                    violate:
                                                                             f. Included within the "products-completed
                   (1) The Telephone Consumer Protection                        operations hazard".
                       Act (TCPA), including any amendment                   g. Excluded      under      Business    Liability
                       of or addition to such law;                              Coverage.
                   (2) The CAN-SPAM Act of 2003, including
                                                                          3. Applicable To Both Business Liability
                       any amendment of or addition to such
                                                                             Coverage And Medical Expenses Coverage
                       law;                                                  – Nuclear Energy Liability Exclusion
                   (3) The Fair Credit Reporting Act (FCRA),                 This insurance does not apply:
                       and any amendment of or addition to
                       such law, including the Fair and                      a. Under Business Liability Coverage, to
                       Accurate      Credit    Transaction      Act             "bodily injury" or "property damage":
                       (FACTA); or                                              (1) With respect to which an insured under
                   (4) Any federal, state or local statute,                         the policy is also an insured under a
                       ordinance or regulation, other than the                      nuclear energy liability policy issued by
                       TCPA, CAN-SPAM Act of 2003 or                                the Nuclear Energy Liability Insurance
                       FCRA and their amendments and                                Association, Mutual Atomic Energy
                       additions, that addresses, prohibits, or                     Liability  Underwriters        or      Nuclear
                       limits the printing, dissemination,                          Insurance Association of Canada, or
                       disposal, collecting, recording, sending,                    would be an insured under any such
                       transmitting,      communicating          or                 policy but for its termination upon
                       distribution of material or information.                     exhaustion of its limit of liability; or




          BP 00 03 07 13                         © Insurance Services Office, Inc., 2012                         Page 43 of 53

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 57 of 194
Policy Number: 10015517CB




                   (2) Resulting     from     the    "hazardous                 (2) "Hazardous          properties"   include
                       properties" of "nuclear material" and                        radioactive,      toxic     or  explosive
                       with respect to which:                                       properties;
                      (a) Any person or organization is                         (3) "Nuclear facility" means:
                           required    to   maintain    financial                  (a) Any "nuclear reactor";
                           protection pursuant to the Atomic
                           Energy Act of 1954, or any law                          (b) Any equipment or device designed
                           amendatory thereof; or                                      or used for:
                       (b) The insured is, or had this policy not                       (i) Separating the isotopes of
                            been issued would be, entitled to                               uranium or plutonium;
                            indemnity from the United States of                        (ii) Processing or utilizing "spent
                            America, or any agency thereof,                                 fuel"; or
                            under any agreement entered into by                       (iii) Handling,      processing   or
                            the United States of America, or any                            packaging "waste";
                            agency thereof, with any person or
                            organization.                                          (c) Any equipment or device used for
                                                                                        the processing, fabricating or
                 b. Under Medical Expenses Coverage, to                                 alloying of "special nuclear material"
                    expenses incurred with respect to "bodily                           if at any time the total amount of
                    injury" resulting from the "hazardous
                                                                                        such material in the custody of the
                    properties" of "nuclear material" and arising                       insured at the premises where such
                    out of the operation of a "nuclear facility" by                     equipment or device is located
                    any person or organization.
                                                                                        consists of or contains more than 25
                 c. Under Business Liability Coverage, to                               grams of plutonium or uranium 233
                    "bodily injury" or "property damage"                                or any combination thereof, or more
                    resulting from the "hazardous properties" of                        than 250 grams of uranium 235;
                    the "nuclear material"; if:
                                                                                   (d) Any structure, basin, excavation,
                   (1) The "nuclear material":                                          premises or place prepared or used
                      (a) Is at any "nuclear facility" owned by,                        for the storage or disposal of
                          or operated by or on behalf of, an                            "waste";
                          insured; or                                               and includes the site on which any of the
                      (b) Has been discharged or dispersed                          foregoing is located, all operations
                          therefrom;                                                conducted on such site and all premises
                                                                                    used for such operations;
                   (2) The "nuclear material" is contained in
                       "spent fuel" or "waste" at any time                      (4) "Nuclear material" means "source
                       possessed, handled, used, processed,                         material", "special nuclear material" or
                       stored, transported or disposed of by or                     "by-product material";
                       on behalf of an insured; or                              (5) "Nuclear reactor" means any apparatus
                   (3) The "bodily injury" or "property damage"                     designed or used to sustain nuclear
                       arises out of the furnishing by an                           fission in a self-supporting chain
                       insured of services, materials, parts or                     reaction or to contain a critical mass of
                       equipment in connection with the                             fissionable material;
                       planning, construction, maintenance,                     (6) "Property damage" includes all forms of
                       operation or use of any "nuclear facility";                  radioactive contamination of property;
                       but if such facility is located within the               (7) "Source material" has the meaning
                       United States of America, its territories                    given it in the Atomic Energy Act of
                       or possessions or Canada, this
                                                                                    1954 or in any law amendatory thereof;
                       Exclusion (3) applies only to "property
                       damage" to such "nuclear facility" and                   (8) "Special nuclear material" has the
                       any property thereat.                                        meaning given it in the Atomic Energy
                                                                                    Act of 1954 or in any law amendatory
                 d. As used in this exclusion:                                      thereof;
                   (1) "By-product material" has the meaning                    (9) "Spent fuel" means any fuel element or
                       given it in the Atomic Energy Act of                         fuel component, solid or liquid, which
                       1954 or in any law amendatory thereof;                       has been used or exposed to radiation
                                                                                    in a "nuclear reactor";




          Page 44 of 53                          © Insurance Services Office, Inc., 2012                     BP 00 03 07 13

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 58 of 194
Policy Number: 10015517CB




                  (10) "Waste" means any waste material:                 2. Each of the following is also an insured:
                      (a) Containing "by-product material"                  a. Your "volunteer workers" only while
                          other than the tailings or wastes                    performing duties related to the conduct of
                          produced by the extraction or                        your business, or your "employees", other
                          concentration of uranium or thorium                  than either your "executive officers" (if you
                          from any ore processed primarily for                 are an organization other than a
                          its "source material" content; and                   partnership, joint venture or limited liability
                      (b) Resulting from the operation by any                  company) or your managers (if you are a
                          person or organization of any                        limited liability company), but only for acts
                          "nuclear facility" included under                    within the scope of their employment by you
                          Paragraphs (a) and (b) of the                        or while performing duties related to the
                          definition of "nuclear facility".                    conduct of your business. However, none of
                                                                               these "employees" or "volunteer workers"
          C. Who Is An Insured                                                 are insureds for:
             1. If you are designated in the Declarations as:                  (1) "Bodily injury" or "personal and
                a. An individual, you and your spouse are                          advertising injury":
                    insureds, but only with respect to the                        (a) To you, to your partners or members
                    conduct of a business of which you are the                        (if you are a partnership or joint
                    sole owner.                                                       venture), to your members (if you are
                 b. A partnership or joint venture, you are an                        a limited liability company), or to a
                    insured. Your members, your partners and                          co-"employee" while in the course of
                    their spouses are also insureds, but only                         his or her employment or performing
                    with respect to the conduct of your                               duties related to the conduct of your
                    business.                                                         business, or to your other "volunteer
                                                                                      workers" while performing duties
                 c. A limited liability company, you are an
                    insured. Your members are also insureds,                          related to the conduct of your
                    but only with respect to the conduct of your                      business;
                    business. Your managers are insureds, but                     (b) To the spouse, child, parent, brother
                    only with respect to their duties as your                         or sister of that co-"employee" as a
                    managers.                                                         consequence of Paragraph (a)
                                                                                      above;
                 d. An organization other than a partnership,
                    joint venture or limited liability company,                   (c) For which there is any obligation to
                    you are an insured. Your "executive                               share damages with or repay
                    officers" and directors are insureds, but only                    someone else who must pay
                    with respect to their duties as your officers                     damages because of the injury
                    or directors. Your stockholders are also                          described in Paragraph (a) or (b); or
                    insureds, but only with respect to their                      (d) Arising out of his or her providing or
                    liability as stockholders.                                        failing to provide professional health
                 e. A trust, you are an insured. Your trustees                        care services.
                    are also insureds, but only with respect to                (2) "Property damage" to property:
                    their duties as trustees.
                                                                                  (a) Owned, occupied or used by;




          BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                       Page 45 of 53

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 59 of 194
Policy Number: 10015517CB




                      (b) Rented to, in the care, custody or              3. The most we will pay under Business Liability
                          control of, or over which physical                 Coverage for damages because of "property
                          control is being exercised for any                 damage" to a premises while rented to you or
                          purpose by;                                        in the case of fire while rented to you or
                       you, any of your "employees", "volunteer              temporarily occupied by you with permission of
                       workers", any partner or member (if you               the owner is the applicable Damage To
                       are a partnership or joint venture), or               Premises Rented To You limit shown for that
                       any member (if you are a limited liability            premises in the Declarations. For a premises
                       company).                                             temporarily occupied by you, the applicable
                                                                             limit will be the highest Damage To Premises
                 b. Any person (other than your "employee" or                Rented To You limit shown in the Declarations.
                    "volunteer worker"), or any organization
                    while acting as your real estate manager.             4. Aggregate Limits
                 c. Any person or organization having proper                 The most we will pay for:
                    temporary custody of your property if you                a. All "bodily injury" and "property damage"
                    die, but only:                                               that is included in the "products-completed
                   (1) With respect to liability arising out of the              operations hazard" is twice the Liability and
                        maintenance or use of that property;                     Medical Expenses limit.
                        and                                                  b. All:
                   (2) Until your legal representative has been                 (1) "Bodily injury" and "property damage"
                        appointed.                                                   except damages because of "bodily
                d. Your legal representative if you die, but only                    injury" or "property damage" included in
                    with respect to duties as such. That                             the "products-completed operations
                    representative will have all your rights and                     hazard";
                    duties under this policy.                                   (2) Plus medical expenses;
             No person or organization is an insured with                       (3) Plus all "personal and advertising injury"
             respect to the conduct of any current or past                           caused by offenses committed;
             partnership, joint venture or limited liability                     is twice the Liability and Medical Expenses
             company that is not shown as a Named Insured in                     limit.
             the Declarations.
                                                                            Subject to Paragraph a. or b. above, whichever
          D. Liability And Medical Expenses Limits Of                       applies, the Damage To Premises Rented To
             Insurance                                                      You limit is the most we will pay for damages
             1. The Limits of Insurance of Section II – Liability           because of "property damage" to any one
                shown in the Declarations and the rules below               premises, while rented to you, or in the case of
                fix the most we will pay regardless of the                  fire, while rented to you or temporarily
                number of:                                                  occupied by you with permission of the owner.
                a. Insureds;                                                The Limits of Insurance of Section II – Liability
                b. Claims made or "suits" brought; or                       apply separately to each consecutive annual
                                                                            period and to any remaining period of less than
                c. Persons or organizations making claims or                12 months, starting with the beginning of the
                    bringing "suits".                                       policy period shown in the Declarations, unless
             2. The most we will pay for the sum of all                     the policy period is extended after issuance for
                damages because of all:                                     an additional period of less than 12 months. In
                                                                            that case, the additional period will be deemed
                 a. "Bodily injury", "property damage" and
                                                                            part of the last preceding period for purposes
                    medical expenses arising out of any one
                    "occurrence"; and                                       of determining the Limits of Insurance.
                 b. "Personal and advertising injury" sustained       E. Liability And Medical Expenses General
                    by any one person or organization;                   Conditions
                                                                         1. Bankruptcy
                 is the Liability and Medical Expenses limit
                 shown in the Declarations. But the most we will            Bankruptcy or insolvency of the insured or of
                 pay for all medical expenses because of                    the insured's estate will not relieve us of our
                 "bodily injury" sustained by any one person is             obligations under this policy.
                 the Medical Expenses limit shown in the
                 Declarations.




          Page 46 of 53                          © Insurance Services Office, Inc., 2012                     BP 00 03 07 13

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 60 of 194
Policy Number: 10015517CB




              2. Duties In The Event Of Occurrence,                         A person or organization may sue us to
                 Offense, Claim Or Suit                                     recover on an agreed settlement or on a final
                 a. You must see to it that we are notified as              judgment against an insured; but we will not be
                    soon as practicable of an "occurrence" or               liable for damages that are not payable under
                    an offense which may result in a claim. To              the terms of this policy or that are in excess of
                    the extent possible, notice should include:             the applicable Limit of Insurance. An agreed
                                                                            settlement means a settlement and release of
                   (1) How, when and where the "occurrence"                 liability signed by us, the insured and the
                       or offense took place;                               claimant or the claimant's legal representative.
                   (2) The names and addresses of any                    4. Separation Of Insureds
                       injured persons and witnesses; and
                                                                            Except with respect to the Limits of Insurance
                   (3) The nature and location of any injury or             of Section II – Liability, and any rights or duties
                       damage arising out of the "occurrence"               specifically assigned in this policy to the first
                       or offense.                                          Named Insured, this insurance applies:
                 b. If a claim is made or "suit" is brought                 a. As if each Named Insured were the only
                    against any insured, you must:                              Named Insured; and
                   (1) Immediately record the specifics of the              b. Separately to each insured against whom
                       claim or "suit" and the date received;                   claim is made or "suit" is brought.
                       and
                                                                      F. Liability And Medical Expenses Definitions
                   (2) Notify us as soon as practicable.
                                                                         1. "Advertisement" means a notice that is
                    You must see to it that we receive written              broadcast or published to the general public or
                    notice of the claim or "suit" as soon as                specific market segments about your goods,
                    practicable.                                            products or services for the purpose of
                 c. You and any other involved insured must:                attracting customers or supporters. For the
                                                                            purposes of this definition:
                   (1) Immediately send us copies of any
                       demands, notices, summonses or legal                 a. Notices that are published include material
                       papers received in connection with the                  placed on the Internet or on similar
                       claim or "suit";                                        electronic means of communication; and
                   (2) Authorize us to obtain records and other             b. Regarding web sites, only that part of a web
                       information;                                            site that is about your goods, products or
                   (3) Cooperate with us in the investigation or               services for the purposes of attracting
                       settlement of the claim or defense                      customers or supporters is considered an
                                                                               advertisement.
                       against the "suit"; and
                   (4) Assist us, upon our request, in the               2. "Auto" means:
                       enforcement of any right against any                 a. A land motor vehicle, trailer or semitrailer
                       person or organization that may be                      designed for travel on public roads,
                       liable to the insured because of injury or              including any attached machinery or
                       damage to which this insurance may                      equipment; or
                       also apply.                                          b. Any other land vehicle that is subject to a
                 d. No insured will, except at that insured's own              compulsory or financial responsibility law or
                    cost, voluntarily make a payment, assume                   other motor vehicle insurance or motor
                    any obligation, or incur any expense, other                vehicle registration law where it is licensed
                    than for first aid, without our consent.                   or principally garaged.
              3. Legal Action Against Us                                    However, "auto" does not include "mobile
                                                                            equipment".
                 No person or organization has a right under
                 this policy:                                            3. "Bodily injury" means bodily injury, sickness or
                                                                            disease sustained by a person, including death
                 a. To join us as a party or otherwise bring us
                     into a "suit" asking for damages from an               resulting from any of these at any time.
                     insured; or                                         4. "Coverage territory" means:
                 b. To sue us on this policy unless all of its              a. The United States of America (including its
                    terms have been fully complied with.                       territories and possessions), Puerto Rico
                                                                               and Canada;




          BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                        Page 47 of 53

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 61 of 194
Policy Number: 10015517CB




                 b. International waters or airspace, but only if             b. A sidetrack agreement;
                    the injury or damage occurs in the course of              c. Any easement or license agreement,
                    travel or transportation between any places                  except in connection with construction or
                    included in Paragraph a. above; or                           demolition operations on or within 50 feet of
                 c. All other parts of the world if the injury or                a railroad;
                    damage arises out of:                                     d. An obligation, as required by ordinance, to
                   (1) Goods or products made or sold by you                     indemnify a municipality, except in
                        in the territory described in Paragraph a.               connection with work for a municipality;
                        above;                                                e. An elevator maintenance agreement;
                    (2) The activities of a person whose home                 f. That part of any other contract or
                        is in the territory described in Paragraph               agreement pertaining to your business
                        a. above, but is away for a short time on                (including     an   indemnification     of   a
                        your business; or                                        municipality in connection with work
                    (3) "Personal and advertising injury"                        performed for a municipality) under which
                        offenses that take place through the                     you assume the tort liability of another party
                        Internet or similar electronic means of                  to pay for "bodily injury" or "property
                        communication;                                           damage" to a third person or organization.
                 provided the insured's responsibility to pay                    Tort liability means a liability that would be
                 damages is determined in a "suit" on the merits                 imposed by law in the absence of any
                 in the territory described in Paragraph a. above                contract or agreement.
                 or in a settlement we agree to.                                  Paragraph f. does not include that part of
              5. "Employee" includes a "leased worker".                           any contract or agreement:
                 "Employee" does not include a "temporary                        (1) That indemnifies a railroad for "bodily
                 worker".                                                            injury" or "property damage" arising out
              6. "Executive officer" means a person holding any                      of construction or demolition operations,
                 of the officer positions created by your charter,                   within 50 feet of any railroad property
                 constitution, bylaws or any other similar                           and affecting any railroad bridge or
                 governing document.                                                 trestle,   tracks,   roadbeds,    tunnel,
                                                                                     underpass or crossing;
              7. "Hostile fire" means one which becomes
                 uncontrollable or breaks out from where it was                  (2) That indemnifies an architect, engineer
                 intended to be.                                                     or surveyor for injury or damage arising
                                                                                     out of:
              8. "Impaired property" means tangible property,
                 other than "your product" or "your work", that                     (a) Preparing, approving or failing to
                 cannot be used or is less useful because:                              prepare or approve maps, drawings,
                                                                                        opinions, reports, surveys, change
                 a. It incorporates "your product" or "your work"                       orders, designs or specifications; or
                    that is known or thought to be defective,
                    deficient, inadequate or dangerous; or                          (b) Giving directions or instructions, or
                                                                                        failing to give them, if that is the
                 b. You have failed to fulfill the terms of a                           primary cause of the injury or
                    contract or agreement;                                              damage; or
                 if such property can be restored to use by:                     (3) Under which the insured, if an architect,
                     (1) The repair, replacement, adjustment or                      engineer or surveyor, assumes liability
                         removal of "your product" or "your work";                   for an injury or damage arising out of the
                         or                                                          insured's rendering or failure to render
                     (2) Your fulfilling the terms of the contract or                professional services, including those
                         agreement.                                                  listed in Paragraph (2) above and
                                                                                     supervisory, inspection or engineering
              9. "Insured contract" means:                                           services.
                 a. A contract for a lease of premises.                   10. "Leased worker" means a person leased to you
                     However, that portion of the contract for a              by a labor leasing firm under an agreement
                     lease of premises that indemnifies any                   between you and the labor leasing firm, to
                     person or organization for damage by fire to             perform duties related to the conduct of your
                     premises while rented to you or temporarily              business. "Leased worker" does not include a
                     occupied by you with permission of the                   "temporary worker".
                     owner is not an "insured contract";




          Page 48 of 53                           © Insurance Services Office, Inc., 2012                     BP 00 03 07 13

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 62 of 194
Policy Number: 10015517CB




            11. "Loading or unloading" means the handling of                     However, self-propelled vehicles with the
                property:                                                        following types of permanently attached
                a. After it is moved from the place where it is                  equipment are not "mobile equipment" but
                   accepted for movement into or onto an                         will be considered "autos":
                   aircraft, watercraft or "auto";                              (1) Equipment designed primarily for:
                 b. While it is in or on an aircraft, watercraft or                (a) Snow removal;
                    "auto"; or                                                     (b) Road      maintenance,      but   not
                 c. While it is being moved from an aircraft,                          construction or resurfacing; or
                    watercraft or "auto" to the place where it is                  (c) Street cleaning;
                    finally delivered;
                                                                                (2) Cherry pickers and similar devices
                but "loading or unloading" does not include the                     mounted on automobile or truck chassis
                movement of property by means of a                                  and used to raise or lower workers; and
                mechanical device, other than a hand truck,
                that is not attached to the aircraft, watercraft or             (3) Air     compressors,      pumps       and
                "auto".                                                             generators, including spraying, welding,
                                                                                    building       cleaning,     geophysical
            12. "Mobile equipment" means any of the following                       exploration, lighting and well servicing
                types of land vehicles, including any attached                      equipment.
                machinery or equipment:
                                                                             However, "mobile equipment" does not include
                 a. Bulldozers, farm machinery, forklifts and                land vehicles that are subject to a compulsory
                    other vehicles designed for use principally              or financial responsibility law or other motor
                    off public roads;                                        vehicle insurance or motor vehicle registration
                 b. Vehicles maintained for use solely on or                 law where they are licensed or principally
                    next to premises you own or rent;                        garaged. Land vehicles subject to a
                 c. Vehicles that travel on crawler treads;                  compulsory or financial responsibility law or
                                                                             other motor vehicle insurance law or motor
                 d. Vehicles, whether self-propelled or not, on              vehicle registration law are considered "autos".
                    which are permanently mounted:
                                                                         13. "Occurrence" means an accident, including
                   (1) Power cranes, shovels, loaders, diggers               continuous    or  repeated exposure    to
                        or drills; or                                        substantially the same general harmful
                   (2) Road construction or resurfacing                      conditions.
                        equipment such as graders, scrapers or           14. "Personal and advertising injury" means injury,
                        rollers;                                             including consequential "bodily injury", arising
                 e. Vehicles not described in Paragraph a., b.,              out of one or more of the following offenses:
                    c. or d. above that are not self-propelled               a. False arrest, detention or imprisonment;
                    and are maintained primarily to provide
                    mobility to permanently attached equipment               b. Malicious prosecution;
                    of the following types:                                  c. The wrongful eviction from, wrongful entry
                   (1) Air       compressors,     pumps      and                 into, or invasion of the right of private
                        generators, including spraying, welding,                 occupancy of a room, dwelling or premises
                        building       cleaning,      geophysical                that a person occupies, committed by or on
                        exploration, lighting and well servicing                 behalf of its owner, landlord or lessor;
                        equipment; or                                        d. Oral or written publication, in any manner,
                   (2) Cherry pickers and similar devices used                  of material that slanders or libels a person
                       to raise or lower workers;                               or organization or disparages a person's or
                                                                                organization's goods, products or services;
                 f. Vehicles not described in Paragraph a., b.,
                    c. or d. above maintained primarily for                  e. Oral or written publication, in any manner,
                    purposes other than the transportation of                   of material that violates a person's right of
                    persons or cargo.                                           privacy;




          BP 00 03 07 13                         © Insurance Services Office, Inc., 2012                      Page 49 of 53

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 63 of 194
Policy Number: 10015517CB




                 f. The use of another's advertising idea in            17. "Property damage" means:
                    your "advertisement"; or                                a. Physical injury to tangible property,
                g. Infringing upon another's copyright, trade                  including all resulting loss of use of that
                    dress or slogan in your "advertisement".                   property. All such loss of use shall be
            15. "Pollutants" means any solid, liquid, gaseous or               deemed to occur at the time of the physical
                thermal irritant or contaminant, including                     injury that caused it; or
                smoke, vapor, soot, fumes, acids, alkalis,                  b. Loss of use of tangible property that is not
                chemicals and waste. Waste includes materials                  physically injured. All such loss of use shall
                to be recycled, reconditioned or reclaimed.                    be deemed to occur at the time of the
            16. "Products-completed operations hazard":                        "occurrence" that caused it.
                a. Includes all "bodily injury" and "property               For the purposes of this insurance, electronic
                   damage" occurring away from premises you                 data is not tangible property.
                   own or rent and arising out of "your product"            As used in this definition, electronic data
                   or "your work" except:                                   means information, facts or programs stored
                   (1) Products that are still in your physical             as, created or used on, or transmitted to or
                        possession; or                                      from computer software, including systems and
                                                                            applications software, hard or floppy disks, CD-
                   (2) Work that has not yet been completed                 ROMs, tapes, drives, cells, data processing
                        or abandoned. However, "your work" will             devices or any other media which are used
                        be deemed completed at the earliest of              with electronically controlled equipment.
                        the following times:
                                                                        18. "Suit" means a civil proceeding in which
                      (a) When all of the work called for in                damages because of "bodily injury", "property
                            your contract has been completed.               damage", or "personal and advertising injury"
                      (b) When all of the work to be done at                to which this insurance applies are alleged.
                            the job site has been completed if              "Suit" includes:
                            your contract calls for work at more            a. An arbitration proceeding in which such
                            than one job site.                                  damages are claimed and to which the
                      (c) When that part of the work done at                    insured must submit or does submit with
                            the job site has been put to its                    our consent; or
                            intended use by any other person or             b. Any other alternative dispute resolution
                            organization other than another                     proceeding in which such damages are
                            contractor or subcontractor working                 claimed and to which the insured submits
                            on the same project.                                with our consent.
                        Work      that   may     need    service,       19. "Temporary worker" means a person who is
                        maintenance, correction, repair or                  furnished to you to substitute for a permanent
                        replacement, but which is otherwise                 "employee" on leave or to meet seasonal or
                        complete, will be treated as completed.             short-term workload conditions.
                    The "bodily injury" or "property damage"            20. "Volunteer worker" means a person who is not
                    must occur away from premises you own or                your "employee", and who donates his or her
                    rent, unless your business includes the                 work and acts at the direction of and within the
                    selling, handling or distribution of "your              scope of duties determined by you, and is not
                    product" for consumption on premises you                paid a fee, salary or other compensation by
                    own or rent.                                            you or anyone else for their work performed for
                 b. Does not include "bodily injury" or "property           you.
                    damage" arising out of:                             21. "Your product":
                   (1) The transportation of property, unless               a. Means:
                       the injury or damage arises out of a
                       condition in or on a vehicle not owned or               (1) Any goods or products, other than real
                       operated by you, and that condition was                      property, manufactured, sold, handled,
                       created by the "loading or unloading" of                     distributed or disposed of by:
                       that vehicle by any insured; or                            (a) You;
                   (2) The existence of tools, uninstalled                        (b) Others trading under your name; or
                       equipment or abandoned or unused
                       materials.




          Page 50 of 53                         © Insurance Services Office, Inc., 2012                     BP 00 03 07 13

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 64 of 194
Policy Number: 10015517CB




                       (c) A person or organization whose                          Buildings with 65% or more of the rental
                           business or assets you have                             units or floor area vacant or unoccupied
                           acquired; and                                           are considered unoccupied under this
                   (2) Containers (other than vehicles),                           provision.
                        materials, parts or equipment furnished               (2) After damage by a Covered Cause of
                        in connection with such goods or                           Loss, permanent repairs to the building:
                        products.                                                 (a) Have not started; and
                 b. Includes:                                                    (b) Have not been contracted for;
                   (1) Warranties or representations made at                       within 30 days of initial payment of loss.
                        any time with respect to the fitness,
                        quality, durability, performance or use of            (3) The building has:
                        "your product"; and                                       (a) An outstanding order to vacate;
                   (2) The providing of or failure to provide                    (b) An outstanding demolition order; or
                        warnings or instructions.
                                                                                  (c) Been       declared       unsafe     by
                c. Does not include vending machines or                                governmental authority.
                   other property rented to or located for the                (4) Fixed and salvageable items have been
                   use of others but not sold.                                     or are being removed from the building
            22. "Your work":                                                       and are not being replaced. This does
                a. Means:                                                          not apply to such removal that is
                                                                                   necessary or incidental to any
                  (1) Work or operations performed by you or                       renovation or remodeling.
                      on your behalf; and
                                                                              (5) Failure to:
                   (2) Materials, parts or equipment furnished
                        in connection with such work or                           (a) Furnish necessary heat, water,
                        operations.                                                    sewer service or electricity for 30
                                                                                       consecutive days or more, except
                 b. Includes:                                                          during a period of seasonal
                   (1) Warranties or representations made at                           unoccupancy; or
                        any time with respect to the fitness,                    (b) Pay property taxes that are owing
                        quality, durability, performance or use of                     and have been outstanding for more
                        "your work"; and                                               than one year following the date due,
                   (2) The providing of or failure to provide                          except that this provision will not
                        warnings or instructions.                                      apply where you are in a bona fide
          SECTION III – COMMON POLICY CONDITIONS                                       dispute with the taxing authority
          (APPLICABLE TO SECTION I – PROPERTY AND                                      regarding payment of such taxes.
          SECTION II – LIABILITY)                                           b. 10 days before the effective date of
          A. Cancellation                                                      cancellation if we cancel for nonpayment of
                                                                               premium.
             1. The first Named Insured shown in the
                Declarations may cancel this policy by mailing              c. 30 days before the effective date of
                or delivering to us advance written notice of                  cancellation if we cancel for any other
                cancellation.                                                  reason.
             2. We may cancel this policy by mailing or                  3. We will mail or deliver our notice to the first
                delivering to the first Named Insured written               Named Insured's last mailing address known to
                notice of cancellation at least:                            us.
                a. Five days before the effective date of                4. Notice of cancellation will state the effective
                    cancellation if any one of the following                date of cancellation. The policy period will end
                    conditions exists at any building that is               on that date.
                    Covered Property in this policy:                     5. If this policy is cancelled, we will send the first
                   (1) The building has been vacant or                      Named Insured any premium refund due. If we
                       unoccupied 60 or more consecutive                    cancel, the refund will be pro rata. If the first
                       days. This does not apply to:                        Named Insured cancels, the refund may be
                                                                            less than pro rata. The cancellation will be
                       (a) Seasonal unoccupancy; or                         effective even if we have not made or offered a
                       (b) Buildings    in   the    course     of           refund.
                           construction, renovation or addition.



          BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                        Page 51 of 53

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 65 of 194
Policy Number: 10015517CB




               6. If notice is mailed, proof of mailing will be            4. Paragraph 2. of this condition does not apply to
                   sufficient proof of notice.                                 any      inspections,   surveys,    reports    or
          B.   Changes                                                         recommendations we may make relative to
                                                                               certification, under state or municipal statutes,
               This policy contains all the agreements between                 ordinances or regulations, of boilers, pressure
               you and us concerning the insurance afforded.                   vessels or elevators.
               The first Named Insured shown in the Declarations
               is authorized to make changes in the terms of this       F. Insurance Under Two Or More Coverages
               policy with our consent. This policy's terms can be         If two or more of this policy's coverages apply to
               amended or waived only by endorsement issued                the same loss or damage, we will not pay more
               by us and made a part of this policy.                       than the actual amount of the loss or damage.
          C.   Concealment, Misrepresentation Or Fraud                  G. Liberalization
               This policy is void in any case of fraud by you as it       If we adopt any revision that would broaden the
               relates to this policy at any time. It is also void if      coverage under this policy without additional
               you or any other insured, at any time, intentionally        premium within 45 days prior to or during the
               conceals or misrepresents a material fact                   policy period, the broadened coverage will
               concerning:                                                 immediately apply to this policy.
               1. This policy;                                          H. Other Insurance
               2. The Covered Property;                                    1. If there is other insurance covering the same
               3. Your interest in the Covered Property; or                    loss or damage, we will pay only for the
                                                                               amount of covered loss or damage in excess of
               4. A claim under this policy.                                   the amount due from that other insurance,
          D.   Examination Of Your Books And Records                           whether you can collect on it or not. But we will
               We may examine and audit your books and                         not pay more than the applicable Limit of
               records as they relate to this policy at any time               Insurance of Section I – Property.
               during the policy period and up to three years              2. Business Liability Coverage is excess over:
               afterward.                                                      a. Any other insurance that insures for direct
          E.   Inspections And Surveys                                            physical loss or damage; or
               1. We have the right to:                                        b. Any other primary insurance available to
                   a. Make inspections and surveys at any time;                   you covering liability for damages arising
                                                                                  out of the premises or operations for which
                   b. Give you reports on the conditions we find;                 you have been added as an additional
                       and                                                        insured.
                  c. Recommend changes.                                     3. When this insurance is excess, we will have no
               2. We are not obligated to make any inspections,                duty under Business Liability Coverage to
                  surveys, reports or recommendations and any                  defend any claim or "suit" that any other insurer
                  such actions we do undertake relate only to                  has a duty to defend. If no other insurer
                  insurability and the premiums to be charged.                 defends, we will undertake to do so, but we will
                  We do not make safety inspections. We do not                 be entitled to the insured's rights against all
                  undertake to perform the duty of any person or               those other insurers.
                  organization to provide for the health or safety       I. Premiums
                  of workers or the public. And we do not warrant
                  that conditions:                                          1. The first Named Insured shown in the
                                                                               Declarations:
                  a. Are safe and healthful; or
                                                                               a. Is responsible for the payment of all
                  b. Comply with laws, regulations, codes or                      premiums; and
                      standards.
                                                                               b. Will be the payee for any return premiums
               3. Paragraphs 1. and 2. of this condition apply not                 we pay.
                  only to us, but also to any rating, advisory, rate
                  service or similar organization which makes               2. The premium shown in the Declarations was
                  insurance inspections, surveys, reports or                   computed based on rates in effect at the time
                                                                               the policy was issued. On each renewal,
                  recommendations.
                                                                               continuation or anniversary of the effective
                                                                               date of this policy, we will compute the
                                                                               premium in accordance with our rates and
                                                                               rules then in effect.




          Page 52 of 53                            © Insurance Services Office, Inc., 2012                     BP 00 03 07 13

                   Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 66 of 194
Policy Number: 10015517CB




              3. With our consent, you may continue this policy              b. After a loss to your Covered Property only
                 in force by paying a continuation premium for                   if, at time of loss, that party is one of the
                 each successive one-year period. The                            following:
                 premium must be:                                               (1) Someone insured by this insurance;
                a. Paid to us prior to the anniversary date; and                (2) A business firm:
                b. Determined in accordance with Paragraph                           (a) Owned or controlled by you; or
                    2. above.
                                                                                     (b) That owns or controls you; or
                Our forms then in effect will apply. If you do not
                pay the continuation premium, this policy will                  (3) Your tenant.
                expire on the first anniversary date that we                 You may also accept the usual bills of lading or
                have not received the premium.                               shipping receipts limiting the liability of carriers.
             4. Undeclared exposures or change in your                      This will not restrict your insurance.
                business operation, acquisition or use of
                                                                         2. Applicable      to     Businessowners      Liability
                locations may occur during the policy period
                                                                            Coverage:
                that are not shown in the Declarations. If so,
                we may require an additional premium. That                  If the insured has rights to recover all or part of
                premium will be determined in accordance with               any payment we have made under this policy,
                our rates and rules then in effect.                         those rights are transferred to us. The insured
                                                                            must do nothing after loss to impair them. At
          J. Premium Audit                                                  our request, the insured will bring "suit" or
             1. This policy is subject to audit if a premium                transfer those rights to us and help us enforce
                designated as an advance premium is shown                   them. This condition does not apply to Medical
                in the Declarations. We will compute the final              Expenses Coverage.
                premium due when we determine your actual             L. Transfer Of Your Rights And Duties Under This
                exposures.                                               Policy
             2. Premium shown in this policy as advance
                                                                         Your rights and duties under this policy may not be
                premium is a deposit premium only. At the
                                                                         transferred without our written consent except in
                close of each audit period, we will compute the          the case of death of an individual Named Insured.
                earned premium for that period and send
                notice to the first Named Insured. The due date          If you die, your rights and duties will be transferred
                for audit premiums is the date shown as the              to your legal representative but only while acting
                due date on the bill. If the sum of the advance          within the scope of duties as your legal
                and audit premiums paid for the policy period is         representative. Until your legal representative is
                greater than the earned premium, we will                 appointed, anyone having proper temporary
                return the excess to the first Named Insured.            custody of your property will have your rights and
                                                                         duties but only with respect to that property.
             3. The first Named Insured must keep records of
                the information we need for premium
                computation and send us copies at such times
                as we may request.
          K. Transfer Of Rights Of Recovery Against Others
             To Us
              1. Applicable to Businessowners Property
                 Coverage:
                 If any person or organization to or for whom we
                 make payment under this policy has rights to
                 recover damages from another, those rights
                 are transferred to us to the extent of our
                 payment. That person or organization must do
                 everything necessary to secure our rights and
                 must do nothing after loss to impair them. But
                 you may waive your rights against another
                 party in writing:
                 a. Prior to a loss to your Covered Property.




          BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                          Page 53 of 53

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 67 of 194
Policy Number: 10015517CB




                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 68 of 194
Policy Number: 10015517CB




                                                                                                     BUSINESSOWNERS
                                                                                                         BP 05 98 07 13

                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                AMENDMENT OF INSURED CONTRACT DEFINITION
          This endorsement modifies insurance provided under the following:

             BUSINESSOWNERS COVERAGE FORM


          Paragraph 9. under F. Liability And Medical                           Paragraph f. does not include that part of
          Expenses Definitions is replaced by the following:                    any contract or agreement:
             9. "Insured contract" means:                                      (1) That indemnifies a railroad for "bodily
                a. A contract for a lease of premises.                             injury" or "property damage" arising out
                    However, that portion of the contract for a                    of construction or demolition operations,
                    lease of premises that indemnifies any                         within 50 feet of any railroad property
                    person or organization for damage by fire to                   and affecting any railroad bridge or
                    premises while rented to you or temporarily                    trestle,   tracks,   roadbeds,    tunnel,
                    occupied by you with permission of the                         underpass or crossing;
                    owner is not an "insured contract";                        (2) That indemnifies an architect, engineer
                b. A sidetrack agreement;                                          or surveyor for injury or damage arising
                                                                                   out of:
                c. Any easement or license agreement,
                    except in connection with construction or                     (a) Preparing, approving, or failing to
                    demolition operations on or within 50 feet of                      prepare or approve, maps, shop
                    a railroad;                                                        drawings, opinions, reports, surveys,
                                                                                       field orders, change orders or
                d. An obligation, as required by ordinance, to                         drawings and specifications; or
                    indemnify a municipality, except in
                    connection with work for a municipality;                      (b) Giving directions or instructions, or
                                                                                       failing to give them, if that is the
                 e. An elevator maintenance agreement;                                 primary cause of the injury or
                 f. That part of any other contract or                                 damage; or
                    agreement pertaining to your business                      (3) Under which the insured, if an architect,
                    (including   an     indemnification    of    a                 engineer or surveyor, assumes liability
                    municipality in connection with work                           for an injury or damage arising out of the
                    performed for a municipality) under which                      insured's rendering or failure to render
                    you assume the tort liability of another party                 professional services, including those
                    to pay for "bodily injury" or "property                        listed in (2) above and supervisory,
                    damage" to a third person or organization,                     inspection, architectural or engineering
                    provided the "bodily injury" or "property                      activities.
                    damage" is caused, in whole or in part, by
                    you or by those acting on your behalf.
                    However, such part of a contract or
                    agreement shall only be considered an
                    "insured contract" to the extent your
                    assumption of the tort liability is permitted
                    by law. Tort liability means a liability that
                    would be imposed by law in the absence of
                    any contract or agreement.




          BP 05 98 07 13                        © Insurance Services Office, Inc., 2012                         Page 1 of 1

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 69 of 194
Policy Number: 10015517CB




                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 70 of 194
Policy Number: 10015517CB




                                                                                                     )9703,774;3,67
                                                                                                         )5!#&!#$!#'!#%

                8/07!,3+467,2,38!*/(3.,7!8/,!5410*<"!!51,(7,!6,(+!08!*(6,-911<"

                                      *(1*91(8043!4-!56,2092
          6BCJ!?F>GIJ?E?FK!EG>C@C?J!CFJLI;F=?!HIGMC>?>!LF>?I!KB?!@GDDGNCFA'

             )75/1,55291,45!*28,4(.,!-240


          6B?!@GDDGNCFA!CJ!;>>?>'
          6B?!HI?ECLE!JBGNF!CF!KB?!+?=D;I;KCGFJ!N;J!=GEHLK?>!<;J?>!GF!I;K?J!CF!?@@?=K!;K!KB?!KCE?!KB?!HGDC=O!N;J!CJJL?>#
          2F!?;=B!I?F?N;D"!=GFKCFL;KCGF"!GI!;FFCM?IJ;IO!G@!KB?!?@@?=KCM?!>;K?!G@!KBCJ!HGDC=O"!N?!NCDD!=GEHLK?!KB?!HI?ECLE!CF
          ;==GI>;F=?!NCKB!GLI!I;K?J!;F>!ILD?J!KB?F!CF!?@@?=K#




          )5!#&!#$!#'!#%                            P!/52!3IGH?IKC?J"!/F=#"!!&$$%!                             5=@>!$ A?!$

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 71 of 194
Policy Number: 10015517CB




                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 72 of 194
Policy Number: 10015517CB




                                                                                                        BUSINESSOWNERS
                                                                                                            BP 05 23 01 15

                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                 CAP ON LOSSES FROM CERTIFIED
                                      ACTS OF TERRORISM
          This endorsement modifies insurance provided under the following:

             BUSINESSOWNERS COVERAGE FORM

          The following provisions are added to the                       If aggregate insured losses attributable to terrorist
          Businessowners Policy and apply to Property and                 acts certified under the Terrorism Risk Insurance
          Liability Coverages:                                            Act exceed $100 billion in a calendar year and we
          A. CAP ON CERTIFIED TERRORISM LOSSES                            have met our insurer deductible under the
                                                                          Terrorism Risk Insurance Act, we shall not be
             "Certified act of terrorism" means an act that is            liable for the payment of any portion of the amount
             certified by the Secretary of the Treasury, in               of such losses that exceeds $100 billion, and in
             accordance with the provisions of the federal                such case insured losses up to that amount are
             Terrorism Risk Insurance Act, to be an act of                subject to pro rata allocation in accordance with
             terrorism pursuant to such Act. The criteria                 procedures established by the Secretary of the
             contained in the Terrorism Risk Insurance Act for            Treasury.
             a "certified act of terrorism" include the following:
                                                                       B. The terms and limitations of any terrorism
             1. The act resulted in insured losses in excess of           exclusion, or the inapplicability or omission of a
                  $5 million in the aggregate, attributable to all        terrorism exclusion, do not serve to create
                  types of insurance subject to the Terrorism             coverage for loss or injury or damage that is
                  Risk Insurance Act; and                                 otherwise excluded under this Policy.
             2. The act is a violent act or an act that is
                  dangerous to human life, property or
                  infrastructure and is committed by an individual
                  or individuals as part of an effort to coerce the
                  civilian population of the United States or to
                  influence the policy or affect the conduct of the
                  United States Government by coercion.




          BP 05 23 01 15                         © Insurance Services Office, Inc., 2015                          Page 1 of 1

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 73 of 194
Policy Number: 10015517CB




                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 74 of 194
Policy Number: 10015517CB




                                                                                                       BUSINESSOWNERS
                                                                                                           BP 05 47 07 13

                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                COMPUTER FRAUD AND FUNDS TRANSFER FRAUD
          This endorsement modifies insurance provided under the following:

             BUSINESSOWNERS COVERAGE FORM

                                                             SCHEDULE

                                    Coverage                                             Limit Of Insurance

           Computer Fraud And Funds Transfer Fraud Coverage              $   50,000

            Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


          Section I – Property is amended as follows:                 C. With respect to the coverage provided by this
          A. With respect to the coverage provided by this               endorsement, Paragraph B. Exclusions is
             endorsement, Paragraph A.4. Limitations is                  amended as follows:
             amended as follows:                                         1. Paragraph 2.g. False Pretense does not
             Subparagraph a.(4) does not apply.                             apply.
          B. The following is added to Paragraph A.5.                    2. The following exclusion is added:
             Additional Coverages:                                          We will not pay for loss or damages caused by
                 Computer Fraud And Funds Transfer Fraud                    or resulting from the use or purported use of
                                                                            credit, debit, charge, access, convenience,
                   (1) The Computer Fraud And Funds                         identification, stored-value or other cards or the
                       Transfer Fraud Coverage limit shown in               information contained on such cards.
                       the Schedule of this endorsement is the
                       most we will pay for loss of and damage        D. The following exclusion is added to Paragraph b.
                       to "money", "securities" and "other               under G.2. Money And Securities Optional
                       property" following and directly related          Coverages:
                       to the use of any computer to                           (4) Or damage to "money" and "securities"
                       fraudulently cause a transfer of that                       following and directly related to the use
                       property from inside the described                          of any computer to fraudulently cause a
                       premises, bank or savings institution:                      transfer of that property from inside the
                      (a) To a person (other than a                                described premises, bank or savings
                           messenger) outside those premises;                      institution:
                           or                                                     (a) To a person (other than a
                      (b) To a place outside those premises.                           messenger) outside those premises;
                                                                                       or
                   (2) The Computer Fraud And Funds
                       Transfer Fraud Coverage limit shown in                     (b) To a place outside those premises.
                       the Schedule of this endorsement is the        E. The following are added to Paragraph H. Property
                       most we will pay for loss of "money" and          Definitions:
                       "securities" resulting directly from a           15. "Employee"
                       "fraudulent instruction" directing a
                       financial institution to transfer, pay or            a. "Employee" means:
                       deliver "money" and "securities" from                   (1) Any natural person:
                       your "transfer account".
                                                                                  (a) While in your service or for 30 days
                                                                                       after termination of service;




          BP 05 47 07 13                       © Insurance Services Office, Inc., 2012                           Page 1 of 2

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 75 of 194
Policy Number: 10015517CB




                        (b) Who you compensate directly by                     (2) Any "manager", director or trustee
                            salary, wages or commissions; and                      except while performing acts coming
                        (c) Who you have the right to direct and                   within the scope of the usual duties of
                            control while performing services for                  an "employee".
                            you;                                        16. "Fraudulent instruction" means:
                   (2) Any natural person who is furnished                  a. An electronic, telegraphic, cable, teletype,
                       temporarily to you:                                     telefacsimile or telephone instruction which
                      (a) To substitute for a permanent                        purports to have been transmitted by you,
                          "employee", as defined in Paragraph                  but which was in fact fraudulently
                          (1), who is on leave; or                             transmitted by someone else without your
                                                                               knowledge or consent;
                        (b) To meet seasonal or short-term work
                             load conditions;                               b. A written instruction (other than those
                                                                               described in Paragraph A.5.k.) issued by
                         while that person is subject to your                  you, which was forged or altered by
                         direction and control and performing                  someone other than you without your
                         services for you, excluding, however,                 knowledge or consent or which purports to
                         any such person while having care and                 have been issued by you, but was in fact
                         custody of property outside the                       fraudulently issued without your knowledge
                         premises;                                             or consent; or
                   (3) Any natural person who is leased to you              c. An electronic, telegraphic, cable, teletype,
                       under a written agreement between you                    telefacsimile,      telephone    or     written
                       and a labor leasing firm, to perform                     instruction initially received by you which
                       duties related to the conduct of your                    purports to have been transmitted by an
                       business, but does not mean a                            "employee" but which was in fact
                       temporary employee as defined in                         fraudulently transmitted by someone else
                       Paragraph (2) above;                                     without your or the "employee's" knowledge
                   (4) Any natural person who is:                               or consent.
                      (a) A     trustee,    officer,   employee,        17. "Other property" means any tangible property
                           administrator or manager, except an              other than "money" and "securities" that has
                           administrator or manager who is an               intrinsic value but does not include any
                           independent contractor, of any                   property excluded under this policy.
                           "employee benefit plan(s)" insured           18. "Transfer account" means an account
                           under this policy; and                           maintained by you at a financial institution from
                      (b) Your director or trustee while that               which you can initiate the transfer, payment or
                           person is handling "funds" or "other             delivery of "money" and "securities":
                           property" of any "employee benefit               a. By means of electronic, telegraphic, cable,
                           plan(s)" insured under this policy;                  teletype,    telefacsimile    or    telephone
                   (5) Any natural person who is a former                       instructions communicated directly through
                       "employee", director, partner, "member",                 an electronic funds transfer system; or
                       "manager", representative or trustee                 b. By means of written instructions (other than
                       retained as a consultant while                           those described in Paragraph A.5.k.)
                       performing services for you; or                          establishing the conditions under which
                   (6) Any natural person who is a guest                        such transfers are to be initiated by such
                       student or intern pursuing studies or                    financial institution through an electronic
                       duties, excluding, however, any such                     funds transfer system.
                       person while having care and custody of
                       property outside the premises.
                 b. "Employee" does not mean:
                   (1) Any agent, broker, factor, commission
                       merchant,     consignee,    independent
                       contractor or representative of the same
                       general character; or




          Page 2 of 2                           © Insurance Services Office, Inc., 2012                       BP 05 47 07 13

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 76 of 194
Policy Number: 10015517CB




          POLICY NUMBER: 10015517CB                                                                  BUSINESSOWNERS
                                                                                                         BP 05 65 01 15

                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

             CONDITIONAL EXCLUSION OF TERRORISM INVOLVING
               NUCLEAR, BIOLOGICAL OR CHEMICAL TERRORISM
             (RELATING TO DISPOSITION OF FEDERAL TERRORISM
                           RISK INSURANCE ACT)
          This endorsement modifies insurance provided under the following:

             BUSINESSOWNERS COVERAGE FORM

                                                             SCHEDULE

           The Exception Covering Certain Fire Losses (Paragraph B.2.) applies to property located in the following
           state(s):
           GA, IL, IA, NC, WV, WI




           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


          A. Section I – Property and Section II – Liability                   (2) A renewal, extension or replacement
             are amended as follows:                                               of the Program has become effective
             1. Applicability Of The Provisions Of This                            without a requirement to make
                Endorsement                                                        terrorism coverage available to you
                                                                                   and with revisions that:
                 a. The provisions of this endorsement
                    become applicable commencing on the                            (a) Increase our statutory percentage
                    date when any one or more of the                                   deductible under the Program for
                    following first occurs. But if your policy                         terrorism losses. (That deductible
                    (meaning the policy period in which this                           determines the amount of all
                    endorsement applies) begins after such                             certified terrorism losses we must
                    date, then the provisions of this                                  pay in a calendar year, before the
                    endorsement become applicable on the                               federal government shares in
                    date your policy begins.                                           subsequent payment of certified
                                                                                       terrorism losses.); or
                   (1) The federal Terrorism Risk Insurance
                        Program ("Program"), established by                       (b) Decrease           the       federal
                        the Terrorism Risk Insurance Act,                              government's              statutory
                        has terminated with respect to the                             percentage share in potential
                        type of insurance provided under this                          terrorism losses above such
                        Coverage Form; or                                              deductible; or




          BP 05 65 01 15                        © Insurance Services Office, Inc., 2015                         Page 1 of 3

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 77 of 194
Policy Number: 10015517CB




                       (c) Redefine terrorism or make                  B. Section I – Property is amended as follows:
                           insurance coverage for terrorism               1. The following exclusion is added:
                           subject    to    provisions     or
                           requirements that differ from                     EXCLUSION OF TERRORISM
                           those that apply to other types of                 We will not pay for loss or damage caused
                           events or occurrences under this                   directly or indirectly by "terrorism", including
                           policy.                                            action in hindering or defending against an
                 b. If the provisions of this endorsement                     actual or expected incident of "terrorism". Such
                    become applicable, such provisions:                       loss or damage is excluded regardless of any
                   (1) Supersede          any        terrorism                other cause or event that contributes
                       endorsement already endorsed to                        concurrently or in any sequence to the loss.
                       this policy that addresses "certified                  But this exclusion applies only when one or
                       acts of terrorism" and/or "other acts                  more of the following are attributed to an
                       of terrorism", but only with respect to                incident of "terrorism":
                       loss or injury or damage from an                       a. The "terrorism" is carried out by means of
                       incident(s) of terrorism (however                          the dispersal or application of radioactive
                       defined) that occurs on or after the                       material, or through the use of a nuclear
                       date when the provisions of this                           weapon or device that involves or produces
                       endorsement become applicable; and                         a nuclear reaction, nuclear radiation or
                   (2) Remain applicable unless we notify                         radioactive contamination; or
                       you of changes in these provisions,                    b. Radioactive material is released, and it
                       in response to federal law.                               appears that one purpose of the "terrorism"
                 c. If the provisions of this endorsement do                     was to release such material; or
                     NOT become applicable, any terrorism                     c. The "terrorism" is carried out by means of
                     endorsement already endorsed to this                        the dispersal or application of pathogenic or
                     policy, that addresses "certified acts of                   poisonous biological or chemical materials;
                     terrorism" and/or "other acts of                            or
                     terrorism", will continue in effect unless               d. Pathogenic or poisonous biological or
                     we notify you of changes to that                            chemical materials are released, and it
                     endorsement in response to federal law.                     appears that one purpose of the "terrorism"
              2. The following definition is added and applies                   was to release such materials.
                 under this endorsement wherever the term                  2. Exception Covering Certain Fire Losses
                 terrorism is enclosed in quotation marks.
                                                                              The following exception to the Exclusion Of
                 "Terrorism" means activities against persons,                Terrorism applies only if indicated and as
                 organizations or property of any nature:                     indicated in the Schedule of this endorsement.
                 a. That involve the following or preparation for             If "terrorism" results in fire, we will pay for the
                     the following:                                           loss or damage caused by that fire, subject to
                   (1) Use or threat of force or violence; or                 all applicable policy provisions including the
                   (2) Commission or threat of a dangerous                    Limit of Insurance on the affected property.
                       act; or                                                Such coverage for fire applies only to direct
                                                                              loss or damage by fire to Covered Property.
                   (3) Commission or threat of an act that                    Therefore, for example, the coverage does not
                       interferes with or disrupts an electronic,             apply to insurance provided under Business
                       communication,        information,     or              Income and/or Extra Expense coverages or
                       mechanical system; and                                 endorsements that apply to those coverages.
                 b. When one or both of the following applies:
                    (1) The effect is to intimidate or coerce a
                        government or the civilian population or
                        any segment thereof, or to disrupt any
                        segment of the economy; or
                    (2) It appears that the intent is to intimidate
                        or coerce a government, or to further
                        political, ideological, religious, social or
                        economic objectives or to express (or
                        express opposition to) a philosophy or
                        ideology.




          Page 2 of 3                             © Insurance Services Office, Inc., 2015                      BP 05 65 01 15

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 78 of 194
Policy Number: 10015517CB




              3. Application Of Other Exclusions                           b. Radioactive material is released, and it
                 When the Exclusion Of Terrorism applies in                   appears that one purpose of the "terrorism"
                 accordance with the terms of Paragraph 1.a. or               was to release such material; or
                 1.b., such exclusion applies without regard to            c. The "terrorism" is carried out by means of
                 the Nuclear Hazard Exclusion in this Coverage                the dispersal or application of pathogenic or
                 Form.                                                        poisonous biological or chemical materials;
          C. Section II – Liability is amended as follows:                    or
             1. The following definition is added and applies              d. Pathogenic or poisonous biological or
                under this endorsement wherever the phrase                    chemical materials are released, and it
                any injury or damage is enclosed in quotation                 appears that one purpose of the "terrorism"
                marks:                                                        was to release such materials.
                 "Any injury or damage" means any injury or         D. The following provision is added to Section I –
                 damage covered under this Coverage Form or            Property and Section II – Liability:
                 any applicable endorsement, and includes but          The terms and limitations of any terrorism
                 is not limited to "bodily injury", "property          exclusion, or the inapplicability or omission of a
                 damage" or "personal and advertising injury"          terrorism exclusion, do not serve to create
                 as may be defined under this Coverage Form.           coverage for loss or injury or damage that is
              2. The following exclusion is added:                     otherwise excluded under this Policy.
                 EXCLUSION OF TERRORISM
                 We will not pay for "any injury or damage"
                 caused directly or indirectly by "terrorism",
                 including action in hindering or defending
                 against an actual or expected incident of
                 "terrorism". "Any injury or damage" is excluded
                 regardless of any other cause or event that
                 contributes concurrently or in any sequence to
                 such injury or damage. But this exclusion
                 applies only when one or more of the
                 following are attributed to an incident of
                 "terrorism":
                 a. The "terrorism" is carried out by means of
                     the dispersal or application of radioactive
                     material, or through the use of a nuclear
                     weapon or device that involves or produces
                     a nuclear reaction, nuclear radiation or
                     radioactive contamination; or




          BP 05 65 01 15                       © Insurance Services Office, Inc., 2015                        Page 3 of 3

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 79 of 194
Policy Number: 10015517CB




                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 80 of 194
Policy Number: 10015517CB



                                                                                                     BUSINESSOWNERS
                                                                                                         SB 21 12 12 15

                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                                 CONSEQUENTIAL DAMAGE

          This endorsement modifies insurance provided under the following:

          BUSINESSOWNERS COVERAGE FORM


          The provisions of the policy apply except as
          modified by this endorsement.

          The following is added to SECTION I – PROPERTY               Consequential damage means loss arising out of the
          - Paragraph A.5. - Additional Coverages:                     part or parts of your covered business personal
                                                                       property that are not lost or damaged, but which are
          Consequential Loss or Damage                                 unmarketable as a completed product due to a
                                                                       Covered Cause Of Loss resulting in physical loss or
          If a Covered Cause Of Loss occurs to Business                damage to your business personal property.
          Personal Property, we will pay any reduction in
          value of the remaining undamaged product part or             The most we will pay under this extension is the
          parts.                                                       amount indicated as Consequential Damage in the
                                                                       Declarations




          SB 21 12 (12/15)                        Includes copyrighted material of                             Page 1 of 1
                                           Insurance Services Office, Inc. with its permission.


                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 81 of 194
Policy Number: 10015517CB




                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 82 of 194
Policy Number: 10015517CB




                                                                                     BUSINESSOWNERS
                                                                                         BP 04 40 07 02

                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                   COVERAGE FOR INJURY TO LEASED WORKERS
          This endorsement modifies insurance provided under the following:

             BUSINESSOWNERS COVERAGE FORM


          With respect to the Employer's Liability exclusion only,
          the definition of "employee" in Paragraph F. Defini-
          tions in Section II – Liability is replaced by the fol-
          lowing:
              5. "Employee" does not include a "leased worker"
                 or a "temporary worker".




          BP 04 40 07 02                               ISO Properties, Inc., 2001           Page 1 of 1   o

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 83 of 194
Policy Number: 10015517CB




                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 84 of 194
Policy Number: 10015517CB




                                                                                  BUSINESSOWNERS COVERAGE FORM
                                                                                                    SB 31 00 05 16

                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                                 DATA COMPROMISE PLUS
                                                     RESPONSE EXPENSES
                                                     DEFENSE AND LIABILITY
                                                      IDENTITY RECOVERY


          This endorsement modifies insurance provided under the following:

          BUSINESSOWNERS COVERAGE FORM


          Coverage under this endorsement is subject to the following:
                                                          SCHEDULE
          SECTION 1 – RESPONSE EXPENSES
          Data Compromise Response Expenses Limit:                  $_______Annual
                                                                     250,000       Aggregate
          Sublimits:
            Named Malware (Sec. 1)                                  $50,000 Any one “Personal Data Compromise”
            Forensic IT Review:                                      $ 25,000 Any one “Personal Data Compromise”
            Legal Review:                                            $ 25,000 Any one “Personal Data Compromise”
            PR Services:                                               $5,000 Any one “Personal Data Compromise”
            Regulatory Fines and Penalties                          $ 25,000 Any one “Personal Data Compromise”
            PCI Fines and Penalties                                 $ 10,000 Any one “Personal Data Compromise”
                  Response Expenses Deductible:                     $__1,000_Any one “Personal Data Compromise”
          SECTION 2 – DEFENSE AND LIABILITY
          Data Compromise Defense and Liability Limit:              $_______Annual
                                                                     250,000       Aggregate
          Sublimit:
            Named Malware (Sec. 2)                                  $50,000 Any one “Personal Data Compromise”
          Defense and Liability Deductible:                         $_1,000_Each “Data Compromise Suit”

          SECTION 3 – IDENTITY RECOVERY

          Case Management Service:                                  Service for any one “identity theft” for up to
                                                                    12 months
          Expense Reimbursement Limit:                              $15,000 Annual Aggregate
                  Expense Reimbursement Deductible:                 $250 Any one “identity recovery insured”
          Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


          A. The following is added to SECTION I –                          1. There has been            a   “personal   data
             PROPERTY as an Additional Coverage.                               compromise”; and
              SECTION 1 – RESPONSE EXPENSES                                 2. Such “personal data compromise” is first
              DATA COMPROMISE COVERED CAUSE OF                                 discovered by you during the policy period
              LOSS                                                             for which this Data Compromise Plus
                                                                               Coverage endorsement is applicable; and
              Coverage under this Data Compromise Plus
              Coverage endorsement applies only if all of the               3. Such “personal data compromise” is
              following conditions are met:                                    reported to us within 60 days after the date it
                                                                               is first discovered by you.

          SB 31 00 (05/16)                              ©2006, 2009, 2016                                        Page 1 of 13
                                                  Includes copyrighted material of
                                         Insurance Services Office, Inc., with its permission.

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 85 of 194
Policy Number: 10015517CB




                                                                                                       BUSINESSOWNERS
                                                                                                           SB 31 00 05 16

                                                                                If there is reasonable cause to suspect
              COVERAGE – SECTION 1                                              that a covered “personal data compromise”
                                                                                may have occurred, we will pay for costs
              If the three conditions listed above in DATA                      covered under Legal Review, even if it is
              COMPROMISE – COVERED CAUSE OF LOSS                                eventually determined that there was no
              have been met, then we will provide coverage                      covered “personal data compromise”.
              for the following expenses when they arise                        However, once it is determined that there
              directly from the covered cause of loss and are                   was     no    covered     “personal    data
              necessary and reasonable. Coverages 4 and 5                       compromise”, we will not pay for any further
              apply only if there has been a notification of the                costs.
              “personal data compromise” to “affected
              individuals” as covered under coverage 3.                     3. Notification to “Affected Individuals”
              Please note that service providers must be                        We will pay your necessary and reasonable
              approved by us as described in Additional                         costs to provide notification of the “personal
              Condition 6. Service Providers.                                   data compromise” to “affected individuals”.
              1. Forensic Information Technology Review                     4. Services to “Affected Individuals”
                      Professional information technologies                     We will pay your necessary and reasonable
                      review if needed to determine, within the                 costs to provide the following services to
                      constraints of what is possible and                       “affected individuals”.
                      reasonable, the nature and extent of the                  a. The following services apply to any
                      “personal data compromise” and the                           “personal data compromise”.
                      number and identities of the “affected                        1) Informational Materials
                      individuals”.
                                                                                        A packet of loss prevention and
                      This does not include costs to analyze,                           customer support information.
                      research or determine any of the
                      following:                                                    2) Help Line
                      a. Vulnerabilities    in     systems,                             A toll-free telephone line for
                         procedures or physical security;                               “affected individuals” with questions
                                                                                        about      the     “personal     data
                      b. Compliance with PCI or other                                   compromise”. Where applicable, the
                         industry security standards; or                                line can also be used to request
                      c. The nature or extent of loss or                                additional services as listed in b.1)
                         damage to data that is not                                     and 2).
                         “personally identifying information”                   b. The following additional services apply
                         or       “personally        sensitive                     to “personal data compromise” events
                         information”.                                             involving     “personally     identifying
                      If there is reasonable cause to                              information”.
                      suspect that a covered “personal data                         1) Credit Report and Monitoring
                      compromise” may have occurred, we
                      will pay for costs covered under                                   A credit report and an electronic
                      Forensic      Information    Technology                            service automatically monitoring for
                      Review, even if it is eventually                                   activities affecting an individual’s
                      determined that there was no covered                               credit records. This service is
                      “personal data compromise”. However,                               subject to the “affected individual”
                      once it is determined that there was                               enrolling for this service with the
                      no      covered       “personal    data                            designated service provider.
                      compromise”, we will not pay for any                          2) Identity   Restoration           Case
                      further costs.                                                   Management
              2. Legal Review                                                            As     respects     any    “affected
                  Professional legal counsel review of the                               individual” who is or appears to be
                  “personal data compromise” and how you                                 a victim of an “identity theft” that
                  should best respond to it.                                             may reasonably have arisen from

          SB 31 00 (05/16)                              ©2006, 2009, 2016                                        Page $ of 13
                                                  Includes copyrighted material of
                                         Insurance Services Office, Inc., with its permission.


                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 86 of 194
Policy Number: 10015517CB




                                                                                                   BUSINESSOWNERS
                                                                                                       SB 31 00 05 16

                            the “personal data compromise”,                  present annual policy period. This limit
                            the services of an identity                      applies regardless of the number of
                            restoration professional who will                “personal   data    compromise”       events
                            assist that “affected individual”                discovered by you during that period.
                            through the process of correcting            3. A “personal data compromise” may be first
                            credit and other records and, within            discovered by you in one policy period but
                            the constraints of what is possible             cause covered costs in one or more
                            and reasonable, restoring control               subsequent policy periods. If so, all covered
                            over his or her personal identity.              costs arising from such “personal data
              5. PR Services                                                compromise” will be subject to the Data
                  Professional public relations firm review of              Compromise Response Expenses Limit
                  and response to the potential impact of the               applicable to the policy period when the
                  “personal data compromise” on your                        “personal data compromise” was first
                  business relationships.                                   discovered by you.
                  This includes costs to implement public                4. The most we will pay under Response
                  relations recommendations of such firm.                   Expenses coverage for loss arising from any
                  This may include advertising and special                  “malware-related compromise” is the Named
                  promotions designed to retain your                        Malware (Sec. 1) sublimit indicated for this
                  relationship with “affected individuals”.                 endorsement. For the purpose of the Named
                  However, we will not pay for promotions:                  Malware (Sec. 1) sublimit, all “malware-
                                                                            related compromises” that are caused,
                  a. Provided to any of your directors or                   enabled or abetted by the same virus or
                     employees; or                                          other malicious code are considered to be a
                  b. Costing more than $25 per “affected                    single “personal data compromise”.
                     individual”.
                                                                         5. The most we will pay under Forensic IT
              6. Regulatory Fines and Penalties                             Review, Legal Review, PR Services,
                  Any fine or penalty imposed under state                   Regulatory Fines and Penalties, and PCI
                  law, to the extent such fine or penalty is                Fines and Penalties coverages for loss
                  legally insurable.                                        arising from any one “personal data
              7. Payment Card         Industry    Fines    and              compromise” is the applicable sublimit for
                 Penalties                                                  each of those coverages indicated for this
                                                                            endorsement. These sublimits are part of,
                  Any Payment Card Industry fine or penalty                 and not in addition to, the Data Compromise
                  imposed under a contract to which you are                 Response Expenses Limit. PR Services
                  a party. PCI Fines and Penalties do not                   coverage is also subject to a limit per
                  include any increased transaction costs.                  “affected individual” as described in 5. PR
                                                                            Services.
              For the purpose of the Section 1 coverage                  6. Coverage for Services to “affected
              under this endorsement only, the following                    individuals” is limited to costs to provide
              replaces C. Limits Of Insurance of SECTION I                  such services for a period of up to one year
              – PROPERTY:                                                   from the date of the notification to the
              LIMITS – SECTION 1                                            “affected individuals”.     Notwithstanding,
                                                                            coverage for Identity Restoration Case
              1. The most we will pay under Response                        Management services initiated within such
                 Expenses coverage is the Data Compromise                   one year period may continue for a period of
                 Response Expenses Limit indicated for this                 up to one year from the date such Identity
                 endorsement.                                               Restoration Case Management services are
             2. The Data Compromise Response Expenses                       initiated.
                 Limit is an annual aggregate limit. This                   DEDUCTIBLE – SECTION 1
                 amount is the most we will pay for the total
                 of all loss covered under Section 1 arising                Response Expenses coverage is subject to the
                 out of all “personal data compromise” events               Response Expenses Deductible indicated for
                 which are first discovered by you during the               this endorsement. You will be responsible for
          SB 31 00 (05/16)                               ©2006, 2009, 2016                                  Page 3 of 13
                                                   Includes copyrighted material of
                                          Insurance Services Office, Inc., with its permission.


                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 87 of 194
Policy Number: 10015517CB




                                                                                                   BUSINESSOWNERS
                                                                                                       SB 31 00 05 16

              such deductible amount as respects each                      Compromise Defense and Liability Limit
              “personal data compromise” covered under this                indicated for this endorsement.
              endorsement.                                             2. The Data Compromise Defense and Liability
          B. The following is added to SECTION II –                       Limit is an annual aggregate limit. This
             LIABILITY as an Additional Coverage.                         amount is the most we will pay for all loss
              SECTION 2 – DEFENSE AND LIABILITY                           covered under Section 2 (other than post-
                                                                          judgment interest) arising out of all “personal
              DEFENSE AND LIABILITY COVERED CAUSE                         data compromise” events which are first
              OF LOSS                                                     discovered by you during the present annual
              Coverage under Section 1 and Section 2 of this              policy period. This limit applies regardless of
              Data Compromise Plus Coverage endorsement                   the number of “personal data compromise”
              applies only if all three of the conditions in DATA         events discovered by you during that period.
              COMPROMISE – COVERED CAUSE OF LOSS                       3. A “personal data compromise” may be first
              are met.                                                    discovered by you in one policy period but
              Only with regard to Section 2 – Defense and                 cause covered costs in one or more
              Liability coverage, the following conditions must           subsequent policy periods. If so, all covered
              also be met:                                                costs arising from such “personal data
              1. You have provided notifications and services             compromise” (other than post-judgment
                                                                          interest) will be subject to the Data
                 to “affected individuals” in consultation with
                                                                          Compromise Defense and Liability Limit
                 us pursuant to Response Expenses
                                                                          applicable to the policy period when the
                 coverage; and
                                                                          “personal data compromise” was first
              2. You receive notice of a “data compromise                 discovered by you.
                 suit” brought by one or more “affected                4. The most we will pay under Defense and
                 individuals” or by a governmental entity on              Liability coverage for loss arising from any
                 behalf of one or more “affected individuals”;            “malware-related compromise” is the Named
                 and                                                      Malware (Sec. 2) sublimit indicated for this
              3. Notice of such “data compromise suit” is                 endorsement. For the purpose of the Named
                 received by you within two years of the date             Malware (Sec. 2) sublimit, all “malware-
                 that the “affected individuals” are notified of          related compromises” that are caused,
                 the “personal data compromise”; and                      enabled or abetted by the same virus or
                                                                          other malicious code are considered to be a
              4. Such “data compromise suit” is reported to               single “personal data compromise”. This
                 us as soon as practicable, but in no event               sublimit is part of, and not in addition to, the
                 more than 60 days after the date it is first             Defense and Liability Limit.
                 received by you.
                                                                       DEDUCTIBLE – SECTION 2
              COVERAGE – SECTION 2
                                                                       Defense and Liability coverage is subject to the
              If all four of the conditions listed above in            Defense and Liability Deductible indicated for
              DEFENSE AND LIABILITY– COVERED CAUSE                     this endorsement. You will be responsible for
              OF LOSS have been met, then we will provide              such deductible amount as respects each “data
              coverage for “data compromise defense” and               compromise     suit”   covered     under     this
              “data compromise liability” directly arising from        endorsement.
              the covered cause of loss.
                                                                       For the purpose of the Section 1 and Section 2
              For the purpose of the Section 2 coverage                coverage under this endorsement only, the
              under this endorsement only, the following               following additional exclusions apply.
              replaces D. Liability And Medical Expenses
                                                                       EXCLUSIONS - SECTION 1 AND SECTION 2
              Limits Of Insurance of SECTION II –
              LIABILITY                                                We will not pay for cost arising from the
                                                                       following:
              LIMITS – SECTION 2
                                                                        1. Your intentional or willful complicity in a
             1. The most we will pay under Section 2 –
                                                                              “personal data compromise”;
                 Defense and Liability coverage (other than
                 post-judgment interest) is the Data
          SB 31 00 (05/16)                           ©2006, 2009, 2016                                    Page % of 13
                                               Includes copyrighted material of
                                      Insurance Services Office, Inc., with its permission.


                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 88 of 194
Policy Number: 10015517CB




                                                                                                       BUSINESSOWNERS
                                                                                                           SB 31 00 05 16

              2. Any criminal, fraudulent or dishonest act,                 SECTION 2
                 intentional error or omission, or any                      1. “Data Compromise Liability” Defense
                 intentional or knowing violation of the law by
                 you;                                                           a. We will have the right, and the duty to
                                                                                   assume the defense of any applicable
              3. Any “personal data compromise” occurring                          “data compromise suit” against you. You
                 prior to the first inception of this Data                         will give us such information and
                 Compromise Plus Coverage endorsement or                           cooperation as we may reasonably
                 any coverage substantially similar to that                        require.
                 described in this endorsement;
                                                                                b. You will not admit liability for or settle
              4. Cost to research or correct any deficiency.                       any “data compromise suit” or incur any
                 This includes, but is not limited to, any                         defense costs without our prior written
                 deficiency in your systems, procedure or                          consent.
                 physical security that may have contributed
                 to a “personal data compromise”;                               c. If you refuse to consent to any
                                                                                   settlement recommended by us and
              5. Any fines or penalties imposed under federal                      acceptable to the claimant, we may then
                 law including, but not limited to, HIPAA fines                    withdraw from your defense by
                 and penalties;                                                    tendering control of the defense to you.
              6. Any criminal investigations or proceedings;                       From that point forward, you will, at your
              7. Any extortion or blackmail. This includes, but                    own expense, negotiate or defend such
                 is not limited to, ransom payments and                            “data compromise suit” independently of
                 private security assistance;                                      us. Our liability will not exceed the
                                                                                   amount for which the claim or suit could
              8. Any “personal data compromise” involving                          have      been     settled     if    such
                 data     that   is   being   transmitted                          recommendation had been consented
                 electronically, unless such data is                               to, plus defense costs incurred by us,
                 encrypted to protect the security of the                          and defense costs incurred by you with
                 transmission;                                                     our written consent, prior to the date of
              9. Your reckless disregard for the security of                       such refusal.
                 “personally identifying information” or                        d. We will not be obligated to pay any
                 “personally sensitive information” in your                        damages or defense costs, or to defend
                 care, custody, or control;                                        or continue to defend any “data
              10. That part of any “data compromise suit”                          compromise suit” after the Data
                  seeking any non-monetary relief; or                              Compromise Defense and Liability Limit
              11. “Bodily injury”, “property damage”         or                    has been exhausted.
                  “personal and advertising injury”.                            e. We shall pay all interest on that amount
                                                                                   of any judgment within the Data
              12. Any amount not insurable under applicable
                                                                                   Compromise Defense and Liability Limit
                  law.
                                                                                   which accrues:
              For the purpose of the Section 1 and Section 2                        1) after entry of judgment; and
              coverage under this endorsement only,
              Paragraph    f.    Coverage     Extension    –                        2) before we pay, offer to pay or
              Supplementary Payments under SECTION II -                                 deposit in court that part of the
              LIABILITY does not apply.                                                 judgment       within    the    Data
                                                                                        Compromise Defense and Liability
              For the purpose of the Section 1 and Section 2                            Limit or, in any case, before we pay
              coverage under this endorsement only,                                     or offer to pay the entire Data
              Paragraph    C. Who Is An Insured under                                   Compromise Defense and Liability
              SECTION II – LIABILITY does not apply.                                    Limit.
              For the purpose of the Section 1 and Section 2                        These interest payments shall be in
              coverage under this endorsement only, the                             addition to and not part of the Data
              following Additional Conditions are added:                            Compromise Defense and Liability Limit.
              ADDITIONAL CONDITIONS - SECTION 1 AND

          SB 31 00 (05/16)                              ©2006, 2009, 2016                                      Page & of 13
                                                  Includes copyrighted material of
                                         Insurance Services Office, Inc., with its permission.


                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 89 of 194
Policy Number: 10015517CB




                                                                                                       BUSINESSOWNERS
                                                                                                           SB 31 00 05 16

              2. Duties in the Event            of   a   “Data                  b. Providing and maintaining appropriate
                 Compromise Suit”                                                  computer and Internet security;
                  a. If a “data compromise suit” is brought                     c. Maintaining and updating at appropriate
                     against you, you must:                                        intervals backups of computer data;
                      (1) Immediately record the specifics of                   d. Protecting   transactions,   such   as
                          the “data compromise suit” and the                       processing credit card, debit card and
                          date received;                                           check payments; and
                      (2) Provide us with written notice, as                    e. Appropriate disposal of files containing
                          soon as practicable, but in no event                     “personally identifying information” or
                          more than 60 days after the date the                     “personally      sensitive   information”
                          “data compromise suit” is first                          including shredding hard copy files and
                          received by you;                                         destroying physical media used to store
                      (3) Immediately send us copies of any                        electronic data.
                          demands, notices, summonses or                    4. Legal Advice
                          legal papers received in connection                   We are not your legal advisor. Our
                          with the “data compromise suit”;                      determination of what is or is not covered
                      (4) Authorize us to obtain records and                    under this Data Compromise Plus Coverage
                          other information;                                    endorsement does not represent advice or
                      (5) Cooperate      with   us    in   the                  counsel from us about what you should or
                          investigation, settlement or defense                  should not do.
                          of the “data compromise suit”;                    5. Pre-Notification Consultation
                      (6) Assist us, upon our request, in the                   You agree to consult with us prior to the
                          enforcement of any right against any                  issuance of notification to “affected
                          person or organization which may                      individuals”. We assume no responsibility
                          be liable to you because of loss to                   under this Data Compromise Plus Coverage
                          which this insurance may also                         for any services promised to “affected
                          apply; and                                            individuals” without our prior agreement. If
                      (7) Take no action, or fail to take any                   possible, this pre-notification consultation
                          required action, that prejudices your                 will also include the designated service
                          rights or our rights with respect to                  provider(s) as agreed to under Additional
                          such “data compromise suit”.                          Condition 6. Service Providers. You must
                                                                                provide the following at our pre-notification
                  b. You may not, except at your own cost,                      consultation with you:
                     voluntarily make a payment, assume
                     any obligation, or incur any expense                       a. The exact list of “affected individuals” to
                     without our prior written consent.                            be     notified,     including     contact
                                                                                   information;
                  c. If you become aware of a claim or
                     complaint that may become a “data                          b. Information about the “personal data
                     compromise suit”, you will promptly                           compromise” that may appropriately be
                     inform us of such claim or complaint.                         communicated       with     “affected
                                                                                   individuals”; and
              3. Due Diligence
                                                                                c. The scope of services that you desire
                  You agree to use due diligence to prevent                        for the “affected individuals”. For
                  and mitigate costs covered under this                            example, coverage may be structured to
                  endorsement. This includes, but is not                           provide fewer services in order to make
                  limited to, complying with, and requiring your                   those services available to more
                  vendors to comply with, reasonable and                           “affected individuals” without exceeding
                  industry-accepted protocols for:                                 the available Response Expenses Limit.
                  a. Providing and maintaining appropriate                  6. Service Providers
                     physical security for your premises,
                     computer systems and hard copy files;                      a. We will only pay under this Data
                                                                                   Compromise Plus Coverage for services
          SB 31 00 (05/16)                              ©2006, 2009, 2016                                       Page ' of 13
                                                  Includes copyrighted material of
                                         Insurance Services Office, Inc., with its permission.


                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 90 of 194
Policy Number: 10015517CB




                                                                                                       BUSINESSOWNERS
                                                                                                           SB 31 00 05 16

                      that are provided by service providers                    c. We do not warrant or guarantee that the
                      approved by us. You must obtain our                          services will end or eliminate all
                      prior approval for any service provider                      problems associated with the covered
                      whose expenses you want covered                              events; and
                      under this Data Compromise Plus                           d. You will have a direct relationship with
                      Coverage. We will not unreasonably                           the professional service firms paid for in
                      withhold such approval.                                      whole or in part under this coverage.
                  b. Prior to the Pre-Notification Consultation                    Those firms work for you.
                     described in Additional Condition 5.                   For the purpose of the Section 1 and Section 2
                     above, you must come to agreement                      coverage under this endorsement only, the
                     with us regarding the service provider(s)              following Definitions are added to Paragraph H.
                     to be used for the Notification to                     Property Definitions in SECTION I –
                     “Affected Individuals” and Services                    PROPERTY and Paragraph F. Liability And
                     to “Affected Individuals”. We will                     Medical Expenses Definitions in SECTION II–
                     suggest a service provider; however, if                LIABILITY:
                     you prefer to use an alternate service
                     provider, our coverage is subject to the               1. “Affected individual” means any person who
                     following limitations:                                    is your current, former or prospective
                                                                               customer, client, member, owner, director or
                      (1) Such alternate service       provider                employee and whose “personally identifying
                          must be approved by us;                              information”     or    “personally sensitive
                      (2) Such alternate service provider                      information” is lost , stolen, accidentally
                          must provide services that are                       released or accidentally published by a
                          reasonably equivalent or superior in                 “personal data compromise” covered under
                          both kind and quality to the services                this endorsement. This definition is subject
                          that would have been provided by                     to the following provisions:
                          the service provider we had                           a. “Affected individual” does not include
                          suggested; and                                           any business or organization. Only an
                      (3) Our payment for services provided                        individual person may be an “affected
                          by any alternate service provider will                   individual”;
                          not exceed the amount that we                         b. An “affected individual” must have a
                          would have paid using the service                        direct relationship with your interests as
                          provider we had suggested.                               insured under this policy. The following
              7. Services                                                          are examples of individuals who would
                  The following conditions apply as respects                       not meet this requirement:
                  any services provided to you or any                               1) If you aggregate or sell information
                  “affected individual” by us, our designees or                        about individuals as part of your
                  any service firm paid for in whole or in part                        business, the individuals about
                  under this Data Compromise Plus coverage:                            whom you keep such information do
                  a. The effectiveness of such services                                not qualify as “affected individuals”.
                     depends on your cooperation and                                   However, specific individuals may
                     assistance;                                                       qualify as “affected individuals” for
                                                                                       another reason, such as being an
                  b. All services may not be available or                              employee of yours;
                     applicable to all individuals.       For
                     example, “affected individuals” who are                        2) If you store, process, transmit or
                     minors or foreign nationals may not                               transport records, the individuals
                     have credit records that can be provided                          whose      “personally      identifying
                     or monitored. Service in Canada will be                           information” or “personally sensitive
                     different from service in the United                              information”    you    are storing,
                     States and Puerto Rico in accordance                              processing,       transmitting       or
                     with local conditions;                                            transporting for another entity do not
                                                                                       qualify as “affected individuals”.
                                                                                       However, specific individuals may
          SB 31 00 (05/16)                              ©2006, 2009, 2016                                      Page ( of 13
                                                  Includes copyrighted material of
                                         Insurance Services Office, Inc., with its permission.


                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 91 of 194
Policy Number: 10015517CB




                                                                                                      BUSINESSOWNERS
                                                                                                          SB 31 00 05 16

                            qualify as “affected individuals” for                 5) Taxes; or
                            another reason, such as being an                      6) Matters which may be deemed
                            employee of yours; or                                    uninsurable under the applicable
                      3) You may have operations, interests                          law.
                         or properties that are not insured               4. “Data Compromise Suit”
                         under this policy. Individuals who
                         have a relationship with you through                 a. “Data Compromise Suit” means a civil
                         such other operations, interests or                     proceeding in which damages to one or
                         properties do not qualify as “affected                  more “affected individuals” arising from
                         individuals”.    However,     specific                  a “personal data compromise” or the
                         individuals may qualify as “affected                    violation of a governmental statute or
                         individuals” for another reason, such                   regulation are alleged. Such proceeding
                         as being an employee of the                             must be brought in the United States of
                         operation insured under this policy;                    America, Puerto Rico or Canada. "Data
                         and                                                     compromise suit" includes:
                  c. An “affected individual” may reside                          1) An arbitration proceeding in which
                     anywhere in the world.                                          such damages are claimed, and to
                                                                                     which you must submit or do submit
              2. “Data Compromise Defense Costs” means                               with our consent;
                 expenses resulting solely from the
                 investigation, defense and appeal of any                         2) Any     other   alternative   dispute
                 “data compromise suit” against you. Such                            resolution proceeding in which such
                 expenses must be reasonable and                                     damages are claimed, and to which
                 necessary. They will be incurred by us. They                        you submit with our consent; or
                 do not include your salaries or your loss of                     3) A written demand for money, when
                 earnings. They do include premiums for any                          such demand could reasonably result
                 appeal bond, attachment bond or similar                             in a civil proceeding as described in
                 bond, but we have no obligation to apply for                        this definition.
                 or furnish any such bond.                                    b. “Data compromise suit” does not mean
              3. “Data Compromise Liability”                                     any demand or action brought by or on
                  a. “Data compromise liability” means the                       behalf of someone who is:
                     following, when they arise from a “data                      1) Your director or officer;
                     compromise suit”:                                            2) Your owner or part-owner; or
                      1) Damages, judgments or settlements                        3) A holder of your securities;
                         to “affected individuals”;
                                                                                 in their capacity as such, whether
                      2) Defense costs added to that part of                     directly, derivatively, or by class action.
                         any judgment paid by us, when such                      “Data compromise suit” will include
                         defense costs are awarded by law                        proceedings brought by such individuals
                         or by court order; and                                  in their capacity as “affected individuals”,
                      3) Pre-judgment interest on that part of                   but only to the extent that the damages
                         any judgment paid by us.                                claimed are the same as would apply to
                  b. “Data compromise liability” does not                        any other “affected individual”.
                     mean:                                                    c. “Data compromise suit” does not mean
                      1) Damages, judgments or settlements                       any demand or action brought by an
                         to anyone who is not an “affected                       organization, business, institution, or
                         individual”;                                            any other party that is not an “affected
                                                                                 individual” or governmental entity. “Data
                      2) Civil or criminal fines or penalties                    compromise suit” does not mean any
                         imposed by law;                                         demand or action brought on behalf of
                      3) Punitive or exemplary damages;                          an organization, business, institution,
                     4) The multiplied portion of multiplied                     governmental entity or any other party
                         damages;                                                that is not an “affected individual”.
          SB 31 00 (05/16)                           ©2006, 2009, 2016                                           Page ) of 13
                                               Includes copyrighted material of
                                      Insurance Services Office, Inc., with its permission.


                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 92 of 194
Policy Number: 10015517CB




                                                                                                        BUSINESSOWNERS
                                                                                                            SB 31 00 05 16

              5. “Identity Theft” means the fraudulent use of                       identifying information” or “personally
                 “personally identifying information”. This                         sensitive       information”     without
                 includes fraudulently using such information                       appropriate     safeguards   such     as
                 to establish credit accounts, secure loans,                        shredding or destruction, subject to the
                 enter into contracts or commit crimes.                             following provisions:
                  “Identity theft” does not include the                             1) The failure to use appropriate
                  fraudulent use of a business name, d/b/a or                          safeguards must be accidental and
                  any other method of identifying a business                           not reckless or deliberate; and
                  activity.
                                                                                    2) Such disposal or abandonment
              6. “Malware-Related Compromise” means a                                  must take place during the time
                 “personal data compromise” that is caused,                            period for    which this Data
                 enabled or abetted by a virus or other
                                                                                       Compromise      Plus      Coverage
                 malicious code that, at the time of the                               endorsement is effective;
                 “personal data compromise”, is named and
                 recognized by the CERT® Coordination                           c. “Personal data compromise” includes
                 Center, McAfee®, Secunia, Symantec or                             situations where there is a reasonable
                 other comparable third party monitors of                          cause to suspect that such “personally
                 malicious code activity.                                          identifying information” or “personally
                                                                                   sensitive information” has been lost,
              7. “Personal Data Compromise” means the
                                                                                   stolen,    accidentally  released     or
                 loss, theft, accidental release or accidental
                                                                                   accidentally published, even if there is
                 publication    of    “personally    identifying
                                                                                   no firm proof; and
                 information”    or    “personally     sensitive
                 information” as respects one or more                           d. All incidents of       “personal data
                 “affected individuals”. If the loss, theft,                       compromise” that are discovered at the
                 accidental release or accidental publication                      same time or arise from the same cause
                 involves “personally identifying information”,                    will be considered one “personal data
                 such loss theft, accidental release or                            compromise”.
                 accidental publication must result in, or have             8. “Personally identifying information” means
                 the reasonable possibility of resulting in, the               information, including health information,
                 fraudulent use of such information. This                      which could be used to commit fraud or
                 definition is subject to the following                        other illegal activity involving the credit,
                 provisions:                                                   access to health care, or identity of an
                  a. At the time of the loss, theft, accidental                “affected individual”. This includes but is not
                     release or accidental publication, the                    limited to Social Security numbers or
                     “personally identifying information” or                   account numbers.
                     “personally sensitive information” need                    “Personally identifying information” does not
                     not be at the insured premises but must                    mean or include information that is
                     be in your direct care, custody or control                 otherwise available to the public, such as
                     of:                                                        names and addresses.
                      1) You; or                                            9. “Personally Sensitive Information” means
                      2) A professional entity with which you                  private information specific to an individual
                         have a direct relationship and to                     the release of which requires notification of
                         which you (or an “affected                            “affected individuals” under any applicable
                         individual” at your direction) have                   law.
                         turned over (directly or via a                         “Personally sensitive information” does not
                         professional     transmission     or                   mean or include “personally identifying
                         transportation     provider)    such                   information”.
                         information for storage, processing,
                                                                       C. The following is added to SECTION I –
                         transmission or transportation of
                                                                          PROPERTY as an Additional Coverage.
                         such information.
                                                                            SECTION 3            –   IDENTITY    RECOVERY
                  b. “Personal data compromise” includes
                                                                            COVERAGE
                     disposal or abandonment of “personally
          SB 31 00 (05/16)                              ©2006, 2009, 2016                                       Page * of 13
                                                  Includes copyrighted material of
                                         Insurance Services Office, Inc., with its permission.


                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 93 of 194
Policy Number: 10015517CB




                                                                                                        BUSINESSOWNERS
                                                                                                            SB 31 00 05 16

              COVERAGE – SECTION 3                                          For the purpose of the Section 3 coverage
              We will provide the Case Management Service                   under this endorsement only, Paragraph f.
              and     Expense    Reimbursement Coverage                     Coverage Extension – Supplementary
              indicated below if all of the following                       Payments under SECTION II - LIABILITY does
              requirements are met:                                         not apply.
              1. There has been an “identity theft“ involving               For the purpose of the Section 3 coverage
                 the personal identity of an “identity recovery             under this endorsement only, the following
                 insured” under this policy; and                            replaces the Limits of Insurance:
              2. Such “identity theft“ is first discovered by the           LIMITS – SECTION 3
                 “identity recovery insured” during the policy              1. Case Management Service is available as
                 period for which this Identity Recovery                       needed for any one “identity theft” for up to
                 Coverage is applicable; and                                   12 consecutive months from the inception of
              3. Such “identity theft” is reported to us within                the service. Expenses we incur to provide
                 60 days after the date it is first discovered by              Case Management Service do not reduce
                 the “identity recovery insured”.                              the amount of limit available for Expense
                                                                               Reimbursement Coverage.
              If all three of the requirements listed above have
              been met, then we will provide the following to               2. Expense Reimbursement Coverage is
              the “identity recovery insured”:                                 subject to the Expense Reimbursement
                                                                               Limit indicated for this endorsement. The
              1. Case Management Service                                       Expense Reimbursement Limit is an annual
                  Services of an “identity recovery case                       aggregate limit per “identity recovery
                  manager” as needed to respond to the                         insured”. Regardless of the number of
                  “identity theft”; and                                        claims, this limit is the most we will pay for
              2. Expense Reimbursement                                         the total of all loss or expense arising out of
                                                                               all “identity thefts” to any one “identity
                  Reimbursement      of    necessary     and                   recovery insured” which are first discovered
                  reasonable “identity recovery expenses”                      by the “identity recovery insured” during a 12
                  incurred as a direct result of the “identity                 month period starting with the beginning of
                  theft”.                                                      the present annual policy period. If an
              For the purpose of the Section 3 coverage                        “identity theft” is first discovered in one
              under this endorsement only, the following                       policy period and continues into other policy
              Exclusions are added:                                            periods, all loss and expense arising from
              EXCLUSIONS - SECTION 3                                           such “identity theft” will be subject to the
                                                                               aggregate limit applicable to the policy
              We do not cover loss or expense arising from                     period when the “identity theft” was first
              any of the following:                                            discovered.
              1. The theft of a professional or business                    3. Legal costs as provided under item d. of the
                 identity;                                                     definition of “identity recovery expenses” are
              2. Any fraudulent, dishonest or criminal act by                  part of, and not in addition to, the Expense
                 an “identity recovery insured” or any person                  Reimbursement Coverage limit.
                 aiding or abetting an “identity recovery                   4. Item e. (Lost Wages) and item f. (Child Elder
                 insured”,     or    by     any       authorized               Care Expenses) of the definition of “identity
                 representative     of an “identity recovery                   recovery expenses” are jointly subject to a
                 insured”, whether acting alone or in collusion                sublimit of $5,000. This sublimit is part of,
                 with others. However, this exclusion will not                 and not in addition to, the Expense
                 apply to the interests of an “identity recovery               Reimbursement Coverage limit. Coverage is
                 insured” who has no knowledge of or                           limited to wages lost and expenses incurred
                 involvement in such fraud, dishonesty or                      within 12 months after the first discovery of
                 criminal act; or                                              the “identity theft” by the “identity recovery
              3. An “identity theft” that is not reported in                   insured”.
                 writing to the police.                                     5. Item g. (Mental Health Counseling) of the
                                                                                  definition of “identity recovery expenses” is
          SB 31 00 (05/16)                               ©2006, 2009, 2016                                         Page #" of 13
                                                   Includes copyrighted material of
                                          Insurance Services Office, Inc., with its permission.


                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 94 of 194
Policy Number: 10015517CB




                                                                                                        BUSINESSOWNERS
                                                                                                            SB 31 00 05 16

                  subject to a sublimit of $1,000. This sublimit                     In some cases, we may provide Case
                  is part of, and not in addition to, the Expense                    Management Services at our expense to
                  Reimbursement Coverage limit. Coverage is                          an “identity recovery insured” prior to a
                  limited to counseling that takes place within                      determination that a covered “identity
                  12 months after the first discovery of the                         theft” has occurred. Our provision of
                  “identity theft” by the “identity recovery                         such services is not an admission of
                  insured”.                                                          liability under this policy. We reserve
              6. Item h. (Miscellaneous Unnamed Costs) of                            the right to deny further coverage or
                 the definition of “identity recovery expenses”                      service if, after investigation, we
                 is subject to a sublimit of $1,000. This                            determine that a covered “identity theft”
                 sublimit is part of, and not in addition to, the                    has not occurred.
                 Expense Reimbursement Coverage limit.                           c. As respects Expense Reimbursement
                 Coverage is limited to costs incurred within                       Coverage the “identity recovery insured”
                 12 months after the first discovery of the                         must send to us, within 60 days after our
                 “identity theft” by the “identity recovery                         request, receipts, bills or other records
                 insured”.                                                          that support his or her claims for
              DEDUCTIBLE – SECTION 3                                                “identity recovery expenses”.
              1. Case Management Service is not subject to                   2. Services
                 a deductible.                                                   The following conditions apply as respects
              2. Expense Reimbursement Coverage is                               any services provided by us or our designee
                 subject to the Expense Reimbursement                            to any “identity recovery insured” under this
                 Deductible indicated for this endorsement.                      endorsement:
                 Any one “identity recovery insured” will be                     a. Our ability to provide helpful services in
                 responsible for only one deductible under                          the event of an “identity theft” depends
                 this Identity Recovery Coverage during any                         on the cooperation, permission and
                 one policy period.                                                 assistance of the “identity recovery
              For the purpose of the coverage under Section                         insured”;
              3 under this endorsement only, Paragraph C.                        b. All services may not be available or
              Who Is An Insured under SECTION II –                                  applicable to all individuals. For
              LIABILITY does not apply.                                             example, “identity recovery insureds”
              For the purpose of the Section 3 coverage                             who are minors of foreign nationals may
              under this endorsement only, the following                            not have credit records that can be
              Conditions are added:                                                 provided or monitored. Service in
                                                                                    Canada will be different from service in
              ADDITIONAL CONDITIONS - SECTION 3                                     the United States and Puerto Rico in
              1. Help Line                                                          accordance with local conditions; and
                  a. For assistance, the “identity recovery                      c. We do not warrant or guarantee that our
                     insured” should call the Identity                              services will end or eliminate all
                     Recovery       Help      Line       at                         problems associated with an “identity
                     1-800-414-9783.                                                theft” or prevent future “identity thefts”.
                  b. The Identity Recovery Help Line can                     For the purpose of the Section 3 coverage
                     provide the “identity recovery insured”                 under this endorsement only, the following
                     with:                                                   Definitions are added:
                      1) Information and advice for how to                   DEFINITIONS – SECTION 3
                         respond to a possible “identity theft;              1. "Identity Recovery Case Manager" means
                         and                                                    one or more individuals assigned by us to
                      2) Instructions for how to submit a                       assist an “identity recovery insured” with
                         service     request   for   Case                       communications we deem necessary for re-
                         Management Service and/or a claim                      establishing the integrity of the personal
                         form for Expense Reimbursement                         identity of the “identity recovery insured”.
                         Coverage.                                              This includes, with the permission and
          SB 31 00 (05/16)                               ©2006, 2009, 2016                                       Page ## of 13
                                                   Includes copyrighted material of
                                          Insurance Services Office, Inc., with its permission.


                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 95 of 194
Policy Number: 10015517CB




                                                                                                      BUSINESSOWNERS
                                                                                                          SB 31 00 05 16

                  cooperation of the “identity recovery                            include payment for vacation days,
                  insured”,     written   and     telephone                        discretionary days, floating holidays and
                  communications with law enforcement                              paid personal days. Actual lost wages
                  authorities, governmental agencies, credit                       does not include sick days or any loss
                  agencies and individual creditors and                            arising from time taken away from self
                  businesses.                                                      employment. Necessary time off does
              2. "Identity Recovery Expenses" means the                            not include time off to do tasks that
                 following when they are reasonable and                            could reasonably have been done
                 necessary expenses that are incurred as a                         during non-working hours;
                 direct result of an “identity theft”:                        f.   Actual costs for supervision of children
                  a. Costs for re-filing applications for loans,                   or elderly or infirm relatives or
                     grants or other credit instruments that                       dependents of the “identity recovery
                     are rejected solely as a result of an                         insured” during time reasonably and
                     “identity theft”;                                             necessarily taken away from such
                                                                                   supervision. Such care must be
                  b. Costs for notarizing affidavits or other                      provided by a professional care provider
                     similar documents, long distance                              who is not a relative of the “identity
                     telephone calls and postage solely as a                       recovery insured”;
                     result of your efforts to report an
                     “identity theft” or amend or rectify                     g. Actual costs for counseling from a
                     records as to your true name or identity                    licensed mental health professional.
                     as a result of an “identity theft”;                         Such care must be provided by a
                                                                                 professional care provider who is not a
                  c. Costs for credit reports from established                   relative of the “identity recovery
                     credit bureaus;                                             insured”; and
                  d. Fees and expenses for an attorney                        h. Any other reasonable costs necessarily
                     approved by us for the following:                           incurred by an “identity recovery
                      1) The defense of any civil suit brought                   insured” as a direct result of the “identity
                         against   an “identity       recovery                   theft”.
                         insured”;                                                 1) Such costs include:
                      2) The removal of any civil judgment                             (a) Costs by the “identity recovery
                         wrongfully entered against an                                     insured” to recover control over
                         “identity recovery insured”;                                      his or her personal identity; and
                      3) Legal assistance for an “identity                             (b) Deductibles or service fees from
                         recovery insured” at an audit or                                  financial institutions.
                         hearing by a governmental agency;
                                                                                   2) Such costs do not include:
                      4) Legal assistance in challenging the
                         accuracy of the “identity recovery                            (a) Costs to avoid, prevent or detect
                         insured’s” consumer credit report;                                “identity theft” or other loss;
                         and                                                           (b) Money lost or stolen; and
                      5) The defense of any criminal charges                           (c) Costs that are restricted or
                         brought against an “identity recovery                             excluded elsewhere in this
                         insured” arising from the actions of a                            endorsement or policy.
                         third party using the personal                   3. "Identity Recovery Insured" means the
                         identity of the “identity recovery                  following:
                         insured”;
                                                                              a. When the entity insured under          this
                  e. Actual lost wages of the “identity                          policy is a sole proprietorship,        the
                     recovery insured” for time reasonably                       “identity recovery insured” is          the
                     and necessarily taken away from work                        individual person who is the           sole
                     and away from the work premises. Time                       proprietor of the insured entity;
                     away from work includes partial or
                     whole work days. Actual lost wages may                      b. When the entity insured under this
                                                                                     policy is a partnership, the “identity
          SB 31 00 (05/16)                              ©2006, 2009, 2016                                     Page #$ of 13
                                                  Includes copyrighted material of
                                         Insurance Services Office, Inc., with its permission.


                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 96 of 194
Policy Number: 10015517CB




                                                                                                 BUSINESSOWNERS
                                                                                                     SB 31 00 05 16

                      recovery insureds”     are   the   current
                      partners; or
                  c. When the entity insured under this
                     policy is a corporation or other
                     organization, the “identity recovery
                     insureds” are all the individuals having
                     ownership position of 20% or more of
                     the insured entity. However, if and only
                     if there is no one who has such an
                     ownership position, then the “identity
                     recovery insured” will be:
                      1) The chief executive of the insured
                         entity; or
                      2) As respects a religious institution,
                         the senior ministerial employee.
                  An “identity recovery insured” must always
                  be an individual person. The entity insured
                  under this policy is not an “identity recovery
                  insured”.
              4. “Identity Theft” means the fraudulent use of
                 the social security number or other method
                 of identifying an “identity recovery insured”.
                 This includes fraudulently using the personal
                 identity of an “identity recovery insured” to
                 establish credit accounts, secure loans,
                 enter into contracts, or commit crimes.
                  “Identity theft” does not include the
                  fraudulent use of a business name, d/b/a or
                  any other method of identifying a business
                  activity.




          SB 31 00 (05/16)                              ©2006, 2009, 2016                               Page #3 of 13
                                                  Includes copyrighted material of
                                         Insurance Services Office, Inc., with its permission.


                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 97 of 194
Policy Number: 10015517CB




                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 98 of 194
Policy Number: 10015517CB




                                                                                                      BUSINESSOWNERS
                                                                                                          BP 14 09 07 13

                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      DEBRIS REMOVAL ADDITIONAL INSURANCE
          This endorsement modifies insurance provided under the following:

             BUSINESSOWNERS COVERAGE FORM

                                                             SCHEDULE

                    Premises Number                       Building Number                     Debris Removal Amount
                             1                                    1                      $   50,000


                                                                                         $

                                                                                         $

            Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


          The Debris Removal Additional Coverage in
          Paragraph A.5.a. of Section I – Property is amended
          as follows:
          The additional amount of $25,000 for debris removal
          expense is replaced by the higher amount shown in
          the Schedule of this endorsement.




          BP 14 09 07 13                       © Insurance Services Office, Inc., 2012                          Page 1 of 1

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 99 of 194
Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 100 of 194
Policy Number: 10015517CB




          POLICY NUMBER: 10015517CB                                                                   BUSINESSOWNERS
                                                                                                          BP 05 71 01 15

               THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN
               RESPONSE TO THE DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK
              INSURANCE ACT. THIS ENDORSEMENT DOES NOT GRANT ANY COVERAGE OR
             CHANGE THE TERMS AND CONDITIONS OF ANY COVERAGE UNDER THE POLICY.

             DISCLOSURE OF PREMIUM AND ESTIMATED PREMIUM
               FOR CERTIFIED ACTS OF TERRORISM COVERAGE
              (PURSUANT TO TERRORISM RISK INSURANCE ACT)
                                                             SCHEDULE

           SCHEDULE – PART I
           Terrorism Premium (Certified Acts)
           (A) Premium through end of year (12/31/             )$
           (B) Estimated Premium beyond the date specified above      $ Included in (A) above.
           (Refer to Paragraph D. in this endorsement.)
           This premium is the total Certified Acts premium attributable to the following Coverage Part(s),
           Coverage Form(s) and/or Policy(ies):



            All Coverage Parts shown on the declarations for which a Terrorism Premium is shown.




           Additional information, if any, concerning the terrorism premium:
           The premium shown in (A) above includes the:
           a. Premium from the Effective Date through 12/31/2020; and
           b. 01/01/2021 through the Expiration Date.

           SCHEDULE – PART II
           Federal share of terrorism losses       81
                                                  ____      % Year: 20    19
                                                                          __
           (Refer to Paragraph B. in this endorsement.)

           Federal share of terrorism losses       80
                                                  ____      % Year: 20    20
                                                                          __
           (Refer to Paragraph B. in this endorsement.)

            Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           A. Disclosure Of Premium
              In accordance with the federal Terrorism Risk
              Insurance Act, we are required to provide you with
              a notice disclosing the portion of your premium, if
              any, attributable to coverage for terrorist acts
              certified under that Act. The portion of your
              premium attributable to such coverage is shown in
              the Schedule of this endorsement or in the policy
              Declarations.



          BP 05 71 01 15                        © Insurance Services Office, Inc., 2015                         Page 1 of 2

                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 101 of 194
Policy Number: 10015517CB




          B. Disclosure Of Federal Participation In Payment          D. Possibility Of Additional Or Return Premium
             Of Terrorism Losses                                        The premium for certified acts of terrorism
             The United States Government, Department of the            coverage is calculated based in part on the federal
             Treasury, will pay a share of terrorism losses             participation in payment of terrorism losses as set
             insured under the federal program. The federal             forth in the Terrorism Risk Insurance Act. The
             share equals a percentage (as shown in Part II of          federal program established by the Act is
             the Schedule of this endorsement or in the policy          scheduled to terminate at the end of the year
             Declarations) of that portion of the amount of such        specified in Part I of the Schedule of this
             insured losses that exceeds the applicable insurer         endorsement, unless extended by the federal
             retention. However, if aggregate insured losses            government. If the federal program terminates or if
             attributable to terrorist acts certified under the         the level or terms of federal participation change,
             Terrorism Risk Insurance Act exceed $100 billion           the estimated premium shown in (B) in Part I of
             in a calendar year, the Treasury shall not make            the Schedule may not be appropriate.
             any payment for any portion of the amount of such           If this policy contains a Conditional Exclusion,
             losses that exceeds $100 billion.                           continuation of coverage for certified acts of
          C. Cap On Insurer Participation In Payment Of                  terrorism, or termination of such coverage, will be
             Terrorism Losses                                            determined upon disposition of the federal
             If aggregate insured losses attributable to terrorist       program, subject to the terms and conditions of
             acts certified under the Terrorism Risk Insurance           the Conditional Exclusion. If this policy does not
             Act exceed $100 billion in a calendar year and we           contain a Conditional Exclusion, coverage for
             have met our insurer deductible under the                   certified acts of terrorism will continue. In either
             Terrorism Risk Insurance Act, we shall not be               case, when disposition of the federal program is
             liable for the payment of any portion of the amount         determined, we will recalculate the premium
             of such losses that exceeds $100 billion, and in            shown in (B) in Part I of the Schedule and will
             such case insured losses up to that amount are              charge additional premium or refund excess
             subject to pro rata allocation in accordance with           premium, if indicated.
             procedures established by the Secretary of the              If we notify you of an additional premium charge,
             Treasury.                                                   the additional premium will be due as specified in
                                                                         such notice.




          Page 2 of 2                           © Insurance Services Office, Inc., 2015                     BP 05 71 01 15

                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 102 of 194
POLICY NUMBER: 10015517CB                                                                   BUSINESSOWNERS
                                                                                                BP 05 95 05 14

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    ELECTRONIC DATA LIABILITY – LIMITED COVERAGE
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

                                                    SCHEDULE

Loss Of Electronic Data Limit: $ 50,000

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


Section II – Liability is amended as follows:               B. The following is added to Paragraph B.1.p.
A. Exclusion B.1.q. is replaced by the following:              Personal And Advertising Injury Exclusion of
                                                               Section II – Liability:
      This insurance does not apply to:
                                                                  This insurance does not apply to:
      q. Access Or Disclosure Of Confidential Or
          Personal Information And Data-related                   p. Personal And Advertising Injury
          Liability                                                  "Personal and advertising injury":
         (1) Damages, other than damages because                     Arising out of any access to or disclosure of
              of "personal and advertising injury",                  any person's or organization's confidential
              arising out of any access to or                        or personal information, including patents,
              disclosure     of    any    person's    or             trade    secrets,    processing    methods,
              organization's confidential or personal                customer lists, financial information, credit
              information, including patents, trade                  card information, health information or any
              secrets, processing methods, customer                  other type of nonpublic information.
              lists, financial information, credit card              This exclusion applies even if damages are
              information, health information or any                 claimed for notification costs, credit
              other type of nonpublic information; or                monitoring expenses, forensic expenses,
         (2) Damages arising out of the loss of, loss                public relations expenses or any other loss,
             of use of, damage to, corruption of,                    cost or expense incurred by you or others
             inability to access, or inability to                    arising out of any access to or disclosure of
             manipulate "electronic data" that does                  any person's or organization's confidential
             not result from physical injury to tangible             or personal information.
             property.                                      C. The following is added to Paragraph D. Liability
          This exclusion applies even if damages are           And Medical Expenses Limits Of Insurance:
          claimed for notification costs, credit               Subject to 2. and 4. above, the Loss Of Electronic
          monitoring expenses, forensic expenses,              Data Limit shown in the Schedule above is the
          public relations expenses or any other loss,         most we will pay under Paragraph A.1. Business
          cost or expense incurred by you or others            Liability for "property damage" because of all loss
          arising out of that which is described in            of "electronic data" arising out of any one
          Paragraph (1) or (2) above.                          "occurrence".
          However, unless Paragraph (1) above
          applies, this exclusion does not apply to
          damages because of "bodily injury".




BP 05 95 05 14                        © Insurance Services Office, Inc., 2013                        Page 1 of 2

       Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 103 of 194
Policy Number: 10015517CB




          D. The following definition is added to Paragraph F.              b. Loss of use of tangible property that is not
             Liability And Medical Expenses Definitions:                       physically injured. All such loss of use shall
             "Electronic data" means information, facts or                     be deemed to occur at the time of the
             computer programs stored as or on, created or                     "occurrence" that caused it; or
             used on, or transmitted to or from computer                   c. Loss of, loss of use of, damage to,
             software (including systems and applications                     corruption of, inability to access, or inability
             software), on hard or floppy disks, CD-ROMs,                     to properly manipulate "electronic data",
             tapes, drives, cells, data processing devices or                 resulting from physical injury to tangible
             any other repositories of computer software which                property. All such loss of "electronic data"
             are used with electronically controlled equipment.               shall be deemed to occur at the time of the
             The term computer programs, referred to in the                   "occurrence" that caused it.
             foregoing description of electronic data, means a             For the purposes of this insurance, "electronic
             set of related electronic instructions which direct           data" is not tangible property.
             the operations and functions of a computer or
             device connected to it, which enable the computer
             or device to receive, process, store, retrieve or
             send data.
          E. For the purposes of the coverage provided by this
             endorsement, Paragraph 17. of Paragraph F.
             Liability And Medical Expenses Definitions is
             replaced by the following:
            17. "Property damage" means:
                a. Physical injury to tangible property,
                   including all resulting loss of use of that
                   property. All such loss of use shall be
                   deemed to occur at the time of the physical
                   injury that caused it;




          Page 2 of 2                          © Insurance Services Office, Inc., 2013                      BP 05 95 05 14

                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 104 of 194
Policy Number: 10015517CB




                                                                                                     BUSINESSOWNERS
                                                                                                         BP 04 17 01 10

                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 EMPLOYMENT-RELATED PRACTICES EXCLUSION
          This endorsement modifies insurance provided under the following:

             BUSINESSOWNERS COVERAGE FORM

          The following exclusion is added to Paragraph B.1.                   (2) The spouse, child, parent, brother or
          Exclusions – Applicable To Business Liability                            sister of that person as a consequence
          Coverage in Section II – Liability:                                      of "bodily injury" or "personal and adver-
                    This insurance does not apply to "bodily in-                   tising injury" to that person at whom any
                    jury" or "personal and advertising injury" to:                 of the employment-related practices de-
                                                                                   scribed in Paragraph (a), (b) or (c)
                   (1) A person arising out of any:                                above is directed.
                       (a) Refusal to employ that person;                       This exclusion applies:
                       (b) Termination of that person's em-                    (1) Whether the injury-causing event de-
                            ployment; or                                           scribed in Paragraph (a), (b) or (c)
                       (c) Employment-related practices, poli-                     above occurs before employment, dur-
                            cies, acts or omissions, such as co-                   ing employment or after employment of
                            ercion, demotion, evaluation, reas-                    that person;
                            signment, discipline, defamation,                  (2) Whether the insured may be liable as an
                            harassment, humiliation, discrimina-                   employer or in any other capacity; and
                            tion or malicious prosecution di-
                            rected at that person; or                          (3) To any obligation to share damages with
                                                                                   or repay someone else who must pay
                                                                                   damages because of the injury.




          BP 04 17 01 10                        ! Insurance Services Office, Inc., 2009                         Page 1 of 1

                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 105 of 194
Policy Number: 10015517CB




                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 106 of 194
Policy Number: 10015517CB



                                                                                                                        BUSINESSOWNERS
                                                                                                                            SB 31 15 12 15

                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                   EQUIPMENT AND TECHNOLOGY BREAKDOWN COVERAGE


               This endorsement modifies insurance provided under the following:

               BUSINESSOWNERS COVERAGE FORM
                                                                                                  endorsement only, the “period of
               SECTION I – PROPERTY, Paragraph A.3.                                               restoration” will begin immediately
               Covered Causes of Loss, is amended to                                              after the “accident” or “electronic
               include Equipment Breakdown as a Covered                                           circuitry impairment”, and the
               Cause of Loss. Without an “accident” or                                            deductible shown in the “schedule”
               “electronic circuitry impairment”, there is no                                     will apply.
               Equipment Breakdown Coverage.                                                  (2) The most we will pay for loss or
                                                                                                  expense under this coverage is the
               SECTION I – PROPERTY, Paragraph G.4.                                               applicable limit for Business Income
               Optional Coverages, Equipment Breakdown                                            and Extra Expense, unless
               Protection Coverage is deleted.                                                    otherwise shown in a “schedule”.
               The following is added to SECTION I –                                     b. Data Restoration
               PROPERTY, Paragraph A.5. Additional                                            (1) We will pay for your reasonable and
               Coverages.                                                                         necessary cost to research, replace
                                                                                                  and restore lost “electronic data”.
               Additional Coverage - Equipment Breakdown                                      (2) The most we will pay for loss or
               1. We will pay for direct physical damage to                                       expense under this coverage,
                  Covered Property that is the direct result of                                   including actual loss of Business
                  an “accident” or “electronic circuitry                                          Income you sustain and necessary
                  impairment”. We will consider “electronic                                       Extra Expense you incur, if shown
                  circuitry impairment” to be physical damage                                     as covered, is $50,000 unless
                  to “covered equipment”.                                                         otherwise shown in a “schedule”.
               2. Unless otherwise shown in a “schedule”, the                            c. Expediting Expenses
                  following coverages also apply to the direct                                (1) With respect to your damaged
                  result of an “accident” or “electronic circuitry                                Covered Property, we will pay the
                  impairment”. However, with respect to                                           reasonable extra cost to:
                  coverage 2.(g) Service Interruption below
                  and any Dependent Properties coverage                                           (a) Make temporary repairs; and
                  provided by this policy, coverage will apply                                    (b) Expedite permanent repairs or
                  only to the direct result of an “accident” and                                      permanent replacement.
                  will not apply to the direct result of an
                                                                                              (2) The most we will pay for loss or
                  “electronic circuitry impairment”. These                                        expense under this coverage is
                  coverages do not provide additional
                                                                                                  $50,000 unless otherwise shown in
                  amounts of insurance.
                                                                                                  a “schedule”.
                     a. Business Income and Extra Expense
                                                                                         d. Hazardous Substances
                              (1) Any insurance provided under the
                                                                                              (1) We will pay your additional cost to
                                  policy for Business Income or Extra
                                                                                                  repair or replace Covered Property
                                  Expense is extended to the
                                                                                                  because of contamination by a
                                  coverage provided by this
                                                                                                  “hazardous substance”. This
                                  endorsement. However, if a
                                                                                                  includes the additional expenses to
                                  deductible is shown in a “schedule”,                            clean up or dispose of such
                                  then with respect to this                                       property.

          SB 31 15 (12/15)                                                      © 2015                                        Page 1 of 9
          *//*PPAU23-200701
                                     Includes copyrighted material of Insurance Services Office, Inc., with its permission.



                    Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 107 of 194
Policy Number: 10015517CB



                       (2) This does not include contamination                           Business Income covered under this
                           of “perishable goods” by refrigerant,                         endorsement.
                           including but not limited to                             (2) We will pay for your reasonable
                           ammonia, which is addressed in                               costs for professional services to
                           (h)(1)(b) below. As used in this                             create and disseminate
                           coverage, additional costs mean                              communications, when the need for
                           those beyond what would have                                 such communications arises directly
                           been payable under this Equipment                            from the interruption of your
                           Breakdown Coverage had no                                    business. This communication must
                           “hazardous substance” been                                   be directed to one or more of the
                           involved.                                                    following:
                       (3) The most we will pay for loss,                                (a) The media;
                           damage or expense under this
                           coverage, including actual loss of                            (b) The public; or
                           Business Income you sustain and                               (c) Your customers, clients or
                           necessary Extra Expense you incur,                                members.
                           if shown as covered, is $50,000                          (3) Such costs must be incurred during
                           unless otherwise shown in a                                  the “period of restoration” or up to
                           “schedule”.                                                  30 days after the “period of
                  e. Off Premises Equipment Breakdown                                   restoration” has ended.
                       (1) We will pay for physical damage to                       (4) The most we will pay for loss or
                           transportable “covered equipment”                            expense under this coverage is
                           that, at the time of the “accident” or                       $5,000 unless otherwise shown in a
                           “electronic circuitry impairment”, is                        “schedule”.
                           not at a covered location. As                         g. Service Interruption
                           respects this Off Premises
                           Equipment Breakdown coverage                             (1) Any insurance provided for
                           only, the “accident” or “electronic                          Business Income, Extra Expense,
                           circuitry impairment” may occur in                           Data Restoration or Spoilage is
                           any country except one in which the                          extended to apply to your loss,
                           United States has imposed                                    damage or expense caused by a
                           sanctions, embargoes or similar                              failure or disruption of service. The
                           restrictions on the provision of                             failure or disruption of service must
                           insurance.                                                   be caused by an “accident” to
                                                                                        equipment, including overhead
                       (2) We will also pay for your reasonable                         transmission lines, that is owned by
                           and necessary cost to research,                              a utility, landlord, a landlord’s utility
                           replace and restore lost “electronic                         or other supplier who provides you
                           data” contained within “covered                              with any of the following services:
                           equipment” as described under                                electrical power, waste disposal, air
                           Paragraph (1) above. This amount                             conditioning, refrigeration, heating,
                           may not exceed the limit applicable                          natural gas, compressed air,
                           to Data Restoration coverage.                                Internet access, telecommunications
                       (3) The most we will pay for loss,                               services, “cloud computing
                           damage or expense under this                                 services”, wide area networks or
                           coverage, including actual loss of                           data transmission. The equipment
                           Business Income you sustain and                              must meet the definition of “covered
                           necessary Extra Expense you incur,                           equipment” except that it is not
                           if shown as covered, and Data                                Covered Property.
                           Restoration as described in                              (2) “Cloud computing services” must be
                           Paragraph (2) above is the limit for                         provided by a professional provider
                           Property Off-premises coverage,                              with whom you have a contract.
                           shown in your policy, unless
                           otherwise shown in a “schedule”.                         (3) With respect to the Data Restoration
                                                                                        portion of this Service Interruption
                  f.   Public Relations                                                 coverage, coverage will also apply
                       (1) This coverage only applies if you                            to “electronic data” stored in the
                           have sustained an actual loss of                             equipment of a provider of “cloud
                                                                                        computing services”.

                                                                        © 2015
              SB 31 15 (12/15) Includes copyrighted material of Insurance Services Office, Inc., with its permission.           Page 2 of 9


                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 108 of 194
Policy Number: 10015517CB



                      (4) Unless otherwise shown in a                       SECTION I – B. Exclusions
                          “schedule”, any insurance provided
                          for Business Income or Data                       The following is added to Paragraph B.
                          Restoration will not apply under this             Exclusions:
                          Service Interruption coverage
                          unless the failure or disruption of               All exclusions in the Businessowners Coverage
                          service exceeds 24 hours                          Form apply except as modified below and to the
                          immediately following the “accident”.             extent that coverage is specifically provided by
                          If the interruption exceeds 24 hours,             this endorsement.
                          coverage will begin at the time of                1. The following exclusions are modified:
                          the disruption, and the applicable
                                                                                 a. As respects this endorsement only, the
                          deductible will apply.
                                                                                    next to the last paragraph in Exclusion
                      (5) The most we will pay in any “one                          B.1.h. is deleted and replaced with the
                          equipment breakdown” for loss,                            following:
                          damage or expense under this
                                                                                     However, if excluded loss or damage,
                          coverage is the applicable limit for
                                                                                     as described in Paragraph (1) above
                          Business Income, Extra Expense,
                                                                                     results in an “accident” or “electronic
                          Data Restoration or Spoilage,
                                                                                     circuitry impairment”, we will pay only for
                          except that if a limit is shown in a
                                                                                     the loss, damage or expense caused by
                          “schedule” for Service Interruption,
                                                                                     such “accident” or “electronic circuitry
                          that limit will apply to Business
                                                                                     impairment”.
                          Income and Extra Expense loss
                          under this coverage.                                   b. As respects this endorsement only, the
                                                                                    last paragraph of Exclusion B.2.l. is
                  h. Spoilage
                                                                                    deleted and replaced with the following:
                      (1) We will pay for:
                                                                                    But if an excluded cause of loss that is
                            (a) Physical damage to “perishable                      listed in 2.l.(1) through (7) results in an
                                goods” due to spoilage;                             “accident” or “electronic circuitry
                            (b) Physical damage to “perishable                      impairment”, we will pay for the loss,
                                goods” due to contamination                         damage or expense caused by that
                                from the release of refrigerant,                    “accident” or “electronic circuitry
                                including but not limited to                        impairment”.
                                ammonia;                                         c. The following is added to Exclusions
                                                                                    B.2.m. and B.2.n.:
                            (c) Any necessary expenses you
                                incur to reduce the amount of                        We will also pay for direct physical loss
                                loss under this coverage to the                      or damage caused by an “accident” or
                                extent that they do not exceed                       “electronic circuitry impairment”.
                                the amount of loss that                     2. The following exclusions are added:
                                otherwise would have been
                                                                                 a. We will not pay for loss, damage or
                                payable under this coverage.
                                                                                    expense caused directly or indirectly by
                      (2) If you are unable to replace the                          any of the following, whether or not
                          “perishable goods” before its                             caused by or resulting from an
                          anticipated sale, the amount of our                       “accident” or “electronic circuitry
                          payment will be determined on the                         impairment”:
                          basis of the sales price of the
                                                                                     (1) Fire, including smoke from a fire;
                          “perishable goods” at the time of the
                          “accident” or “electronic circuitry                        (2) Explosion of gas or unconsumed
                          impairment”, less discounts and                                fuel within the furnace of any boiler
                          expenses you otherwise would have                              or fired vessel or within the
                          had. Otherwise our payment will be                             passages from that furnace to the
                          determined in accordance with the                              atmosphere;
                          Loss Payment condition.                                    (3) Any other explosion, except as
                      (3) The most we will pay for loss,                                 specifically covered under this
                          damage or expense under this                                   endorsement;
                          coverage is $50,000 unless                                 (4) Any earth movement, including but
                          otherwise shown in a “schedule”.                               not limited to earthquake,
                                                                                         subsidence, sinkhole collapse,


                                                                        © 2015
              SB 31 15 (12/15) Includes copyrighted material of Insurance Services Office, Inc., with its permission.             Page 3 of 9


                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 109 of 194
Policy Number: 10015517CB



                            landslide, earth sinking, tsunami or                 d. We will not pay for loss, damage or
                            volcanic action;                                        expense caused directly or indirectly by
                      (5) Flood, surface water, waves, tides,                       the following, whether or not caused by
                          tidal waves, overflow of any body of                      or resulting from an “accident” or
                          water, or their spray, all whether                        “electronic circuitry impairment”: Any
                          driven by wind or not; mudslide or                        “fungi”, wet rot or dry rot, including any
                          mudflow; or water that backs up or                        presence, growth, proliferation, spread
                          overflows from a sewer, drain or                          or any activity of “fungi”, wet rot or dry
                          sump. However, if electrical                              rot. This includes, but is not limited to,
                          “covered equipment” requires drying                       costs arising from clean up, removal, or
                          out because of the above, we will                         abatement of such “fungi”, wet rot or dry
                          pay for the direct expenses of such                       rot. However, this exclusion does not
                          drying out subject to the applicable                      apply to spoilage of personal property
                          Limit of Insurance and deductible for                     that is “perishable goods”, to the extent
                          Building or Business Personal                             that such spoilage is covered under
                          Property, whichever applies; or                           Spoilage coverage.
                      (6) Vandalism.                                             e. We will not pay for any loss or damage
                                                                                    to animals.
                  b. Coverage under this endorsement does
                     not apply to an “accident” or “electronic                   f.   Exclusions 2.b.(1), 2.b.(2), 2.b.(3) and
                     circuitry impairment” caused by or                               2.b.(4) above shall not apply if:
                     resulting from:                                                  (1) The excluded cause of loss occurs
                      (1) Lightning;                                                      away from any covered location and
                                                                                          causes an electrical surge or other
                      (2) Windstorm or hail. However this                                 electrical disturbance;
                          exclusion does not apply when:
                                                                                      (2) Such surge or disturbance is
                            (a) “Covered equipment” located                               transmitted through utility service
                                within a building or structure                            transmission lines to the covered
                                suffers an “accident” or                                  location and results in an “accident”
                                “electronic circuitry impairment”                         or “electronic circuitry impairment”;
                                that results from wind-blown                              and
                                rain, snow, sand or dust; and
                                                                                      (3) The loss, damage or expense
                            (b) The building or structure did not                         caused by such surge or
                                first sustain wind or hail damage                         disturbance is not covered
                                to its roof or walls through which                        elsewhere under the policy.
                                the rain, snow, sand or dust
                                entered.                                    SECTION I – D. Deductibles
                      (3) Smoke; aircraft or vehicles; riot or
                          civil commotion; sprinkler leakage;               The deductible in the Declarations applies
                          elevator collision;                               unless a separate Equipment Breakdown
                      (4) Breakage of glass; falling objects;               deductible is shown in a “schedule”. If a
                          weight of snow, ice or sleet; freezing            separate Equipment Breakdown deductible is
                          (caused by cold weather); collapse                shown, the following applies.
                          or molten material;                               Only as regards Equipment Breakdown
                      (5) A hydrostatic, pneumatic or gas                   Coverage, provision D. Deductibles is deleted
                          pressure test of any boiler or                    and replaced with the following:
                          pressure vessel, or an electrical                 1. Deductibles for Each Coverage
                          insulation breakdown test of any                       a. Unless the “schedule” indicates that your
                          type of electrical equipment; or                          deductible is combined for all coverages,
                      (6) Water or other means used to                              multiple deductibles may apply to any
                          extinguish a fire.                                        “one equipment breakdown”.
                  c. With respect to Business Income, Extra                      b. We will not pay for loss, damage or
                     Expense and Service Interruption                               expense under any coverage until the
                     coverages, we will also not pay for any                        amount of the covered loss, damage or
                     increase in loss resulting from an                             expense exceeds the deductible amount
                     agreement between you and your                                 indicated for that coverage in the
                     customer or supplier.                                          “schedule”. We will then pay the amount

                                                                        © 2015
              SB 31 15 (12/15) Includes copyrighted material of Insurance Services Office, Inc., with its permission.             Page 4 of 9


                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 110 of 194
Policy Number: 10015517CB



                     of loss, damage or expense in excess of                              have been earned during the period
                     the applicable deductible amount, subject                            of interruption of business had no
                     to the applicable limit.                                             “accident” or “electronic circuitry
                 c. If deductibles vary by type of “covered                               impairment” occurred, divided by the
                    equipment” and more than one type of                                  number of working days in that
                    “covered equipment” is involved in any                                period. No reduction shall be made
                    “one equipment breakdown”, only the                                   for the Business Income not being
                    highest deductible for each coverage will                             earned, or in the number of working
                    apply.                                                                days, because of the “accident” or
                                                                                          “electronic circuitry impairment” or
              2. Direct and Indirect Coverages                                            any other scheduled or unscheduled
                 a. Direct Coverages Deductibles and                                      shutdowns during the period of
                    Indirect Coverages Deductibles may be                                 interruption. The ADV applies to the
                    indicated in the “schedule”.                                          Business Income value of the entire
                 b. Unless more specifically indicated in the                             location, whether or not the loss
                    “schedule”:                                                           affects the entire location. If more
                                                                                          than one location is included in the
                      (1) Indirect Coverages Deductibles                                  valuation of the loss, the ADV will be
                            apply to Business Income and Extra                            the combined value of all affected
                            Expense loss; and                                             locations. For purposes of this
                      (2) Direct Coverages Deductibles apply                              calculation, the period of interruption
                            to all remaining loss, damage or                              may not extend beyond the “period
                            expense covered by this                                       of restoration”. The number
                            endorsement.                                                  indicated in the “schedule” will be
                                                                                          multiplied by the ADV as determined
                 c. Application of Deductibles                                            above. The result shall be used as
                      (1) Dollar Deductibles                                              the applicable deductible.
                            We will not pay for loss, damage or                     (4) Percentage of Loss Deductibles
                            expense resulting from any “one                               If a deductible is expressed as a
                            equipment breakdown” until the                                percentage of loss, we will not be
                            amount of loss, damage or expense                             liable for the indicated percentage of
                            exceeds the applicable deductible                             the gross amount of loss, damage
                            shown in the “schedule”. We will                              or expense (prior to any applicable
                            then pay the amount of loss,                                  deductible or coinsurance) insured
                            damage or expense in excess of the                            under the applicable coverage. If
                            applicable deductible or deductibles,                         the dollar amount of such
                            up to the applicable Limit of                                 percentage is less than the
                            Insurance.                                                    indicated minimum deductible, the
                      (2) Time Deductible                                                 minimum deductible will be the
                            If a time deductible is shown in the                          applicable deductible.
                            “schedule”, we will not be liable for
                            any loss occurring during the                   SECTION I – F. Property General Conditions
                            specified number of hours or days
                            immediately following the “accident”            1. The following conditions are in addition to
                            or “electronic circuitry impairment”. If           the Conditions in the Property General
                            a time deductible is expressed in                  Conditions.
                            days, each day shall mean twenty-                    a. Suspension
                            four consecutive hours.
                                                                                    Whenever “covered equipment” is found
                      (3) Multiple of Average Daily Value                           to be in, or exposed to, a dangerous
                            (ADV)                                                   condition, any of our representatives
                            If a deductible is expressed as a                       may immediately suspend the insurance
                            number times ADV, that amount will                      against loss from an “accident” or
                            be calculated as follows:                               “electronic circuitry impairment” to that
                                                                                    “covered equipment”. This can be done
                            The ADV (Average Daily Value) will
                                                                                    by mailing or delivering a written notice
                            be the Business Income (as defined
                                                                                    of suspension to:
                            in any Business Income coverage
                            that is part of this policy) that would                 (1)    Your last known address; or

                                                                        © 2015
              SB 31 15 (12/15) Includes copyrighted material of Insurance Services Office, Inc., with its permission.           Page 5 of 9


                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 111 of 194
Policy Number: 10015517CB



                      (2)    The address where the “covered                              “electronic circuitry impairment”, we
                             equipment” is located.                                      will pay your additional cost to
                      Once suspended in this way, your                                   replace with equipment that is better
                      insurance can be reinstated only by an                             for the environment, safer for people
                      endorsement for that “covered                                      or more energy or water efficient
                      equipment”. If we suspend your                                     than the equipment being replaced.
                      insurance, you will get a pro rata refund                          However, we will not pay to increase
                      of premium for that “covered equipment”                            the size or capacity of the
                      for the period of suspension. But the                              equipment and we will not pay more
                      suspension will be effective even if we                            than 150% of what the cost would
                      have not yet made or offered a refund.                             have been to replace with like kind
                                                                                         and quality. This provision does not
                  b. Jurisdictional Inspections                                          apply to the replacement of
                      If any property that is “covered                                   component parts or to any property
                      equipment” under this endorsement                                  to which Actual Cash Value applies
                      requires inspection to comply with state                           and does not increase any of the
                      or municipal boiler and pressure vessel                            applicable limits.
                      regulations, we agree to perform such                         (5) The following property will be valued
                      inspection on your behalf. We do not                              on an Actual Cash Value basis:
                      warrant that conditions are safe or
                      healthful.                                                         (a) Any property that does not
                                                                                             currently serve a useful or
              2. As respects this endorsement only, the Loss                                 necessary function for you;
                 Payment Property Loss Condition E.5.d. in
                 the Businessowners Coverage Form is                                     (b) Any Covered Property that you
                 deleted and replaced with the following:                                    do not repair or replace within
                                                                                             24 months after the date of the
                  d. We will determine the value of Covered                                  “accident” or “electronic circuitry
                     Property as follows:                                                    impairment”; and
                      (1) Except as specified otherwise, our                             (c) Any Covered Property for which
                          payment for damaged Covered                                        Actual Cash Value coverage is
                          Property will be the smallest of:                                  specified in a “schedule”,
                            (a) The cost to repair the damaged                           Actual Cash Value includes
                                property;                                                deductions for depreciation.
                            (b) The cost to replace the                             (6) If any one of the following conditions
                                damaged property on the same                            is met, property held for sale by you
                                site; or                                                will be valued at the sales price as if
                            (c) The amount you actually spend                           no loss or damage had occurred,
                                that is necessary to repair or                          less any discounts and expenses
                                replace the damaged property.                           that otherwise would have applied:
                      (2) The amount of our payment will be                              (a) The property was manufactured
                          based on the most cost-effective                                    by you;
                          means to replace the function,                                 (b) The sales price of the property
                          capacity and remaining useful life of                               is less than the replacement
                          the damaged property. This may                                      cost of the property; or
                          include the use of generic, used or
                          reconditioned parts, equipment or                              (c) You are unable to replace the
                          property.                                                           property before its anticipated
                                                                                              sale.
                      (3) Except as described in Pargraph (4)
                          below, you must pay the extra cost                        (7) Except as specifically provided for
                          of replacing damaged property with                            under Data Restoration coverage,
                          property of a better kind or quality or                       “electronic data” and “media” will be
                          of a different size or capacity.                              valued on the following basis:
                      (4) Environmental, Safety and                                     (a) For mass-produced and
                          Efficiency Improvements                                           commercially available software,
                                                                                            at the replacement cost.
                            If “covered equipment” requires
                            replacement due to an “accident” or                         (b) For all other “electronic data”
                                                                                            and “media”, at the cost of blank

                                                                        © 2015
              SB 31 15 (12/15) Includes copyrighted material of Insurance Services Office, Inc., with its permission.           Page 6 of 9


                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 112 of 194
Policy Number: 10015517CB



                               “media” for reproducing the                       b. None of the following is an “accident”:
                               records. We will not pay for                          (1) Defect, programming error,
                               “electronic data” representing                            programming limitation, computer
                               financial records based on the                            virus, malicious code, loss of
                               face value of such records.                               “electronic data”, loss of access,
              3. Coinsurance                                                             loss of use, loss of functionality or
                  If a coinsurance percentage is shown in a                              other condition within or involving
                  “schedule” for specified coverages, the                                “electronic data” or “media” of any
                  following condition applies.                                           kind; or
                  We will not pay for the full amount of your                        (2) Misalignment, mis-calibration,
                  loss if the applicable limit is less than the                          tripping off-line, or any condition
                  product of the specified coinsurance                                   which can be corrected by resetting,
                  percentage times the value of the property                             tightening, adjusting or cleaning, or
                  subject to the coverage at the time of the                             by the performance of maintenance.
                  loss. Instead, we will determine what                                  However, if an “accident” results, we
                  percentage this calculated product is                                  will pay for the resulting loss,
                  compared to the applicable limit and apply                             damage or expense caused by that
                  that percentage to the gross amount of loss.                           “accident”.
                  We will then subtract the applicable                      2. “Boilers and vessels” means:
                  deductible. The resulting amount, or the
                  applicable limit, is the most we will pay. We                  a. Any boiler, including attached steam,
                  will not pay for the remainder of the loss.                       condensate and feedwater piping; and
                  Coinsurance applies separately to each                         b. Any fired or unfired pressure vessel
                  insured location.                                                 subject to vacuum or internal pressure
                                                                                    other than the static pressure of its
              SECTION I – H. Property Definitions                                   contents.
                                                                                       This term does not appear elsewhere
              The following definitions are added with respect                         in this endorsement, but may appear
              to this endorsement only:                                                in a “schedule”.
              1. “Accident”                                                 3. “Cloud computing services” means
                  a. “Accident” means a fortuitous event that                  professional, on-demand, self-service data
                      causes direct physical damage to                         storage or data processing services
                      “covered equipment”. The event must                      provided through the Internet or over
                      be one of the following:                                 telecommunications lines. This includes
                                                                               services known as IaaS (infrastructure as a
                      (1) Mechanical breakdown, including                      service), PaaS (platform as a service), SaaS
                          rupture or bursting caused by                        (software as a service) and NaaS (network
                          centrifugal force;                                   as a service). This includes business models
                      (2) Artificially generated electrical                    known as public clouds, community clouds
                          current, including electric arcing,                  and hybrid clouds. “Cloud computing
                          that disturbs electrical devices,                    services” include private clouds if such
                          appliances or wires;                                 services are owned and operated by a third
                      (3) Explosion of steam boilers, steam                    party.
                          pipes, steam engines or steam                     4. “Covered equipment”
                          turbines owned or leased by you, or                    a. “Covered equipment” means, unless
                          operated under your control;                              otherwise specified in a “schedule”,
                      (4) Loss or damage to steam boilers,                          Covered Property:
                          steam pipes, steam engines or                              (1) That generates, transmits or utilizes
                          steam turbines caused by or                                    energy; or
                          resulting from any condition or event
                          inside such equipment; or                                  (2) Which, during normal usage,
                                                                                         operates under vacuum or pressure,
                      (5) Loss or damage to hot water boilers                            other than the weight of its contents.
                          or other water heating equipment
                          caused by or resulting from any                            “Covered equipment” may utilize
                          condition or event inside such                             conventional design and technology or
                          boilers or equipment.


                                                                        © 2015
              SB 31 15 (12/15) Includes copyrighted material of Insurance Services Office, Inc., with its permission.            Page 7 of 9


                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 113 of 194
Policy Number: 10015517CB



                      new or newly commercialized design                                     expendable parts, recharging
                      and technology.                                                        batteries or cleaning;
                  b. None of the following is “covered                                   (b) Rebooting, reloading or
                     equipment”:                                                             updating software or firmware;
                      (1) Structure, foundation, cabinet or                                  or
                          compartment;                                                   (c) Providing necessary power or
                      (2) Insulating or refractory material;                                 supply.
                      (3) Sewer piping, buried vessels or                           (2) Any condition caused by or related
                          piping, or piping forming a part of a                         to:
                          sprinkler or fire suppression system;                          (a) Incompatibility of the “covered
                      (4) Water piping other than boiler                                     equipment” with any software or
                          feedwater piping, boiler condensate                                equipment installed, introduced
                          return piping or water piping forming                              or networked within the prior 30
                          a part of a refrigerating or air                                   days; or
                          conditioning system;                                           (b) Insufficient size, capability or
                      (5) “Vehicle” or any equipment mounted                                 capacity of the “covered
                          on a “vehicle”;                                                    equipment”.
                      (6) Satellite, spacecraft or any                              (3) Exposure to adverse environmental
                          equipment mounted on a satellite or                           conditions, including but not limited
                          spacecraft;                                                   to change in temperature or
                                                                                        humidity, unless such conditions
                      (7) Dragline, excavation or construction                          result in an observable loss of
                          equipment; or                                                 functionality. Loss of warranty shall
                      (8) Equipment manufactured by you for                             not be considered an observable
                          sale.                                                         loss of functionality.
              5. “Electronic circuitry” means microelectronic               7. “Hazardous substance” means any
                 components, including but not limited to                      substance that is hazardous to health or has
                 circuit boards, integrated circuits, computer                 been declared to be hazardous to health by
                 chips and disk drives.                                        a governmental agency.
              6. “Electronic circuitry impairment”                          8. “Media” means material on which “electronic
                  a. “Electronic circuitry impairment” means                   data” is recorded, such as solid state drives,
                     a fortuitous event involving “electronic                  hard disks, optical disks, flash drives,
                     circuitry” within “covered equipment”                     magnetic tapes or floppy disks.
                     that causes the “covered equipment” to                 9. “One equipment breakdown” means: If an
                     suddenly lose its ability to function as it               initial “accident” or “electronic circuitry
                     had been functioning immediately                          impairment” causes other “accidents” or
                     before such event. This definition is                     “electronic circuitry impairments”, all will be
                     subject to the conditions specified in b.,                considered “one equipment breakdown”. All
                     c. and d. below.                                          “accidents” or “electronic circuitry
                  b. We shall determine that the reasonable                    impairments” that are the result of the same
                     and appropriate remedy to restore such                    “accident” or “electronic circuitry impairment”
                     “covered equipment’s” ability to function                 will be considered “one equipment
                     is the replacement of one or more                         breakdown”.
                     “electronic circuitry” components of the               10. “Perishable goods” means personal property
                     “covered equipment”.                                       maintained under controlled conditions for
                  c. The “covered equipment” must be                            its preservation, and susceptible to loss or
                     owned or leased by you, or operated                        damage if the controlled conditions change.
                     under your control.                                    11. “Production machinery” means any machine
                  d. None of the following is an “electronic                    or apparatus that processes or produces a
                     circuitry impairment”:                                     product intended for eventual sale. This
                                                                                includes all component parts of such
                      (1) Any condition that can be                             machine or apparatus and any other
                          reasonably remedied by:                               equipment used exclusively with such
                            (a) Normal maintenance, including                   machine or apparatus.
                                but not limited to replacing


                                                                        © 2015
              SB 31 15 (12/15) Includes copyrighted material of Insurance Services Office, Inc., with its permission.           Page 8 of 9


                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 114 of 194
Policy Number: 10015517CB



                  However, “production machinery” does not
                  mean any boiler, or fired or unfired pressure
                  vessel.
                  This term does not appear elsewhere in this
                  endorsement, but may appear in a
                  “schedule”.
              12. “Recognized environmental standards
                  program” means one of the following:
                  a. The United States Environmental
                                                     ®
                     Protection Agency ENERGY STAR
                     program;
                                                                 ®
                  b. The U.S. Green Building Council LEED
                     program;
                  c. The Green Building Initiative GREEN
                             ®
                     GLOBES program; or
                  d. Any nationally or internationally
                     recognized environmental standards
                     program designed to achieve energy
                     savings and related objectives of the
                     type included in the programs listed
                     above.
              13. “Schedule” means the Equipment
                  Breakdown Coverage Schedule.
              14. “Vehicle” means, as respects this
                  endorsement only, any machine or
                  apparatus that is used for transportation or
                  moves under its own power. “Vehicle”
                  includes, but is not limited to: car, truck, bus,
                  trailer, train, aircraft, watercraft, forklift,
                  bulldozer, tractor or harvester.
                  However, any property that is stationary,
                  permanently installed at a covered location
                  and that receives electrical power from an
                  external power source will not be considered
                  a “vehicle”.


              The most we will pay for loss, damage or
              expense under this endorsement arising from
              any “one equipment breakdown” is the
              applicable Limit of Insurance in the Declarations
              unless otherwise shown in a “schedule”.
              Coverage provided under this endorsement
              does not provide an additional amount of
              insurance.




                                                                        © 2015
              SB 31 15 (12/15) Includes copyrighted material of Insurance Services Office, Inc., with its permission.   Page 9 of 9


                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 115 of 194
Policy Number: 10015517CB




                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 116 of 194
Policy Number: 10015517CB




                                                                                                                      BUSINESSOWNERS
                                                                                                                          SB 15 02 12 15

                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                                    EXCLUSION - ASBESTOS

                  This endorsement modifies insurance provided under the following:


                  BUSINESSOWNERS COVERAGE FORM


                  The following is added to Section II –                                      or any other person or entity should be,
                  Liability - B. Exclusions - 1. Applicable to                                or should be responsible for:
                  Business Liability Coverage:                                                         (a) Assessing    the    presence,
                  This insurance does not apply to:                                                        absence or amount or effects of
                                                                                                           asbestos;
                  Asbestos
                                                                                                       (b) Identifying, sampling, or testing
                  (1) “Bodily injury”, “property damage”, or
                                                                                                           for,    detecting,    monitoring,
                      “personal and advertising injury” as
                                                                                                           cleaning       up,     removing,
                      defined in the policy arising out of:
                                                                                                           containing, treating, detoxifying,
                            (a) Inhaling, ingesting or prolonged                                           neutralizing, abating, disposing
                                physical exposure to asbestos                                              of or mitigating asbestos; or
                                or goods or products containing
                                                                                         (3) Responding to asbestos in any way
                                asbestos;
                                                                                             other   than     as    described in
                            (b) The use of asbestos in                                       subparagraphs (1) and (2) above.
                                constructing or manufacturing
                                                                                         (4) Any actual or alleged negligence in
                                any goods, product, or structure;
                                                                                             hiring, training, supervision, instructions,
                            (c) The removal of asbestos from                                 recommendations, warnings or advice
                                any goods, product or structure;                             given or which should have been given
                            (d) The                manufacture,                              to employees, consumers, or others in
                                transportation,   storage     or                             connection with (1) and (2) above; or
                                disposal of asbestos or goods or                         (5) Any obligation to share damages with or
                                products containing asbestos;                                repay someone else who must pay
                  (2) Any damages or any loss, cost or                                       damages in connection with any of the
                      expense arising out of any claim or suit                               subsections above.
                      by or on behalf of any governmental
                      authority requirement that any insured




                                                        Includes copyrighted material of
                                                Insurance Services Office, Inc., with its permission
          SB 15 02 (12/15)                                                                                                  Page 1 of 1


                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 117 of 194
Policy Number: 10015517CB




                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 118 of 194
Policy Number: 10015517CB


                                                                                                         BUSINESSOWNERS
                                                                                                             SB 15 04 12 15

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                                        EXCLUSION - LEAD


          This endorsement modifies insurance provided under the following:

          BUSINESSOWNERS COVERAGE FORM

          The following is added to Section II – Liability - B.                  (b) Claim or “suit” by or on behalf of any
          Exclusions - 1. Applicable to Business Liability                           governmental authority for damages
          Coverage:                                                                  resulting from testing for, monitoring,
          This insurance does not apply to:                                          cleaning up, removing, containing,
                                                                                     treating, detoxifying or neutralizing or in
          Lead                                                                       any way responding to or assessing the
          (1) Actual or alleged “bodily injury”, arising out of                      effects of lead or lead compounds in any
              the ingestion, inhalation or absorption of lead or                     form;
              lead compounds in any form.                                        (c) Any actual or alleged negligence in
          (2) Actual or alleged “property damage” or “personal                       hiring, training, supervision, instructions,
              and advertising injury” arising out of any form of                     recommendations, warnings or advice
              lead or lead compounds.                                                given or which should have been given
                                                                                     to employees, consumers, or others in
          (3) Any loss, cost or expense arising out of any:                          connection with lead or lead
                  (a) Request, demand or order that any                              compounds; or
                      insured or others test for, monitor, clean                 (d) Any obligation to share damages with or
                      up, remove, contain, treat, detoxify or                        repay someone else who must pay
                      neutralize, or in any way respond to, or                       damages in connection with lead or lead
                      assess the effects of lead or lead                             compounds.
                      compounds;




          SB 15 04 (12/15)                         Includes copyrighted material of                                 Page 1 of 1
                                           Insurance Services Office, Inc., with its permission



                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 119 of 194
Policy Number: 10015517CB




                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 120 of 194
Policy Number: 10015517CB




          !                                                                                                       .?=581==9@81<=
          !                                                                                                           .;!$)!%+!$%!$*
          !
                >45=!1809<=1718>!/4-831=!>41!;965/B#!!;61-=1!<1-0!5>!/-<12?66B#!
          !        1A/6?=598!T!=565/-!9<!=565/-"<16->10!0?=>!
          !
          9EFN!BJAKMNBIBJO!IKAFCFBN!FJNPM>J@B!LMKQFABA!PJABM!OEB!CKHHKRFJD+!
              !
              -;824/885=4/78!.5</7,1/!0573!
          !
          -#! 9EB! CKHHKRFJD! BS@HPNFKJ! FN! >AABA! OK! 6>M>DM>LE! .#!        !      (#! ,JT! HKNN%! @KNO! KM! BSLBJNB! >MFNFJD%! FJ! REKHB!
              1REKQOJMLO!FJ!=GEPJML!55!T!6JCDJKJPS,!                                     KM! FJ! L>MO%! KPO! KC! OEB! >?>OFJD%! OBNOFJD! CKM%!
          !   .#! 1REKQOJMLO!                                                            IKJFOKMFJD%! @HB>JFJD! PL%! MBIKQFJD%! @KJO>FJ&
                                                                                         FJD%!OMB>OFJD%!ABOKSFCTFJD%!JBPOM>HFUFJD%!MBIB&
                 9EFN!FJNPM>J@B!AKBN!JKO!>LLHT!OK+!                                      AF>OFJD! KM! AFNLKNFJD! KC%! KM! FJ! >JT! R>T! MB&
                 =565/-!9<!=565/-"<16->10!0?=>!                                          NLKJAFJD! OK! KM! >NNBNNFJD! OEB! BCCB@ON! KC%!
          !      %#! "-KAFHT!FJGPMT"!>MFNFJD%!FJ!REKHB!KM!FJ!L>MO%!KPO!                  "NFHF@>"! KM! "NFHF@>&MBH>OBA! APNO"%! ?T! >JT! FJ&
                     KC! OEB! >@OP>H%! >HHBDBA%! OEMB>OBJBA! KM! NPN&                    NPMBA!KM!?T!>JT!KOEBM!LBMNKJ!KM!BJOFOT'!
                     LB@OBA! FJE>H>OFKJ! KC%! KM! FJDBNOFKJ!KC%! "NFHF@>"!    .#! 9EB! CKHHKRFJD! ABCFJFOFKJN! >MB! >AABA! OK! 6>M>DM>LE!
                     KM!"NFHF@>&MBH>OBA!APNO"'!                                   2#!6JCDJKJPS!-LF!7GFJECK!1RNGLOGO!0GHJLJPJMLO!FJ!
          !      &#! "6MKLBMOT! A>I>DB"! >MFNFJD%! FJ! REKHB! KM! FJ!             =GEPJML!55!T!6JCDJKJPS,!
                     L>MO%! KPO! KC! OEB! >@OP>H%! >HHBDBA%! OEMB>OBJBA!      !   %#! "8FHF@>"! IB>JN! NFHF@KJ! AFKSFAB%! #K@@PMMFJD! FJ!
                     KM!NPNLB@OBA!@KJO>@O!RFOE%!BSLKNPMB!OK%!BS&                      @MTNO>HHFJB%! >IKMLEKPN! >JA! FILPMB! CKMIN$%! NFH&
                     FNOBJ@B!KC%!KM!LMBNBJ@B!KC%!"NFHF@>"!KM!"NFHF@>&                 F@>!L>MOF@HBN%!NFHF@>!APNO!KM!NFHF@>!@KILKPJAN'!
                     MBH>OBA!APNO"'!                                          !   &#! "8FHF@>&MBH>OBA!APNO"!IB>JN!>!IFSOPMB!KM!@KI?F&
          !      '#! "6BMNKJ>H! >JA! >AQBMOFNFJD! FJGPMT"! >MFNFJD%! FJ!              J>OFKJ!KC!NFHF@>!>JA!KOEBM!APNO!KM!L>MOF@HBN'!
                     REKHB! KM! FJ! L>MO%! KPO! KC! OEB! >@OP>H%! >HHBDBA%!
                     OEMB>OBJBA! KM! NPNLB@OBA! FJE>H>OFKJ! KC%! FJ&
                     DBNOFKJ! KC%! @KJO>@O! RFOE%! BSLKNPMB! OK%! BSFN&
                     OBJ@B! KC%! KM! LMBNBJ@B! KC%! "NFHF@>"! KM! "NFHF@>&
                     MBH>OBA!APNO"'!!




          !.;!$)!%+!$%!$*!                                  V!285!6MKLBMOFBN%!2J@'%!)((*!!                                    ;CIG!%!MH!%

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 121 of 194
Policy Number: 10015517CB




                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 122 of 194
Policy Number: 10015517CB




                                                                                                BUSINESSOWNERS
                                                                                                    SB 21 09 12 15

                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                          EXCLUSION – UNMANNED AIRCRAFT

          This endorsement modifies insurance provided under the following:

          BUSINESSOWNERS COVERAGE FORM

          The following replaces exclusion g. Aircraft, Auto
          Or Watercraft under Section II – LIABILITY – B.
          Exclusions:

          B. Exclusions
             1. Applicable To Business Liability Coverage
                 This insurance does not apply to:                            This Paragraph g.(2) applies even if
                                                                              the claims against any insured allege
                 g. Aircraft, Auto Or Watercraft                              negligence or other wrongdoing in the
                    (1) Unmanned Aircraft                                     supervision, hiring, employment,
                        "Bodily injury" or "property damage" or               training or monitoring of others by that
                        ”personal and advertising liability”                  insured, if the "occurrence" which
                        arising out of the ownership,                         caused the "bodily injury" or "property
                        maintenance, use or entrustment to                    damage" or “personal and advertising
                        others of any aircraft that is an                     injury” involved the ownership,
                        "unmanned aircraft". Use includes                     maintenance, use or entrustment to
                        operation and "loading or unloading".                 others of any aircraft (other than
                        This Paragraph g.(1) applies even if                  "unmanned aircraft"), "auto" or
                        the claims against any insured allege                 watercraft that is owned or operated by
                        negligence or other wrongdoing in the                 or rented or loaned to any insured.
                        supervision, hiring, employment,                      This Paragraph g.(2) does not apply to:
                        training or monitoring of others by that                   (a) A watercraft while ashore on
                        insured, if the "occurrence" which                              premises you own or rent;
                        caused the "bodily injury" or "property                    (b) A watercraft you do not own
                        damage" or “personal and advertising                            that is:
                        injury” involved the ownership,                                 i. Less than 51 feet long; and
                        maintenance, use or entrustment to                             ii. Not being used to carry
                        others of any aircraft that is an                                     persons or property for a
                        "unmanned aircraft".                                                  charge;
                        This exclusion does not apply to:                          (c) Parking an "auto" on, or on the
                        (a) The use of another’s advertising                            ways next to, premises you
                             idea in your “advertisement’; or                           own or rent, provided the
                        (b) Infringing upon another’s                                   "auto" is not owned by or
                             copyright, trade dress or slogan in                        rented or loaned to you or the
                             your “advertisement”.                                      insured;
                   (2) Aircraft (Other Than Unmanned                               (d) Liability assumed under any
                       Aircraft), Auto Or Watercraft                                    "insured contract" for the
                       "Bodily injury" or "property damage" or                          ownership, maintenance or use
                       “personal and advertising injury” arising                        of aircraft or watercraft; or
                       out of the ownership, maintenance, use                      (e) "Bodily injury" or "property
                       or entrustment to others of any aircraft                         damage" arising out of:
                       (other than "unmanned aircraft"), "auto"                         i. The operation of machinery
                       or watercraft owned or operated by or                               or equipment that is
                       rented or loaned to any insured. Use                                attached to, or part of, a
                       includes operation and "loading or                                  land vehicle that would
                       unloading”.


          SB 21 09 (12/15)                                                                            Page 1 of 2

                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 123 of 194
Policy Number: 10015517CB

                                                                             BUSINESSOWNERS
                                                                                 SB 21 09 12 15


                                  qualify under the definition
                                  of "mobile equipment" if it
                                  were not subject to a
                                  compulsory or financial
                                  responsibility law or other
                                  motor vehicle insurance law
                                  where it is licensed or
                                  principally garaged; or
                              ii. The operation of any of the
                                  machinery or equipment
                                  listed in Paragraph f.(2) or
                                  f.(3) of the definition of
                                  "mobile equipment".

          The following is added to Section II – LIABILITY –
          F. Liability and Medical Expenses Definitions:
          "Unmanned aircraft" means an aircraft that is not:
              a. Designed;
              b. Manufactured; or
              c. Modified after manufacture; to be controlled
                 directly by a person from within or on the
                 aircraft.




          SB 21 09 (12/15)                                                       Page 2 of 2

                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 124 of 194
Policy Number: 10015517CB




                                                                                                      BUSINESSOWNERS
                                                                                                          BP 05 42 01 15

                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

               EXCLUSION OF PUNITIVE DAMAGES RELATED TO A
                       CERTIFIED ACT OF TERRORISM
          This endorsement modifies insurance provided under the following:

             BUSINESSOWNERS COVERAGE FORM

          The following provisions are added to the                      2. The act is a violent act or an act that is
          Businessowners Liability Coverage Form BP 00 06                   dangerous to human life, property or
          and Section II – Liability of the Businessowners                  infrastructure and is committed by an individual
          Coverage Form BP 00 03:                                           or individuals as part of an effort to coerce the
          A. The following exclusion is added:                              civilian population of the United States or to
                                                                            influence the policy or affect the conduct of the
             This insurance does not apply to:                              United States Government by coercion.
             TERRORISM PUNITIVE DAMAGES                               C. The terms and limitations of any terrorism
             Damages arising, directly or indirectly, out of a           exclusion, or the inapplicability or omission of a
             "certified act of terrorism" that are awarded as            terrorism exclusion, do not serve to create
             punitive damages.                                           coverage for injury or damage that is otherwise
          B. The following definition is added:                          excluded under this Policy.
             "Certified act of terrorism" means an act that is
             certified by the Secretary of the Treasury, in
             accordance with the provisions of the federal
             Terrorism Risk Insurance Act, to be an act of
             terrorism pursuant to such Act. The criteria
             contained in the Terrorism Risk Insurance Act for
             a "certified act of terrorism" include the following:
             1. The act resulted in insured losses in excess of
                 $5 million in the aggregate, attributable to all
                 types of insurance subject to the Terrorism
                 Risk Insurance Act; and




          BP 05 42 01 15                        © Insurance Services Office, Inc., 2015                         Page 1 of 1

                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 125 of 194
Policy Number: 10015517CB




                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 126 of 194
Policy Number: 10015517CB



                                                                                                         BUSINESSOWNERS
                                                                                                             SB 21 18 12 15

                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                         EXHIBITIONS, FAIRS, SALES SAMPLES

          This endorsement modifies insurance provided under the following:


          BUSINESSOWNERS COVERAGE FORM


          The provisions of the policy apply except as
          modified by this endorsement.

          The following is added to SECTION I – PROPERTY
          - Paragraph A. 6. - Coverage Extensions:                     1. In the course of transit; or
                                                                       2. Temporarily on exhibit or display; or
          Exhibitions, Fairs, Sales Samples                            3. In the custody of your sales representatives; or
          You may extend the insurance that applies to
          Business Personal Property to apply to covered               4. In your custody while acting as a sales
          Business Property, other than “money” and                       representative.
          “securities,” “valuable papers and records,” or              The most we will pay for loss or damage under this
          accounts receivable, while away from the insured             Extension is the amount indicated as Exhibitions,
          premises:                                                    Fairs, Sales Samples in the Declarations.




          SB 21 18 (12/15)                        Includes copyrighted material of                                Page 1 of 1
                                           Insurance Services Office, Inc. with its permission.


                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 127 of 194
Policy Number: 10015517CB




                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 128 of 194
Policy Number: 10015517CB




          !                                                                                                  /@>692>>;A92=>
          !                                                                                                      /<!'*!,,!'(!'+
          !
                ?56>!291;=>2829?!05.942>!?52!<;760C&!!<72.>2!=2.1!6?!0.=23@77C&!
          !           3@946!;=!/.0?2=6.!2B07@>6;9!"76./676?C#!
          !
          7CDM!@H?ILM@G@HN!GI?DAD@M!DHMOL<H>@!JLIPD?@?!OH?@L!NC@!AIFFIQDHB)!
              !
              +8602-663;2-56!,39-5*/-!.351!!
          !
          7C@! AIFFIQDHB! JLIPDMDIHM! <L@! <??@?! NI! >HFRKNM! 66! W!      !         ")#! *HS!FIMM#!>IMN!IL!@RJ@HM@M!<LDMDHB!ION!IA!
          7KDEKLKRV-!                                                                     NC@! <=<NDHB#! N@MNDHB! AIL#! GIHDNILDHB#!
          .&! 7C@! AIFFIQDHB! @R>FOMDIH! DM! <??@?! NI! 4<L<BL<JC!                        >F@<HDHB!OJ#!L@GIPDHB#!>IHN<DHDHB#!NL@<N$
              /&(&$! 2UFLSQKNMQ! W! .OOLKFDELH! ?N! /SQKMHQQ! 7K%                         DHB#!?@NIRDASDHB#!H@ONL<FDTDHB#!L@G@?D<NDHB!
              DEKLKRV!0NTHPDJH-!                                                          IL! ?DMJIMDHB! IA#! IL! DH! <HS! Q<S! L@MJIH?$
                                                                                          DHB!NI#!IL!<MM@MMDHB!NC@!@AA@>NM!IA#!"AOHBD"!
          !      R&! 3SMJK!;P!/DFRHPKD!                                                   IL! =<>N@LD<#! =S! <HS! DHMOL@?! IL! =S! <HS!
          !         "(#! "+I?DFS! DHEOLS"#! "JLIJ@LNS! ?<G<B@"! IL!                       INC@L!J@LMIH!IL!@HNDNS%!
                         "J@LMIH<F! <H?! <?P@LNDMDHB! DHEOLS"! QCD>C!                 7CDM!@R>FOMDIH!?I@M!HIN!<JJFS!NI!<HS!"AOHBD"!
                         QIOF?! HIN! C<P@! I>>OLL@?#! DH! QCIF@! IL! DH!              IL!=<>N@LD<!NC<N!<L@#!<L@!IH#!IL!<L@!>IHN<DH@?!
                         J<LN#!=ON!AIL!NC@!<>NO<F#!<FF@B@?!IL!NCL@<N$                 DH#! <! BII?! IL! JLI?O>N! DHN@H?@?! AIL! =I?DFS!
                         @H@?! DHC<F<NDIH! IA#! DHB@MNDIH! IA#! >IHN<>N!              >IHMOGJNDIH%!
                         QDNC#! @RJIMOL@! NI#! @RDMN@H>@!IA#!IL!JL@M$
                         @H>@! IA#! <HS! "AOHBD"! IL! =<>N@LD<! IH! IL!    /&! 7C@! AIFFIQDHB! ?@ADHDNDIH! DM! <??@?! 4<L<BL<JC! 3&!
                         QDNCDH! <! =ODF?DHB! IL! MNLO>NOL@#! DH>FO?DHB!       7KDEKLKRV!.MG!8HGKFDL!2UOHMQHQ!1HIKMKRKNMQ-!
                         DNM! >IHN@HNM#! L@B<L?F@MM! IA! QC@NC@L! <HS!     !   (&! ".OHBD"! G@<HM! <HS! NSJ@! IL! AILG! IA! AOHBOM#!
                         INC@L! ><OM@#! @P@HN#! G<N@LD<F! IL! JLI?O>N!             DH>FO?DHB! GIF?! IL! GDF?@Q! <H?! <HS! GS>INIRDHM#!
                         >IHNLD=ON@?! >IH>OLL@HNFS! IL! DH! <HS! M@$               MJIL@M#! M>@HNM! IL! =S$JLI?O>NM! JLI?O>@?! IL! L@$
                         KO@H>@!NI!MO>C!DHEOLS!IL!?<G<B@%!                         F@<M@?!=S!AOHBD%!




          !/<!'*!,,!'(!'+!                                U!063!4LIJ@LND@M#!0H>%#!!'&&(!!                                <DJH!(!NI!(

                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 129 of 194
Policy Number: 10015517CB




                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 130 of 194
Policy Number: 10015517CB




                                                                                                     BUSINESSOWNERS
                                                                                                         BP 04 54 01 06

                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               NEWLY ACQUIRED ORGANIZATIONS
          This endorsement modifies insurance provided under the following:

             BUSINESSOWNERS COVERAGE FORM


          The following is added to Paragraph C. Who Is An                   b. Paragraph A.1. Business Liability does
          Insured in Section II – Liability:                                    not apply to:
              3. Any organization you newly acquire or form,                   (1) "Bodily injury" or "property damage" that
                 other than a partnership, joint venture, or lim-                  occurred before you acquired or formed
                 ited liability company and over which you main-                   the organization; and
                 tain ownership or majority interest, will qualify             (2) "Personal and advertising injury" arising
                 as a Named Insured if there is no other similar                   out of an offense committed before you
                 insurance available to that organization. How-                    acquired or formed the organization.
                 ever:
                                                                            No person or organization is an insured with
                 a. Coverage under this provision is afforded               respect to the conduct of any current or past
                    only until the 90th day after you acquire or            partnership, joint venture, or limited liability
                    form the organization or the end of the pol-            company that is not shown as a Named In-
                    icy period, whichever is earlier;                       sured in the Declarations.




          BP 04 54 01 06                               ISO Properties, Inc., 2004                             Page 1 of 1     !

                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 131 of 194
Policy Number: 10015517CB




                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 132 of 194
Policy Number: 10015517CB




                                                                                                     BUSINESSOWNERS
                                                                                                         BP 01 16 03 15

                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                     NORTH CAROLINA CHANGES
          This endorsement modifies insurance provided under the following:

             BUSINESSOWNERS COVERAGE FORM
             INFORMATION SECURITY PROTECTION ENDORSEMENT

          A. Section I – Property is amended as follows:                2. Paragraph E.2. Appraisal Property Loss
             1. If loss or damage to Covered Property in the               Condition is replaced by the following:
                Beach Territory is caused by or results from               2. Appraisal
                Windstorm Or Hail, the following additional                   If we and you disagree on the value of the
                exclusion applies to Section I – Property:                    property or the amount of loss, either may
                Windstorm Or Hail Exterior Paint And                          make written demand for an appraisal of
                Waterproofing Exclusion                                       the loss. In this event, each party will select
                We will not pay for loss or damage to:                        a competent and impartial appraiser. You
                                                                              and we must notify the other of the
                a. Paint; or                                                  appraiser selected within 20 days of the
                b. Waterproofing material;                                    written demand for appraisal. The two
                                                                              appraisers will select an umpire. If the
                applied to the exterior of Buildings.
                                                                              appraisers do not agree on the selection of
                We will not include the value of paint or                     an umpire within 15 days, they must
                waterproofing material to determine the value                 request selection of an umpire by a judge of
                of Covered Property.                                          a court having jurisdiction. The appraisers
                The Beach Territory consists of localities south              will state separately the value of the
                and east of the Inland Waterway:                              property and the amount of loss. If they fail
                                                                              to agree, they will submit their differences
                a. From the South Carolina line to Fort Macon
                                                                              to the umpire. A decision agreed to by any
                    (Beaufort Inlet); and                                     two will be the appraised value of the
                b. From there south and east of Core,                         property or amount of loss. If you make a
                    Pamlico, Roanoke and Currituck Sounds to                  written demand for an appraisal of the loss,
                    the Virginia line, generally known as the                 each party will:
                    Outer Banks.                                              a. Pay its chosen appraiser; and
                                                                              b. Bear the other expenses of the
                                                                                  appraisal and umpire equally.




          BP 01 16 03 15                       © Insurance Services Office, Inc., 2014                          Page 1 of 5

                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 133 of 194
Policy Number: 10015517CB




              3. Paragraph E.4. Legal Action Against Us                         b. The expiration of the Insurance
                 Property Loss Condition is replaced by the                           Commissioner's order declaring action
                 following:                                                           for the specific disaster, as determined
                 4. Legal Action Against Us                                           by the Insurance Commissioner.
                     No one may bring a legal action against us              2. Except as otherwise provided in Paragraph
                     under this insurance unless:                               1., the following applies if you or we reside
                                                                                in or are located in the geographic area
                      a. There has been full compliance with all                designated in the disaster declaration or
                         of the terms of this insurance; and                    proclamation:
                     b. The action is brought within three years                 If this Policy or an endorsement attached to
                         after the date on which the direct                      this Policy imposes a time limitation on you
                         physical loss or damage occurred.                       or us for a performance of:
              4. Paragraph        E.5.d.(1)(d)    Loss    Payment                a. A premium or debt payment; or
                 Property Loss Condition is replaced by the
                 following:                                                     b. Any other duty or any act (including
                                                                                      transmittal of information),
                 5. Loss Payment
                                                                                 under the terms of this Policy and such
                        (d) We will not pay on a replacement                     performance would be required during the
                             cost basis for any loss or damage:                  time period prior to the expiration of the
                             (i) Until the lost or damaged                       Insurance Commissioner's order declaring
                                 property is actually repaired or                action for the specific disaster, as
                                 replaced:                                       determined           by     the      Insurance
                                                                                 Commissioner, your performance and our
                                  i. On the described premises; or
                                                                                 performance is subject to a deferral period
                                 ii. At some other location in the               of 30 days. The Commissioner of Insurance
                                     State of North Carolina; and                may extend such deferral period.
                            (ii) Unless the repair or replacement      B. Section III – Common Policy Conditions is
                                 is made as soon as reasonably            amended as follows:
                                 possible after the loss or
                                                                          1. Paragraph A.2. Cancellation is replaced by
                                 damage.
                                                                             the following:
              5. The following condition is added:
                                                                             2. Cancellation Requirements
                 Time Period For Performance Of
                 Contractual Obligations                                         a. Policies In Effect Less Than 60 Days
                 Whenever a state of disaster is proclaimed for                       If this Policy has been in effect for less
                                                                                      than 60 days, we may cancel this Policy
                 the state of North Carolina or for an area within
                                                                                      by mailing or delivering to the first
                 this state in accordance with state law, or
                 whenever a major disaster is declared for                            Named Insured written notice of
                                                                                      cancellation at least:
                 North Carolina or an area within this state by
                 the President of the United States under the                        (1) 15 days before the effective date of
                 Stafford Act or its successors, the following                             cancellation if we cancel for
                 provisions apply:                                                         nonpayment of premium; or
                 1. If the Covered Property that has sustained                       (2) 30 days before the effective date of
                     loss or damage is located within the                                  cancellation if we cancel for any
                     geographic area designated in the disaster                            other reason.
                     declaration or proclamation, the time period               b. Policies In Effect More Than 60 Days
                     for your submission of a proof of loss (as
                     set forth in the Duties In The Event Of Loss                     If this Policy has been in effect for 60
                     Or Damage Condition or similar provision in                      days or more, or is a renewal of a policy
                     this Policy or in an endorsement attached to                     we issued, we may cancel this Policy
                     this Policy) shall be extended by a time                         prior to the:
                     period not exceeding the earlier of:                            (1) Expiration of the policy term; or
                      a. The      expiration    of   the    disaster                 (2) Anniversary date,
                         proclamation or declaration and all                          stated in the Policy only for one or more
                         renewals of the proclamation; or                             of the following reasons:
                                                                                          (a) Nonpayment of premium;




          Page 2 of 5                             © Insurance Services Office, Inc., 2014                      BP 01 16 03 15

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 134 of 194
Policy Number: 10015517CB




                          (b) An act or omission by the insured                        (b) 30 days before the effective date
                               or his or her representative that                            of cancellation if we cancel for
                               constitutes                   material                       any other reason.
                               misrepresentation                   or            c. Cancellation      for   nonpayment      of
                               nondisclosure of a material fact in                  premium will not become effective if you
                               obtaining this Policy, continuing                    pay the premium amount due before the
                               this Policy or presenting a claim                    effective date of cancellation.
                               under this Policy;
                                                                                 d. We may also cancel this Policy for any
                          (c) Increased hazard or material                          reason not stated above provided we
                               change in the risk assumed that                      obtain your prior written consent.
                               could not have been reasonably
                               contemplated by the parties at              2. The following paragraphs are added and
                               the time of assumption of the risk;            supersede any other provision to the contrary:
                          (d) Substantial breach of contractual               M. Nonrenewal
                               duties, conditions or warranties                  1. If we elect not to renew this Policy, we
                               that     materially     affects    the               will mail or deliver to the first Named
                               insurability of the risk;                            Insured shown in the Declarations
                          (e) A fraudulent act against us by the                    written notice of nonrenewal at least 45
                               insured       or    his      or    her               days prior to the:
                               representative that materially                       a. Expiration of the Policy if this Policy
                               affects the insurability of the risk;                    has been written for one year or less;
                           (f) Willful failure by the insured or his                    or
                               or her representative to institute                   b. Anniversary date of the Policy if this
                               reasonable loss control measures                         Policy has been written for more
                               that     materially      affect    the                   than one year or for an indefinite
                               insurability of the risk after written                   term.
                               notice by us;
                                                                                 2. We need not mail or deliver the notice of
                          (g) Loss of facultative reinsurance, or                   nonrenewal if you have:
                               loss of or substantial changes in
                                                                                    a. Insured property covered under this
                               applicable       reinsurance        as                   Policy, under any other insurance
                               provided in G.S. 58-41-30;
                                                                                        policy;
                          (h) Conviction of the insured of a
                                                                                    b. Accepted replacement coverage; or
                               crime arising out of acts that
                               materially affect the insurability of                c. Requested or agreed to nonrenewal
                               the risk;                                                of this Policy.
                           (i) A      determination        by     the            3. If notice is mailed, proof of mailing will
                               Commissioner of Insurance that                       be sufficient proof of notice.
                               the continuation of the Policy                 N. The written notice of cancellation or
                               would place us in violation of the                nonrenewal will:
                               laws of North Carolina; or
                                                                                 1. Be mailed or delivered to the first
                           (j) You fail to meet the requirements                    Named Insured and any designated
                               contained in our corporate                           mortgagee or loss payee at their
                               charter, articles of incorporation                   addresses shown in the Policy, or if not
                               or by-laws when we are a                             indicated in the Policy, at their last
                               company organized for the sole                       known addresses; and
                               purpose of providing members of
                                                                                 2. State the reason or reasons for
                               an organization with insurance
                                                                                    cancellation or nonrenewal.
                               coverage in North Carolina.
                       We will mail or deliver written notice of
                       cancellation to the first Named Insured
                       at least:
                          (a) 15 days before the effective date
                               of cancellation if we cancel for
                               nonpayment of premium; or




          BP 01 16 03 15                          © Insurance Services Office, Inc., 2014                        Page 3 of 5

                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 135 of 194
Policy Number: 10015517CB




          C. The following changes apply only to Information              2. Paragraph 2.g. of Paragraph N. Extended
             Security Protection Endorsement BP 15 07 if it is               Reporting Periods is replaced by the
             attached to this Policy:                                        following:
             1. The Limits Of Insurance Provision under                      g. We will determine the additional premium in
                 Paragraph K. is replaced by the following:                       accordance with our rules and rates. In
                 Limits Of Insurance                                              doing so, we may take into account the
                                                                                  following:
                 Information Security Protection Aggregate
                 Limit Of Insurance                                              (1) The exposures insured;
                 a. During The Policy Period                                     (2) Previous types and amounts of
                                                                                      insurance;
                    The most we will pay for all "loss" and
                    "defense expenses" covered under this                        (3) Limit of Insurance available under this
                    Endorsement is the Information Security                           Endorsement for future payment of
                    Protection Aggregate Limit Of Insurance                           damages; and
                    shown in the Schedule. The Information                       (4) Other related factors.
                    Security Protection Aggregate Limit of                        The additional premium may not exceed
                    Insurance shall be reduced by the amount                      200% of the annual premium for this
                    of any payment made under the terms of                        Endorsement. The premium for the
                    this Endorsement.                                             Supplemental Extended Reporting Period
                    Upon exhaustion of the Information Security                   will be deemed fully earned as of the date it
                    Protection Aggregate Limit of Insurance by                    is purchased.
                    such payments, we will have no further                3. Paragraph 3.b. of Paragraph N. Extended
                    obligations or liability of any kind under this          Reporting Periods is replaced by the
                    Endorsement.                                             following:
                 b. During The Supplemental Extended                         b. Supplemental Extended Reporting
                    Reporting Period                                              Period Limit
                    The most we will pay for all "loss" and                       There is a separate Aggregate Limit of
                    "defense expenses" covered under this                         Insurance for the Supplemental Extended
                    Endorsement during the Supplemental                           Reporting Period. The Limit of Insurance
                    Extended Reporting Period is a separate                       available    during     the     Supplemental
                    Aggregate Limit of Insurance which is equal                   Extended Reporting Period, if purchased,
                    to the Information Security Protection                        shall be equal to the Information Security
                    Aggregate Limit Of Insurance shown in the                     Protection Aggregate Limit Of Insurance
                    Schedule.                                                     shown in the Schedule.
                    If such Aggregate Limit of Insurance is               4. The following is added to the Common Policy
                    exhausted by the payments of "loss", we                  Conditions under Paragraph P.:
                    shall have no further obligations or liability
                    of any kind to make any payment under the                Loss Information
                    Supplemental Extended Reporting Period                   We will provide the Named Insured the
                    Endorsement.                                             following information relating to this and any
                    "Defense expenses" are part of the "loss"                preceding policy we have issued to you during
                    and are not payable by us in addition to the             the previous three years:
                    Aggregate Limit of Insurance applicable to               a. A list or other record of each "wrongful act",
                    the Supplemental Extended Reporting                           not previously reported to any other insurer,
                    Period, but are payable within the                            of which we were notified in accordance
                    Aggregate Limit of Insurance, thereby                         with the Duties In The Event Of Claim Or
                    reducing such Aggregate Limit of                              Loss Condition in Paragraph M. We will
                    Insurance.                                                    include the date and a brief description of
                                                                                  the "wrongful act" if that information was in
                                                                                  the notice we received.




          Page 4 of 5                            © Insurance Services Office, Inc., 2014                      BP 01 16 03 15

                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 136 of 194
Policy Number: 10015517CB




                 b. A summary, by policy year, of payments                   We will compile "claim" and "wrongful act"
                     made and amounts reserved under the limit               information for our own business purposes and
                     of liability.                                           exercise reasonable care in doing so. In
                 Amounts reserved are based on our judgment.                 providing this information to the first "named
                 They are subject to change and should not be                insured", we make no representations or
                 regarded as ultimate settlement values.                     warranties to the first "named insured", insurers
                                                                             or others to whom this information is furnished
                 You must not disclose this information to any               by or on behalf of any "insured". Cancellation
                 claimant or any claimant's representative                   or nonrenewal will become effective even if we
                 without our consent.                                        inadvertently provide inaccurate information.
                 If we cancel or elect not to renew this
                 Endorsement, we will provide such information
                 no later than 30 days before the date of
                 termination. In other circumstances, we will
                 provide this information only if we receive a
                 written request from the Named Insured within
                 60 days after the end of the "policy period". In
                 this case, we will provide this information within
                 45 days of receipt of the request.




          BP 01 16 03 15                         © Insurance Services Office, Inc., 2014                         Page 5 of 5

                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 137 of 194
Policy Number: 10015517CB




                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 138 of 194
Policy Number: 10015517CB




                                                                                                     )9703,774<3,67
                                                                                                         )5!$%!$&!#'!#%

                8/07!,3+467,2,38!*/(3.,7!8/,!5410*="!!51,(7,!6,(+!08!*(6,-911="

                   3468/!*(64103(!,--,*80;,!802,!*/(3.,7!C
                          6,51(*,2,38!4-!$%!3443
          5ABI!>E=FHI>D>EJ!DF=B?B>I!BEIKH9E<>!GHFLB=>=!KE=>H!JA>!?FCCFMBE@'

             )64.0+44180+34!*17+3(-+!,13/


          5F!JA>!>NJ>EJ!JA9J!<FL>H9@>!BE!JABI!GFCB<O!H>GC9<>I!<FL>H9@>!BE!FJA>H!GFCB<B>I!J>HDBE9JBE@!EFFE!IJ9E=9H=!JBD>! FE
          JA>!BE<>GJBFE!=9J>!F?!JABI!GFCB<O"!<FL>H9@>!KE=>H!JABI!GFCB<O!IA9CC!EFJ!;><FD>!>??><JBL>!KEJBC!IK<A!FJA>H! <FL>H9@>
          A9I!J>HDBE9J>=#




          )5!$%!$&!#'!#%                             P!.41!2HFG>HJB>I"!.E<#"!!&$$%!                             5>A?!$ B@!$     !

                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 139 of 194
Policy Number: 10015517CB




                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 140 of 194
Policy Number: 10015517CB




          !                                                                                                   /@>692>>;B92=>
          !                                                                                                       /<!&*!,&!&'!&+
          !
                ?56>!291;=>2829?!05.942>!?52!<;760D%!!<72.>2!=2.1!6?!0.=23@77D%!
          !
              <;77@?6;9!2C07@>6;9!W!7686?21!2C02<?6;9!3;=!.!!
                      >5;=?$?2=8!<;77@?6;9!2A29?!
          !
          ALMW!IRHSVWIQIRX!QSHMJMIW!MRWYVERGI!TVSZMHIH!YRHIV!XLI!JSPPS[MRK/!
              !
              2B@9<5@@=D<5?@!3=C5?175!6=?;!
          !
          .%! 5\GPYWMSR!/%'%J%!<OMMSRLON!MR!>IGRLON!66!W!7LEFLMLRV!         !          "LLL#! "2SHMP]! MRNYV]"! SV! "TVSTIVX]! HEQEKI"!
              MW!VITPEGIH!F]!XLI!JSPPS[MRK/!                                                  EVMWMRK! SYX! SJ! LIEX'! WQSOI! SV! JYQIW!
              ALMW!MRWYVERGI!HSIW!RSX!ETTP]!XS/!                                              JVSQ!E!"LSWXMPI!JMVI"0!SV!
          !   J%! <OMMSRLON!!                                               !          "LT#! "2SHMP]! MRNYV]"! SV! "TVSTIVX]! HEQEKI"!
                                                                                             EVMWMRK! SYX! SJ! E! "WLSVX(XIVQ! TSPPYXMSR!
          !     "'#! "2SHMP]! MRNYV]"! SV! "TVSTIVX]! HEQEKI"! EVMWMRK!                      IZIRX"! TVSZMHIH! ]SY! RSXMJ]! YW! SJ! XLI!
                     SYX!SJ!XLI!EGXYEP'!EPPIKIH!SV!XLVIEXIRIH!HMW(                           "WLSVX(XIVQ! TSPPYXMSR! IZIRX"! EW! WSSR!
                     GLEVKI'! HMWTIVWEP'! WIITEKI'! QMKVEXMSR'! VI(                          EW! TVEGXMGEFPI'! FYX! RS! QSVI! XLER!
                     PIEWI!SV!IWGETI!SJ!"TSPPYXERXW"/!                                       JSYVXIIR!%+-&!HE]W!EJXIV!MXW!IRHMRK)!
          !         "E#! 1X!SV!JVSQ!ER]!TVIQMWIW'!WMXI!SV!PSGEXMSR!         !       "F#! 1X!SV!JVSQ!ER]!TVIQMWIW'!WMXI!SV!PSGEXMSR!
                         [LMGL! MW! SV! [EW! EX! ER]! XMQI! S[RIH! SV!                   [LMGL! MW! SV! [EW! EX! ER]! XMQI! YWIH! F]! SV!
                         SGGYTMIH!F]'!SV!VIRXIH!SV!PSERIH!XS'!ER]!                       JSV! ER]! MRWYVIH! SV! SXLIVW! JSV! XLI! LER(
                         MRWYVIH)! 8S[IZIV'! XLMW! WYFTEVEKVETL!                         HPMRK'! WXSVEKI'! HMWTSWEP'! TVSGIWWMRK! SV!
                         HSIW!RSX!ETTP]!XS/!                                             XVIEXQIRX!SJ![EWXI0!!
          !             "L#! "2SHMP]! MRNYV]"! MJ! WYWXEMRIH! [MXLMR! E!    !       "G#! DLMGL! EVI! SV! [IVI! EX! ER]! XMQI! XVERW(
                             FYMPHMRK! ERH! GEYWIH! F]! WQSOI'!                          TSVXIH'! LERHPIH'! WXSVIH'! XVIEXIH'! HMW(
                             JYQIW'!ZETSV!SV!WSSX!TVSHYGIH!F]!SV!                        TSWIH! SJ'! SV! TVSGIWWIH! EW! [EWXI! F]! SV!
                             SVMKMREXMRK! JVSQ! IUYMTQIRX! XLEX! MW!                     JSV/!!
                             YWIH! XS! LIEX'! GSSP! SV! HILYQMHMJ]! XLI!
                             FYMPHMRK'!SV!IUYMTQIRX!XLEX!MW!YWIH!XS!        !              "L#! 1R]!MRWYVIH0!SV!
                             LIEX! [EXIV! JSV! TIVWSREP! YWI'! F]! XLI!     !           "LL#! 1R]!TIVWSR!SV!SVKERM^EXMSR!JSV![LSQ!
                             FYMPHMRK$W! SGGYTERXW! SV! XLIMV! KYIWXW0!                       ]SY!QE]!FI!PIKEPP]!VIWTSRWMFPI0!SV!
                             SV!                                            !       "H#! 1X!SV!JVSQ!ER]!TVIQMWIW'!WMXI!SV!PSGEXMSR!
          !            "LL#! "2SHMP]! MRNYV]"! SV! "TVSTIVX]! HEQEKI"!                   SR![LMGL!ER]!MRWYVIH!SV!ER]!GSRXVEGXSVW!
                             JSV! [LMGL! ]SY! QE]! FI! LIPH! PMEFPI'! MJ!                SV! WYFGSRXVEGXSVW! [SVOMRK! HMVIGXP]! SV! MR(
                             ]SY! EVI! E! GSRXVEGXSV! ERH! XLI! S[RIV!                   HMVIGXP]! SR! ER]! MRWYVIH$W! FILEPJ! EVI! TIV(
                             SV! PIWWII! SJ! WYGL! TVIQMWIW'! WMXI! SV!                  JSVQMRK!STIVEXMSRW!MJ!XLI!"TSPPYXERXW"!EVI!
                             PSGEXMSR!LEW!FIIR!EHHIH!XS!]SYV!TSP(                        FVSYKLX!SR!SV!XS!XLI!TVIQMWIW'!WMXI!SV!PS(
                             MG]! EW! ER! EHHMXMSREP! MRWYVIH! [MXL! VI(                 GEXMSR! MR! GSRRIGXMSR! [MXL! WYGL! STIVE(
                             WTIGX!XS!]SYV!SRKSMRK!STIVEXMSRW!TIV(                       XMSRW!F]!WYGL!MRWYVIH'!GSRXVEGXSV!SV!WYF(
                             JSVQIH! JSV! XLEX! EHHMXMSREP! MRWYVIH! EX!                 GSRXVEGXSV)! 8S[IZIV'! XLMW! WYFTEVEKVETL!
                             XLEX! TVIQMWIW'! WMXI! SV! PSGEXMSR! ERH!                   HSIW!RSX!ETTP]!XS/!!
                             WYGL!TVIQMWIW'!WMXI!SV!PSGEXMSR!MW!RSX!
                             ERH! RIZIV! [EW! S[RIH! SV! SGGYTMIH!
                             F]'! SV! VIRXIH! SV! PSERIH! XS'! ER]! MR(
                             WYVIH'! SXLIV! XLER! XLEX! EHHMXMSREP! MR(
                             WYVIH0!SV!




          /<!&*!,&!&'!&+!                                 _!9@=!>VSTIVXMIW'!9RG)'!,**-!!                                  <EKI!'!OJ!)
          !
                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 141 of 194
Policy Number: 10015517CB




          !              "L#! "2SHMP]! MRNYV]"! SV! "TVSTIVX]! HEQEKI"!        !     "(#! 1R]!PSWW'!GSWX!SV!I\TIRWI!EVMWMRK!SYX!SJ!ER]/!!
                              EVMWMRK!SYX!SJ!XLI!IWGETI!SJ!JYIPW'!PY(          !         "E#! ?IUYIWX'! HIQERH'! SVHIV! SV! WXEXYXSV]! SV!
                              FVMGERXW! SV! SXLIV! STIVEXMRK! JPYMHW!                         VIKYPEXSV]! VIUYMVIQIRX! XLEX! ER]! MRWYVIH!
                              [LMGL! EVI! RIIHIH! XS! TIVJSVQ! XLI!                           SV! SXLIVW! XIWX! JSV'! QSRMXSV'! GPIER! YT'! VI(
                              RSVQEP! IPIGXVMGEP'! L]HVEYPMG! SV! QI(                         QSZI'!GSRXEMR'!XVIEX'!HIXS\MJ]!SV!RIYXVEP(
                              GLERMGEP! JYRGXMSRW! RIGIWWEV]! JSV! XLI!                       M^I'!SV!MR!ER]![E]!VIWTSRH!XS'!SV!EWWIWW!
                              STIVEXMSR! SJ! "QSFMPI! IUYMTQIRX"! SV!                         XLI!IJJIGXW!SJ'!"TSPPYXERXW"0!SV!!
                              MXW! TEVXW'! MJ! WYGL! JYIPW'! PYFVMGERXW! SV!
                              SXLIV! STIVEXMRK! JPYMHW! IWGETI! JVSQ! E!       !        "F#! 3PEMQ!SV!"WYMX"!F]!SV!SR!FILEPJ!SJ!E!KSZ(
                              ZILMGPI! TEVX! HIWMKRIH! XS! LSPH'! WXSVI!                     IVRQIRXEP! EYXLSVMX]! JSV! HEQEKIW! FI(
                              SV!VIGIMZI!XLIQ)!ALMW!I\GITXMSR!HSIW!                          GEYWI!SJ!XIWXMRK!JSV'!QSRMXSVMRK'!GPIERMRK!
                              RSX! ETTP]! MJ! XLI! "FSHMP]! MRNYV]"! SV!                     YT'! VIQSZMRK'! GSRXEMRMRK'! XVIEXMRK'! HI(
                              "TVSTIVX]! HEQEKI"! EVMWIW! SYX! SJ! XLI!                      XS\MJ]MRK! SV! RIYXVEPM^MRK'! SV! MR! ER]! [E]!
                              MRXIRXMSREP!HMWGLEVKI'!HMWTIVWEP!SV!VI(                        VIWTSRHMRK! XS'! SV! EWWIWWMRK! XLI! IJJIGXW!
                              PIEWI!SJ!XLI!JYIPW'!PYFVMGERXW!SV!SXLIV!                       SJ'!"TSPPYXERXW")!!
                              STIVEXMRK! JPYMHW'! SV! MJ! WYGL! JYIPW'! PY(              8S[IZIV'! XLMW! TEVEKVETL! HSIW! RSX! ETTP]! XS!
                              FVMGERXW! SV! SXLIV! STIVEXMRK! JPYMHW! EVI!               PMEFMPMX]! JSV! HEQEKIW! FIGEYWI! SJ! "TVSTIVX]!
                              FVSYKLX!SR!SV!XS!XLI!TVIQMWIW'!WMXI!SV!                    HEQEKI"!XLEX!XLI!MRWYVIH![SYPH!LEZI!MR!XLI!
                              PSGEXMSR! [MXL! XLI! MRXIRX! XLEX! XLI]! FI!               EFWIRGI!SJ!WYGL!VIUYIWX'!HIQERH'!SVHIV!SV!
                              HMWGLEVKIH'!HMWTIVWIH!SV!VIPIEWIH!EW!                      WXEXYXSV]!SV!VIKYPEXSV]!VIUYMVIQIRX'!SV!WYGL!
                              TEVX! SJ! XLI! STIVEXMSRW! FIMRK! TIV(                     GPEMQ! SV! "WYMX"! F]! SV! SR! FILEPJ! SJ! E! KSZIVR(
                              JSVQIH! F]! WYGL! MRWYVIH'! GSRXVEGXSV!                    QIRXEP!EYXLSVMX])!
                              SV!WYFGSRXVEGXSV0!SV!                            /%! ALI!JSPPS[MRK!EVI!EHHIH!XS!>EVEKVETL!3%!7LEFLMLRV!
          !              "LL#! "2SHMP]! MRNYV]"! SV! "TVSTIVX]! HEQEKI"!           .NH!8IHLGEM!2UPINQIQ!1IJLNLRLONQ!MR!>IGRLON!66!
                               WYWXEMRIH! [MXLMR! E! FYMPHMRK! ERH!                W!7LEFLMLRV-!
                               GEYWIH! F]! XLI! VIPIEWI! SJ! KEWIW'!           !   '%! "@LSVX(XIVQ! TSPPYXMSR! IZIRX"! QIERW! E! HMW(
                               JYQIW! SV! ZETSVW! JVSQ! QEXIVMEPW!                     GLEVKI'!HMWTIVWEP'!VIPIEWI!SV!IWGETI!SJ!"TSPPYX(
                               FVSYKLX! MRXS! XLEX! FYMPHMRK! MR! GSRRIG(              ERXW"![LMGL/!!
                               XMSR! [MXL! STIVEXMSRW!FIMRK!TIVJSVQIH!
                               F]! ]SY! SV! SR! ]SYV! FILEPJ! F]! E! GSR(      !      E%! 2IKMRW!HYVMRK!XLI!TSPMG]!TIVMSH0!
                               XVEGXSV!SV!WYFGSRXVEGXSV0!SV!                   !      F%! 2IKMRW!EX!ER!MHIRXMJMIH!XMQI!ERH!TPEGI0!
          !           "LLL#! "2SHMP]! MRNYV]"! SV! "TVSTIVX]! HEQEKI"!         !      G%! 5RHW'! MR! MXW! IRXMVIX]'! EX! ER! MHIRXMJMIH! XMQI!
                             EVMWMRK! SYX! SJ! LIEX'! WQSOI! SV! JYQIW!                   [MXLMR!JSVX](IMKLX!%-.&!LSYVW!SJ!XLI!FIKMRRMRK!
                             JVSQ!E!"LSWXMPI!JMVI"0!SV!                                   SJ! XLI! HMWGLEVKI'! HMWTIVWEP'! VIPIEWI! SV! IW(
          !           "LT#! "2SHMP]! MRNYV]"! SV! "TVSTIVX]! HEQEKI"!                     GETI!SJ!XLI!"TSPPYXERXW"0!
                            EVMWMRK! SYX! SJ! E! "WLSVX(XIVQ! TSPPYXMSR!       !      H%! 9W! RSX!E!VITIEX!SV!VIWYQTXMSR!SJ!E!TVIZMSYW!
                            IZIRX"! TVSZMHIH! ]SY! RSXMJ]! YW! SJ! XLI!                   HMWGLEVKI'! HMWTIVWEP'! VIPIEWI! SV! IWGETI! SJ!
                            "WLSVX(XIVQ! TSPPYXMSR! IZIRX"! EW! WSSR!                     XLI! WEQI! TSPPYXERX! JVSQ! IWWIRXMEPP]! XLI!
                            EW! TVEGXMGEFPI'! FYX! RS! QSVI! XLER!                        WEQI!WSYVGI![MXLMR!X[IPZI!%+,&!QSRXLW!SJ!E!
                            JSYVXIIR!%+-&!HE]W!EJXIV!MXW!IRHMRK)!                         TVIZMSYW! HMWGLEVKI'! HMWTIVWEP'! VIPIEWI! SV!
          !        "I#! 1X!SV!JVSQ!ER]!TVIQMWIW'!WMXI!SV!PSGEXMSR!                        IWGETI0!
                        SR![LMGL!ER]!MRWYVIH!SV!ER]!GSRXVEGXSVW!               !      I%! 4SIW! RSX! SVMKMREXI! JVSQ! ER! "YRHIVKVSYRH!
                        SV! WYFGSRXVEGXSVW! [SVOMRK! HMVIGXP]! SV! MR(                    WXSVEKI!XERO"0!ERH!
                        HMVIGXP]! SR! ER]! MRWYVIH$W! FILEPJ! EVI! TIV(
                                                                               !      J%! 9W!RSX!LIEX'!WQSOI!SV!JYQIW!JVSQ!E!"LSWXMPI!
                        JSVQMRK! STIVEXMSRW! MJ! XLI! STIVEXMSRW! EVI!
                                                                                          JMVI")!
                        XS! XIWX! JSV'! QSRMXSV'! GPIER! YT'! VIQSZI'!
                        GSRXEMR'!XVIEX'!HIXS\MJ]!SV!RIYXVEPM^I'!SV!MR!
                        ER]! [E]! VIWTSRH! XS'! SV! EWWIWW! XLI! IJ(
                        JIGXW!SJ'!"TSPPYXERXW")!




          <EKI!(!OJ!)!                                       _!9@=!>VSTIVXMIW'!9RG)'!,**-!!                                /<!&*!,&!&'!&+
          !
                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 142 of 194
Policy Number: 10015517CB




          !
                 AS! FI! E! "WLSVX(XIVQ! TSPPYXMSR! IZIRX"'! XLI! HMW(    !   (%! "BRHIVKVSYRH! WXSVEKI! XERO"! QIERW! ER]! WXSV(
                 GLEVKI'!HMWTIVWEP'!VIPIEWI!SV!IWGETI!SJ!"TSPPYX(                 EKI!XERO'!MRGPYHMRK!ER]!EXXEGLIH!TYQTW'!ZEPZIW!
                 ERXW"! RIIH! RSX! FI! GSRXMRYSYW)! 8S[IZIV'! MJ! XLI!            SV! TMTMRK'! FYVMIH! FIPS[! XLI! WYVJEGI! SJ! XLI!
                 HMWGLEVKI'! HMWTIVWEP'! VIPIEWI! SV! IWGETI! MW! RSX!            KVSYRH! SV! [EXIV'! SV! [LMGL'! EX! ER]! XMQI'! LEH!
                 GSRXMRYSYW'! XLIR! EPP! HMWGLEVKIW'! HMWTIVWEPW'!VI(             FIIR!FYVMIH!YRHIV!XLI!WYVJEGI!SJ!XLI!KVSYRH!SV!
                 PIEWIW! SV! IWGETIW! SJ! XLI! WEQI! "TSPPYXERXW"!                [EXIV! ERH! XLIR! WYFWIUYIRXP]! I\TSWIH! F]! ER]!
                 JVSQ! IWWIRXMEPP]! XLI! WEQI! WSYVGI'! GSRWMHIVIH!               QIERW)!6SV!XLI!TYVTSWIW!SJ!XLMW!HIJMRMXMSR'!FYV(
                 XSKIXLIV'! QYWX! WEXMWJ]! >VSZMWMSRW! E%! XLVSYKL! J%!           MIH! QIERW! XLEX! EX! PIEWX! +*#! SJ! MX! MW! FIPS[! XLI!
                 SJ!XLMW!HIJMRMXMSR!XS!FI!GSRWMHIVIH!E!"WLSVX(XIVQ!               WYVJEGI!SJ!XLI!KVSYRH!SV![EXIV)!
                 TSPPYXMSR!IZIRX")!




          /<!&*!,&!&'!&+!                                _!9@=!>VSTIVXMIW'!9RG)'!,**-!!                                    <EKI!)!OJ!)
          !
                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 143 of 194
Policy Number: 10015517CB




                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 144 of 194
Policy Number: 10015517CB




                                                                                                BUSINESSOWNERS
                                                                                                    SB 21 32 12 15

                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                                   PREMISES BOUNDARY


          This endorsement modifies insurance provided under the following:

          BUSINESSOWNERS COVERAGE FORM

          Under Section I-PROPERTY, all references to the
          distance of “100 feet” are deleted and replaced by
          “1,000 feet”.




          SB 21 32 (12/15)                       Includes copyrighted material of                      Page 1 of 1
                                         Insurance Services Office, Inc., with its permission


                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 145 of 194
Policy Number: 10015517CB




                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 146 of 194
Policy Number: 10015517CB




                                                                                                     BUSINESSOWNERS
                                                                                                         BP 04 30 07 13

                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                       PROTECTIVE SAFEGUARDS
          This endorsement modifies insurance provided under the following:

             BUSINESSOWNERS COVERAGE FORM

                                                            SCHEDULE

           Premises      Building      Protective Safeguards
            Number       Number         Symbols Applicable                  Description Of "P-9" If Applicable
               1             1       P-5 - Maintenance
                                     service contract
                                     required




           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


          A. The following is added to the Property General                    (2) When supplied from an automatic fire
             Conditions in Section I – Property:                                   protective system:
             Protective Safeguards                                                (a) Nonautomatic        fire      protective
              1. As a condition of this insurance, you are                            systems; and
                 required to maintain the protective devices or                   (b) Hydrants, standpipes and outlets.
                 services listed in the Schedule above.                     b. "P-2" Automatic Fire Alarm, protecting
              2. The protective safeguards to which this                       the entire building, that is:
                 endorsement applies are identified by the                    (1) Connected to a central station; or
                 following symbols:
                                                                              (2) Reporting to a public or private fire
                 a. "P-1" Automatic Sprinkler System,                             alarm station.
                     including related supervisory services.
                                                                            c. "P-3" Security Service, with a recording
                     Automatic Sprinkler System means:                         system or watch clock, making hourly
                    (1) Any automatic fire protective or                       rounds covering the entire building, when
                        extinguishing     system,    including                 the premises are not in actual operation.
                        connected:                                          d. "P-4" Service Contract, with a privately
                       (a) Sprinklers and discharge nozzles;                   owned fire department providing fire
                       (b) Ducts, pipes, valves and fittings;                  protection service to the described
                                                                               premises.
                       (c) Tanks, their component parts and
                           supports; and                                    e. "P-5" Automatic Commercial Cooking
                                                                               Exhaust And Extinguishing System,
                       (d) Pumps and private fire protection                   installed on cooking appliances and having
                           mains.                                              the following components:
                                                                              (1) Hood;



          BP 04 30 07 13                       © Insurance Services Office, Inc., 2012                           Page 1 of 2

                   Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 147 of 194
Policy Number: 10015517CB




                   (2) Grease removal device;                            2. Failed to maintain any protective safeguard
                   (3) Duct system; and                                      listed in the Schedule above, and over which
                                                                             you had control, in complete working order.
                   (4) Wet    chemical   fire      extinguishing
                       equipment.                                        If part of an Automatic Sprinkler System or
                                                                         Automatic Commercial Cooking Exhaust And
                f. "P-9", the protective system described in             Extinguishing System is shut off due to breakage,
                   the Schedule.                                         leakage, freezing conditions or opening of
          B. The following is added to Paragraph B.                      sprinkler heads, notification to us will not be
             Exclusions in Section I – Property:                         necessary if you can restore full protection within
                                                                         48 hours.
             We will not pay for loss or damages caused by or
             resulting from fire if, prior to the fire, you:
              1. Knew of any suspension or impairment in any
                 protective safeguard listed in the Schedule
                 above and failed to notify us of that fact; or




        Page 2 of 2                             © Insurance Services Office, Inc., 2012                     BP 04 30 07 13

                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 148 of 194
Policy Number: 10015517CB




                                                                                                      BUSINESSOWNERS
                                                                                                          BP 07 78 07 13

                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                    RESTAURANTS
          This endorsement modifies insurance provided under the following:

             BUSINESSOWNERS COVERAGE FORM

          A. The following are added to Paragraph A.5.                         (2) This Additional Coverage applies,
             Additional Coverages of Section I – Property:                         subject to the following conditions:
                a. Reward Payment                                                 (a) An eligible person means that
                  (1) We will reimburse you for rewards paid                           person designated by a law
                      as follows:                                                      enforcement agency as being the
                                                                                       first to voluntarily provide the
                      (a) Up to $5,000 to an eligible person for                       information leading to the arrest and
                          information leading to the arrest and                        conviction or return of the stolen
                          conviction of any person or persons                          Covered Property, and who is not:
                          committing a crime resulting in loss
                          of or damage to Covered Property                             (i) You or any family member;
                          from a Covered Cause of Loss.                               (ii) Your employee (including a
                          However, we will pay no more than                                 temporary or leased employee)
                          the lesser of the following amounts:                              or any of his or her family
                          (i) Actual cash value of the Covered                              members;
                              Property at the time of loss or                        (iii) An     employee     of    a   law
                              damage, but not more than the                                 enforcement agency;
                              amount required to repair or                           (iv) An employee of a business
                              replace it; or                                              engaged in property protection;
                         (ii) The amount determined by the                            (v) Any person who had custody of
                              loss     settlement      procedure                          the Covered Property at the time
                              applicable to the Covered                                   the theft was committed; or
                              Property under the Loss Payment
                              Condition.                                             (vi) Any person involved in the crime.
                      (b) Up to $5,000 to an eligible person for                  (b) No reward will be reimbursed unless
                          the return of stolen Covered                                and until the person(s) committing
                          Property, when the loss is caused by                        the crime is (are) convicted or the
                          theft. However, we will pay no more                         Covered Property is returned.
                          than the lesser of the following                       (c) The lesser of the amount of the
                          amounts:                                                    reward or $5,000 is the most we will
                          (i) Actual cash value based on the                          reimburse for loss under this
                              condition of the Covered Property                       Additional Coverage in any one
                              at the time it is returned, but not                     occurrence.
                              more than the amount required to              b. Brands And Labels
                              repair or replace it; or
                                                                              (1) If branded or labeled merchandise that
                            (ii) The amount determined by the                     is Covered Property is damaged by a
                                 loss    settlement    procedure                  Covered Cause of Loss, we may take all
                                 applicable    to  the   returned                 or any part of the property at an agreed
                                 Covered Property under the Loss                  or appraised value. If so, you may:
                                 Payment Condition.                              (a) Stamp the word salvage on the
                                                                                      merchandise or its containers, if the
                                                                                      stamp will not physically damage the
                                                                                      merchandise; or




          BP 07 78 07 13                        © Insurance Services Office, Inc., 2012                        Page 1 of 8

                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 149 of 194
Policy Number: 10015517CB




                      (b) Remove the brands or labels, if                            (ii) The Limit Of Insurance shown in
                          doing so will not physically damage                             the Declarations as applicable to
                          the merchandise. You must relabel                               the covered Building or Business
                          the merchandise or its containers to                            Personal Property.
                          comply with the law.                                   (b) If the equipment is not repaired or
                   (2) We will pay reasonable costs you incur                        replaced, we will not pay more than
                       to perform the activity described in                          the lesser of:
                       Paragraph (a) or (b) above. But the total                     (i) The actual cash value of the
                       we pay for these costs and the value of                           equipment at the time of loss; or
                       the damaged property will not exceed
                       the applicable Limit of Insurance on                          (ii) The Limit Of Insurance shown in
                       such property.                                                     the Declarations as applicable to
                                                                                          the Building or Business Personal
                 c. Ordinance Or Law – Equipment                                          Property.
                    Coverage
                                                                                 (c) We will not pay for loss due to any
                   (1) Subject to Paragraph (2), if a Covered                        ordinance or law that:
                       Cause of Loss occurs to equipment that
                       is Covered Property, we will pay to                           (i) You were required to comply with
                       repair or replace the equipment as                                before the loss, even if the
                       required by law.                                                  equipment was undamaged; and
                   (2) If a Covered Cause of Loss occurs to                         (ii) You failed to comply with.
                       refrigeration equipment that is Covered             d. Lock Replacement
                       Property, we will pay:
                                                                             (1) We will pay for the cost to repair or
                      (a) The cost to reclaim the refrigerant as                 replace locks at the described premises
                           required by law;                                      due to theft or other loss to keys.
                      (b) The cost to retrofit the equipment to              (2) The most we will pay under this
                          use a non-CFC refrigerant as                           Additional Coverage for all loss or
                          required by the Clean Air Act of                       damage in any one occurrence is
                          1990, and any amendments thereto                       $1,000.
                          or any other similar laws; and                     (3) A per occurrence deductible of $100 will
                      (c) The increased cost to recharge the                     apply.
                          system with a non-CFC refrigerant.
                                                                           e. Spoilage Coverage
                   (3) The terms of this coverage apply
                                                                             (1) We will pay for the loss of "perishable
                       separately to each piece of covered
                                                                                 stock" caused by:
                       equipment.
                                                                                (a) A change in temperature or humidity
                   (4) We will not pay under this Additional                        resulting      from       mechanical
                       Coverage for the costs associated with                       breakdown or failure of refrigeration,
                       the enforcement of or compliance with
                                                                                    cooling or humidity control apparatus
                       any ordinance or law which requires any                      or equipment, only while such
                       insured or others to test for, monitor,                      apparatus or equipment is at the
                       clean up, remove, contain, treat,
                                                                                    described premises;
                       detoxify or neutralize, or in any way
                       respond to, or assess the effects of                     (b) Contamination by a refrigerant; and
                       "pollutants", "fungi", wet rot or dry rot.               (c) Power outage, meaning change in
                   (5) Loss to the equipment will be                                temperature or humidity resulting
                       determined as follows:                                       from complete or partial interruption
                                                                                    of electrical power, either on or off
                      (a) If the equipment is repaired or                           the described premises, due to
                          replaced, on the same or another                          conditions beyond your control.
                          premises, we will not pay more than
                          the lesser of:                                      (2) The most we will pay for loss under this
                                                                                  Additional Coverage is $10,000 unless a
                          (i) The amount you actually spend                       different Limit Of Insurance for spoilage
                              to repair the equipment, but not                    coverage is shown in the Declarations.
                              for more than the amount it would
                              cost to replace the equipment
                              with equipment of the same kind
                              and quality; or



          Page 2 of 8                          © Insurance Services Office, Inc., 2012                     BP 07 78 07 13

                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 150 of 194
Policy Number: 10015517CB




                   (3) The value of the "perishable stock" will                     However, coverage provided by this
                       be the selling price, as if no loss or                       Additional Coverage is restored upon:
                       damage had occurred, less discounts                         (a) Reinstatement of the applicable
                       and expenses you otherwise would                                refrigeration maintenance or service
                       have had.                                                       agreement; or
                   (4) This Additional Coverage does not apply                     (b) Procurement of a replacement
                       if the spoilage results from:                                    refrigeration maintenance or service
                      (a) Earth movement;                                               agreement.
                      (b) Governmental action;                                      A refrigeration maintenance agreement
                      (c) Nuclear hazard;                                           means a written service contract,
                                                                                    between you and the refrigeration
                      (d) War and military action;                                  service organization, which provides for
                      (e) Water;                                                    regular periodic inspection of the
                       (f) The       disconnection       of    any                  refrigeration equipment at the insured
                            refrigerating, cooling or humidity                      location, and the servicing and repair of
                                                                                    the equipment, including emergency
                            control system from the source of
                            power;                                                  response at the insured location.
                      (g) The deactivation of electrical power                f. Food Contamination
                            caused by the manipulation of any                   (1) If your business at the described
                            switch or other device used to                          premises is ordered closed by the Board
                            control the flow of electrical power or                 of Health or any other governmental
                            current;                                                authority as a result of the discovery or
                                                                                    suspicion of "food contamination", we
                      (h) The inability of an electrical utility
                                                                                    will pay:
                           company or other power source to
                           provide sufficient power due to:                        (a) Your expense to clean your
                           (i) Lack of fuel; or                                        equipment as required by the Board
                                                                                       of Health or any other governmental
                          (ii) Governmental order;                                     authority;
                       (i) The inability of a power source at the                  (b) Your expense to replace food which
                           described premises to provide                               is, or is suspected to be,
                           sufficient power due to lack of                             contaminated;
                           generating capacity to meet demand;
                           and                                                     (c) Your expense to provide necessary
                                                                                       medical tests or vaccinations for your
                       (j) Breaking of any glass that is a                             employees (including temporary or
                           permanent part of any refrigerating,                        leased     employees)      who     are
                           cooling or humidity control unit.                           potentially infected by the "food
                   (5) We will not pay for loss or damage in                           contamination". However, we will not
                       any one occurrence until the amount of                          pay for any expense that is
                       loss or damage exceeds the deductible                           otherwise covered under a Workers'
                       shown in the Declarations. We will then                         Compensation policy;
                       pay the amount of loss or damage in                         (d) The loss of Business Income you
                       excess of that deductible, up to the                            sustain due to the necessary
                       applicable Limit of Insurance. No other                         suspension of your "operations". The
                       deductible in this policy applies to the                        coverage for Business Income will
                       coverage provided by this Additional                            begin 24 hours after you receive
                       Coverage.                                                       notice of closing from the Board of
                   (6) You must maintain a refrigeration                               Health or any other governmental
                       maintenance or service agreement. If                            authority; and
                       you voluntarily terminate this agreement                    (e) Additional advertising expenses you
                       and do not notify us within 10 days, the                        incur to restore your reputation.
                       spoilage coverage provided by this
                       Additional      Coverage       will   be                 (2) The definition of Business Income in the
                       automatically suspended at the involved                      Business Income Additional Coverage
                       location.                                                    also    applies      to    this   Food
                                                                                    Contamination Additional Coverage.




          BP 07 78 07 13                         © Insurance Services Office, Inc., 2012                        Page 3 of 8

                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 151 of 194
Policy Number: 10015517CB




                   (3) The most we will pay for all loss in any       C. For coverage provided under this endorsement,
                       one occurrence under Paragraphs (1)(a)            the following definitions are added to Paragraph H.
                       through (1)(d), including Business                Property Definitions of Section I – Property:
                       Income, is $10,000, unless a higher               1. "Food contamination" means an outbreak of
                       Food Contamination Limit Of Insurance                food poisoning or food-related illness of one or
                       is indicated in the Declarations.                    more persons arising out of:
                       The most we will pay for all loss in any              a. Tainted food you distributed or purchased;
                       one occurrence under Paragraph (1)(e)
                       is $3,000, unless a higher Additional                b. Food      which     has    been    improperly
                       Advertising Expenses Limit Of Insurance                   processed, stored, handled or prepared in
                       is indicated in the Declarations.                         the course of your business operations; or
                    (4) We will not pay any fines or penalties              c. Food which has been contaminated by
                        levied against you by the Board of                     virus or bacteria transmitted through one or
                        Health or any other governmental                       more of your employees, including
                        authority as a result of the discovery or              temporary or leased employees.
                        suspicion of food contamination at the           2. "Other property" means any tangible property
                        described premises.                                 other than "money" and "securities" that has
                    (5) With respect to the coverage provided               intrinsic value but does not include any
                        under this Paragraph f., Exclusion B.1.j.           property specifically excluded under this policy.
                        Virus Or Bacteria in Section I – Property        3. "Perishable stock" means property:
                        does not apply.
                                                                            a. Maintained under controlled temperature or
          B. If the Employee Dishonesty Optional Coverage is                   humidity conditions for its preservation; and
             shown as an applicable coverage in the
                                                                            b. Susceptible to loss or damage if the
             Declarations, the following is added to Paragraph                 controlled    temperature      or    humidity
             3. Employee Dishonesty of Paragraph G.                            conditions change.
             Optional Coverages of Section I – Property and
             is subject to the provisions of that paragraph:          D. The following are added to Paragraph A.
                                                                         Coverages of Section II – Liability:
                 We will also pay for loss of or damage to
                 "money", "securities" and "other property"              1. Delivery Errors And Omissions Coverage
                 sustained by your customer resulting directly              a. We will pay those sums that the insured
                 from theft committed by an identified                         becomes legally obligated to pay as
                 employee, acting alone or in collusion with                   damages because of a failure to deliver or a
                 other persons.                                                misdelivery of items you hold for sale by
                 The property covered under this coverage is                   you, any of your "employees" or by a
                 limited to property:                                          concessionaire trading under your name.
                                                                               We will have the right and duty to defend
                 a. That your customer owns or leases; or                      the insured against any "suit" seeking those
                 b. That your customer holds for others.                       damages. However, we will have no duty to
                 Coverage applies only while the property is in a              defend the insured against any "suit"
                 covered Building at the premises described in                 seeking damages for delivery errors and
                 the Declarations.                                             omissions to which this insurance does not
                                                                               apply. We may, at our discretion,
                 However, this insurance is for your benefit                   investigate the circumstances of any
                 only. It provides no rights or benefits to any                misdelivery or failure to deliver and settle
                 other person or organization, including your                  any claim or "suit" that may result. But:
                 customer. Any claim for loss that is covered
                 under this coverage must be presented by you.                (1) The amount we will pay for damages is
                                                                                  limited as described in Paragraph 1.e.
                                                                                  below;




          Page 4 of 8                           © Insurance Services Office, Inc., 2012                     BP 07 78 07 13

                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 152 of 194
Policy Number: 10015517CB




                   (2) We will not pay for loss or damage in                 f. The following replaces the Duties In The
                       any one occurrence until the amount of                   Event Of Occurrence, Offense, Claim Or
                       loss or damage exceeds $250. We will                     Suit Condition under Paragraph E. Liability
                       then pay the amount of loss or damage                    And     Medical     Expenses       General
                       in excess of $250 up to the applicable                   Conditions of Section II – Liability for the
                       Limit of Insurance for this coverage; and                Delivery Errors Or Omissions Coverage:
                   (3) Our right and duty to defend end when                    Duties In The Event Of A Delivery Error
                       we have used up the applicable Limit of                  Or Omission
                       Insurance in the payment of judgments                   (1) You must see to it that we are notified
                       or settlements under this Delivery Errors                   as soon as practicable of an error or
                       And Omissions Coverage.                                     omission which may result in a claim. To
                 b. This coverage applies only to errors in                        the extent possible, notice should
                    deliveries that take place or omissions of                     include:
                    such deliveries that should have taken                        (a) How, when and where the error or
                    place in the "coverage territory" and during                       omission took place; and
                    the policy period.
                                                                                  (b) The name(s) and address(es) of the
                 c. This coverage does not apply to:                                   affected customer(s).
                   (1) Intentional     error   or     intentional              (2) If a claim is made or "suit" is brought
                        misdelivery or failure to deliver "your                    against any insured, you must:
                        product".
                                                                                  (a) Immediately record the specifics of
                   (2) "Bodily injury", "property damage" or                           the claim or "suit" and the date
                        "personal and advertising injury".                             received; and
                   (3) Discrimination based on a customer's                       (b) Notify us as soon as practicable.
                        race, color, national origin, religion,
                        gender, marital status, age, sexual                        You must see to it that we receive
                        orientation or preference, physical or                     written notice of the claim or "suit" as
                        mental condition or residence location.                    soon as practicable.
                 d. The Supplementary Payments provision                       (3) You and any other involved insured
                    applicable to the Bodily Injury, Property                      must:
                    Damage, and Personal And Advertising                          (a) Immediately send us copies of any
                    Injury Liability Coverages also applies to                        demands, notices, summonses or
                    this Delivery Errors And Omissions                                legal papers received in connection
                    Coverage.                                                         with the claim or "suit";
                 e. The most we will pay for the sum of all                       (b) Authorize us to obtain records and
                    damages under this coverage because of                            other information;
                    all failures or misdeliveries is $10,000 in
                                                                                  (c) Cooperate       with   us   in    our
                    any annual period starting with the                               investigation or settlement of the
                    beginning of the policy period shown in the                       claim or defense against the "suit";
                    Declarations. This limit applies separately
                                                                                      and
                    to each premises described in the
                    Declarations.                                                 (d) Assist us, upon our request, in the
                                                                                      enforcement of any right against any
                                                                                      person or organization which may be
                                                                                      liable to the insured because of error
                                                                                      or omission to which this insurance
                                                                                      may apply.




          BP 07 78 07 13                        © Insurance Services Office, Inc., 2012                        Page 5 of 8

                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 153 of 194
Policy Number: 10015517CB




                   (4) No insured will, except at that insured's             f. This insurance does not apply to
                       own cost, voluntarily make a payment,                    "merchandise withdrawal expense" arising
                       assume any obligation, or incur any                      out of:
                       expense without our consent.                            (1) Any "merchandise withdrawal" initiated
              2. Merchandise Withdrawal Expenses                                   due to:
                 Coverage                                                         (a) The failure of "your product" to
                 a. We will reimburse you for "merchandise                            accomplish its intended purpose,
                    withdrawal expenses" incurred because of                          including any breach of warranty of
                    "merchandise withdrawal" to which this                            any kind, whether written or implied.
                    insurance applies.                                                This exclusion does not apply if such
                 b. This insurance applies to a "merchandise                          failure has caused or is reasonably
                    withdrawal" only if the "merchandise                              expected to cause "bodily injury".
                    withdrawal" is initiated in the "coverage                     (b) Copyright, patent, trade secret, trade
                    territory" during the policy period because:                      dress or trademark infringement.
                   (1) You determine that the "merchandise                        (c) Transformation of a chemical nature,
                        withdrawal" is necessary; or                                  deterioration, or decomposition of
                   (2) An authorized government entity has                            "your product". This exclusion does
                        ordered you to conduct a "merchandise                         not apply if it is caused by:
                        withdrawal".                                                  (i) An error in manufacturing,
                 c. The initiation of a "merchandise withdrawal"                          design, or processing;
                    will be deemed to have been made only at                         (ii) Transportation of "your product";
                    the earliest of the following times:                                  or
                   (1) When you first announced, in any                               (iii) "Merchandise tampering".
                        manner, to the general public, your                       (d) Expiration of the designated shelf life
                        vendors or to your "employees" (other                           of "your product"; or
                        than those "employees" directly involved
                        in making the determination) your                      (2) A "defect" in "your product" known to
                        decision to conduct or participate in a                    exist by you or your "executive officers",
                        "merchandise withdrawal". This applies                     prior to the date this endorsement was
                        regardless of whether the determination                    first issued to you or prior to the time
                        to conduct a "merchandise withdrawal"                      "your product" leaves your control or
                        is made by you or is requested by a                        possession;
                        third party; or                                        (3) Recall of any specific product for which
                   (2) When you first received, either orally or                   "bodily injury" or "property damage" is
                        in writing, notification of an order from                  excluded      under     Paragraph     A.
                        an authorized government entity to                         Coverages of Section II – Liability by
                        conduct a "merchandise withdrawal".                        endorsement;
                 d. "Merchandise        withdrawal     expenses"               (4) Recall when "your product" or a
                    incurred to withdraw "your products" which                     component contained within "your
                    contain the same or substantially similar                      product" has been:
                    "defects" will be deemed to have arisen out                   (a) Banned from the market by an
                    of the same "merchandise withdrawal".                             authorized government entity prior to
                 e. We will not pay for loss or damage in any                         the policy period; or
                    one occurrence until the amount of loss or                    (b) Distributed    or     sold by    you
                    damage exceeds $250. We will then pay                             subsequent to any governmental
                    the amount of loss or damage in excess of                         ban;
                    $250 up to the applicable Limit of Insurance
                                                                               (5) The defense of a claim or "suit" against
                    for this coverage.                                             you for liability arising out of a
                                                                                   "merchandise withdrawal"; or
                                                                               (6) The costs of regaining goodwill, market
                                                                                   share, revenue or "profit" or the costs of
                                                                                   redesigning "your product".




          Page 6 of 8                           © Insurance Services Office, Inc., 2012                     BP 07 78 07 13

                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 154 of 194
Policy Number: 10015517CB




                 g. The most we will reimburse you for the sum                     (c) Cooperate     with    us    in   our
                    of all "merchandise withdrawal expenses"                           investigation of the "merchandise
                    incurred for all "merchandise withdrawals"                         withdrawal".
                    initiated during the policy period is $25,000.    E. For coverage provided under this endorsement,
                 h. The following replaces the Duties In The             the following are added to Paragraph F. Liability
                    Event Of Occurrence, Offense, Claim Or               And Medical Expenses Definitions of Section II
                    Suit Condition under Paragraph E. Liability          – Liability:
                    And     Medical     Expenses       General           1. "Defect" means a defect, deficiency or
                    Conditions of Section II – Liability for the            inadequacy that creates a dangerous
                    Merchandise      Withdrawal     Expenses                condition.
                    Coverage:
                                                                         2. "Merchandise tampering" is an act of
                    Duties In The Event Of A Defect Or A                    intentional alteration of "your product" which
                    Merchandise Withdrawal                                  has caused or is reasonably expected to cause
                   (1) You must see to it that we are notified              "bodily injury".
                       as soon as practicable of any actual,                When "merchandise tampering" is known,
                       suspected or threatened "defect" in                  suspected or threatened, a "merchandise
                       "your product" or any governmental                   withdrawal" will be limited to those batches of
                       investigation, that may result in a                  "your product" which are known or suspected
                       "merchandise withdrawal". To the extent              to have been tampered with.
                       possible, notice should include:
                                                                         3. "Merchandise withdrawal" means the recall or
                      (a) How, when and where the "defect"                  withdrawal:
                          was discovered;
                                                                            a. From the market; or
                      (b) The names and addresses of any
                          injured persons and witnesses; and                b. From use by any other person or
                                                                               organization;
                       (c) The     nature,     location   and
                           circumstances of any injury or                   of "your products" or products which contain
                           damage arising out of use or                     "your products", because of known or
                           consumption of "your product".                   suspected "defects" in "your product", or known
                                                                            or suspected "product tampering", which has
                   (2) If a "merchandise withdrawal" is                     caused or is reasonably expected to cause
                       initiated, you must:                                 "bodily injury".
                      (a) Immediately record the specifics of            4. "Merchandise withdrawal expenses" means
                            the "merchandise withdrawal" and                those reasonable and necessary extra
                            the date it was initiated; and                  expenses listed below, paid and directly related
                      (b) Notify us as soon as practicable.                 to a "merchandise withdrawal":
                       You must see to it that we receive                   a. Costs of notification;
                       written notice of the "merchandise                   b. Costs of stationery, envelopes, production
                       withdrawal" as soon as practicable.                     of announcements and postage or
                   (3) You must promptly take all reasonable                   facsimiles;
                       steps to mitigate the expenses                       c. Costs of overtime paid to your regular
                       associated     with   a     "merchandise                nonsalaried employees and costs incurred
                       withdrawal". Any "profit" that you receive              by your employees including costs of
                       from mitigating the expenses will be                    transportation and accommodations;
                       deducted     from    the     amount     of
                       reimbursement that you will receive for              d. Costs of computer time;
                       "merchandise withdrawal expenses".                   e. Costs of hiring independent contractors and
                   (4) You and any other involved insured                      other temporary employees;
                       must:                                                f. Costs of transportation, shipping or
                      (a) Immediately send us copies of                        packaging;
                          pertinent correspondence received in              g. Costs of warehouse or storage space; or
                          connection with the "merchandise
                                                                            h. Costs of proper disposal of "your products"
                          withdrawal";                                         or products that contain "your products" that
                      (b) Authorize us to obtain records and                   cannot be reused, not exceeding your
                          other information; and                               purchase price or your cost to produce the
                                                                               products.



          BP 07 78 07 13                        © Insurance Services Office, Inc., 2012                        Page 7 of 8

                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 155 of 194
Policy Number: 10015517CB




             5. "Profit" means the positive gain from business
                operation after subtracting for all expenses.
          F. With respect to "bodily injury" or "property
             damage" arising out of "your products"
             manufactured, sold, handled or distributed in
             conjunction with the conduct of your restaurant
             operation, when conducted by you or on your
             behalf, Paragraph a. of the definition of "products-
             completed operations hazard" in Paragraph F.
             Liability And Medical Expenses Definitions of
             Section II – Liability is replaced by the following:
                 a. Includes all "bodily injury" and "property
                    damage" that arises out of "your products" if
                    the "bodily injury" or "property damage"
                    occurs after you have relinquished
                    possession of those products.




          Page 8 of 8                          © Insurance Services Office, Inc., 2012   BP 07 78 07 13

                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 156 of 194
Policy Number: 10015517CB


                                                                                                        BUSINESSOWNERS
                                                                                                            SB 15 06 12 15

                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                              TOBACCO PRODUCTS EXCLUSION


          This endorsement modifies insurance provided under the following:

          BUSINESSOWNERS COVERAGE FORM

          The following is added to Section II – Liability - B.
          Exclusions - 1. Applicable to Business Liability              This exclusion also includes:
          Coverage:
                                                                            (1) Any actual or alleged negligence in hiring,
          This insurance does not apply to:                                     training, supervision, instructions,
                                                                                recommendations, warnings or advice given
          Tobacco Products                                                      or which should have been given to
                                                                                employees, consumers, or others in
          This insurance does not apply to “bodily injury”,                     connection with the above, and
          “property damage” or “personal and advertising                    (2) Any obligation to share damages with or
          injury” arising out of from, caused by or contributed                 repay someone else who must pay
          to by the use of or exposure to tobacco or products                   damages because of such injury or damage.
          used with tobacco.




          SB 15 06 (12/15)                        Includes copyrighted material of                             Page 1 of 1
                                          Insurance Services Office, Inc., with its permission



                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 157 of 194
Policy Number: 10015517CB




                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 158 of 194
Policy Number: 10015517CB




                               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY

                                TWO OR MORE COVERAGE FORMS OR POLICIES ISSUED BY US



              This endorsement modifies insurance provided under the following:

              BUSINESSOWNERS COVERAGE FORM



              If this coverage form and any other coverage form or policy issued to you by us or any company
              affiliated with us apply to the same “occurrence”, the aggregate maximum Limit of Insurance under all
              the coverage forms or policies shall not exceed the highest applicable Limit of Insurance under any one
              coverage form or policy. This condition does not apply to any coverage form or policy issued by us or an
              affiliated company to apply as excess insurance over the coverage form.




              SB 10 02 12 15     Includes Copyrighted Materials of Insurance Services Office, Inc.
                                                      Used with Permission


                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 159 of 194
Policy Number: 10015517CB




                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 160 of 194
Policy Number: 10015517CB




                                                                                                       BUSINESSOWNERS
                                                                                                           BP 04 56 07 13

                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                             UTILITY SERVICES – DIRECT DAMAGE
          This endorsement modifies insurance provided under the following:

             BUSINESSOWNERS COVERAGE FORM

                                                             SCHEDULE

                                                                                 Communication             Power
                                                                    Water        Supply Property      Supply Property
                                                                    Supply          Overhead Transmission Lines
                                                                   Property                 Enter Either
            Premises    Building          Utility Services          ("X" If         "Included" Or "Not Included"
             Number     Number          Limit Of Insurance         Applies)                (If Applicable)
                1           1      $ 10,000                                          Included                Included



           Covered Property:    All Covered Property


                                   $

           Covered Property:

                                   $

           Covered Property:

                                   $

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

          The coverage provided by this endorsement is subject        B. Exception
          to the provisions of Section I – Property, including           Coverage under this endorsement for loss or
          Paragraph D. Deductibles, except as provided below.            damage to Covered Property does not apply to
          A. The following is added to Paragraph A. Coverage:            loss or damage to "electronic data", including
              We will pay for loss of or damage to Covered               destruction or corruption of "electronic data".
              Property described in the Schedule, caused by the       C. Utility Services
              interruption of service to the described premises.         1. Water Supply Property, meaning the following
              The interruption must result from direct physical              types of property supplying water to the
              loss or damage by a Covered Cause of Loss to                   described premises:
              the property described in Paragraph C. of this
              endorsement if such property is indicated by an                a. Pumping stations; and
              "X" in the Schedule.                                           b. Water mains.




          BP 04 56 07 13                        © Insurance Services Office, Inc., 2012                         Page 1 of 2

                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 161 of 194
Policy Number: 10015517CB




              2. Communication Supply Property, meaning                 D. As used in this endorsement, the term
                 property supplying communication services,                transmission lines includes all lines which serve to
                 including telephone, radio, microwave or                  transmit communication service or power,
                 television services to the described premises,            including lines which may be identified as
                 such as:                                                  distribution lines.
                 a. Communication           transmission       lines,   E. Paragraph C. Limits Of Insurance is replaced by
                     including optic fiber transmission lines;             the following:
                 b. Coaxial cables; and                                    C. Limits Of Insurance
                 c. Microwave radio relays except satellites.                  If a Utility Services Limit Of Insurance is shown
                 It does not include overhead transmission lines               in the Schedule, such limit is part of, not in
                 unless indicated in the Schedule.                             addition to, the Limit Of Insurance stated in the
                                                                               Declarations as applicable to the Covered
              3. Power Supply Property, meaning the following                  Property.
                 types of property supplying electricity, steam or
                 gas to the described premises:                               If no Limit of Insurance is shown for Utility
                                                                              Services, coverage under this endorsement is
                 a. Utility generating plants;                                subject to the applicable Limit Of Insurance on
                 b. Switching stations;                                       the Covered Property as shown in the
                                                                              Declarations. But this Utility Services
                 c. Substations;
                                                                              endorsement does not increase the applicable
                 d. Transformers; and                                         Limit of Insurance.
                 e. Transmission lines.
                 It does not include overhead transmission lines
                 unless indicated in the Schedule.




          Page 2 of 2                             © Insurance Services Office, Inc., 2012                      BP 04 56 07 13

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 162 of 194
Policy Number: 10015517CB




                                                                                                   BUSINESSOWNERS
                                                                                                       SB 16 73 12 15

                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


               WAIVER OF TRANSFER OF RIGHTS OF RECOVERY AGAINST OTHERS TO US S
                                         AUTOMATIC

          This endorsement modifies insurance provided under the following:

          BUSINESSOWNERS COVERAGE FORM

          The following is added to SECTION III S COMMON              We waive any right of recovery we may have against
          POLICY CONDITIONS (APPLICABLE TO                            any person or organization because of payments we
          SECTION I S PROPERTY AND SECTION II S                       make for injury or damage arising out of your
          LIABILITY), Condition K. Transfer Of Rights Of              LKDLFKD LMBN>PFLKO LN VTLQN SLNHW ALKB QKABN >
          Recovery Against Others To Us:                              contract with that person or organization and
                                                                      FK@IQABA FK PEB VMNLAQ@PO-completed operations
                                                                      E>U>NAW& 8EFO S>FRBN >MMIFBO LKIT PL PEB MBNOLK LN
                                                                      organization which, before the loss, you have
                                                                      agreed in writing to waive your right of recovery.




          SB 16 73 12 15                         Includes copyrighted material of                           Page 1 of 1
                                         Insurance Services Office, Inc., with its permission


                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 163 of 194
Policy Number: 10015517CB




                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 164 of 194
Policy Number: 10015517CB




                                                                                                      BUSINESSOWNERS
                                                                                                          BP 04 53 07 13

                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            WATER BACK-UP AND SUMP OVERFLOW
          This endorsement modifies insurance provided under the following:

             BUSINESSOWNERS COVERAGE FORM

                                                             SCHEDULE

                                         Covered Property Annual Aggregate           Business Income And Extra Expense
             Premises Number                     Limit Of Insurance                  Annual Aggregate Limit Of Insurance
                       1             $ 5,000                                     $ 5,000
                                     $                                           $

                                     $                                           $

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


          A. We will pay for direct physical loss or damage to        C. The most we will pay for the coverage provided
             Covered Property, covered under Section I –                 under this endorsement for all direct physical loss
             Property, caused by or resulting from:                      or damage to Covered Property is the Covered
             1. Water or waterborne material which backs up              Property Annual Aggregate Limit of Insurance.
                through or overflows or is otherwise discharged          That limit is $5,000 per location, unless a different
                from a sewer or drain; or                                Covered Property Annual Aggregate Limit Of
                                                                         Insurance is indicated in the Schedule of this
             2. Water or waterborne material which overflows             endorsement.
                or is otherwise discharged from a sump, sump
                pump or related equipment, even if the                   The applicable Covered Property Annual
                overflow or discharge results from mechanical            Aggregate Limit of Insurance is the most we will
                breakdown of a sump pump or its related                  pay under this endorsement for the total of all
                equipment.                                               direct physical loss or damage sustained in any
                                                                         one policy year, regardless of the number of
             However, with respect to Paragraph A.2., we will            occurrences that cause or result in loss or damage
             not pay the cost of repairing or replacing a sump           to Covered Property. If loss payment for the first
             pump or its related equipment in the event of               such occurrence does not exhaust the applicable
             mechanical breakdown.                                       Limit of Insurance, then the balance of that limit is
          B. The coverage described in Paragraph A. of this              available for subsequent loss or damage
             endorsement does not apply to loss or damage                sustained in, but not after, that policy year. With
             resulting from:                                             respect to an occurrence which begins in one
             1. An insured's failure to keep a sump pump or its          policy year and continues or results in additional
                related equipment in proper working condition;           loss or damage in a subsequent policy year(s), all
                                                                         loss or damage is deemed to be sustained in the
             2. An insured's failure to perform the routine              policy year in which the occurrence began.
                maintenance or repair necessary to keep a
                sewer or drain free from obstructions; or
             3. Sump pump failure which is caused by or
                results from failure of power, unless this policy
                is endorsed to cover power failure affecting the
                described premises.




          BP 04 53 07 13                        © Insurance Services Office, Inc., 2012                        Page 1 of 2

                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 165 of 194
Policy Number: 10015517CB




          D. The following provisions apply to Section I –           E. With respect to the coverage provided under this
             Property and supersede any provisions to the               endorsement, the Water Exclusion in Section I –
             contrary:                                                  Property is replaced by the following:
             The most we will pay under:                                Water
             1. Paragraph A.5.f. Business Income Additional             1. Flood, surface water, waves (including tidal
                Coverage for all loss of Business Income you                wave and tsunami), tides, tidal water, overflow
                sustain due to the necessary suspension of                  of any body of water, or spray from any of
                your "operations" caused by direct physical                 these, all whether or not driven by wind
                loss or damage to Covered Property as                       (including storm surge);
                described in Paragraph A. of this endorsement;          2. Mudslide or mudflow;
                and
                                                                        3. Water under the ground surface pressing on,
             2. Paragraph A.5.g. Extra Expense Additional                   or flowing or seeping through:
                Coverage for all necessary Extra Expense you
                incur and that you would not have incurred if                a. Foundations, walls, floors or paved
                there had been no direct physical loss or                       surfaces;
                damage to Covered Property as described in                  b. Basements, whether paved or not; or
                Paragraph A. of this endorsement;
                                                                             c. Doors, windows or other openings; or
             is the Business Income And Extra Expense
                                                                        4. Waterborne material carried or otherwise
             Annual Aggregate Limit of Insurance. That limit is
                                                                            moved by any of the water referred to in
             $5,000 per location, unless a different Business               Paragraph 1. or 3., or material carried or
             Income And Extra Expense Annual Aggregate                      otherwise moved by mudslide or mudflow.
             Limit Of Insurance is shown in the Schedule.
                                                                        This exclusion applies regardless of whether any
             The applicable Business Income And Extra                   of the above, in Paragraphs 1. through 4., is
             Expense Annual Aggregate Limit of Insurance is             caused by an act of nature or is otherwise caused.
             the most we will pay under this endorsement for            An example of a situation to which this exclusion
             the total of all loss of Business Income you sustain
                                                                        applies is the situation where a dam, levee,
             and Extra Expense you incur in any one policy
                                                                        seawall or other boundary or containment system
             year, regardless of the number of occurrences that         fails in whole or in part, for any reason, to contain
             cause or result in loss or damage to Covered
                                                                        the water.
             Property as described in Paragraph A. of this
             endorsement. If loss payment during an earlier             But if any of the above, in Paragraphs 1. through
             "period of restoration" in the policy year does not        4., results in fire, explosion or sprinkler leakage,
             exhaust the applicable Limit of Insurance, then the        we will pay for the loss or damage caused by that
             balance of that limit is available for loss of             fire, explosion or sprinkler leakage.
             Business Income you sustain or Extra Expense            F. For the purposes of this endorsement, the term
             you incur during a subsequent "period of                   drain includes a roof drain and related fixtures.
             restoration" beginning in, but not after, that policy
             year. With respect to a "period of restoration"
             which begins in one policy year and continues in a
             subsequent policy year(s), all loss of Business
             Income you sustain or Extra Expense you incur is
             deemed to be sustained or incurred in the policy
             year in which the "period of restoration" began.




        Page 2 of 2                             © Insurance Services Office, Inc., 2012                     BP 04 53 07 13

                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 166 of 194
                 CYBERSECURE COVERAGE DECLARATIONS
                 NETWORK SECURITY LIABILITY PROVIDES CLAIMS-MADE COVERAGE
                     PLEASE READ THE ENTIRE COVERAGE FORM CAREFULLY.



       PLEASE NOTE THAT THE DEFENSE COSTS ARE SUBJECT TO
        THE APPLICABLE LIMIT AND DEDUCTIBLE. SPECIFICALLY,
         DEFENSE COSTS ARE SUBJECT TO THE CYBER LIABILITY
           LIMIT SET FORTH IN THE CYBERSECURE COVERAGE
        DECLARATIONS. THIS MEANS THAT THE CYBER LIABILITY
      LIMIT MAY BE COMPLETELY EXHAUSTED BY DEFENSE COSTS.
            IN THE EVENT THAT THE CYBER LIABILITY LIMIT IS
          EXHAUSTED, THE INSURER SHALL NOT BE LIABLE FOR
        ADDITIONAL DEFENSE COSTS. THE CYBER LIABILITY LIMIT
               APPLIES ON AN ANNUAL AGGREGATE BASIS.


Policy Number: 10015517CB
Account Number: 100054381C
Named Insured: Jakes of Battleground LLC

 SECTION 1 Z COMPUTER ATTACK AND CYBER
 EXTORTION
    Computer Attack Limit and Cyber Extortion      $ 100,000    Annual Aggregate
    Limit
        Sublimits
           Data Recreation                         $ 5,000      Per Occurrence
           Loss of Business                        $ 10,000     Per Occurrence
           Public Relations                        $ 5,000      Per Occurrence
           Cyber Extortion Expenses                $ 25,000     Per Occurrence
    Computer Attack and Cyber Extortion Deducti-   $ 1,000      Per Occurrence
    ble
 SECTION 2 Z NETWORK SECURITY LIABILITY
    Cyber Liability Limit                          $ 100,000    Annual Aggregate
     Cyber Liability Deductible                    $ 1,000      Per Occurrence
     Cyber Liability Optional Coverage
                                                   $ Included
         rd
        3 Party Business Information
        Electronic Media Liability                 $ 100,000

  ESTIMATED PREMIUM FOR THIS COVERAGE FORM:                     $




CY 50 02 06 16


      Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 167 of 194
Policy Number: 10015517CB




                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 168 of 194
Policy Number: 10015517CB




          !
          !
          !
          Ngicn!Cfxkeg!Nkpg!
          Jgnr!htqo!Gornq{ogpv!Cvvqtpg{u!ku!c!Vqnn.Htgg!Ecnn!Cyc{!
          aaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaa!
          !                                                          !
          !                                                          !
          !                                                          !
          Ocmkpi! cp! gornq{ogpv! fgekukqp! vjcv! eqwnf! rwv!        !
          {qw!cv!tkumA!Yqpfgtkpi!jqy!vjg!pgy!gornq{ogpv!             !
          ncyu! oc{! chhgev! {qwA! Ecnn! 2.988.63;.5486!!!!! !
          )2.988.NCY.5GRN*/!!                                        Ecnn!2.988.63;.5486!hqt!Gornq{ogpv!Ngicn!
          !                                                          Cfxkeg/!!
          !                                                          Vjg! Ngicn! Cfxkeg! Nkpg! uvchh! yknn! vcmg! pqvg! qh! {qwt!
          Vjg! Ngicn! Cfxkeg! Nkpg! ku! c! eqornkogpvct{! ugtxkeg!   kpswkt{! cpf! tghgt! kv! vq! cp! gzrgtkgpegf! gornq{ogpv!
          gzenwukxgn{! hqt! rqnke{jqnfgtu! ykvj! qwt! Gornq{ogpv!    cvvqtpg{! yjq! yknn! tgurqpf! ykvjkp! vjg! pgzv! dwukpguu!
          Rtcevkegu! Nkcdknkv{! )GRN*! kpuwtcpeg! rtqitco/! Vjtqwij! fc{/!Cnn!eqoowpkecvkqpu!ctg!uvtkevn{!eqphkfgpvkcn!cpf!
          vjku! ugtxkeg-! cp! gzrgtkgpegf! cvvqtpg{! .! ygnn.xgtugf! uwdlgev! vq! cvvqtpg{.enkgpv! rtkxkngigu/! Vjgtg! ku! pq!
          kp! hgfgtcn! cpf! uvcvg! gornq{ogpv! ncyu! .! ecp! ikxg!   equv!qt!qdnkicvkqp/!!
          {qw! igpgtcn! eqwpugn! qp! c! tcpig! qh! gornq{ogpv!       !
          kuuwgu-!kpenwfkpi<!!                                       Oqtg!Jgnr!Ku!Qpnkpg/!!
          +! Yjgvjgt! cp! gornq{gg! oc{! jcxg! c! encko! cickpuv!    [qwt! GRN! kpuwtcpeg! rtqitco! cnuq! rtqxkfgu! {qw! ykvj!
              {qw!!                                                  eqornkogpvct{!                   ceeguu!                 vq!
          +! Ngicn!kornkecvkqpu!qh!fgekukqpu!qt!cevkqpu!{qw!ctg!     UvcvgCwvq/Gornq{gtRtqvgevkqp/pgv-! cp! qpnkpg!
              eqpukfgtkpi!!                                          gornq{ogpv.tgncvgf! ygdukvg! yjkej! hgcvwtgu! ocp{!
          +! Pgy!gornq{ogpv!ncyu!cpf!jqy!vjg{!chhgev!{qw!!           tguqwtegu!vq!jgnr!{qw!rtgxgpv!gornq{gg!ejctigu!cpf!
          +! Qvjgt!gornq{ogpv!ncy.tgncvgf!swguvkqpu!!                ncyuwkvu/!!
          !                                                          !
          !                                                          [qwt! Rtqvgevkqp! Cickpuv! Eqphnkev! Cpf!
          Rtgxgpvkqp!Ku!Vjg!Dguv!Ogfkekpg/!!                         Enckou/!!
          Urgekcnk|gf! gornq{ogpv! fghgpug! ncy{gtu! ecp! jgnr!      Vqfc{-!{qw!ecp(v!chhqtf!pqv!vq!rtqvgev!{qwtugnh!htqo!
          {qw! rtgxgpv! gornq{ogpv.tgncvgf! enckou! cpf! ejctigu!    gornq{gg! ceewucvkqpu! cpf! enckou/! Vjg! tkumu! cpf!
          ykvj!cfxkeg!qp!swguvkqpu!uwej!cu<!!                        uvcmgu! ctg! vqq! jkij/! Cpf-! hqt! {qw-! vjg! uqnwvkqp! ku!
          +! Jktkpi!.!guugpvkcnu!hqt!gxgt{!lqd!crrnkecpv!!           ukorng/!         Wug!         vjg!         vqqnu!        cv!
          +! Hktkpi!.!yjcv!vq!fq0pqv!fq!!                            UvcvgCwvq/Gornq{gtRtqvgevkqp/pgv/!                     Ikxg!
          +! Fkuetkokpcvkqp! .! kuuwgu! qh! cig-! tceg-! igpfgt! qt! gornq{ggu! engct! twngu! cpf! rtqegfwtgu/! Ikxg! {qwt!
              qvjgt!hqtou!qh!fkuetkokpcvkqp!!                        ocpcigtu!vqqnu!cpf!vtckpkpi!vq!vtgcv!gornq{ggu!hcktn{!
          +! Hcokn{! cpf! Ogfkecn! Ngcxg! Cev! .! yjq! HONC!         cpf! eqpukuvgpvn{/! Cpf! ikxg! {qwtugnh! vjg! rtqqh! qh!
              crrnkgu!vq!!                                           eqornkcpeg! cpf! iqqf! hckvj! ghhqtvu! {qw(nn! pggf! kh! cp!
          +! Ugzwcn! qt! qvjgt! jctcuuogpv! .! etgcvkpi! c!          gornq{gg!ocmgu!c!encko/!
              jctcuuogpv.htgg!yqtmrnceg!                             !!
          +! Rgthqtocpeg!tgxkgyu!.!yjcv!vq!eqxgt!!                   Nkmg! oquv! uocnn! dwukpguu! qypgtu-! {qw(tg! cntgcf{!
          !                                                          yqttkgf!cdqwv!gornq{gg!ncyuwkvu/!
          !                                                          Iq!vq!UvcvgCwvq/Gornq{gtRtqvgevkqp/pgv/!
                                                                     Igv!jgnr/!
                                                                     Igv!rtqvgevkqp/!
                                                                     Cpf!igv!c!dgvvgt!pkijv(u!unggr/!
                                                                     !
          !
          !
          !
          !
          !
          !
          !
          !
          !
          !
          Vjku!ugtxkeg!ku!hqt!igpgtcn!cfxkeg!cpf!iwkfgnkpgu!qp!gornq{ogpv!fgekukqpu!dwv!yknn!pqv!rtqxkfg!cfxkeg!cu!vq!yjgvjgt!qt!
          pqv!c!rgtuqppgn!cevkqp!ujqwnf!dg!vcmgp!tgictfkpi!c!rctvkewnct!rgtuqp/!
          !
          !
          RU!11!44!12!25!Rcig!2!qh!2!
          +00+RU1144.312512!




                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 169 of 194
Policy Number: 10015517CB




                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 170 of 194
Policy Number: 10015517CB




                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                             NORTH CAROLINA CHANGES
          This endorsement modifies the insurance provided under the following:
          CYBERSECURE COVERAGE FORM


          A. The following is added to the beginning of the CyberSecure Coverage Form:


                  PLEASE NOTE THAT THE DEFENSE COSTS ARE SUBJECT TO THE
                  APPLICABLE LIMIT AND DEDUCTIBLE. SPECIFICALLY, DEFENSE
                  COSTS ARE SUBJECT TO THE CYBER LIABILITY LIMIT SET FORTH
                  IN THE CYBERSECURE COVERAGE DECLARATIONS. THIS MEANS
                  THAT THE CYBER LIABILITY LIMIT MAY BE COMPLETELY
                  EXHAUSTED BY DEFENSE COSTS. IN THE EVENT THAT THE
                  CYBER LIABILITY LIMIT IS EXHAUSTED, THE INSURER SHALL NOT
                  BE LIABLE FOR ADDITIONAL DEFENSE COSTS. THE CYBER
                  LIABILITY LIMIT APPLIES ON AN ANNUAL AGGREGATE BASIS.

          B. Paragraph C. SECTION 2 V LIMITS of SECTION 2- CYBER LIABILITY is deleted and replaced with the
             following:
              Except for post-judgment interest, the most we will pay under Cyber Liability coverage is the Cyber Liability
              Limit indicated in the CyberSecure Coverage Declarations. If no limit is shown or is shown as Excluded on the
              CyberSecure Coverage Declarations, then the Cyber Liability coverage will be considered to have a limit of
              $0.
              The Cyber Liability Limit is an annual aggregate limit. This amount is the most we will pay for the total of all
              loss covered under Section 2 (other than post-R]LOUMV\ QV\MZM[\' IZQ[QVO W]\ WN ITT dKaJMZ TQIJQTQ\a []Q\[e WN
              which you first receive notice during the present annual policy period or any Extended Reporting Periods. This
              TQUQ\ IXXTQM[ ZMOIZLTM[[ WN \PM V]UJMZ WN dKaJMZ TQIJQTQ\a []Q\[e WN _PQKP aW] NQZ[\ ZMKMQ^M VW\QKM L]ZQVO \PI\
              period.
              HW] UIa NQZ[\ ZMKMQ^M VW\QKM WN I dKaJMZ TQIJQTQ\a []Q\e QV WVM XWTQKa XMZQWL J]\ Q\ Uay cause covered costs in
              WVM WZ UWZM []J[MY]MV\ XWTQKa XMZQWL[* =N [W( ITT KW^MZML KW[\[ IZQ[QVO NZWU []KP dKaJMZ TQIJQTQ\a []Q\e &W\PMZ
              than post-judgment interest) will be subject to the Cyber Liability Limit applicable to the policy period when
              notice WN \PM dKaJMZ TQIJQTQ\a []Q\e _I[ NQZ[\ ZMKMQ^ML Ja aW]*
              Notwithstanding the foregoing, in the event that you purchase the Supplemental Extended Reporting Period
              pursuant to the terms of Additional Conditions B.8.b. the limit of liability for the Supplemental Extended
              Reporting Period (if applicable) shall be equal to the cyber liability Limit. The limit of liability for the
              D]XXTMUMV\IT 8`\MVLML CMXWZ\QVO BMZQWL( QN X]ZKPI[ML( [PITT JM [WTMTa NWZ dcyber liability suQ\[e WN _PQKP aW]
              first receive notice during said Supplemental Extended Reporting Period for any propagation of malware,
              ddenial of service attacke, or if applicable, loss, release or disclosure of business data or electronic display of
              information occurring before the end of the coverage period for this CyberSecure coverage and which is
              otherwise covered by this CyberSecure coverage and shall be in addition to, and not part of, the cyber liability
              Limit for the preceding coverage period.




                                                                © 2013
           CY 01 32 06 16                       Includes copyrighted materials of                                  Page 1 of 2
                                        Insurance Services Office, Inc., with its permission.

                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 171 of 194
Policy Number: 10015517CB




          C. Paragraph B.8. Extended Reporting Periods, sections a. and b of EXCLUSIONS, ADDITIONAL
             CONDITIONS AND DEFINITIONS APPLICABLE TO ALL SECTIONS, are deleted and replaced with the
             following:

               a. You shall have the right to the Extended Reporting Periods described in this section, in the event of a
                  d\MZUQVI\QWV WN KW^MZIOMe*

                    The limit of liability for the Supplemental Extended Reporting Period shall be as set forth in Section 2 c
                    Limits, fourth paragraph, of this CyberSecure Coverage.

               b. =N I d\MZUQVI\QWV WN KW^MZIOMe PI[ Wccurred, you shall have the right to the following:

                    1. An 4]\WUI\QK 8`\MVLML CMXWZ\QVO BMZQWL WN .+ LIa[ IN\MZ \PM MNNMK\Q^M LI\M WN d\MZUQVI\QWV WN KW^Mr-
                       IOMe I\ VW ILLQ\QWVIT XZMUQ]U QV _PQKP \W OQ^M ][ _ZQ\\MV VW\QKM WN I dcyber TQIJQTQ\a []Q\e WN _PQKP you
                       first receive notice during said Automatic Extended Reporting Period for any propagation of malware,
                       ddenial of service attacke, or if applicable, loss, release or disclosure of business data or electronic
                       display of information occurring before the end of the coverage period for this CyberSecure coverage
                       and which is otherwise covered by this CyberSecure coverage; and

                    2. Upon payment of an additional premium of 150% of the full annual premium applicable to this Cyber-
                       Secure coverage, a Supplemental Extended Reporting Period of 1 year immediately following the ef-
                       NMK\Q^M LI\M WN d\MZUQVI\QWV WN KW^MZIOMe QV _PQKP \W OQ^M \W ][ _ZQ\\MV VW\QKM WN I dcyber TQIJQTQ\a []Q\e WN
                       which you first receive notice during said Supplemental Extended Reporting Period for any propaga-
                       tion of malware, ddenial of service attacke, or if applicable, loss, release or disclosure of business data
                       or electronic display of information occurring before the end of the coverage period for this CyberSe-
                       cure coverage and which is otherwise covered by this CyberSecure coverage.

                        To obtain the Supplemental Extended Reporting Period, you must request it in writing and pay the
                        ILLQ\QWVIT XZMUQ]U L]M( _Q\PQV .+ LIa[ WN \PM MNNMK\Q^M LI\M WN d\MZUQVI\QWV WN KW^MZIOMe. The addi-
                        tional premium for the Supplemental Extended Reporting Period shall be fully earned at the inception
                        of the Supplemental Extended Reporting Period. If we do not receive the written request as required,
                        you may not exercise this right at a later date.

                        This insurance, provided during the Supplemental Extended Reporting Period, is excess over any
                        other valid and collectible insurance that begins or continues in effect after the Supplemental Extend-
                        ed Reporting Period becomes effective, whether the other insurance applies on a primary, excess,
                        contingent, or any other basis.

                        If you purchase a Supplemental Extended Reporting Period, you shall be provided, within 45 days of
                        your written request, the following loss information covering a 3 year period:

                        (1) Aggregate information in total for closed Claims, including the date and description of any propa-
                            gation of malware, ddenial of service attacke or, if applicable, loss, release or disclosure of busi-
                            ness data or electronic display of information, and any paQL dcyber TQIJQTQ\a [M\\TMUMV\ KW[\[e3

                        (2) Aggregate information in total for open Claims, including the date and description of any propaga-
                            tion of malware, ddenial of service attacke or, if applicable, loss, release or disclosure of business
                            data or electronic display of information, and amount of any payments; and

                        (3) Information on notice of any occurrence, including the date and description of any occurrence.

          D.   Paragraph 9. Legal Action Against Us, section b. of EXCLUSIONS, ADDITIONAL CONDITIONS AND DEFINITIONS
               APPLICABLE TO ALL SECTIONS is deleted and replaced with the following:

               b.   EPM IK\QWV Q[ JZW]OP\ _Q\PQV . aMIZ[ IN\MZ \PM LI\M \PM dKWUX]\MZ I\\IKSe Q[ NQZ[\ LQ[KW^MZML Ja aW]( WZ \PM LI\M WV
                    which you first receive notice of a dKQ^QT TQIJQTQ\a []Q\*e


                                                                    © 2013
           CY 01 32 06 16                          Includes copyrighted materials of                                     Page 2 of 2
                                           Insurance Services Office, Inc., with its permission.



                    Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 172 of 194
Policy Number: 10015517CB


                                                                                              /GDA9P -LE8=IS               10015517CB



          GSQQIVGMEP"IQTPS]QIRX"TVEGXMGIW"                                                          Wxexi"Eyxs""
                                                                                                    Mrwyvergi
          PMEFMPMX]"MRWYVERGI"GSZIVEKI"                                                             Gsqtermiw
          WYTTPIQIRXEP"HIGPEVEXMSRW


          Tspmg}"Ryqfiv>"10015517CB
          Eggsyrx"Ryqfiv>"100054381C                                                                Ekirx>"David  Mehler Insurance
          Reqih"Mrwyvih>"Jakes of Battleground    LLC                                                       Services Inc


                                                                  RSXMGI
          ,    XLMW" MW" E" GPEMQW/QEHI" ERH" VITSVXIH" TSPMG]0" I\GITX" XS" WYGL" I\XIRX" EW" QE]" SXLIV[MWI" FI
               TVSZMHIH"LIVIMR."XLMW"ITP"GSZIVEKI"MW"PMQMXIH"XS"PMEFMPMX]"JSV"SRP]"XLSWI"GPEMQW"SV"WYMXW"XLEX
               EVI" JMVWX"QEHI" EKEMRWX" XLI" MRWYVIHW"HYVMRK" XLI"ITP" GSZIVEKI" TIVMSH"ERH" VITSVXIH"MR" [VMXMRK
               XS" XLI" MRWYVIV" TYVWYERX" XS" XLI" XIVQW" LIVIMR0" ZEVMSYW" TVSZMWMSRW" MR" XLMW" ITP" GSZIVEKI
               VIWXVMGX" GSZIVEKI0" TPIEWI" VIEH" XLI" IRXMVI" ITP" GSZIVEKI" JSVQ" GEVIJYPP]" XS" HIXIVQMRI" VMKLXW.
               HYXMIW"ERH"[LEX"MW"ERH"MW"RSX"GSZIVIH0

          ,   XLI" PMQMX" SJ" PMEFMPMX]" EZEMPEFPI" XS" TE]" NYHKQIRXW" SV" WIXXPIQIRXW" YRHIV" XLMW" ITP" GSZIVEKI
              WLEPP" FI" VIHYGIH" F]" EQSYRXW" MRGYVVIH" JSV" HIJIRWI" GSWXW0" EQSYRXW" MRGYVVIH" JSV" HIJIRWI
              GSWXW"WLEPP"FI"ETTPMIH"EKEMRWX"XLI"HIHYGXMFPI"EQSYRX0


                                               Jvsq>"02/03/2020
          ITP"Gsziveki"Tivmsh>"                                   Ex" 34>23" E0Q0" Wxerhevh" Xmqi" ex" }syv" qempmrk" ehhviww" wls{r
                                                                  sr"xli"Higpevexmsrw"teki"sj"xlmw"tspmg}"
                                               Xs>"02/03/2021


          ITP"Ekkvikexi"Pmqmx"sj"Pmefmpmx}>"   &"250,000          Erryep" ekkvikexi" jsv" epp" $psww$" gsqfmrih." mrgpyhmrk" $hijirwi"
                                                                  gswxw$0"

                                                                  Jsv" $psww$" evmwmrk" jvsq" gpemqw" sv" wymxw" eppikmrk" xli" weqi"
          ITP"Hihygxmfpi"Eqsyrx>"              &"2,500            ${vsrkjyp" iqtps}qirx" egx$" sv" $vipexih" {vsrkjyp" iqtps}qirx"
                                                                  egxw$0"
                                                                  Mj" rs" hexi" mw" wls{r." ${i$" {mpp" gsrwmhiv" xli" ITP" Vixvsegxmzi"
                                                                  Hexi" xs" fi" xli" hexi" sj" svkerm~exmsr" sj" xli" $reqih" mrwyvih$0
          ITP"Vixvsegxmzi"Hexi>"                                  Xli" ITP" Vixvsegxmzi" Hexi" {mpp" viqemr" xli" weqi" xlvsykl" epp"
                                                                  wyfwiuyirx" viri{epw0" Rs" glerki" {mpp" fi" qehi" xs" xli" ITP"
                                                                  Vixvsegxmzi"Hexi"yrpiww"ex"xli"wspi"viuyiwx"sj"xli"mrwyvih0"
          ITP"Gsziveki"Tviqmyq>"               &"1,065.00         ITP"Tviqmyq"jsv"xli"ITP"Gsziveki"Tivmsh"

          Xlmvh"Tevx}"Zmspexmsrw"Tviqmyq"                         Mj" gsziveki" jsv" $xlmvh" tevx}" zmspexmsrw$" lew" fiir" temh" jsv." xli"
                                               Included           tviqmyq" {mpp" fi" wls{r" erh" gsziveki" mw" mr" jsvgi0" Sxliv{mwi."
          *Stxmsrep+>"                                            xlivi"mw"rs"gsziveki"ezempefpi"jsv"$xlmvh"tevx}"zmspexmsrw$0"

                                                                     XSXEP"ITP"GSZIVEKI"TVIQMYQ>"                 &"1,065.00



          Xlmw"mrwyvergi"hsiw"rsx"ettp}"xs"$psww$"evmwmrk"syx"sj"e"${vsrkjyp"iqtps}qirx"egx$"xlex"evmwiw"syx"sj"mrgmhirxw"
          sv"gmvgyqwxergiw"sj"{lmgl"$}sy$"leh"ors{pihki"tvmsv"xs"xli"ijjigxmzi"hexi"sj"xlmw"ITP"Gsziveki"sv"xli"jmvwx"ITP"
          Gsziveki"Jsvq"mwwyih"f}"$yw$"sj"{lmgl"xlmw"ITP"Gsziveki"mw"er"yrmrxivvytxih"viri{ep0"




      $))+( #'*(, 02/03/2020
       &% 1- ./ TY.RZ0U                                     (hnl%6%vm%#                                                             Hnluj% 0017863
                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 173 of 194
Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 174 of 194
                                                                           Policy ,JC7;GQ
                                                                           .EB?8N Number: 10015517CB




                         CYBERSECURE COVERAGE DECLARATIONS
                         NETWORK SECURITY LIABILITY PROVIDES CLAIMS-MADE COVERAGE
                             PLEASE READ THE ENTIRE COVERAGE FORM CAREFULLY.


    Policy Number: 10015517CB
    Account Number: 100054381C
    Named Insured: Jakes of Battleground LLC

      SECTION 1 – COMPUTER ATTACK AND CYBER
      EXTORTION
         &=;>BA4? $AA028 *7;7A 0<3 &E14? (DA=?A7=<             $ 100,000      Annual Aggregate
         *7;7A
             /B197;7A@
                 '0A0 .42?40A7=<                               $ 5,000        Per Occurrence
                *=@@ =5 %B@7<4@@                               $ 10,000       Per Occurrence
                 -B1972 .490A7=<@                              $ 5,000        Per Occurrence
                &E14? (DA=?A7=< (D>4<@4@                       $ 25,000       Per Occurrence
         &=;>BA4? $AA028 0<3 &E14? (DA=?A7=<                   $ 1,000        Per Occurrence
         '43B2A7194
      SECTION 2 – NETWORK SECURITY LIABILITY
         &E14? *701797AE *7;7A                                 $ 100,000      Annual Aggregate

          &E14? *701797AE '43B2A7194                           $ 1,000        Per Occurrence

          &E14? *701797AE ,>A7=<09 &=C4?064
              ?3
             # -0?AE %B@7<4@@ )<5=?;0A7=<                      Included
             (942A?=<72 +4370 *701797AE                        $ 100,000

      ESTIMATED PREMIUM FOR THIS COVERAGE FORM:                               $




Issue Date: 02/03/2020
CY 50 00 (06/16)                                 Page 1 of 1                                     Agency 0017863
                                                'flj$5$tk$"
           Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 175 of 194
Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 176 of 194
Policy Number: 10015517CB




                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY

                                              APPURTENANT STRUCTURES
              This endorsement modifies insurance provided under the following:

              BUSINESSOWNERS COVERAGE FORM

              The provisions of the policy apply except as modified by this endorsement.

              1. The following is added to Buildings, Paragraph A.1.a (6):
                      Appurtenant structures or outbuildings located on the same premises as the building(s) described
                      in the Declarations.

              2. The most we will pay for loss to appurtenant structures is the lesser of the following amounts:
                      a. Ten percent of the building limit shown in the Declarations for the building on the premises
                         where the appurtenant structure is located; or
                      b. $25,000;

                            Whichever is less.


              3. If there is no Building limit shown in the Declarations at the premises where the appurtenant structure
                 is located, the most we will pay for loss to appurtenant structures is the lesser of the following
                 amounts:
                        a.     Ten percent of the Business Personal Property limit shown in the Declarations for
                        business personal property at the premises where the appurtenant structure is located; or

                         b.     $25,000;

                         Whichever is less.

              4. Condition E.5.d. Loss Payment does not apply to appurtenant structures covered under this
                 endorsement.




              SB 21 02 12 15            Includes copyrighted material of Insurance Services Office, Inc.,
                                        with its permission

                                                                                                      Page 1 of 1


                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 177 of 194
Policy Number: 10015517CB




                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 178 of 194
Policy Number: 10015517CB




                            THIS IS A CLAIMS-MADE AND REPORTED COVERAGE PART.


                                          EMPLOYMENT PRACTICES LIABILITY
                                            INSURANCE COVERAGE PART

          Throughout this Coverage Part (hereinafter referred to as “EPL Coverage”), the words “you” and “your” refer to
          the “named insured(s)” shown in the Supplemental Declarations of this EPL Coverage and any other person(s) or
          organization(s) qualifying as a “named insured” under this EPL Coverage. The words “we”, “us” and “our” refer to
          the company providing this insurance.
          The word “insured” means any person or organization qualifying as such under SECTION III. WHO IS AN
          INSURED.
          Other words and phrases that appear in “quotations” have special meaning. Refer to SECTION VII.
          DEFINITIONS.
          The terms and conditions of the Cancellation Clause of the Common Policy Conditions and any amendment to
          such terms incorporated by endorsement are hereby incorporated herein and shall apply to coverage as is
          afforded by this EPL Coverage, unless specifically stated otherwise in an endorsement(s) attached hereto.


                  I. SECTION I. WHAT IS COVERED                              a. When written notice of such “claim” or
                                                                                “suit” is received and recorded by any
          A. Insuring Agreement                                                 “insured” or by “us”, whichever comes
                                                                                first; or
              1. “We” shall pay those “losses” arising out of
                 an “insured’s” “wrongful employment act”                    b. When “we” make any settlement in
                 (other than a “third party violation”) against                 accordance with the terms of this EPL
                 “your” “employees”, “recognized volunteers”                    Coverage.
                 and applicants for employment to which this         B. Defense
                 insurance applies.
                                                                         1. “We” have the right and duty to defend and
              2. If coverage for “third party violations” is                appoint an attorney to defend any “claim” or
                 shown on the Supplemental Declarations,                    “suit” brought against any “insured” for a
                 then “we” shall pay those “losses” arising out             “wrongful employment act” to which this
                 of an “insured’s” “third party violation”.                 insurance applies, even if the “claim” or
              3. For coverage to apply under this EPL                       “suit” is groundless or fraudulent.
                 Coverage, the “wrongful employment act”                     At the time a “claim” or “suit” is first reported
                 must commence or take place after the                       to “us”, “you” may request that “we” appoint
                 Retroactive Date, but before the end of the                 a defense attorney of “your” choice. “We”
                 “EPL coverage period”. If no Retroactive                    will give full consideration to any such
                 Date appears on the Supplemental                            request.
                 Declarations then the Retroactive Date shall
                 be the date of organization of the “named               2. “We” have the right to investigate and settle
                 insured.” A “claim” or “suit” for a “wrongful              any “claim” or “suit” that “we” believe is
                 employment act” must be first made against                 proper. “You” shall be entitled to consent to
                 “you” during the “EPL coverage period” or                  such settlement, provided “your” consent is
                 Extended Reporting Periods (if applicable)                 not unreasonably withheld and is provided
                 and reported to “us” pursuant to the terms of              as soon as practicable.
                 this EPL Coverage.                                          If “you” refuse to consent to any settlement
              4. A “claim” or “suit” by a person or                          that “we” recommend and that is acceptable
                 organization seeking damages will be                        to the claimant, then “our” liability under this
                 deemed to have been made at the earlier of                  EPL Coverage for such “claim” or “suit” shall
                 the following times:                                        not exceed the amount for which we could
                                                                             have settled had “your” consent not been
                                                                             withheld     at    the    time       of   “our”




                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 179 of 194
Policy Number: 10015517CB

                                                                                                             EP 00 01 (01/14)



                  recommendation. “You” shall thereafter                     default judgment during the transfer of
                  negotiate and defend that “claim” or “suit” at             control to “you”. If “we” do so, “we” shall not
                  “your” own cost and without “our”                          waive or give up any of “our” rights. “You”
                  involvement.                                               shall pay all reasonable expenses “we” incur
              3. “We” shall pay all reasonable costs “we” ask                for taking such steps after the EPL
                 the “insured” to incur while helping “us”                   Aggregate Limit of Liability is exhausted.
                 investigate or defend a “claim” or “suit”.
                 “We”, however, will not pay more than $250
                 per day for earnings lost by the “insured”          SECTION II. EXCLUSIONS–WHAT IS NOT
                 because of time taken off from work.                COVERED
              4. “We” shall pay premiums for appeal bonds,           This insurance does not apply to:
                 or bonds to release property being used to
                 secure a legal obligation, for a covered            A. Criminal Acts
                 “suit”. “We” shall only pay, however, for               Any liability arising out of any dishonest,
                 bonds valued up to “our” EPL Aggregate                  fraudulent, criminal, or malicious act by or at the
                 Limit of Liability. “We” shall have no                  direction of any “insured”. However, to the extent
                 obligation to appeal or to obtain these                 that a “claim” or “suit” is otherwise covered
                 bonds.                                                  under this EPL Coverage “we” will defend a
              5. Payments for “defense costs” are included               “claim” or “suit” asserting a dishonest,
                 within the EPL Aggregate Limit of Liability.            fraudulent, criminal or malicious act until such
                 They are not in addition to the EPL                     time as the “insured” is determined to have
                 Aggregate Limit of Liability. “Our” duty to             committed such dishonest, fraudulent, criminal
                 defend or to make payment of any “claim” or             or malicious act;
                 “suit” pursuant to Paragraphs 1. through 4.             The “wrongful employment act(s)” of an
                 of this Clause B., ends after the EPL                   “insured” shall not be imputed to any other
                 Aggregate Limit of Liability has been                   “insured” for the purpose of determining the
                 exhausted by payment of “loss”, including               applicability of this Exclusion A.;
                 “defense costs”.                                    B. “Property Damage”
              6. “We” shall pay all interest on that amount of           Any liability arising out of “property damage”;
                 any judgment within the EPL Aggregate
                 Limit of Liability:                                 C. “Bodily Injury”
                  a. Which accrues after entry of judgment;              Any liability arising out of “bodily injury”;
                     and                                             D. Worker’s Compensation, Social Security
                  b. Before “we” pay, offer to pay, or deposit          and Unemployment, Disability and
                     in court that part of the judgment within          Retirement Benefits
                     the EPL Aggregate Limit of Liability.               Any liability arising out of any obligation
                  These interest payments shall be in addition           pursuant to any worker’s compensation,
                  to and not part of the EPL Aggregate Limit of          disability benefits, unemployment compensation,
                  Liability.                                             unemployment insurance, retirement benefits,
          C. Transfer of Control                                         social security benefits or similar law. This
                                                                         exclusion, however, shall not apply to “loss”
              1. “You” may take over control of any                      arising from a “claim” or “suit” for “retaliation”;
                 outstanding “claim” or “suit” previously
                 reported to “us”, but only if “we”, in “our” sole   E. Contractual Liability
                 discretion, decide that you should, or if a             Any liability arising out of any actual or alleged
                 court orders “you” to do so.                            contractual liability of any “insured” under any
              2. Notwithstanding Paragraph 1. of this Clause             express contract or agreement. This exclusion,
                 C., in all events, if the EPL Aggregate Limit           however, shall not apply to any liability the
                 of Liability is exhausted, “we” will notify “you”       “insured” would have in the absence of such
                 of all outstanding “claims” or “suits” and              express contract or agreement;
                 “you” will take over control of the defense.        F. ERISA, FLSA, NLRA, WARN, COBRA, and
                 “We” will help transfer control of the “claims”        OSHA
                 and “suits” to “you”.                                   Any liability for violation(s) of any of the
              3. “We” shall take whatever steps are                      responsibilities, obligations or duties imposed by
                 necessary to continue the defense of any                the Employee Retirement Income Security Act of
                 outstanding “claim” or “suit” and avoid a               1974, the Fair Labor Standards Act (except the



          EP 00 01 (01/14)                                                                                    Page 2 of 10

                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 180 of 194
Policy Number: 10015517CB

                                                                                                              EP 00 01 (01/14)



              Equal Pay Act), the National Labor Relations                 a renewal or replacement or which it may
              Act, the Worker Adjustment and Retraining                    succeed in time;
              Notification Act, the Consolidated Omnibus
                                                                      I.   Prior Litigation
              Budget Reconciliation Act, the Occupational
              Safety and Health Act, any rules or regulations              Any liability arising out of any prior
              of the foregoing promulgated thereunder, and                 1. Litigation; or
              amendments thereto or any similar federal,
              state, local or foreign statutory law or common              2. Administrative or regulatory proceeding or
              law.                                                            investigation
              It is acknowledged that “claims” and “suits” for             of which an “insured” had notice, or alleging the
              violation(s) of any of the responsibilities,                 same or “related wrongful employment acts”
              obligations or duties imposed by “similar federal,           alleged or contained in such pending or prior
              state, local or foreign statutory law or common              litigation or administrative or regulatory
              law,” as such quoted language is used in the                 proceeding or investigation which the “insured”
              immediately-preceding       paragraph,     include,          had knowledge of prior to the effective date of
              without limitation, any and all “claims” and “suits”         this EPL Coverage or the first EPL Coverage
              which in whole or in part allege, arise out of, are          issued by “us” of which this EPL Coverage is an
              based upon, are attributable to, or are in any               uninterrupted renewal.
              way related to any of the circumstances
              described in any of the following:
                                                                      SECTION III. WHO IS AN INSURED
              1. The refusal, failure or inability of any
                 “insured(s)” to pay wages or overtime pay            A. Individual
                 (or amounts representing such wages or
                                                                           If “you” are shown in the Supplemental
                 overtime pay) for services rendered or time
                                                                           Declarations of this EPL Coverage as an
                 spent in connection with work related
                                                                           individual, “you” and “your” spouse or “Domestic
                 activities (as opposed to tort-based back pay             Partner” are “insureds”, only for the conduct of a
                 or front pay damages for torts other than                 business of which “you” are the sole owner.
                 conversion);
                                                                      B. Corporation
              2. Improper deductions from pay taken by any
                 “insured(s)” from any “employee(s)” or                    If “you” are shown in the Supplemental
                                                                           Declarations of this EPL Coverage as a
                 purported employee(s); or
                                                                           corporation or organization other than a
              3. Failure to provide or enforce legally required            partnership, joint venture, or limited liability
                 meal or rest break periods;                               company, “you” and “your” “subsidiaries” are
              Notwithstanding the foregoing, this Exclusion F.             “insureds”.
              shall not apply to the extent that a “claim” or         C. Partnership or Joint Venture
              “suit” is for “retaliation”;                                 If “you” are shown in the Supplemental
          G. Prior Knowledge                                               Declarations of this EPL Coverage as a
                                                                           partnership or joint venture, “you” are an
              Any liability arising    out  of  incidents,                 “insured”. “Your” members, partners or co-
              circumstances or “wrongful employment acts”,                 venturers and their spouses or “Domestic
              which an “insured”                                           Partners” are also “insureds”, but only for the
              1. Had knowledge of; or                                      conduct of “your” business.
              2. Could have reasonably foreseen might                 D. Limited Liability Company
                 result in a “claim” or “suit”                             If “you” are shown in the Supplemental
              and which were known to the “insured” prior to               Declarations of this EPL Coverage as a limited
              the effective date of this EPL Coverage or the               liability company, “you” are an “insured.” “Your”
              first EPL Coverage issued by “us” of which this              members are also “insureds”, but only with
              EPL Coverage is an uninterrupted renewal;                    respect to the conduct of “your” business. “Your”
          H. Prior Notice                                                  managers are “insureds”, but only with respect
                                                                           to their duties as “your” managers.
              Any liability arising out of the facts alleged, or to
              the same or “related wrongful employment acts”          E. Trusts
              alleged or contained in any “claim” or “suit”                If “you” are shown in the Supplemental
              which has been reported, or in any                           Declarations of this EPL Coverage as a trust,
              circumstances of which notice has been given,                “you” are an “insured”. “Your” trustees are also
              under any policy of which this EPL Coverage is


          EP 00 01 (01/14)                                                                                     Page 3 of 10

                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 181 of 194
Policy Number: 10015517CB

                                                                                                       EP 00 01 (01/14)



              “insureds”, but only with respect to their duties       period” or Extended Reporting Periods (if
              as trustees.                                            applicable), regardless of:
          F. “Employees”                                              1. The number of persons or organizations
                                                                         covered by this EPL Coverage; or
              “Your” “employees”, executive officers and
              directors are “insureds”, only for the conduct of       2. The number of “claims” made or “suits”
              “your” business within the scope of their                  brought; or
              employment or their duties as executive officers        3. The length of the “EPL coverage period”.
              or directors.
                                                                  B. The EPL Aggregate Limit of Liability is the most
          G. Extensions                                              “we” shall pay for all “losses” (other than post-
              1. Subject otherwise to the terms hereof, this         judgment interest described in Section I., Clause
                 EPL Coverage shall cover “loss” arising from        B., Paragraph 6.), including amounts incurred for
                 any “claims” or “suits” made against the            “defense costs”.
                 estates, heirs, or legal representative of       C. The EPL Aggregate Limit of Liability for the
                 deceased individual “insureds”, and the legal       Extended Reporting Periods (if applicable) shall
                 representatives of individual “insureds”, in        be part of, and not in addition to the EPL
                 the event of incompetency, who were                 Aggregate Limit of Liability for the “EPL
                 individual “insureds” at the time the               coverage period”.
                 “wrongful employment acts”, upon which
                 such “claims” or “suits” are based, were         D. All “claims” and “suits” arising from the same or
                 committed.                                          “related wrongful employment acts” shall be
                                                                     treated as arising out of a single “wrongful
              2. Subject otherwise to the terms hereof, this         employment act”.
                 EPL Coverage shall cover “loss” arising from
                 all “claims” and “suits” made against the        E. All “claims” or “suits” arising out of one “wrongful
                 lawful spouse (whether such status is               employment act” shall be deemed to be made
                 derived by reason of statutory law, common          on the date that the first such “claim” is made or
                 law or otherwise of any applicable                  “suit” is brought. All “claims” asserted in a “class
                 jurisdiction in the world) or “Domestic             action suit” will be treated as arising out of a
                 Partner” of an individual “insured”, including      single “wrongful employment act”.
                 a “claim” or “suit” that seeks damages           F. Any “claim” or “suit” which is made subsequent
                 recoverable      from    marital    community       to the “EPL coverage period” or Extended
                 property, property jointly held by the              Reporting Periods (if applicable) which, pursuant
                 individual “insured” and the spouse or              to Section VI., Clause D., Paragraphs 3. and 4.
                 “Domestic Partner”, or property transferred         is considered made during the “EPL coverage
                 from the individual “insured” to the spouse or      period” or Extended Reporting Periods (if
                 “Domestic Partner”; provided, however, that         applicable) shall also be subject to the one EPL
                 this extension shall not afford coverage for a      Aggregate Limit of Liability stated in the
                 “claim” or “suit” arising out of any “wrongful      Supplemental Declarations of this EPL
                 employment act” of the spouse or “Domestic          Coverage.
                 Partner”, but shall apply only to “claims” or
                 “suits” arising out of any “wrongful
                 employment acts” of an individual “insured”,     SECTION V. DEDUCTIBLE
                 subject to this EPL Coverage's terms,
                 conditions and exclusions.                       “You” shall be responsible for the deductible amount
                                                                  shown in the Supplemental Declarations of this EPL
                                                                  Coverage with respect to each “claim” and “suit” and
          SECTION IV. LIMIT OF LIABILITY                          “you” may not insure against it. A single deductible
          (including “defense costs”)                             amount shall apply to “loss” arising from all “claims”
                                                                  and “suits” alleging the same “wrongful employment
          A. The EPL Aggregate Limit of Liability shown in        act” or “related wrongful employment acts”.
             the Supplemental Declarations of this EPL            Expenses “we” incur in investigating, defending and
             Coverage and the information contained in this       settling “claims” and “suits” are included in the
             section limits the most “we” shall pay for all       deductible. The deductible is not included within the
             “loss” (other than post-judgment interest
                                                                  EPL Aggregate Limit of Liability.
             described in Section I., Clause B., Paragraph 6.)
             arising out of “claims” and ”suits” first made       At our option, “we” may pay any part or all of the
             against “insureds” during the “EPL coverage          EPL Deductible Amount to effect settlement of any
                                                                  “claim” or “suit” and upon notification of the action



          EP 00 01 (01/14)                                                                              Page 4 of 10

                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 182 of 194
Policy Number: 10015517CB

                                                                                                     EP 00 01 (01/14)



          taken, “you” shall promptly reimburse “us” for such            a. Immediately record the specifics of the
          part of the deductible that has been paid by “us”.                “claim” or “suit” and the date received;
                                                                            and
                                                                         b. Provide “us” with written notice, as
          SECTION VI. CONDITIONS                                            described in Paragraph 3. of this Clause
                                                                            D., as soon as practicable.
          “We” have no duty to provide coverage under this
          EPL Coverage, unless there has been full                   3. Such written notice of “claim” or “suit” shall
          compliance with all the Conditions contained in this          contain:
          EPL Coverage.                                                  a. The identity of the person(s) alleging a
                                                                            “wrongful employment act”;
          A. Assignment
              The interest of any “insured” is not assignable.           b. The identity of the “insured(s)” who
              “You” cannot assign or transfer “your” interest in            allegedly were involved in the incidents
                                                                            or events;
              this EPL Coverage without “our” written consent
              attached to the EPL Coverage.                              c. The date the alleged incidents or events
                                                                            took place; and
          B. Bankruptcy or Insolvency
              “Your” bankruptcy, insolvency or inability to pay,         d. The written notice or a memorandum of
              will not relieve “us” from the payment of any                 the oral “claim”, allegation or threat
                                                                            referred to above.
              “claim” or “suit” covered by this EPL Coverage.
                                                                         If written notice is given to “us” during the
              Under no circumstances will “your” bankruptcy,
                                                                         “EPL coverage period” or Extended
              insolvency, or inability to pay require “us” to drop
              down, in any way replace, or assume any of                 Reporting Periods (if applicable), pursuant to
                                                                         the above requirements, then any “claim” or
              “your” obligations with respect to the Deductible
                                                                         “suit” which is subsequently made against
              provisions of this EPL Coverage.
                                                                         any “insureds” and reported to “us” alleging,
          C. Coverage Territory                                          arising out of, based upon or attributable to
              “We” cover “wrongful employment acts”                      such circumstances or alleging any “related
              anywhere in the world, but only if the “claim” is          wrongful     employment     act” to such
              made and the “suit” is brought for such “wrongful          circumstances, shall be considered made at
              employment act” in the United States of                    the time such notice of such circumstances
              America, its territories and possessions, Puerto           was first given.
              Rico, or Canada.                                       4. If “you” submit written notice of a “claim” or
          D. Duties in the Event of an Incident, “Claim”                “suit”, pursuant to this Clause D., then any
             or “Suit”                                                  “claim” or “suit” that may subsequently be
                                                                        made against an “insured” and reported to
              1. If, during the “EPL coverage period”,                  “us” alleging the same or a “related wrongful
                 incidents or events occur which “you”
                                                                        employment act” to the “claim” or “suit” for
                 reasonably believe may give rise to a “claim”
                                                                        which such notice has been given shall be
                 or “suit” for which coverage may be provided           deemed, for the purpose of this insurance,
                 hereunder, such belief being based upon
                                                                        to have been first made during the “EPL
                 either written notice from the potential
                                                                        coverage period” or Extended Reporting
                 claimant or the potential claimant’s                   Period (if applicable) in effect at the time
                 representative; or notice of a complaint filed
                                                                        such written notice was first submitted to
                 with EEOC, DOL or OFCCP (or similar
                                                                        “us”.
                 federal, state or local agency); or upon an
                 oral “claim”, allegation or threat, “you” shall     5. “You” and any other “insured” must:
                 give written notice to “us” as soon as                  a. Immediately send “us” copies of any
                 practicable and either:                                    demands, notices, summonses or legal
                  a. Anytime during the “EPL coverage                       papers received in connection with any
                     period”; or                                            “claim” or “suit”;
                  b. Anytime during the Extended Reporting               b. Authorize “us” to obtain records and
                     Periods (if applicable).                               other information;
              2. If a “claim” is made or a “suit” is brought             c. Cooperate with “us” in the investigation,
                 against any “insured”, “you” must:                         settlement or defense of the “claim” or
                                                                            “suit”;




          EP 00 01 (01/14)                                                                            Page 5 of 10

                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 183 of 194
Policy Number: 10015517CB

                                                                                                         EP 00 01 (01/14)



                  d. Assist “us”, upon “our” request, in the                   applicable to this EPL Coverage, a
                     enforcement of any right against any                      Supplemental       Extended       Reporting
                     person or organization which may be                       Period of one (1) year immediately
                     liable to the “insured” because of injury                 following    the     effective    date     of
                     or damage to which this insurance may                     cancellation or nonrenewal in which to
                     also apply;                                               give to “us” written notice of “claims” first
                  e. Not take any action, nor fail to take any                 made or “suits” first brought against the
                     required action, that prejudices the                      “insureds” during said Supplemental
                     rights of the “insureds” or “us” with                     Extended Reporting Period for any
                     respect to such “claim” or “suit”.                        “wrongful employment acts” occurring
                                                                               before the end of the “EPL coverage
              6. No “insureds” will, except at their own cost,                 period” and are otherwise covered by
                 voluntarily make a payment, assume any                        this EPL Coverage.
                 obligation, or incur any expense without
                 “our” prior written consent.                                  To obtain the Supplemental Extended
                                                                               Reporting Period, “you” must request it
          E. Transfer of Rights of Recovery Against                            in writing and pay the additional
             Others to “Us”                                                    premium due, within thirty (30) days of
              “You” may be able to recover all or part of a                    the effective date of cancellation or
              “loss” from someone other than “us”. “You”,                      nonrenewal. The additional premium for
              therefore, shall do all that is possible after a                 the Supplemental Extended Reporting
              “loss” to preserve any such right of recovery. If                Period shall be fully earned at the
              “we” make a payment under this EPL Coverage,                     inception of the Supplemental Extended
              that right of recovery shall belong to “us”. “You”               Reporting Period. If “we” do not receive
              shall do whatever is necessary, including signing                the written request as required, “you”
              documents, to help “us” obtain that recovery.                    may not exercise this right at a later
          F. Extended Reporting Periods                                        date.
              1. You shall have the right to the Extended                      This insurance, provided during the
                 Reporting Periods described in Paragraph 2.                   Supplemental      Extended     Reporting
                 of this Clause F., in the event that:                         Period, is excess over any other valid
                                                                               and collectible insurance that begins or
                  a. “You” or “we” shall cancel this EPL
                                                                               continues     in    effect   after    the
                     Coverage;
                                                                               Supplemental      Extended     Reporting
                  b. “You” or “we” shall refuse to renew this                  Period becomes effective, whether the
                     EPL Coverage; or                                          other insurance applies on a primary,
                  c. “We” renew this EPL Coverage on an                        excess, contingent, or any other basis.
                     other than a claims-made basis or with a       G. Change in Control of “Named Insured”
                     Retroactive Date later than the
                     Retroactive Date shown on the                     In the event of a “Transaction” then this EPL
                                                                       Coverage shall continue in full force and effect
                     Supplemental Declarations of this EPL
                                                                       as to “wrongful employment acts” occurring prior
                     Coverage;
                                                                       to the effective time of the “Transaction”, but
              2. If an event as specified in Paragraph 1. of           there shall be no coverage afforded by any
                 this Clause F. has occurred, “you” shall have         provision of this EPL Coverage for any actual or
                 the right to the following:                           alleged “wrongful employment acts” occurring
                  a. An Automatic Extended Reporting                   after the effective time of the “Transaction”. This
                     Period of thirty (30) days after the              EPL Coverage may not be cancelled after the
                     effective date of cancellation or                 effective time of the “Transaction” and the entire
                     nonrenewal at no additional premium in            premium for this EPL Coverage shall be deemed
                     which to give to “us” written notice of           earned as of such time. “You” shall also have
                     “claims” first made or “suits” first brought      the right to the Extended Reporting Periods
                     against the “insureds” during said                described in Clause F. of this Section VI.
                     Automatic Extended Reporting Period               “You” shall give “us” written notice of the
                     for any “wrongful employment acts”                “Transaction” as soon as practicable, but not
                     occurring before the end of the “EPL              later than thirty (30) days after the effective date
                     coverage period” and are otherwise                of the “Transaction”.
                     covered by this EPL Coverage; and
                                                                    H. Legal Action Against “Us”
                  b. Upon payment of an additional premium
                     of 100% of the full annual premium


          EP 00 01 (01/14)                                                                               Page 6 of 10

                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 184 of 194
Policy Number: 10015517CB

                                                                                                        EP 00 01 (01/14)



               No person or organization has the right to join          under this EPL Coverage and at least one
               “us” as a party or otherwise bring “us” into a           person/entity claimed against is an insured
               “suit” asking for damages from an “insured”.             under any other EPL Coverage issued to “you”
          I.   Other Insurance                                          by “us” (the “Other Policy”), the combined EPL
               Unless expressly written to be excess over other         Aggregate Limit of Liability under both this EPL
               applicable insurance, it is intended that the            Coverage and the Other Policy for all “losses”
               insurance provided by this EPL Coverage shall            arising from such “claims” or “suits” combined
               be primary.                                              shall not exceed the highest applicable limit of
          J. EPL Coverage Changes                                       insurance under either this EPL Coverage or the
                                                                        Other Policy. This limitation shall apply even if
               This EPL Coverage contains all the agreements
                                                                        both this EPL Coverage and the Other Policy
               between “you” and “us” concerning this
               insurance. The first “named insured” in the              have been triggered due to a “claim” or “suit”
               Supplemental Declarations of this EPL                    made against the same person/entity but
               Coverage is authorized to request changes in             alleging “wrongful employment acts” both in his,
               this EPL Coverage. This EPL Coverage can only            her or its capacity as an insured under the
               be changed by a written endorsement “we” issue           “Other policy” and as an “insured” under this
               and make part of this EPL Coverage.                      EPL Coverage.
          K. Representations                                        O. Headings
               Any and all relevant provisions of this EPL              The descriptions in the headings of this EPL
               Coverage may be voidable by “us” in any case             Coverage are solely for convenience, and form
               of    fraud,   intentional concealment,   or             no part of the terms and conditions of coverage.
               misrepresentation of material fact by any
               “insured”.
          L. Special Rights and Duties of the                       SECTION VII. DEFINITIONS
             First “Named Insured”
                                                                    A. “Bodily injury” means physical injury, sickness,
               “You” agree that when there is more than one            or disease, including death resulting therefrom.
               person and/or entity covered under this EPL
               Coverage, the first “named insured” in the           B. “Claim” means a written demand for monetary
               Supplemental Declarations of this EPL                   and non-monetary relief (including any request
               Coverage shall act on behalf of all “insureds” as       to toll or waive any statute of limitations). The
               to:                                                     term “claim” shall also mean an Equal
                                                                       Employment Opportunity Commission (EEOC),
               1. Giving of notice of a “claim” or “suit”;             Department of Labor (DOL) or Office of Federal
               2. Giving and receiving notice of cancellation          Contract Compliance Program (OFCCP) (or
                  or nonrenewal;                                       similar federal, state or local agency) proceeding
                                                                       or investigation commenced by the filing of a
               3. Payment of premiums and receipt of return
                                                                       notice of charges, service of a complaint or
                  premiums;
                                                                       similar document of which notice has been given
               4. Acceptance of any endorsements issued to             to “you”. However, in no event, shall the term
                  form a part of this EPL Coverage; or                 “claim” include any labor or grievance
               5. Purchasing or deciding not to purchase the           proceeding, which is subject to a collective
                  Supplemental Extended Reporting Period.              bargaining agreement.
          M. Separation of Insureds                                 C. “Class action suit” means any suit seeking
                                                                       certification or certified as a class action by a
               Except with respect to the EPL Aggregate Limit          federal or state court.
               of Liability and any rights or duties specifically
               assigned to the first “named insured” in Clause      D. “Defense costs” means reasonable and
               L. of this Section VI, this insurance applies:          necessary fees, costs and expenses consented
                                                                       to by “us” resulting solely from the investigation,
               1. As if each “named insured” were the only             adjustment, defense and appeal of a “claim” or
                  “named insured”; and                                 “suit” against “you”. In no event shall “Defense
               2. Separately to each insured against whom a            Costs” include “your” or “our” routine on-going
                  “claim” or “suit” is made.                           expenses, including, without limitation, the
          N. Tie-In of Limits                                          salaries of "your" or “our” "employees", officers
             As respects any “claim” or “suit” in which at least       or staff attorneys.
             one person/entity claimed against is an “insured”



          EP 00 01 (01/14)                                                                               Page 7 of 10

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 185 of 194
Policy Number: 10015517CB

                                                                                                        EP 00 01 (01/14)



          E. “Domestic partner” means any natural person               5. Matters which may be deemed uninsurable
             legally recognized as a domestic or civil union              under the law pursuant to which this EPL
             partner under:                                               Coverage shall be construed.
              1. The provisions of any applicable federal,             Where permitted by law, “loss” shall include
                 state or local law; or                                punitive or exemplary damages imposed upon
              2. The provisions of any formal program                  any “insured” (subject to the policy’s other terms,
                 established by “you”.                                 conditions and exclusions).
          F. “Employee” means an individual whose labor or        I.   “Named insured” means the person or
             service is engaged by and directed by “you” for           organization designated in the Supplemental
             remuneration, whether such individual is in a             Declarations page of this EPL Coverage.
             supervisory, co-worker or subordinate position       J. “Property damage” means physical injury to, or
             or otherwise, including any part-time, seasonal,        destruction of, tangible property including the
             and temporary “employees”.                              loss of use thereof, or loss of use of tangible
              An individual who is an independent contractor         property, which has not been physically injured
              or leased to “you” shall also be an “employee”.        or destroyed.
              Independent contractors who do not provide          K. “Recognized        volunteer”    means      an
              ongoing and routine services solely for “you”          uncompensated individual who volunteers labor
              shall not be considered “employees”, including         or services to “you”, but only when performing
              but not limited to independent trade contractors       such labor or services at the request of and
              (e.g. plumber, electrician).                           under the direction of “you”.
          G. “EPL coverage period” means the period               L. “Related wrongful employment act(s)” means
             commencing on the effective date shown in the           “wrongful employment acts” which are the same,
             Supplemental Declarations of this EPL                   related or continuous, or “wrongful employment
             Coverage. This period ends on the earlier of the        acts” which arise from a common nucleus of
             expiration date or the effective date of                facts. “Claims” or “suits” can allege “related
             cancellation of this EPL Coverage. If “you”             wrongful employment acts”, regardless of
             became an “insured” under this EPL Coverage             whether such “claims” or “suits” involve the
             after the effective date, the “EPL coverage             same or different claimants, “insureds” or legal
             period” begins on the date “you” became an              causes of actions.
             “insured”.                                           M. “Retaliation” means a “wrongful employment act”
          H. “Loss(es)” means monetary amounts to which              of an “insured” alleged to be in response to, the
             this insurance applies and which “you” are              actual or attempted exercise by an “employee”
             legally obligated to pay (including front pay and       of any right that such “employee” has under the
             back pay), judgments, settlements, pre- and             law. Provided, however, “retaliation” shall not
             post-judgment interest on that part of any              include the “wrongful employment act” of an
             judgment paid by “us”, statutory attorney fees,         “insured” alleged to be in response to the threat
             and “defense costs”; however, “loss” shall not          of or the actual filing of any claim or suit under
             include:                                                the Federal False Claims Act or any other
              1. Civil or criminal fines or penalties imposed        federal, state, local or foreign “whistleblower
                 by law;                                             law”.
              2. Taxes;                                           N. “Subsidiary” means:
              3. Employment related benefits, stock options,           1. Any for-profit organization which, on or
                 perquisites, deferred compensation or any                before the inception of the “EPL coverage
                 other type of compensation other than                    period”, is more than fifty (50%) percent
                 salary, wages or bonus compensation;                     owned by the ”named insured”, either
                                                                          directly or indirectly through one or more of
              4. Any liability or costs incurred by any                   its “subsidiaries”; or
                 “insured” to modify any building or property
                 in order to make said building or property            2. A for-profit organization which becomes a
                 more accessible or accommodating to any                  “subsidiary” during the “EPL coverage
                 disabled person, or any liability or costs               period”, but only upon the condition that
                 incurred in connection with any educational,             within ninety (90) days of its becoming a
                 sensitivity or other corporate program, policy           “subsidiary”, the “named insured” shall have
                 or seminar; or                                           provided “us” with full particulars of the new
                                                                          “subsidiary” and agreed to any additional
                                                                          premium or amendment of the provisions of
                                                                          this EPL Coverage required by “us” relating


          EP 00 01 (01/14)                                                                              Page 8 of 10

                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 186 of 194
Policy Number: 10015517CB

                                                                                                         EP 00 01 (01/14)



                  to such new “subsidiary”. Further, coverage                group of persons or entities acting in
                  as shall be afforded to the new “subsidiary”               concert; or
                  is conditioned upon the “named insured”                2. Any person or entity or group of persons or
                  paying when due any additional premium                    entities acting in concert shall acquire an
                  required by “us” relating to such new                     amount of the outstanding securities
                  “subsidiary”.                                             representing more than fifty (50%) percent
              An organization becomes a “subsidiary” when                   of the voting power for the election of
              the “named insured” owns more than fifty (50%)                directors or General Partners of the “named
              percent ownership interest in such “subsidiary”,              insured” (in the event the “named insured” is
              either directly, or indirectly through one or more            a Partnership), or acquires the voting rights
              of its “subsidiaries”. An organization ceases to              of such an amount of such securities; or
              be a “subsidiary” when the “named insured”                 3. A General Partner of the “named insured” (in
              ceases to own more than a fifty (50%) percent                 the event the “named insured” is a
              ownership in such “subsidiary”, either directly, or           partnership) withdraws, resigns or is
              indirectly through one or more of its                         terminated;
              “subsidiaries”.
                                                                      R. “Whistleblower law” means a statute, rule or
              In all events, coverage as is afforded under this          regulation, which protects an employee against
              EPL Coverage with respect to a “claim” made or             discrimination from his or her employer, if the
              “suit” brought against any “subsidiary” or an              employee discloses or threatens to disclose to a
              “insured” of any “subsidiary”, shall only apply to         superior or any governmental agency; or who
              “wrongful employment act(s)” commenced or                  gives testimony relating to, any action with
              allegedly commenced after the effective time               respect to the employer's operations, which may
              that such “subsidiary” became a “subsidiary”,              be a violation of public policy as reflected in
              and prior to the time that such “subsidiary”               legislation, administrative rules, regulations or
              ceased to be a “subsidiary”.                               decisions, judicial decisions, and professional
          O. “Suit” means a civil proceeding or an                       codes of ethics.
             administrative proceeding seeking money                  S. “Wrongful employment act(s)” means any actual
             damages, and includes an arbitration, mediation             or alleged:
             or any other alternative dispute resolution
             procedure seeking such damages, to which the                1. Wrongful dismissal, discharge or termination
             “insured” must submit or may submit with “our”                 (either actual or constructive), including
             consent. “Suit” shall not include any civil                    breach of an implied contract;
             proceeding or administrative proceeding arising             2. Harassment or coercion (including sexual
             from any labor or grievance dispute which is                   harassment, whether quid pro quo, hostile
             subject to a collective bargaining agreement.                  work environment or otherwise);
          P. “Third party violation” means any actual or                 3. Discrimination (including but not limited to
             alleged discrimination or sexual harassment                    discrimination based upon age, gender,
             against “your” customers, vendors or clients.                  race, color, national origin, religion, sexual
             “Third party violation” shall also include any of              orientation or preference, pregnancy or
             the following as it relates to such discrimination             disability);
             or sexual harassment:
                                                                         4. “Retaliation” (including lockouts);
              1. Violation of an individual's civil rights;              5. Employment-related misrepresentation(s) to
              2. Libel;                                                     “your” “employee”      or  applicant   for
              3. Slander;                                                   employment with “you”;
              4. Humiliation;                                            6. Employment-related       libel,    slander,
                                                                            humiliation, mental anguish, infliction of
              5. Mental anguish;                                            emotional distress, defamation, or invasion
              6. Infliction of emotional distress;                          of privacy;
              7. Defamation; or                                          7. Wrongful failure to employ or promote;
              8. Invasion of privacy;                                    8. Wrongful deprivation of career opportunity,
          Q. “Transaction” means any of the following that                  wrongful demotion or negligent “employee”
             occur during the “EPL coverage period”:                         evaluation, including the giving of negative
              1. The “named insured” shall consolidate with                  or defamatory statements in connection with
                 or merge into, or sell all or substantially all of          an “employee” reference;
                 its assets to any other person or entity or             9. Wrongful discipline;



          EP 00 01 (01/14)                                                                                Page 9 of 10

                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 187 of 194
Policy Number: 10015517CB

                                                                                 EP 00 01 (01/14)



              10. Failure to provide or enforce adequate or
                  consistent    corporate    policies   and
                  procedures relating to any “wrongful
                  employment act”;
              11. Negligent supervision or hiring by an
                  “insured”, relating to any of the above;
              12. Violation of an individual’s civil rights relating
                  to any of the above; or
              13. ”Third party violations”, but only if coverage
                  for “third party violations” is shown on the
                  Supplemental Declarations.




          EP 00 01 (01/14)                                                       Page 10 of 10

                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 188 of 194
Policy Number: 10015517CB




                                                                   EMPLOYMENT PRACTICES LIABILITY COVERAGE
                                                                                                EP 24 12 01 14

                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                EMPLOYMENT PRACTICES RISK MANAGEMENT INFORMATION


          This endorsement modifies insurance provided under the following:

          EMPLOYMENT PRACTICES LIABILITY INSURANCE COVERAGE PART

          The following is added to SECTION V – CONDITIONS

                                                                                 management information source
              P. Employment Practices Legal Advice Line
                                                                                 provided by us concerning any
                      a. Include with this Coverage is                           specific “employment practices”
                         access to certain sources of                            which you believe may result in an
                         “employment practices” risk                             actual “claim” does not constitute
                         management information. This                            legal notice of that “claim” to us as
                         information is available to you                         set forth in SECTION VI –
                         through various means, including,                       CONDITIONS provision D. Duties
                         but not limited to, telephonic,                         in the Event of an Incident,
                         electronic, and print media. The                        “Claim” or “Suit” of the policy to
                         specific information sources and                        which this endorsement is
                         media will be determined solely by                      attached.
                         us.
                                                                              e. We reserve the right to discontinue
                      b. Instructions for accessing                              this “employment practices” risk
                         “employment practices” risk                             management information service at
                         management information are                              our sole discretion without further
                         included with documents attached                        notice to you.
                         to this policy.
                      c. The “employment practices” risk
                         management information provided
                         through sources we make available
                         to you is for your informational
                         purposes only. We do not warrant
                         that such “employment practices”
                         risk management information is
                         applicable to, or suitable for, your
                         business, nor do we represent that
                         such “employment practices” risk
                         management information
                         constitutes professional advice.
                         The sources of the “employment
                         practices” risk management
                         information are third-party vendors,
                         and, as such, are contractors
                         independent of us. We do not
                         assume any liability for any error or
                         omission on the part of the
                         vendors, and liability is expressly
                         denied.
                      d. Giving information to an
                         “employment practices” risk



          EP 24 12 (01/14)                                                                             Page 1 of 1

                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 189 of 194
Policy Number: 10015517CB




                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 190 of 194
Policy Number: 10015517CB



                                                                              EMPLOYMENT PRACTICES LIABILITY
                                                                                               EP 40 04 03 14

                         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      NUCLEAR ENERGY LIABILITY AND WAR EXCLUSION ENDORSEMENT


          This endorsement modifies insurance provided under the following:

          EMPLOYMENT PRACTICES LIABILITY COVERAGE PART

          1. The insurance does not apply:                                         (1) The “nuclear material” (a) is
                A. Under any Liability Coverage, to “bodily                          at any “nuclear facility” owned
                     injury” or “property damage”:                                   by, or operated by or on behalf
                            (1) With respect to which an                             of an “insured” (b) or has been
                              “insured” under the policy is also                     discharged or dispersed
                              an insured under a nuclear                             therefrom;
                              energy liability policy issued by                    (2) The “nuclear material” is
                              Nuclear Energy Liability                               contained in “spent fuel” or
                              Insurance Association, Mutual                          “waste” at any time possessed,
                              Atomic Energy Liability                                handled, used, processed,
                              Underwriters, Nuclear Insurance                        stored, transported or disposed
                              Association of Canada or any of                        of, by or on behalf of an
                              their successors, or would be an                       “insured”; or
                              insured under any such policy                        (3) The “bodily injury” or
                              but for its termination upon                           “property damage” arises out of
                              exhaustion of its limit of liability;                  the furnishing by an “insured” of
                              or                                                     services, materials, parts or
                            (2) Resulting from the                                   equipment in connection with
                              “hazardous properties” of                              the planning, construction,
                              “nuclear material” and with                            maintenance, operation or use
                              respect to which (a) any person                        of any “nuclear facility”, but if
                              or organization is required to                         such facility is located within the
                              maintain financial protection                          United States of America, its
                              pursuant to the Atomic Energy                          territories or possessions or
                              Act of 1954, or any law                                Canada, this exclusion (3)
                              amendatory thereof, or (b) the                         applies only to “property
                              “insured” is, or had this policy                       damage” to such “nuclear
                              not been issued would be                               facility” and any property
                              entitled to indemnity from the                         thereat.
                              United States of America or any
                              agency thereof, under any                          As used in this endorsement:
                              agreement entered into by the
                              United States of America, or any                   “Hazardous properties” includes
                              agency thereof, with any person                    radioactive, toxic or explosive
                              or organization.                                   properties. “Nuclear material”
                B. Under any Medical Payments coverage,                          means “source material”, “special
                     to expenses incurred with respect to                        nuclear material” or “by-product
                     “bodily injury” resulting from the                          material”. “Source material”, “special
                     “hazardous properties” of “nuclear                          nuclear material”, and “by-product
                     material” and arising out of the operation                  material” have the meanings given
                     of a “nuclear facility” by any person or                    them in the Atomic Energy Act of
                     organization.                                               1954 or in any law amendatory
                C. Under any Liability Coverage, to “bodily                      thereof.
                     injury” or “property damage” resulting
                     from “hazardous properties” of “nuclear                     “Spent fuel” means any fuel element
                     material”, if:                                              or fuel component, solid or liquid,
                                                                                 which has been used or exposed to


          EP 40 04 (03/14)                                                                            Page 1 of 2

                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 191 of 194
Policy Number: 10015517CB

                                                                                EMPLOYMENT PRACTICES LIABILITY
                                                                                                 EP 40 04 03 14


                            radiation in a “nuclear reactor”.                        for the storage or disposal of
                            “Waste” means any waste material                         “waste”; and includes the site on
                            (a) containing “by-product material”                     which any of the foregoing is
                            other than the tailings or wastes                        located, all operations conducted on
                            produced by the extraction or                            such site and all premises used for
                            concentration of uranium or thorium                      such operations.
                            from any ore processed primarily for
                            its “source material” content, and (b)               “Nuclear reactor” means any apparatus
                            resulting from the operation by any                  designed or used to sustain nuclear
                            person or organization of any                        fission in a self-supporting chain
                            “nuclear facility” included under the                reaction or to contain a critical mass of
                            first two paragraphs of the definition               fissionable material. “Property damage”
                            of “nuclear facility”.                               includes all forms of radioactive
                                                                                 contamination of property.
                      “Nuclear facility” means:
                      (a) Any “nuclear reactor”;                     2. The insurance does not apply:
                      (b) Any equipment or device designed                 A. Any liability arising from any
                          or used for (1) separating the                        consequence, whether direct or indirect,
                          isotopes of uranium or plutonium,                     out of:
                          (2) processing or utilizing “spent                           (1) War, including undeclared
                          fuel”, or (3) handling, processing or                          or civil war, or
                          packaging “waste”;                                           (2) Warlike action by a military
                      (c) Any equipment or device used for                               force, including action in
                          the processing, fabricating or                                 hindering or defending against
                          alloying of “special nuclear material”                         an actual or expected attach, by
                          if at any time the total amount of                             any government, sovereign or
                          such material in the custody of the                            other authority using military
                          “insured” at the premises where                                personnel or other agents, or
                          such equipment or device is located                          (3) Insurrection, rebellion,
                          consists of or contains more than 25                           revolution, usurped power, or
                          grams of plutonium or uranium 233                              action taken by governmental
                          or any combination thereof, or more                            authority in hindering or
                          than 250 grams of uranium 235;                                 defending against any of these.
                      (d) Any structure, basin, excavation,
                          premises or place prepared or used




          EP 40 04 (03/14)                                                                                Page 2 of 2

                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 192 of 194
Policy Number: 10015517CB




                                       This endorsement changes the policy. Please read it carefully.


          This endorsement modifies insurance provided under the following:

                                      LIABILITY


          A. SECTION         IV.     LIMIT      OF      LIABILITY                 to this             Coverage,        Supplemental
             (including "defense costs") is amended as                            Extended Reporting Period of one (1) year
             follows:                                                             immediately following the effective date of
                             C. is replaced by the following:                     cancellation or nonrenewal in which to give
                  C. Notwithstanding the foregoing, in the                        to "us" written notice of "claims" first
                      event      that    "you"      purchase     the              made or "suits" first brought against the
                      Supplemental Extended Reporting Period                      "insureds" during said Supplemental Extended
                      pursuant to the terms of Section VI,                        Reporting      Period    for     any     "wrongful
                      Clause       the limit of liability for the                 employment acts" occurring before the end
                      Supplemental Extended Reporting Period                      of the "EPL coverage period"                    are
                      (if applicable) shall be equal to the                       otherwise covered by this           Coverage. The
                      Aggregate Limit of Liability shown in                       limit of liability for the Extended Reporting
                      the Supplemental Declarations of this                       Period shall be as set forth in Section IV.,
                             Coverage in effect as of the                         Clause      of this      Coverage.
                      inception date of the "EPL coverage                         To     obtain    the    Supplemental      Extended
                      period". The limit of liability for the                     Reporting Period, "you" must request it in
                      Supplemental Extended Reporting Period,                     writing        pay the additional premium due,
                      if purchased, shall be solely for                           within thirty (30) days of the effective date
                      "claims" first made or "suits" first                        of cancellation or nonrenewal. The additional
                      brought against the "insureds" during                       premium for the Supplemental Extended
                      said Supplemental Extended Reporting                        Reporting Period shall be fully earned at the
                      Period for any "wrongful employment                         inception of the Supplemental Extended
                      acts" which take place before the end                       Reporting Period. If "we" do not receive the
                      of the "EPL coverage period",            shall              written request as required, "you" may not
                      be in addition to,         not part of, the                 exercise this right at     later date.
                            Aggregate Limit of Liability shown                    This     insurance,     provided     during     the
                      in the Supplemental Declarations of this                    Supplemental Extended Reporting Period, is
                             Coverage in effect as of the                         excess over any other valid             collectible
                      inception date of the "EPL coverage                         insurance that begins or continues in effect
                      period".                                                    after the Supplemental Extended Reporting
             2.              F. is replaced by the following:                     Period becomes effective, whether the other
                  F. Any "claim" or "suit" which is made                          insurance applies on            primary, excess,
                      subsequent to the "EPL coverage period"                     contingent, or any other basis.
                      or    Extended     Reporting     Periods    (if             If "you" purchase             Extended Reporting
                      applicable) which, pursuant to Section                      Period, "you" shall be provided, within
                      VI., Clause       Paragraphs                 is             forty-five (45) days of "your" written
                      considered      made    during     the   "EPL               request, the following loss information
                      coverage period" or Extended Reporting                      covering     three (3) year period:
                      Periods (if applicable) shall also be                            Aggregate information in total for closed
                      subject to the one           Aggregate Limit                     Claims,     including     the    date
                      of Liability stated in the Supplemental                          description of any "Wrongful Employment
                      Declarations of this        Coverage or the                      Act(s)",       any paid "Loss(es)";
                      one     limit    of    liability     for   the              (2) Aggregate information in total for open
                      Supplemental Extended Reporting Period,                          Claims,     including     the    date
                      as applicable.                                                   description of any "Wrongful Employment
                                                                                       Act(s)",         amount of any payments;
          B. SECTION VI. CONDITIONS, Clause F.
             Extended Reporting Periods ,                 2.b                     (3) Information on notice of any occurrence,
             is replaced by the following:                                            including the date    description of any
             b.         payment of      additional premium of                         occurrence.
                 150% of the full annual premium applicable


          EP 01 32 01 14       Page      of



                                                                                                                                     33             P ri nte d:

                  Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 193 of 194                                          12/ 12/ 13   07: 25: 04
Policy Number: 10015517CB




                 Case 1:20-cv-00437-CCE-JEP Document 47-2 Filed 06/25/20 Page 194 of 194
